Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 1 of 185




  EXHIBIT S87 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
          CERTIFICATION
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 2 of 185

                                                              $   PLAINTIFFS
                                                                          IT
                                                                    E%/




                      ASSET PURCHASE AGREEMENT

                            by and among
                    FURON COMPANY, as Purchaser,
        ALLIEDSIGNAL LAMINATE SYSTEMS, INC., as
                                                Seller, and
                   ALLIEDSIGNAL INC., as Parent
                   dated as of November    9,   1995




                                                           HONDEC HOOSICK- 0000198
                                                                  HON- DONAVAN0000207
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 3 of 185




                                  TABLE OF CONTENTS

                                                                                  Page

ARTICLE 1             PURCHASE AND SALE                                                 1
           1.1         Purchase and Sale                                                i
           1.2         Non -Assignable Assets                                           3
           1.3         Excluded Assets                                                  3
           1.4         Transfer of Title to the Assets                                  4
           1.5         Lease Agreement                                                  5

ARTICLE          2    PURCHASE PRICE                                                    5
           2.1         Purchase Price                                                   5
           2.2         Post -Closing Adjustment                                         5
           2.3         Payments                                                         7
           2.4         Allocation of Purchase Price                                     7

ARTICLE          3.   ASSUMPTION OF LIABILITIES AND OBLIGATIONS   .   .   .             8
           3.1         Assumed Liabilities                                              8
           3.2         Excluded Liabilities                                             9


ARTICLE 4.            REPRESENTATIONS AND WARRANTIES OF SELLER    .   .   .   .       10
          4.1          Corporate Status                                               10
          4.2          Authorization                                                  10
          4.3          Compliance                                                     11
          4.4          Financial Statements; Changes                                  11
          4.5          Condition of Property; Sufficiency of Assets       ,           12
          4.6          Intellectual Property                                          12
          4.7          Contracts                                                      13
          4.8          Title'to Assets                                                14
          4.9          Litigation                                                     14
          4.10         Environmental Matters                                         14
          4.11         Employee Benefit Plans and Policies                           15
          4.12         Employees                                                     15
          4.13         Undisclosed Liabilities                                       16
          4.14         Compliance with Law                                           16
          4.15         Consents                                                      16
          4.16         Taxes                                                         16
          4.17         Permits and Licenses                                          17
          4.18         Real Property                                                 17
          4.19         No Brokers or Finders                                         18
          4.20         Product Warranty                                              18
          4.21         Intercompany Payables                                         18
          4.22         Construction of Certain Provisions                            18
          4.23         No' Additional Representations                                19

ARTICLE 5.            REPRESENTATIONS AND WARRANTIES OF PURCHASER     .   .   ,       19
     5.1               Corporate Status                                               19
          5.2          Authorization                                                  19
          5.3          Compliance                                                     19
          5.4          Financing                                                     20
          5.5          No Brokers or Finders                                         20
          5.6          Consents                                                      20


N111-235144.V4                            1                                       10730/95




                                                                          HONDECHOOSICK- 0000199
                                                                                HON- DONAVAN0000208
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 4 of 185




                                                                                Pace
  ARTICLE       6.   COVENANTS                                                      20
          6.1         Employment                                                    20
          6.2         Non -Solicitation                                             21
          6.3         COBRA Coverage                                                22
          6.4         WARN Act                                                      22
          6.5         Welfare and Pension Benefit Plans                             22
          6.6         Title Insurance                                               22
          6.7         Seller's Covenant Not to Compete                              23
          6.8         Tax Returns; Taxes                                            24
          6.9         Preservation of Confidentiality                               25
          6.10        Removal of Underground Storage Tanks                          26
          6.11        Removal of Certain'Assets                                     26
          6.12        Environmental Reports                                         26
          6.13        Intercompany Receivables and Payables                         27
          6.14       Health and Safety Operational Issues                           27

 ARTICLE        7.   TOLL AGREEMENT                                                 28
 ARTICLE        B.   PRE- CLOSING COVENANTS                                         28
          B.1         Conduct of Business                                           28
          8.2         Access to Records and Properties                              29
          8.3         Consents                                                      29
          8.4         Public Announcements                                          30
 ARTICLE 9.          CLOSING                                                       30
      9.1             Closing Date and Place                                       30
 ARTICLE 10.         CONDITIONS TO CLOSING                                         30
      10.1           Conditions to the Obligations of Purchaser    .       .       30
      10.2           Conditions to the Obligations of Seller  .    .       .       31
 ARTICLE 11.         TERMINATION AND SURVIVAL                                      32
      11.1           Termination                                                   32
      11.2           Effect of Termination                                         32
ARTICLE 12.          CLOSING DOCUMENTS                                             32
         12.1        Documents to be Delivered by Seller                           32
         12.2        Documents to be Delivered by Purchaser                        33
ARTICLE 13.           POST CLOSING OBLIGATIONS                                     34
     13.1            Further Assurances                                            34
         13.2        Access to Books and Records                                   34
         13.3        Cooperation in Litigation                                     35
         13,4        Proprietary Information                                       35
ARTICLE 14.          INDEMNIFICATION                                              35
         14.1        Indemnification by Seller and Parent                         35
         14.1.1      Limitation on Environmental Indemnification       .          36
         14.2        Indemnification by Purchaser                                 37
         14.2.1      Limitation on Environmental Indemnification       .          38
         14.3        Indemnification Procedure                                    38


NB1435174.V4                             ii                                    10/30/95




                                                                       HON D ECHOOSICK- 0000200
                                                                               HON- DONAVAN0000209
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 5 of 185




                                                              Page

         14.4    Limitation on Certain Claims                     41
         14.5    Term                                             41

ARTICLE 15.      MISCELLANEOUS                                   41
     15.1        Expenses                                        41
         15.2    Notices                                         42
         15.3    Confidentiality                                 42
         15.4    Post Closing Services                           42
         15.5    Counterparts                                    42
         15.6    Entire Agreement                                43
         15.7    Construction                                    43
         15.8    Assignment                                      43
         15.9    Amendment                                       43
         15.10   Applicable Law                                  43
         15.11   Failure to Close                                43
         15.12   No Third Party Rights                           43
         15.13   Schedules                                       43
         15.14   Waivers                                         44
         15.15   Severability                                    44
         15.16   Remedies Cumulative                             44
         15.17   Specific Performance                            44




NB1-775174.V4                                                 10130(93




                                                           HON D ECHOOSICK- 0000201
                                                                   HON- DONAVAN0000210
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 6 of 185




                                   SCHEDULES

           Schedule A                Products
           Schedule 1.1(b)           Fluorglas Microwave Business
                                          Accounts Receivable
          Schedule       1.1(h)      Excluded Prepaid Expenses
          Schedule       1.3(f)      License Agreement
          Schedule       1.3(h)      Certain Excluded Assets
          Schedule       1.4.1       Forms of Assignment Documents
          Schedule       1.4.2       Form of Deed
          Schedule       1.5.1       Form of River Road Lease Agreement
          Schedule       1.5.2       Form of John Street Lease Agreement
          Schedule       2.2(a)     Exclusions from the Reference
                                          Statement of Assets and
                                          Liabilities
          Schedule 2.2(b)           Closing Statement of Assets and
                                          Liabilities Preparation Method
          Schedule   4.4(a)(1)      Financial Statements
          Schedule   4.4(a)(2)      Exceptions in Financial Statements
          Schedule   4.4(b)         Material Changes
          Schedule   4.5(a)         Personal Property
          Schedule   4.5(b)         Excluded Necessary Assets
          Schedule   4.6(a)         Intellectual Property Exclusively
                                          Used in Business
         Schedule    4.6(b)         Dual Use Intellectual Property
         Schedule    4.6(c)         Intellectual Property Claims
         Schedule    4.7            Contracts
         Schedule    4.8            Liens and Encumbrances
         Schedule    4.9           Litigation and Proceedings
         Schedule    4.10          Environmental Information
         Schedule    4.11          Benefit Plans
         Schedule    4.12          Employee Information & Claims
         Schedule    4.13          Undisclosed Liabilities
         Schedule    4.14          Compliance with Law
         Schedule    4.15          Consents
         Schedule    4.17          Permits and Licenses
         Schedule    4.18(a)(í)    Facilities
         Schedule    4.18(a)(ii)   Leased Property
         Schedule    4.18(b)       Exceptions to Use of Transferred
                                          Facilities
         Schedule    4.18(c)       Title Commitment; Title Exceptions
         Schedule    4.22          Direct Reports
         Schedule    5.6           Purchaser Consents
         Schedule    6.1(a)(1)     Non -Transferring Employees
         Schedule    6.1(d)        Retention Bonus Agreements
         Schedule    6.2           High -level Salaried Employees
         Schedule    6.10          Location of Tanks
         Schedule    6.14          Health and Safety Memorandum
         Schedule    7             Form of Toll Agreement
         Schedule    14.1(e)(A)    Continuing Violation Procedures
         Schedule    15.4          Post -Closing Services



NBI433174.14                         iv                             10!30!93




                                                                HON DEC HOOSICK- 0000202
                                                                        HON- DONAVAN0000211
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 7 of 185




                      ASSET PURCHASE AGREEMENT

          ASSET PURCHASE AGREEMENT dated as of November 9, 1995
by and among AlliedSignal Laminate Systems, Inc., a Delaware
corporation "Seller "), Furon Company, a California corporation
              (


("Purchaser "), and AlliedSignal Inc., a Delaware corporation and
the indirect parent of Seller "Parent ").
                                   (




                               WITNESSETH:

          WHEREAS, Seller, through its Fluorglas division, is
engaged in the business (the "Business ") of developing,
manufacturing and selling the products (the "Products ") listed in
Schedule A hereto, including (i) pressure -sensitive adhesive
tapes, PTFE flexible composites and fabrications and PTFE films
(the "Fluorglas Core Business ") and (ii) metal -clad PTFE /glass
laminates (the "Fluorglas Microwave Business "); and
          WHEREAS, Seller desires to sell and Purchaser desires
to purchase certain assets of Seller used primarily in the
Business;
          NOW, THEREFORE, in consideration of the mutual
covenants, agreements, representations and warranties contained
herein, the parties agree as follows:

                    ARTICLE   1.   PURCHASE AND SALE

          1.1  Purchase and Sale.  Subject to the terms and
conditions of this Agreement and except as otherwise provided
herein, at the Closing, Seller and Parent shall sell, convey,
transfer, assign and deliver to Purchaser, and Purchaser shall
purchase and accept from Seller and Parent, all of Seller's and
Parent's right, title and interest in and to (i) all of the assets
of Seller and Parent primarily used in or primarily related to the
Fluorglas Core Business and all assets of Seller and Parent which
are exclusively used in the Fluorglas Microwave Business, in each
case, together with such changes, deletions or additions occurring
between the respective dates of the Schedules hereto and the Closing
Date in the ordinary course of business, and (ii) such other assets
as are identified in the schedules to this Agreement (the "Assets "),
including without limitation all of Seller's and Parent's right,
title and interest in and to the following:
             (a) "Personal Property" of Seller, which term includes
        (i)the machinery and equipment, fixtures, furniture, office
       equipment, vehicles, tools and other tangible personal property
       which is located at the Facilities (as defined in Section 4.18)
       and is used in or related to the Business, including but not
       limited to those items listed in Schedule 4.5(a) hereto; and
       (ii) the machinery and equipment listed in Schedule 4.5(a)
       hereto located at Seller's plant in La Crosse, Wisconsin,


NBI4350434                                                       10/30/95




                                                            H O N D EC H OO SI   CK- 0000203
                                                                        HON- DONAVAN0000212
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 8 of 185




           utilized exclusively to manufacture metal -clad PTFE /glass
           laminates for the Fluorglas Microwave Business;

                 (b) accounts receivable of the Business as of the Closing
           Date, whether recorded or unrecorded, provided that the
           accounts receivable of the Fluorglas Microwave Business will be
           handled in accordance with the provisions of Schedule 1.1(b)
           attached hereto (the "Accounts Receivable ");
                (c)  inventory of the Business as of the Closing Date,
           wherever located, including raw materials, work -in- process and
           finished goods (the "Inventory ");

                (d)   the patents and patent applications, trademarks,
           trade names, copyrights and licenses specified in Schedule
          4.6(a) hereto, and other intellectual property exclusively
          used in the Business, including, without limitation, processes,
          products, apparatus, formulae, drawings, trade secrets, know -
          how, discoveries, inventions (including conceptions of
          inventions), software, and design, manufacturing, engineering
          and other technical information, except as otherwise expressly
          excluded pursuant to Section 1.3 (the "Intellectual Property ");
          provided, however, that with respect to such other intellectual
          property, except for the provisions of Section 6.7(a), nothing
          in this Agreement shall prevent Seller from using such other
          intellectual property which (1) is now or hereafter becomes
          through no fault of Seller or its Affiliates part of the public
          domain, (2) is independently developed by Seller without
          reference to Confidential Information (as defined in Section
          6.9) which Seller is obligated to maintain in confidence under
          Section 6.9, or (3) is made available to Seller by a third
          party not in violation of any confidential obligation to
          Purchaser;

                (e) all contracts, agreements, arrangements, leases,
          purchase orders and commitments óf the Business, including
          those listed on Schedule 4.7 hereto (the "Contracts ") provided
          that Purchaser assumes the obligations under such Contracts;

               (f)  all sales data and information, customer lists,
         supplier lists, engineering and production records, mailing
         lists, catalogues, brochures, sales literature, promotional
         material, advertising material and other selling material of
         the Business;

               (g)  transferable governmental and other permits, licenses
          (other than licenses encompassed within Intellectual Property),
         approvals, certificates of inspection, filings, franchises and
         other authorizations relating to the Assets including, but not
         limited to those listed in Schedule 4.17 hereto (the "Permits
          and Licenses ");




NB1-235174.V4                         2                             l0f30/9s




                                                                HO NDEC HOOSICK- 0000204
                                                                        HON- DONAVAN0000213
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 9 of 185




               (h) all prepaid expenses of the Business except as set
         forth on Schedule 1.1(h) hereto;

               (i)  rights of Seller pursuant to any express or implied
         warranties, representations or guarantees made by suppliers
         furnishing goods or services to the Business;
               (j) the land identified in Schedule 1.4.2, including all
         buildings, fixtures and improvements attached thereto, and all
         rights appurtenant thereto (the "Real Property ");

               (k) all books and records and all files, documents and
         papers (including, but not limited to, those contained in
         computerized storage media) pertaining to the Assets, the
         Assumed Liabilities (as defined below) or otherwise relating to
         the Business and customarily located at the Facilities prior to
         the Closing Date (excluding the corporate minute book, stock
         transfer ledger and other corporate records of Seller, copies
         of which will be available to Purchaser upon reasonable
         request); and

                (1)   the goodwill incident to the Business.

          1.2 Non -Assignable Assets.  Notwithstanding anything
in this Agreement to the contrary, this Agreement shall not
constitute an agreement to assign any Asset if the attempted
assignment thereof, without the consent of a third party thereto,
would constitute a breach of any obligation of Seller or would in
any way adversely affect the rights of Purchaser or Seller
thereunder.  If such consent is not obtained, or if an attempted
assignment thereof would be ineffective or would affect the
rights of Seller thereunder so that Purchaser would not in fact
receive all such rights, Seller will, to the extent not
prohibited by or not in violation of any such agreement,
(a) cooperate with Purchaser in any commercially- reasonable
arrangement designed to provide for Purchaser the benefits
(including the exercise of Seller's rights) under any such Asset,
including enforcement for the benefit of Purchaser of any and all
rights of Seller against a third party thereto arising out of the
breach or cancellation by such third party or otherwise, (b) hold
all funds paid to Seller thereunder on and after the Closing Date
in trust for the account of Purchaser, and (c) remit such money
to Purchaser as promptly as possible.  Any transfer or assignment
to Purchaser by Seller of any property or property rights or any
agreement which shall require the consent or approval of any
third party shall be made subject to such consent or approval
being obtained.
          1.3  $xcluded Assets. Notwithstanding anything to the
contrary contained in this Agreement, the following are not
intended to be sold, assigned, transferred or conveyed to
Purchaser hereunder (the "Excluded Assets "):



N1341331/9,V4                          3                          1o130ro3




                                                               HO NDEC HOOSICK- 0000205
                                                                       HON- DONAVAN0000214
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 10 of 185




                (a)    all cash,   cash equivalents and overdrafts of the
           Business;

                (b)  the basic books and records of account and all
           supporting vouchers, invoices and other records and
           materials relating to any or all income taxes of Seller with
           respect to the Business;

                (c) any books or records relating to the Assets or the
          Business, which were not customarily located at the
          Facilities on or before the Closing Date; provided, however,
          that Seller shall permit Purchaser to have reasonable access
          to such books and records and permit Purchaser to copy the
          same to the extent reasonably required for the operation of
          the Business after the Closing;

                (d)  except for any name or logo listed in Schedule
          4.6(a),  any right to use any name or logo of Seller or its
          Affiliates (as defined in Section 4.7 hereof) or any variant
          or derivative thereof, including but not limited to "Allied -
          Signal," "AlliedSignal," "Allied," "Allied Chemical,"
          "Signal," "Oak Materials" or "Oak" whether or not such logo,
          name, variant or derivative was used by the Business, other
          than in connection with the Inventory being purchased
          hereunder;

                (e) the insurance policies of Seller pertaining to the
          Business and /or the Facilities, and the rights of Seller
          thereunder;
                (f) all intellectual property not exclusively used in
          the Business; provided, however, that with respect to any
          such intellectual property which is used in the Business as
          of the Closing Date, Seller and Parent will grant to
          Purchaser a non -exclusive, paid up, worldwide, royalty free,
          freely assignable (without Seller's or Parent's consent)
          license to use such intellectual property in the Business in
          the form attached as Schedule 1.3(f) hereto (the "License ");

               (g)  all prepaid corporate insurance and taxes related
          to the Business as set forth on Schedule 1.1(h);

                (h)    the real property and any other assets identified
          in Schedule 1.3(h)    hereto; and

              (i)  any and all assets at Seller's LaCrosse, Wisconsin
         plant not exclusively used in the Business.

          1.4 Transfer of Title to the Assets.   Seller shall
sell, assign, convey, transfer and deliver the Assets to
Purchaser at the Closing by means of bills of sale and
assignments in the forms attached as Schedule 1.4.1 hereto and
such other endorsements, certificates and instruments of transfer


g131455174.V4




                                                                   HON DECHOOSICK- 0000206
                                                                          HON- DONAVAN0000215
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 11 of 185




 as shall be necessary or appropriate to vest good and marketable
 title to the Assets in Purchaser, free and clear of any liens,
 charges and encumbrances, except as otherwise set forth in this
 Agreement or in the Schedules hereto, provided that title to the
 Real Property shall be transferred by deed in the form of
 Schedule 1.4.2 attached hereto.

           1.5  Lease Agreement. At the Closing, Seller and
Purchaser will enter into lease agreements (the "Lease
Agreements ") in the forms of Schedules 1.5.1 and 1.5.2 attached
hereto, pursuant to which Seller will lease to Purchaser the real
property identified therein. The real property being leased
pursuant to the Lease Agreements together with the Real Property
being sold pursuant to this Agreement are sometimes collectively
referred to herein as the "Transferred Facilities."
                          ARTICLE   2.   PURCHASE PRICE
           2.1  Purchase Price. The purchase price to be paid by
 Purchaser for the Assets shall be Nineteen Million Dollars
 ($19,000,000) (the "Purchase Price ") and shall be adjusted in
 accordance with Section 2.2. The Purchase Price shall be paid by
 Purchaser in full at Closing.
                2.2   Post -Closing Adiustment.

               (a)   The Purchase Price shall be adjusted dollar -for-
         dollar following the Closing Date to the extent that the
         Final Net Assets (as defined below) of the Business as of
         the Closing Date do not equal the Reference Net Assets (as
         defined below). The "Final Net Assets" means the aggregate
         amount of the Assets, minus the aggregate amount of the
         Assumed Liabilities (as defined below), recorded on the
         statement of assets and liabilities of the Business as of
         the Closing Date prepared and audited in accordance with the
         procedures set forth herein (the "Closing Statement of
         Assets and Liabilities ").   The "Reference Net Assets" means
         the amount identified as "Assets in Excess of Liabilities"
         recorded on the audited statement of assets and liabilities
         of the Business as of March 25, 1995 which is set forth in
         Schedule 4.4(a )(1) (the "Reference Statement of Assets and
         Liabilities ").   It is agreed that the Reference Statement of
         Assets and Liabilities does not reflect the items set forth
         on Schedule 2.2(a) which are recorded on the audited balance
         sheet dated December 24, 1994 set forth in Schedule
         4.4(a) (1).   The Purchase Price as adjusted pursuant to this
         Section 2.2 is hereinafter referred to as the "Adjusted
         Purchase Price."
               (b) Seller shall prepare and furnish to Price
         Waterhouse LLP, Seller's independent public accountants
          "Price Waterhouse "), a proposed Closing Statement of Assets
          (


         and Liabilities no later than 90 days following the Closing


NeI-235174.V4                            5                         ]Un"I9s




                                                               HON D EC H OO SI CK- 0000207
                                                                        HON- DONAVAN0000216
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 12 of 185




           Date. The proposed Closing Statement of Assets and
          Liabilities shall be audited by Price Waterhouse to
          establish that it has been prepared in accordance with the
          accounting principles used in the Reference Statement of
          Assets and Liabilities applied on a consistent basis, using
          the same accounting principles, methods, practices,
          procedures and policies used in preparing the Reference
          Statement of Assets and Liabilities except as otherwise
         provided in Schedule 2,2(b) attached hereto and except for
          the purchase accounting relating to Seller's purchase of Oak
         Materials Group.   Seller will retain Price Waterhouse to
         perform the audit of the Closing Statement of Assets and
         Liabilities for auch fees and expenses reasonably acceptable
         to Purchaser.   Purchaser shall be responsible for such fees
         and expenses and will reimburse Seller for such fees and
         expenses within ten (10) days after receipt from Seller of
         an invoice therefor.   Price Waterhouse will deliver the
         audited Closing Statement of Assets and Liabilities to
         Purchaser and Seller within thirty (30) days of its receipt
         of the proposed Closing Statement of Assets and Liabilities
         from Seller. Purchaser shall give representatives of Seller
         access to the books and records of the Business for purposes
         of preparing the Closing Statement of Assets and Liabilities
         and will cause appropriate Purchaser personnel to assist
         Seller, at no cost to Seller, in the preparation of such
         Closing Statement of Assets and Liabilities.   In connection
         with the preparation of the Closing Statement of Assets and
         Liabilities, Seller and Purchaser will rely upon a roll
         forward of the physical inventory observed by Price
        Waterhouse during the period of August 17 -19, 1995. The
         audited Closing Statement of Assets and Liabilities shall be
         conclusive and binding upon Purchaser and Seller, unless
         Purchaser or Seller notifies the other, in writing, within
        30 days of its receipt of the audited Closing Statement of
        Assets and Liabilities from Price Waterhouse, of such
        party's disagreement with the audited Closing Statement of
        Assets and Liabilities, setting forth all of such party's
        disagreements and an explanation therefor including but not
        limited to the dollar amount of each item in dispute.
        Purchaser and Seller shall promptly attempt to resolve their
        differences with respect thereto within 30 days after
        receipt of written notice of disagreement.    If any such
        difference is not resolved within such 30 day period, either
        party may refer the difference for resolution to an
        accounting firm mutually acceptable to both Seller and
        Purchaser or, in the absence of agreement, within 15 days,
        to a "national" accounting firm selected by lot after
        eliminating Purchaser's and Seller's principal outside
        accountants and one additional firm designated as
        objectionable by each of Purchaser and Seller (hereinafter,
        the "Firm ").  The Firm shall make a determination on the
        disputes so submitted and shall make such modifications, if
        any, to the Closing Statement of Assets and Liabilities and


HBt435114.v4                       6                               totivss




                                                              HO N D EC H OO S IC K-0000208
                                                                        HON-DONAVAN0000217
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 13 of 185




         the Final Net Assets to reflect such determination, and the
         same shall be conclusive and binding upon the parties,
         provided that the Firm may not award an amount exceeding the
         amount in dispute. The fees and expenses of the Firm shall
         be shared equally by Seller and Purchaser.

               (c)  Not later than 30 days after the engagement of the
         Firm (as evidenced by the date of its written acceptance by
         facsimile or as otherwise designated by the Firm to both
         parties), the parties shall submit simultaneous briefs to
         the Firm (with a copy to the other party) setting forth
         their respective positions regarding the issues in dispute,
         and not later than 15 days after the submittal of such
         briefs the parties shall submit simultaneous reply briefs
          (with a copy to the other party).  The Firm shall issue its
         decision within 30 days after the due date for the reply
         briefs.   If additional briefing, a hearing, or other
         information is required by the Firm, the Firm shall give
         notice thereof to the parties as soon as practicable before
         the expiration of such 30 day period, and the parties shall
         promptly respond to all requests of the Firm with a view to
         minimizing any delay in the decision date.
               (d) If the Reference Net Assets are greater than the
         Final Net Assets, then Seller shall pay to Purchaser an
         amount equal to the difference. If the Final Net Assets are
         greater than the Reference Net Assets, Purchaser shall pay
         Seller an amount equal to the difference. Any amount not in
         dispute under this Section 2.2 shall be due and payable
         immediately. Any amount in dispute under this Section 2,2
         shall be due and payable within five days of the resolution
         of the dispute as set forth in this Section 2.2, and shall
         include any interest required by Section 2.3.
          2.3  Payments.    All payments required to be made
pursuant to this Article  2  and any other provisions of this
Agreement shall be made in United States dollars in immediately
available funds by wire transfer to an account designated, in
writing, by the recipient.    Interest shall accrue on any payment
required to be paid pursuant to Article 2, beginning on the
Closing Date, at a rate equal to the prime rate, as quoted by The
Wall Street Journal, in effect from time -to -time, until the time
of payment.

                2.4   Allocation of Purchase Price.
               (a) Seller and Purchaser agree that the Purchase Price
         shall be allocated to the Assets pursuant to an allocation
         schedule to be agreed upon by Seller and Purchaser after the
         Closing (the "Allocation ").  The parties agree that the
         Allocation will be in accordance with Section 1060 of the
         Internal Revenue Code of 1986, as amended (the "Code "), and
         will be reasonably determined in good faith pursuant to

                                       7                            10/50ro5
NB1-735174.V4




                                                               HO N D EC H O O S I C K -000020 9
                                                                         HON- DDNAVAN0000218
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 14 of 185




          arm's- length bargaining between the parties regarding the
          fair market value of the Assets.   Seller and Purchaser shall
          make any adjustments to the Allocation with respect to the
          Purchase Price that are necessary to reflect any adjustments
          to the Purchase Price made pursuant to Section 2.2 (the
          "Adjustments ").  In the event the parties cannot agree on
          the Allocation or the Adjustments to the Allocation, such
          dispute shall be resolved in accordance with the procedures
          set forth in Section 2.2.

               (b)  Seller and Purchaser shall prepare and file their
         respective income tax returns and Internal Revenue Service
          "SRS ") Form 8594, or such other form or statement as may be
           (


         required of the respective parties by law, and any
         comparable state or local income tax form, in a manner
         Consistent with the Allocation and will not, in connection
         with the filing of such returns, make any allocation of the
         Purchase Price, as the same may be adjusted herein, which is
         contrary to the Allocation.
           ARTICLE   3.   AgSUMPTION OF LIABILITIES   1   7D   OBLIGATIONS
          3.1 Assumed Liabilities.   Upon the terms and subject
to the conditions contained herein, on the Closing Date Purchaser
shall assume the following liabilities and obligations of Seller
 (the "Assumed Liabilities "):

               (1) all liabilities of the Business as of the Closing
         Date of the type recorded in the Reference Statement of
         Assets and Liabilities as "Accounts Payable - Trade ", "Other
         Accrued Liabilities" and "Intercompany - Trade Related ", but
         only to the extent of the amount recorded on the Closing
         Statement of Assets and Liabilities;
              (2)  all obligations of Seller to perform each of the
        Contracts in accordance with their terms after the Closing
        Date to the extent (a) either (x) such Contract is listed in
        Schedule 4.7 (as updated through the Closing Date and which
        is reasonably acceptable to Purchaser) and a true and
        complete copy has been provided to Purchaser or Purchaser's
        counsel on or before the Closing Date or (y) such Contract
        is not required to be listed in Schedule 4.7 pursuant to the
        terma of Section 4.7, provided that Purchaser shall not be
        obligated to assume payment obligations under such
        undisclosed Contracts (excluding any orders for the sale of
        Products or purchase of goods or services entered into in
        the ordinary course of the Business and consistent with past
        practices) to the extent that such obligations in the
        aggregate exceed $50,000, and further provided that if
        Purchaser elects not to assume any such obligation Purchaser
        shall not be entitled to any of the rights or benefits under
        such Contract and Seller may take all steps to minimize its
        obligations under any such Contract notwithstanding any


NB1431174.Y4                           8                                     10ß0,9s




                                                                        HO NDECHOOSICK- 0000210
                                                                               HON- DONAVAN0000219
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 15 of 185




          other provision of this Agreement, and (b) such obligations
          arise out of or otherwise apply to the conduct of the
          Business subsequent to the Closing and are not the result of
          a breach of any such Contract occurring on or prior to the
          Closing Date;
               (3) all obligations to repair or replace any defective
         Product which is returned following the Closing and was sold
         within 360 days prior to the Closing, provided that the
         maximum aggregate liability assumed by Purchaser pursuant to
         this Section 3.1(3) shall not exceed $164,000;

               (4) any obligation or liability for any claim in which
         damages are sought for defective Product and /or for bodily
         injury or death to any person or for injury to or
         destruction of property or the like in respect of any
         Product with respect to which the book value has been
         written down to zero or scrap value on or before the Closing
         Date, which was manufactured by Seller prior to the Closing
         Date and sold by Purchaser after the Closing Date; and

               (5) all sums payable pursuant to the retention bonus
         agreements specified on Schedule 6.1(d) in respect of the
         period commencing on the Closing Date, provided that in no
         event will Purchaser's obligations therefor exceed $35,000
         in the aggregate.

           3.2 Excluded Liabilities. Except for the Assumed
Liabilities, Purchaser shall not assume, or otherwise be
responsible for, any liabilities or obligations (whether actual
or contingent, matured or unmatured, liquidated or unliquidated,
or known or unknown) of Parent, Seller, any other owner or
operator of the Business or any Facility prior to the Closing
Date, or any Affiliate of any of the foregoing (collectively, the
"Excluded LiabilitiesN), including but not limited to any
liability or obligation as a result of, or based upon or arising
out of the conduct of the Business on or prior to the Closing
Date, including but not limited to the following:

               (a)  except as described in Section 3.1(4), any and all
         product liability claims with respect to products
         manufactured by the Business (or, in the case of Extruded
         PTFE Film- Unsintered, -Sintered, or -Low Density, shipped by
         the Business) on or prior to the Closing Date, provided that
         no act or omission by Purchaser after Closing is the primary
         cause of the defect in such products;

               (b) the alleged or actual violation of any law, rule
         or regulation (other than any Environmental Law (as
         hereinafter defined)), prior to the Closing, by the
         Business;




NB1-135174.V4                        9                            10/30/95




                                                               HONDECHOOSICK -0000211
                                                                     HON- DONAVAN0000220
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 16 of 185




                    (c)  all claims, liabilities, or obligations, known or
              unknown (other than those that constitute Assumed
              Liabilities), to the extent arising out of the employment
              relationship existing prior to the Closing between the
              Business and any and all current or former employees of the
              Business, including but not limited to (i) work- related
              accidents or injuries, age and sex discrimination, sexual
             harassment, violation of employment or safety laws and
             wrongful discharge, where the act, omission, event, or
             occurrence giving rise to the claim, obligation, or
             liability shall have taken place on or prior to the Closing
             Date, (ii) medical or health care claims, obligations and
             liabilities, under any plan, policy or program of the
             Business or applicable law, and (iii) state workers'
             compensation claims made against the Business by employees
             or former employees of the Business arising from occurrences
             which took place on or prior to the Closing Date but only to
             the extent caused by occurrences on or prior to the Closing
             Date; and

                   (d) any liability or obligation under any
             Environmental Law as a result of, or based upon or arising
             out of the operation of the Business or any Facility prior
             to the Closing  "Environmental Excluded Liabilities ").
                                   (




                   ARTICLE   4.   REPRESENTATIONS AND WARRANTIES OF SELLER

                      Seller and Parent represent and warrant to Purchaser as
 follows:

           4.1 Corporate Statua. Seller is a corporation duly
organized and validly existing under the laws of the State of
Delaware, the jurisdiction in which it is incorporated, and has
full power and authority to carry on the Business as now
conducted.   Seller has all requisite corporate power and
authority to enter into this Agreement and to perform its
obligations and consummate the transactions contemplated hereby
in accordance with the terms of this Agreement.   Seller is duly
qualified to do business in each jurisdiction in which the
failure to be so qualified would have a material adverse effect
on the Seller's conduct of the Business.

          4.2 Authorization. All corporate and other
proceedings required to be taken by or on the part of Seller,
including, without limitation, all action required to be taken by
the directors or stockholder of Seller to authorize Seller to
enter into and carry out this Agreement and the related documents
contemplated herein, have been, or prior to the Closing will be,
duly and properly taken. This Agreement has been, and each of
the related documents will be at Closing, duly executed and
delivered by Seller and constitute, or will, when delivered,
constitute the valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective


1,1131-235174.V4                              10                             10/30/95




                                                                         HON DEC HOOSICK- 0000212
                                                                                 HON- DONAVAN0000221
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 17 of 185




 terms, subject to laws of general application relating to
 bankruptcy, insolvency and the relief of debtors and the rules of
 law governing specific performance, injunctive relief and other
 equitable remedies.
          4.3   Compliance.  The execution and delivery of this
Agreement and the related documents by Seller do not, and the
consummation of the transactions contemplated hereby and thereby
will not, (a) violate any provision of the charter documents or
bylaws of Seller, (b) result in a material breach (or an event
which, with the giving of notice or lapse of time or both, would
constitute a material breach) of any terns or provision of, or
constitute a default under, or give rise to a right to terminate,
any indenture, mortgage, deed of trust or other material
agreement or arrangement to which Seller is a party or by which
any of the Assets are bound or affected, (c) result in the
creation of any lien, charge or encumbrance on the Assets, or
(d) violate any statute or law or any judgment, decree, order,
regulation or rule of any court or governmental authority to
which Seller is subject or by which any of the Assets are bound
or affected.

               4.4   Financial Statements; Changes.

                (a) Schedule 4.4(a)(1) contains the balance sheet of
         the Business as of December 24, 1994, the Reference
         Statement of Assets and Liabilities and the related
         statements of income for the Business for the year ended
         December 24, 1994 and the three -month period ended March 25,
         1995, including the footnotes thereto (collectively, the
         "Financial Statements "). The Financial Statements other
         than the statement of income for the three -month period
         ended March 25, 1995 have been audited by Price Waterhouse
         and include the report of Price Waterhouse therein.   Except
         as set forth in Schedule 4.4(a)(2), the Financial
         Statements: (i) have been prepared based upon the books and
         records of Seller, (ii) have been prepared in accordance
         with United States generally accepted accounting principles
          ("GRAPH) consistently applied, and (iii) fairly present in
         all material respects the financial position of the Business
         and the results of operations as of their respective dates.

              (b)  Except as set forth in Schedule 4.4(b), since the
         date of the Reference Statement of Assets and Liabilities,
         there has not been, occurred or arisen:

                     (i)  any change in or event affecting Seller or
               the Business that has had or to Seller's Knowledge may
               reasonably be expected to have a material adverse
               effect on the Business (including its results of
               operations, financial condition and the Assets) other
               than as a result of general economic conditions or



HBII)5174.V4                          11                           10/30/95




                                                               HO N DECHOOSICK- 0000213
                                                                       HON- DONAVAN0000222
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 18 of 185




                industry -wide developments affecting other companies
                engaged in similar businesses; or

                     (ii) any transaction entered into or carried out
                other than in the usual and ordinary course of the
                Business.

            4.5 Condition of Property; Sufficiency of Assets.
 Schedule 4.5(a) attached hereto lists (i) all material items of
 Seller's Personal Property located at the Facilities, and (ii)
 the machinery and equipment located at Seller's plant in La
 Crosse, Wisconsin, utilized exclusively to produce metal -clad
 PTFE /glass laminates for the Fluorglas Microwave Business.
 Except as set forth in Schedule 4.5(a), the Personal Property, in
 the aggregate, has been maintained in accordance with standard
industry practices and is in reasonable operating condition and
repair (normal wear and tear excepted). Except as set forth in
Schedule 4.5(a), the improvements constructed on the Facilities
located at McCaffrey Street and Liberty Street are (i) to
Seller's Knowledge structurally sound in all material ways, with
no known material defects, (ii) have been maintained in the
aggregate in accordance with standard industry practices, (iii)
are in reasonable operating condition and repair, and (iv) to
Seller's Knowledge are not in need of any material maintenance or
repair except for ordinary routine maintenance and repair, the
cost of which would not be material taking into account the
operation of the Business as a whole.    Except as set forth in
Schedule 4.5(b), the Assets are sufficient for the operation of
the Business as presently conducted.

                4.6   Intellectual Property
                (a)   Schedule 4.6(a) lists all material
                      (i) patents and patent applications (including
                those granted to or applied for or owned by Seller),

                    (ii)  intellectual property agreements (other than
                secrecy or confidentiality agreements), and
                   (iii)  trademark registrations and applications,
                registered copyrights and applications therefor and
                currently used trade names,

exclusively used in or exclusively relating to the Business.

                (b)   Schedule 4.6(b) lists all material

                     (i)  patents and patent applications (including
                those granted to or applied for or owned by Seller),

                    (ii)  intellectual property agreements (other than
                secrecy or confidentiality agreements), and

N371.735374.W                         12                              lu/5p/g5




                                                               H ON D ECHOOSICK- 0000214
                                                                           HON- DONAVAN0000223
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 19 of 185




                   (iii)  trademark registrations and applications,
                registered copyrights and applications therefor and
                currently used trade names,

used in, but not exclusively used          in,   the Business.

               (c) Except as set forth on Schedule 4.6(c), Seller has
         not received  written notice alleging, and Seller has no
         Knowledge concerning existing claims of, any current
         infringement of any material patent, trademark, trade name,
         copyright or other intellectual property right relating to
         the Business.

          4.7  Contracts.   Schedule 4.7 lists each Contract of
the Business (other than intellectual property agreements) or
relating to any of the Assets or to which the Business or any of
the Assets is subject or bound that individually, or together as
a series of related Contracts involving the same party or
parties, or the successors to such party or parties:
(a) obligates Seller or its Affiliates to pay an amount of
$25,000 or more, (b) has an unexpired term as of the date of this
Agreement in excess of six (6) months, (c) provides for an
extension of credit to any customer or client of the Business for
any amount over $25,000 (other than for sales in the ordinary
course of business where terms of such credit extension for
domestic sales are for 30 days or less and for foreign sales are
for 60 days or less), (d) provides for the borrowing of money by
the Business other than credit agreements with banks having
normal credit terms, (e) was not made in the ordinary course of
the Business, or (f) is in any way otherwise material to the
Business taken as a whole. To Seller's Knowledge, each Contract
is valid and existing.   Seller has duly performed all its
obligations under  the Contracts listed in Schedule 4.7 in all
material respects to the extent that such obligations to perform
have accrued.   Seller has not received written notice of any
alleged breach or default, and to Seller's Knowledge, no event
which would (with the passage of time, notice or both) constitute
a material breach or default by Seller or any other party or
obligor with respect thereto, has occurred. True and correct
copies of the Contracts listed in Schedule 4.7, including all
amendments and supplements thereto, have been delivered to
Purchaser or Purchaser's counsel or are attached to Schedule 4.7.
It is understood that inclusion of a Contract on Schedule 4.7
shall not be considered to be an admission that or evidence that
a contract is material to the operation of the Business taken as
a whole.  For purposes of this Agreement, the term "Affiliate" of
any person or entity means any corporation, partnership or other
entity of which more than 50% of the securities or other
ownership interests having by the terms thereof ordinary voting
power to elect more than 50%. of the board of directors or others
performing similar functions with respect to such corporation,
partnership or other entity directly or indirectly controls, is


                                      13                              10/30/95
 NB1335174.V4




                                                                 ROND ECHOOSICK- 0000215
                                                                        HON- DONAVAN0000224
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 20 of 185




    controlled by,     or is under common control with such
    entity.                                                 person or

              4.8 Title to Assets.   Excluding the Real Property, and
    except as disclosed in Schedule 4.8, Seller
                                                has good
    marketable title to all of the Assets free and clear and
                                                         of all
    liens, mortgages, pledges and encumbrances
                                               other than liens for
    taxes not yet due and payable or being contested in
                                                        good faith.
             4.9 Jdr.iaation.  Except as disclosed in Schedule 4.9,
   there is no action, suit, proceeding,
                                         arbitration, litigation,
   or, to Seller's Knowledge, product warranty
                                               claim,
   Seller's Knowledge, Threatened against Seller that pending, or to
   Business or arises out of the ownership, use or    relates to the
                                                   possession or
   condition of the Assets, or the operation or conduct of
                                                           the
   Business.

                 4.10 Environmental Matters.

                 (a)  Definitions.  For purposes of this Agreement, the
            following terms shall have the meanings set forth
                                                              below:
                           (i)  "Hazardous Substance" shall mean
                substances that are defined or listed in, or
                                                              otherwise
                classified pursuant to, any applicable laws as
                "hazardous substances," "hazardous materials,"
                "hazardous wastes" or "toxic substances," or any
                substance whose presence in the ecosystem is      other
                                                              regulated
                by any applicable Environmental Law, including,
                                                                 without
                limitation, petroleum and petroleum products.

                          (ii) "Environmental Laws" shall mean all
                applicable laws relating to the protection of the
                environment including: (A) all applicable requirements
                for reporting,   licensing, permitting,   controlling,
                investigating or remediating emissions, discharges,
                releases or threatened releases of Hazardous
                into the air, surface water, groundwater or Substances
                 (B) all applicable requirements
                                                             land; and
                                                 for the manufacture,
                processing, distribution, use, treatment, storage,
                disposal, transport or handling of Hazardous
                Substances.

                         (iii)  "Environmental Condition" shall mean the
                presence in, on or under the specified real
                any Hazardous Substance which requires       property of
                                                        investigation or
                remediation pursuant to any Environmental Law.
               (b) Environmental Information. To Seller's
         Schedule 4.10, which has been delivered previously Knowledge,
                                                             to
         Purchaser by Seller, contains all material information
         respect to (i) the use of Hazardous Substances           with
                                                        upon  the
         Transferred Facilities, or in the operation of the
                                                             Business,

HBJ-23317I.V4                         14                                 10/30193




                                                                  HON DECHOOSICK- 0000216
                                                                         HON- DONAVAN0000225
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 21 of 185




                                                              the Trans-
        (ii)any Environmental Condition existing upon the Business
                                       the  compliance   of
       ferred Facilities, or   (iii)
       or the Transferred Facilities
                                         with any Environmental Laws,
                                       discloses   a use of Hazardous
       except for information that                          Condition or a
       Substances,  the existence   of  an  Environmental
                                              Laws which  would  not have a
       noncompliance with Environmental            or  on the  Business
       material adverse effect   on  the   Assets
       taken as a whole.
                                                              Except as
             (c)  Compliance with Environmental Laws.            the
                                                      Knowledge
       disclosed in Schedule 4.10, to Seller's has been, operated in
                         since  January    1,  1993
       Business is, and                          with all Environmental
       all material respects in compliance
        Laws.

                   Environmental Conditions: Action by Governmental
                 (d)
                                                                   to Seller's
        Agency    Except as disclosed in Schedule 4.10,                       is
                      investigation,     inquiry     or  other  proceeding
        Knowledge no                                      Threatened    by  any
                                               Seller,
        pending or, to the Knowledge of to the Transferred
        governmental entity with respect                  to any actual or
        Facilities or the Business and relating               to comply with
                                               or  failure
        alleged Environmental Condition                 could reasonably be
                        Environmental      Law   that
        any applicable
                                                     effect on the Business.
        expected to have a material adverse
                                                       Policies.    All of the
             4.11 Employee Benefit Plans and                 or contributed     to
                                              maintained
 employee benefit plans and policies                employees   of   the
 by Seller for the Business, or in which                  medical, sick or
 Business,    including  employees   on  disability,
                                  "Employees     "),   are  entitled to
 other leave of absence (the                  4.11    (collectively,     the
 participate, are listed on Schedule         such   written   Benefit    Plans
                                  of  all
 "Benefit Plans ") and copies                       Except   as  listed   on
 have been made available to Purchaser.comply in all material
 Schedule 4.11 (a) such Benefit       Plans
                                              with the requirements of the
 respects, to the extent applicable,
                                              Act of 1974, as amended
 Employee Retirement Income Security of the Benefit Plans subject
  (" ERISA"), and the "Code
                             ";  (b)  none
                                          of ERISA has incurred any
 to Part 3, Subtitle B of Title I
                                          within the meaning of Section
  "accumulated funding deficiency"           Code; (c) no material
                             412  of   the
 302 of ERISA or Section                           payments, to the Pension
  liability, other than required premium                     with respect to
                                    has   been    incurred
  Benefit Guaranty Corporation
                                               Title IV of ERISA; (d) Seller
  any of the Benefit Plans subject to                for any tax imposed under
  has not incurred any material liability                  B of Title I of
                                   Part        Subtitle
  Section 4975 of the Code or
                                          4,
                                                      Plans; and (e) none of
  ERISA with respect to any of the Benefit      plan    within the meaning of
  the Benefit Plans is a multiemployer
  Section 3(37)(A) of ERISA.
               4.12 Employees.   Schedule 4.12 sets forth a list of the
                                                   of the employees of the
  names and current salary or wage rates prior to the date hereof,
                                           days
  Business employed as of five       (5)
                                       arrangements with any consultants
  and the names and compensation

                                                                              10130/95
                                         15
  N81715171.V,




                                                                         HONDECHOOSICK- 0000217
                                                                                    HON- DONAVAN0000226
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 22 of 185




or agents of the Business.   Seller is not under any obligation to
recognize or bargain with any labor union with respect to such
employees.  Upon termination of the employment of any such
employees by Seller, Purchaser will not, by reason of anything
done by Seller prior to or at the Closing, be liable to any of
said employees for so- called "severance pay" or other similar
payments, except as expressly set forth in Section 6.1(d),
Except as set forth in Schedule 4.12, there are no pending or
threatened employment claims or suits under applicable federal or
state fair employment laws (including claims arising under
workers' compensation laws) relating to or arising out of the
conduct of the Business.

          4.13 Undisclosed Liabilities.  Except as set forth in
Schedule 4.13, there are no liabilities or obligations of Seller,
either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which are material to the Business taken
as a whole, except (a) those liabilities or obligations set forth
on the Reference Statement of Assets and Liabilities (including
the footnotes thereto) and not heretofore paid or discharged, (b)
those liabilities set forth in this Agreement or the Schedules
attached hereto, (c) those liabilities not required to be set
forth in the Schedules attached hereto because of an exception
provided for in this Agreement, and (d) those liabilities arising
since the date of the Reference Statement of Assets and
Liabilities in the ordinary course of Business.

          4.14 Compliance with Law.  Except as set forth in
Schedule 4.14, since January 1, 1993 Seller has conducted the
Business and operated and used the Assets in accordance with all
federal, state and local laws and regulations (excluding Environ-
mental Laws) applicable to the conduct of the Business, and is
not in violation of any such laws other than violations which
would not have a material adverse effect on the Assets taken as a
whole, or on the Business taken as a whole.

           4.15 Consents. Except as otherwise provided in this
Agreement or set forth in Schedule 4.15, no action, approval,
consent or authorization, including but not limited to any
action, approval, consent or authorization by any third party,
financial institution, governmental or quasi- governmental agency,
commission, board, bureau or instrumentality (i) material to the
Business taken as a whole is required for the transfer or
assignment of any of the Assets or (ii) is necessary to make this
Agreement or any of the agreements or instruments to be executed
and delivered pursuant hereto a legal, valid and binding
obligation of Seller or to consummate the transactions
contemplated hereunder.

          4.16 Taxes   All Taxes (as hereinafter defined) with
respect to the Business which are due and payable prior to the
Closing Date have been or will be duly and properly computed,
reported, fully paid and discharged or otherwise adequately


rB1-733134.V4                   16                             10!70!97




                                                           HON DECHOOSICK- 0000218
                                                                  HON- DONAVAN0000227
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 23 of 185




reserved in accordance with GAAP. There are no unpaid Taxes with
respect to any period ending on or before the Closing Date which
are or would become a lien on the Assets, except for current
Taxes not yet due and payable    As used herein, the term "Taxes"
shall include all federal, state, local and foreign taxes,
assessments or other governmental charges (including, without
limitation, net income, gross income, excise, franchise, sales
and value added taxes, taxes withheld from employees' salaries
and other withholding taxes and obligations and all deposits
required to be made with respect thereto), levies, assessments,
deficiencies, import duties, licenses and registration fees and
charges of any nature whatsoever, including any interest,
penalties, additions to tax or additional amounts with respect
thereto, imposed by any government or taxing authority which are
levied upon the Assets.

           4.17 Permits and Licenses.  Schedule 4.17 attached
hereto lists all material Permits and Licenses, or any waiver
thereof, obtained by Seller in connection with the conduct of the
Business (other than Permits and Licenses the failure to obtain
which could not reasonably be expected to have a material adverse
effect on the Business) together with the name of the
governmental entity issuing such Permit and License. Seller has
all Permits and Licenses required for the conduct of the Business
as presently conducted.   Except as set forth in Schedule 4.17,
such Permits and Licenses are valid and in full force and effect.
To the extent any of such Permits and Licenses are not
transferable from Seller to Purchaser, Seller has no Knowledge of
any reason or condition which is likely to prevent Purchaser from
obtaining such Permits and Licenses upon application therefor to
the appropriate governmental entity. To Seller's Knowledge, no
suspension, cancellation or termination of any Permits and
Licenses required by any governmental entity to permit the
Business to be conducted is threatened that could reasonably be
expected to have a material adverse effect on the Business.
                4.18 Real Property.

               (a) Schedule 4.18(a)(i) identifies all real property
         owned by Seller that is currently used by Seller primarily
         for the conduct of the Business (the "Facilities "). It is
         expressly understood and agreed that Seller's real property
         in La Crosse, Wisconsin is not primarily used in the
         Business and is not being sold to Purchaser under this
         Agreement. Schedule 4.18(a)(ii) lists all real property
         leased for use in the conduct of the Business.
               (b) Seller has not received written notice of any
         violation of any applicable zoning or building regulation or
         ordinance relating to the Transferred Facilities (as defined
         in Section 1.5) and, to the Knowledge of Seller, there is no
         such violation.  Except as otherwise indicated in Schedule
         4.18(b), to the Knowledge of Seller, no fact or condition


N01-233171.V1                         17                          MOM




                                                              HON D ECHOOSICK- 0000219
                                                                      HON- DONAVAN0000228
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 24 of 185




          exists which is reasonably likely to result in
          discontinuation of presently available water, sewer, gas,
          electricity, telephone, drainage facilities and other
          utilities or services for the Transferred Facilities.
          Seller has not received written notice of any proposed
          material special assessments, or any proposed material
          changes in property tax or land use laws, or condemnation
          proceedings affecting any portion of the Transferred
          Facilities and, to the Knowledge of Seller, there are no
          such proposals or proceedings.

                (c) Seller has good and marketable fee simple title to
          all Real Property subject to the state of facts set forth in
          Schedule 4.18(c), including the title commitment attached as
          a part of Schedule 4.18(c).

                (d)  Except as otherwise set forth in Schedule 4.18(c),
          there are no leases, subleases, licenses, occupancy
          agreements, options, rights, concessions or other agreements
          or arrangements, written or oral, granting to any person the
          right to purchase, use or occupy any of the Transferred
          Facilities or any portion thereof or interest in any such
          Transferred Facilities.
          4.19 No Brokers or Finders    No agent, broker, finder,
or investment or commercial banker, or other person or firm
engaged by or acting on behalf of Seller or any of its Affiliates
in connection with the negotiation, execution or performance of
this Agreement or the related documents, is or will be entitled
to any brokerage or finder's or similar fee or other commission
as a result of this Agreement or the transactions contemplated
herein.  Any fees or expenses resulting from such engagement
shall be the sole responsibility of Seller.

          4.20 Product Warranty.  The aggregate amounts of valid
Product Warranty claims of the Business in the years ended
December 31, 1993 and 1994 were $177,600 and $150,100,
respectively.

          4.21 Intercompany Payables   All intercompany trade
payable balances reflected on the Reference Statement of Assets
and Liabilities have been incurred for goods and services
provided to the Business in the ordinary course of business at
reasonable prices and fees.

                 4.22 Construction of Certain Provisions.

               (a) As used in this Article 4, the term "Knowledge"
         means the knowledge of the executive officers of Parent's
         Engineered Materials Sector, and the knowledge of the
         General Manager of the Business and his direct reports and
         other key employees of the Business identified in Schedule
         4.22.


NBL.235174.V4                         18                            10/%)95




                                                               HON DEC HOOSICK- 0000220
                                                                       HON- DONAVAN0000229
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 25 of 185




               (b) An action, suit, proceeding, arbitration or
         litigation shall be considered "Threatened" if a written
         notice or communication has been received, within two years
         prior to the date of the applicable disclosure schedule,
         reasonably indicating that an action, suit or proceeding may
         be commenced.

          4.23 No Additional Representations.  Notwithstanding
anything to the contrary contained in this Agreement, Seller
makes no representation or warranty whatsoever, express or
implied, beyond those expressly given in this Agreement,
including but not limited to any implied warranty or
representation as to condition, merchantability or suitability as
to any of the properties or assets of Seller.

         ARTICLE   5   REPRESENTATIONS AND WARRANTIES OF PURCHASER

               Purchaser represents and warrants to Seller as follows:

            5.1 Corporate_ Status.   Purchaser is a corporation duly
 organized and validly existing under the laws of the State of
 California, the jurisdiction in which it is incorporated and has
 full power and authority to carry on its business and to own all
 of  ts properties and assets.    Purchaser has all requisite
 corporate power and authority to enter into, execute and deliver
 this Agreement and to perform its obligations and consummate the
 transactions contemplated hereby in accordance with the terms of
 this Agreement.

           5.2 Authorization.  All corporate and other
proceedings required to be taken by or on the part of Purchaser,
including, without limitation, all action required to be taken by
the directors or shareholders of Purchaser to authorize Purchaser
to enter into and carry out this Agreement and the related
documents contemplated herein, have been, or prior to the Closing
will be, duly and properly taken. This Agreement has been, and
each of the related documents will be at Closing, duly executed
and delivered by Purchaser and constitute, or will, when
delivered, constitute the valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their
respective terms, subject to laws of general application relating
to bankruptcy, insolvency and the relief of debtors and the rules
of law governing specific performance, injunctive relief and
other equitable remedies.

           5.3  Compliance. The execution and delivery of this
Agreement and the related documents by Purchaser do not, and the
consummation of the transactions contemplated hereby and thereby
will not (a) violate any provision of the Restated Articles of
Incorporation or Bylaws of Purchaser, (b) result in the breach
 (or an event which, with the giving of notice or lapse of time or
both, would constitute a breach) of any term or provision of, or
constitute a default under, or give rise to a right to terminate,


NBI233174.Y4                         19                              IOrlO/93




                                                               HONDECHOOSICK- 0000221
                                                                     HON- DONAVAN0000230
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 26 of 185




 any material indenture, mortgage, deed of trust or other
 agreement or arrangement to which Purchaser is a party, or
 (c) violate any statute or law or any judgment, decree, order,
 regulation or rule of any court or governmental authority to
 which Purchaser is subject.
           5.4  Vinancinq.   Purchaser has funds of its own, or
 has binding commitments from responsible banks or other financial
 institutions to provide funds, which will be sufficient and
 available to pay the Purchase Price.
           5.5 No Brokers or Finders.  No agent, broker, finder
or investment or commercial banker, or other person or firm
engaged by or acting on behalf of Purchaser or any of its
Affiliates in connection with the negotiation, execution or
performance of this Agreement and the related documents, is or
will be entitled to any broker's or finder's or similar fees or
other commission as a result of this Agreement or the
transactions contemplated herein. Any fees or expenses resulting
from such engagement shall be the sole responsibility of
Purchaser.

           5.6 Consents.  Except as otherwise provided in this
Agreement or set forth in Schedule 5.6, no action, approval,
consent or authorization, including but not limited to any
action, approval, consent or authorization by any third party,
financial institution, governmental or quasi- governmental agency,
commission, board, bureau or instrumentality, is necessary to
make this Agreement or any of the agreements or instruments to be
executed and delivered pursuant hereto a legal, valid and binding
obligation of Purchaser or to consummate the transactions
contemplated hereunder.
                           ARTICLE   6,        COVENANTS
              6.1   Employment.

           (a) Purchaser agrees to offer employment, effective
immediately following the Closing, to all employees of the
Business who are then employed by Seller, except for the
employees listed in Schedule 6.1(a)(1).  Seller agrees in this
regard to cooperate with Purchaser by permitting Purchaser
throughout the périod prior to the Closing to meet with the
employees.of the Business at reasonable times and to distribute
to them such forms and other documents relating to employment by
Purchaser after the Closing as Purchaser deems appropriate.

           (b)  To assist Purchaser during the post -Closing
transition period, Seller and Purchaser have agreed that
Purchaser will be entitled to utilize the services of Phil Guy on
a full -time basis from the Closing Date through December 31,
1995, provided that Purchaser reimburses Seller for the cost to
Seller of his salary and benefits incurred by Seller during such


NM-233174.W                               20                   10/30/91




                                                           HON DECHOOSICK- 0000222
                                                                  HON- DONAVAN0000231
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 27 of 185




 period, and further provided that Phil Guy remains in the employ
 of Seller or one of its Affiliates during such period.

            (c)   Purchaser agrees to make available to each
employee of the Business who accepts employment with Purchaser as
of the Closing Date and who is not listed on Schedule 6.1(a)(1)
 (collectively, "Transferred Employees "), Purchaser's standard
benefits package, including health benefits substantially
equivalent to the benefits currently provided by Seller to such
employees, such benefits to become effective without a waiting
period and without regard to pre -existing conditions, except with
respect to long term disability benefits and supplemental life
insurance to the extent such benefits are made available through
third -party insurance carriers and will not cover pre -existing
conditions.     Nothing herein shall be deemed to require Purchaser
to retain any of the employees it hires for any specific period
of time or to maintain compensation rates or fringe benefit
programs for any specific period of time, however, Purchaser
shall be responsible for all actions taken or omitted to be taken
with respect to such employees following their hiring by
Purchaser.    Seller shall amend, effective on the Closing Date,
each Benefit Plan which is an "employee pension benefit plan" (as
defined in Section 3(2) of ERISA) to fully vest all employees of
the Business in their accrued benefits as of the Closing Date.

           (d) Purchaser agrees to be responsible for the payment
of all sums payable in respect of the period following the
Closing pursuant to those certain Retention Bonus Agreements
specified on Schedule 6.1(d) attached hereto; provided, however,
Purchaser's payment obligations pursuant to this sentence shall
not exceed $35,000.  Except as expressly provided in this
Agreement, Purchaser does not assume, and shall not be deemed to
have assumed, any liability or obligation of Seller relating to
employment matters involving current or former employees of
Seller, including, without limitation, any matters arising under
any employee benefit plan of Seller or its Affiliates. The term
"Contract" as used in this Agreement does not include any Benefit
Plan.

          6.2 Non- Solicitation.  Seller covenants that for a
period of two years after the Closing, neither Seller nor any of
its Affiliates will directly or indirectly solicit, raid, entice,
induce or in any other manner encourage any Transferred Employee
to discontinue his or her employment with Purchaser or to seek
employment with Seller or any of its Affiliates. The parties
expressly agree that advertisements addressed to the general
public made in newspapers or other periodicals of general
circulation shall not constitute direct or indirect solicitation
for purposes of this Agreement.  Seller agrees that for a period
of two years after the Closing, neither Seller nor any of its
Affiliates without the prior written consent of Purchaser which
consent shall not unreasonably be withheld will enter into any
employment or consultant relationship with any Transferred


t+e1233174.v4                   21                             1arwroe




                                                           HON DECHOOSICK- 0000223
                                                                  HON- DONAVAN0000232
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 28 of 185




 Employee listed on Schedule 6.2, unless Purchaser has previously
 terminated the employment of such Transferred Employee.
            6.3  COBRA Coverage. Seller shall timely provide all
 notices required to be provided to any of Seller's employees,
 former employees, or the beneficiaries or dependents of such
 employees or former employees, under Part 6 of Subtitle B of
 Title I of ERISA or Section 4980B(f) of the Code (herein
 collectively referred to as "COBRA "), to the extent such notices
 are required to be provided by Seller by reason of events
 occurring prior to or on the Closing Date or by reason of the
 transactions contemplated by this Agreement. For the purposes of
 the foregoing, Seller shall treat any Transferred Employee and
 such employee's beneficiaries and dependents, as of the Closing
 Date as having incurred a "qualifying event" (within the meaning
 of ERISA Section 603 and Code Section 4980B(f)(3)) as of the
 Closing Date.
            6.4 WARN Act.  Purchaser agrees to pay and be
 responsible for all liability, cost, expense and sanctions
 resulting from the failure to comply with the Worker Adjustment
 and Retraining Notification Act  "WARN Act "), and the regulations
                                         (



 thereunder, in connection with the consummation of the
 transactions described in or contemplated by this Agreement.

                  6.5   Welfare and Pension Benefit Plans.

                 (a) For purposes of vesting and determining
           eligibility to participate and benefits payable under
           Purchaser's "employee welfare benefit plans," as defined in
           Section 3(1) of ERISA, Purchaser shall credit each
           Transferred Employee with his or her service with Seller
           before the Closing Date.

                 (b) For purposes of vesting and determining
           eligibility to participate and benefits payable under
           Purchaser's "employee pension benefit plans," as defined in
           Section 3(2) of ERISA, Purchaser shall credit each
           Transferred Employee with his or her service with Seller
           before the Closing Date.

                 (c) Purchaser agrees to make payroll deductions as
           requested by each Transferred Employee for timely payment of
           loans outstanding at the Closing Date under Seller's savings
           plans, and to remit such amounts withheld each calendar
           month to the trustee of Seller's 401(k) Plan.

          6.6 Title Insurance     Prior to the Closing, Seller
shall deliver to Purchaser a copy of the survey of the Liberty
Street Site and a copy of the survey of the McCaffrey Street
Site, each prepared by David Barrass ("Barran") in April 1995
(each, a "Survey "), certified to Purchaser by Barrass and
containing the embossed seal of Barrass. At the Closing and at


1,I91-235174.V4                         22                         10730/9s




                                                               HON DECHOOSICK- 0000224
                                                                         HON- DONAVAN0000233
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 29 of 185




Purchaser's expense, Seller shall cause Lawyers Title Insurance
Company (the "Title Company ") to issue, or to be unconditionally
committed to issue, to Purchaser an ALTA Owner's Policy of Title
Insurance (10- 17 -92) with a liability amount of $4,000,000
insuring Purchaser as the owner of fee title to the Real
Property.  Such policy (the "Title Policy") shall contain only
the conditions and exceptions set forth in the form of the title
commitment attached hereto as Schedule 4.18(c).
                   6.7   Seller's Covenant Not to Compete

                   Restrictions.
                   (a)             Parent and Seller each agrees that
         for  period of three (3) years after the Closing Date,
               a
        neither they nor their Affiliates will engage in the
        business of manufacturing and selling pressure sensitive
        adhesive tapes, PTFE flexible composites and fabrications,
        and PTFE films.   Parent and Seller further agree that during
        the term of the Toll Agreement, neither they nor their
        Affiliates will engage in the business of manufacturing and
        selling metal -clad PTFE /glass laminates for the microwave
        laminates market, except as required for the performance of
        the Toll Agreement.   Nothing in this Agreement shall
        restrict Parent, Seller or any of their Affiliates from
        engaging in the business of manufacturing and selling metal -
        clad PTFE /glass laminates after the expiration or
        termination of the Toll Agreement. Additionally, nothing in
        this Agreement is intended to prevent Parent, Seller and /or
        their Affiliates from     (i) acquiring shares of capital
        stock, partnership or other equity interests in any entity
        that is engaged in the Business, provided that (a) the
        primary purposes of such acquisition is not to acquire an
        interest in any entity engaged in the Business and (b) the
        annual revenues of such entity from the Business are not
        more than 30% of such entity's aggregate revenues; or
        (ii) acquiring shares of capital stock, partnership, or
        other equity interests in any entity as investments in
        Seller's pension funds or funds of any other employee
        benefit plan whether or not such entity is engaged in the
        Business, provided that such interests are acquired and held
        for investment purposes only.

               (b) Special Remedies and Enforcement.   Parent and
         Seller agree with Purchaser that a breach by Parent, Seller
         or any of their Affiliates of any of the covenants set forth
         in this Section 6.7 could cause irreparable harm to
         Purchaser, that Purchaser's remedies at law in the event of
         such breach would be inadequate, and that, accordingly, in
         the event of such breach, a restraining order or injunction
         or both may be issued against Parent, Seller and any of
         their Affiliates, in addition to any other rights and
         remedies that are available to Purchaser.   In connection
         with any such action or proceeding for injunctive relief,
         Parent and Seller each hereby waives the claim or defense


NDIß35174.V4                             23




                                                              HON D ECHOOSICK- 0000225
                                                                      HON- DONAVAN0000234
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 30 of 185




          that a remedy at law alone is adequate and agrees, to the
          maximum extent permitted by law, to have each provision of
          this Section 6.7 specifically enforced against Parent and
          Seller.

               (c) Severability.   If this Section 6.7 is more
         restrictive than permitted by the laws of any jurisdiction
         in which Purchaser seeks enforcement hereof, this
         Section 6.7 shall be limited to the extent required to
         permit enforcement under such laws. In particular, the
         parties intend that the covenants contained in
         Section 6.7(a) shall be construed as a series of separate
         covenants, one for each county and city in which the
         Business has been carried on or in which Purchaser may
         conduct a similar business after the Closing Date. Except
         for geographic coverage, each such separate covenant shall
         be deemed identical in terms.   If, in any proceeding, a
         court or arbitrator shall refuse to enforce any of the
         separate covenants, then such unenforceable covenant shall
         be deemed eliminated from this Section 6.7 for the purpose
         of those proceedings to the extent necessary to permit the
         remaining separate covenants to be enforced.   If the
         provisions of this Section 6.7 shall ever be deemed to
         exceed the duration or geographic limitations or scope
         permitted by applicable law, then such provisions shall be
         reformed to the maximum time or geographic limitations in
         scope, as the case may be, permitted by applicable law.

                6.8   Tax Returns; Taxes.

                (a) Purchaser and Seller shall cooperate in preparing
         and filing tax returns relating to all sales, excise, real
         estate, use, transfer or license tax due with regard to the
         transactions contemplated by this Agreement.   Purchaser and
         Seller shall each be responsible for and pay for one -half
          (M) of all of such sales, excise, use, transfer or license
         taxes resulting from the purchase, sale or transfer of the
         Assets and transactions contemplated hereby.
               (b)  All of the other fees and charges which are
         payable by Seller or attributable to the conduct of the
         Business or the ownership, possession or use of the Assets,
         including rents, general and special assessments, street
         surfacing and other municipal charges, fuel, water, sewer,
         electrical and other utility charges and documentation,
         license and registration fees (collectively, the "Other
         Charges ") shall be prorated (as described below) as of the
         Closing Date. After the Closing, Purchaser shall make or
         cause to be made all necessary filings with respect to Taxes
         and the Other Charges.

               (c) All Taxes related to the Transferred Facilities or
         to the Business accrued or accruable with respect to events


N9I-135174.1R                         24                             ,0/30/95




                                                              H O N D E C H OO S C K -00 0 0226
                                                                                I



                                                                          HON- DONAVAN0000235
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 31 of 185




          occurring prior to the close of business on the Closing Data
          shall be borne by Seller.  For this purpose, the Closing
          Date shall be treated as the last day of a taxable period,
          whether or not the taxable period in fact ends on such
          period.  All Taxes related to the Real Property, the real
          property subject to the Lease Agreements so long as such
          Lease Agreements are in effect, or to the Business accrued
          or accruable with respect to events occurring after the
          close of business on the Closing Date will be borne by
          Purchaser.

                (d) Real and personal property taxes with respect to
          any Assets sold pursuant to this Agreement shall be prorated
          based on the ratio of number of days in the pre - closing
          period to the number of days in the actual taxable period
          with respect to which tax is assessed, irrespective of when
          such taxes are due, become a lien or are assessed; provided,
          however, nothing in this Section 6.8(d) shall cause a
          duplication in the payment of real or personal property
          taxes.

                (e) Purchaser shall at its own cost and expense fully
          and accurately complete and submit any tax data packages
          with respect to taxable years ending on or prior to the
          Closing Date or for the 1995 taxable year reasonably
          required by Seller by the earlier of March 15, 1996 or 180
          days after the Closing Date; provided, however, that if
          compliance with this Section requires more than eighty (80)
          hours of service from Purchaser's personnel, Seller shall
          reimburse Purchaser for the prorated wages, salaries and
          fringe benefits of such personnel for each hour of service
          in excess of such amount.

           6.9  Preservation of Confidentiality.   For a period of
five (5) years from the date of this Agreement, Seller agrees to
treat all Confidential Information (as defined below) of the
Business, as confidential, to preserve the confidentiality
thereof and to not disclose any Confidential Information, except
 (i) disclosures made to customers and vendors in the ordinary
course of the Business through the Closing Date, (ii) disclosure
to its representatives who need to know such confidential
information in connection with the transactions contemplated
herein at any time before or after the Closing, (iii) disclosures
required by law or government authority, and (iv) with respect to
any Confidential Information used, but not exclusively used in
the Fluorglas Microwave Business, disclosures by Seller in the
ordinary course of conducting its laminates business after the
Closing, which are consistent with the standard of care Seller
applies to its own confidential information. As used in this
Agreement, "Confidential Information° means any and all
technical, manufacturing or marketing information, ideas,
methods, developments, inventions, improvements, business plans,
trade secrets, scientific or statistical data, diagrams,


NB1.735174.Y4                       25                             10/30/95




                                                               HO NDEC HOOSICK- 0000227
                                                                          HON- DONAVAN0000236
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 32 of 185




 drawings,  specifications or other proprietary information
 relating to the Business normally treated as confidential and
 proprietary by Seller in the ordinary course of the Business
 consistent with past practice, together with all analyses,
 compilations, studies or other documents, records or data
 prepared by Seller or Purchaser or their respective
 representatives, as the case may be, which contain or otherwise
 reflect or are generated from such information, or which are
 generated in connection with the transactions contemplated herein
 at any time before or after the Closing.   Seller shall have no
 obligations with respect to any portion of the Confidential
 Information (i) which is now in the public domain or hereafter
 comes into the public domain through no fault of Seller, (ii)
 which is hereafter disclosed to Seller by a third party not in
 violation of any confidentiality obligation to Purchaser, or
 (iii) which is hereafter independently developed by Seller's
 employees without reference to the Confidential Information
 Seller is obligated to maintain in confidence under this Section.
            6.10 Removal of Underground Storage Tanks.   At
 Seller's sole cost and expense, Seller shall diligently proceed
 to remove and close in accordance with all applicable
 Environmental Laws the underground storage tanks described in
 Schedule 6.10 hereto (the "Tanks "), and shall provide Purchaser
 with written evidence of its performance of this obligation.   If
 Seller fails to diligently perform the obligations set forth in
 this Section, Purchaser may, at Seller's sole cost and expense,
 cause the removal and closure of the Tanks in accordance with all
 applicable Environmental Laws,
          6.11 Removal of Certain Assets.   All assets which are
located at the Transferred Facilities but which are not being
transferred by Seller to Purchaser pursuant to this Agreement
will be removed from the Transferred Facilities by Seller on or
before the Closing Date.
           6.12 Environmental Reports.   Purchaser shall deliver
 to Seller a true and complete copy of the Phase I and Phase II
environmental reporte prepared by Parsons Engineering Science
 "Parsons ") in connection with Purchaser's acquisition of the
 (


Real Property when and as such reports become available.
Purchaser shall, to the extent it has the power and authority to
do so, make available or cause Parsons to make available to
Seller the field notes, laboratory reports, sampling and test
results and other relevant documentation relating to such reports
to the extent such information is not included in the reports.

           Purchaser also agrees to grant to Seller the right to
 conduct sampling at the Transferred Facilities (to the extent
 Purchaser retains control of such Transferred Facilities) to
 confirm the results or conclusions presented in any of the
 environmental reports delivered to Seller by Purchaser, provided
 that


NB1-133174,V4                    26                            10R0/95




                                                           HO NDEC HOOSICK- 0000228
                                                                   HON- DONAVAN0000237
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 33 of 185




                      (i) Purchaser shall have the right to approve the
           scope and method of sampling and testing, which approval
           shall not be unreasonably withheld or delayed;

                     (ii) Seller shall use reasonable efforts to
           minimize any interference with the business operations of
           Purchaser and shall not materially interfere with such
           operations unless (y) no reasonable alternative action is
           available that would cause less interference and (z) the
           proposed action or alternative action must be taken to
           satisfy a requirement of a governmental entity to
           investigate or remediate an Environmental Condition;
                    (iii) Seller shall maintain or cause to be main-
           tained insurance coverage relating to the sampling to be
           performed as reasonably required by Purchaser (provided such
           coverage is available at reasonable cost) and to name
           Purchaser an additional insured with respect to such
           coverage; and

                     (iv) Seller shall provide to Purchaser a copy of
           all reports obtained by Seller when and as received by
           Seller and shall, to the extent it has the power and
           authority to do so, make available, or cause its consultant
           to make available, to Purchaser the field notes, laboratory
           reports, sampling and test results and other relevant
           documentation relating to such reports to the extent such
           information is not included in the reports.
            6.13 Intercompany Receivables and Payables   Each of
 Seller and Purchaser agrees to pay any and all intercompany trade
 receivables and payables, respectively, of the Business
 outstanding as of the Closing Date within the time period for
 payment in the ordinary course of business but no later than
 thirty (30) days after the Closing; provided, however, to the
 extent any such intercompany receivable or payable is not
 recorded on the Closing Statement of Assets and Liabilities (as
 finally agreed upon pursuant to Section 2.2) or the amount
 recorded differs from the amount paid in respect thereof by
 Seller or Purchaser, as the case may be, such party shall refund
 to the other party any overpayment received, or shall pay any
 additional amount owing to the other party, as the case may be,
 in each case together with interest at the rate specified in
 Section 2.3 from the date payment was originally made or due.

           6.14 }lealth and Safety Operational Issues. At Seller's
 sole cost and expense, Seller shall diligently proceed to take
 reasonable action to correct the items identified in Schedule
 6.14 attached hereto.   Purchaser acknowledges that Seller may be
 able to provide Purchaser additional information concerning the
 issues set forth in the referenced memorandum that reasonably
 establish that one or more of such issues do not constitute a



 NB1.235174, V1                      27                               10/30/93




                                                                H O N D E C H OO S C K -00 0 0 229
                                                                                   I



                                                                            HON- DONAVAN0000238
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 34 of 185




 current violation or noncompliance, in which case Seller shall
 have no obligation under this Section 6.14 with respect thereto.

                      ARTICLE     7.   TOLL AGREEMENT
           At the Closing, Purchaser and Seller shall execute the
 Toll Agreement attached hereto as Schedule 7, pursuant to which
 Seller will toll produce for Purchaser metal clad PTFE /glass
 laminates utilizing the Personal Property located at Seller's La
 Crosse, Wisconsin Laminated Products plant, for a period of up to
 two years from the Closing Date.

                   ARTICLE   8.   PRE -CLOSING COVENANTS

           8.1 Conduct of Business.   During the period from the
 date hereof through the Closing Date, and except as otherwise
 provided in this Agreement, Seller:
              (i) Shall conduct the Business in the ordinary course,
        consistent with past practice;

             (ii) Shall refrain from disclosing or entering into any
        license or agreement with respect to the Intellectual
        Property;

            (iii) Shall use reasonable efforts to maintain the good
        relations of its suppliers, customers and others with whom
        it has business relations;

             (iv) Shall notify Purchaser of any material adverse
        change with respect to the condition of the Assets or the
        Assumed Liabilities or the Business;
              (v) Shall not grant any compensation increase or
        bonus, except in the ordinary course of business, consistent
        with past practices;
            (vi)  Shall use reasonable efforts to preserve the
        business organization of the Business intact, and to
        preserve for Seller the present relationship between the
        Business and its employees, suppliers, clients and others
        having business relations with them;
            (vii) Shall comply with all laws, ordinances, rules,
        regulations and orders applicable to the Business, or
        Seller's operations, assets or properties in respect
        thereof, the noncompliance with which might materially
        affect the Business or the Assets;

           (viii) Shall not sell, assign, transfer, convey, lease,
        mortgage, pledge or otherwise dispose of or encumber any of
        the Assets, or any interests therein, except in the ordinary
        course of the Business; and


N86235174.W                            28                          10/30/95




                                                             HON DECH OOSICK- 0000230
                                                                    HON- DONAVAN0000239
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 35 of 185




              (ix)  Shall not acquire by merger or consolidation with,
          or merge or consolidate with, or purchase substantially all
          of the assets of, or otherwise acquire any material assets
          or business of any corporation, partnership, association or
          other business organization or division thereof if any such
          transaction could materially affect the Assets, the Business
          or the consummation of the transactions contemplated hereby.

               8.2 Access to Records and Properties.   (a) From the
          date hereof until the Closing Date or earlier termination of
          this Agreement, Seller will:

                     (i) provide Purchaser, its officers, counsel and
          other representatives with reasonable access to the Assets,
          the principal personnel and representatives of Seller, and
          such books and records pertaining to the Business as
          Purchaser may reasonably request, during Seller's regular
          business hours, provided that Purchaser has provided Seller
          with reasonable prior written notice, and provided further
          that Purchase agrees that such access will be requested and
          exercised with due regard to minimizing interference with
          the operations of the Business;

                   (ii) furnish to Purchaser or its representatives
         such additional financial and operating data and other
         information relating to the business as may be reasonably
         requested, to the extent that such access and disclosure
         would not violate the terms of any agreement to which Seller
         is bound or any applicable law or regulation; and

                  (iii)  make available to Purchaser for inspection
         and review all documents, or copies thereof, listed in the
         Schedules hereto, and all files, records and papers of any
         and all proceedings and matters listed in the Schedules
         hereto, except to the extent prohibited or restricted by
         law, regulation, contract with a third party or where the
         documents are subject to the attorney client or work product
         privilege.

           8.3 Consents.   Seller and Purchaser each has made
required filings with the Federal Trade Commission "FTC ") and
                                                        (


U.S. Department of Justice   "DOJ ") pursuant to the Hart- Scott-
                                (



Rodino Antitrust Improvements Act of 1976, as amended (the "HSR
Act ") (including, without limitation, responses to requests for
additional information). The parties shall not consummate the
transactions contemplated by this Agreement unless and until all
applicable waiting periods under the HSR Act have expired or are
otherwise terminated and shall use good faith efforts to
demonstrate that such transactions should not be opposed by the
FTC or DOJ.   All HSR Act filing fees are the responsibility of
Purchaser.




Nat -133174Áq                       29                             fol3"f95




                                                               HONDECHOOSICK- 0000231
                                                                     HON- DONAVAN0000240
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 36 of 185




            9.4 Public Announcements.   On and after the date
 hereof and through the Closing Date, neither of the parties shall
 issue any press release or make any public statement prior to
 obtaining the other party's approval, which approval shall not be
 unreasonably withheld, except that no such approval shall be
 necessary to the extent that, in the opinion of counsel to the
 party proposing to make such disclosure, disclosure is required
 by law or by any listing agreement of either party hereto. Such
 opinion of counsel shall be confirmed in writing and promptly
 delivered to the other party.  The parties may disclose
 information with respect to the transactions contemplated hereby
 to their employees, agents and consultants only to the extent
 such persons have a need to know and agree to be bound by the
 terms hereof relative to the disclosure of such information.

                            ARTICLE   9.   CLOSING
           9.1   Closing Date and Place. The consummation of the
purchase and sale contemplated hereby (the "Closing ") will take
place at the offices of Seller in Morristown, NJ at 10:00 a.m. on
the third business day following the later of the execution of
this Agreement or the date on which the conditions to the Closing
set forth in Sections 10.1(a) and (e) and Sections 10.2(a) and
 (e) have been satisfied, or on such other date and time as may be
mutually agreed upon by the parties in writing. Either party may
elect to effect the Closing via the exchange of executed
documents and certificates by telecopier or overnight mail. The
date upon which the Closing occurs is referred to herein as the
"Closing Date ".

                    ARTICLE 10.   CONDITIONS TO CLOSING
           10.1 Conditions to-t_.he Obligations of Purchaser. The
obligations of Purchaser under this Agreement are subject to the
fulfillment prior to or at the Closing of each of the following
conditions, any one or more of which may be waived in writing by
Purchaser in its sole discretion:

                (a) No law or order shall have been enacted, entered,
          issued, promulgated or enforced by any governmental entity,
          nor shall any action have been instituted and remain pending
          or have been threatened and remain so at what would
          otherwise be the Closing Date, which prohibits or restricts
          or would (if successful) prohibit or restrict the
          transactions contemplated herein.
               (b) The representations and warranties of Seller
         contained in this Agreement or in any certificate or
         document delivered to Purchaser pursuant hereto shall be
         complete, true and correct in all material respects on the
         Closing Date, with the same force and effect as though such
         representations and warranties had been made on and as of
         the Closing Date.


N01.203174.V1                         30                          10/30/95




                                                               HONDEC HOOSICK- 0000232
                                                                      HON- DONAVAN0000241
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 37 of 185




                (c) Seller shall have performed all of its covenants,
          obligations and agreements contained in this Agreement to
          the extent required to be performed and complied with by it
          prior to the Closing Date.
                (d)  Purchaser shall have received all certificates,
          instruments, agreements, deeds, title policies and other
          documents to be delivered by Seller on or before the Closing
          Date pursuant to this Agreement.
                (e)    The waiting periods under the HSR Act applicable
          to the purchase of the Business shall have expired without
          the initiation of legal action by the FTC or the DOS.

            10.2 Conditions to the Obligations of Seller. The
 obligations of Seller under this Agreement are subject to the
 fulfillment, prior to the Closing, of each of the following
 conditions, any one or more of which may be waived in writing by
 Seller in its sole discretion:

                (a) No law or order shall have been enacted, entered,
          issued, promulgated or enforced by any governmental entity,
          nor shall any action have been instituted and remain pending
          or have been threatened and remain so at what would
          otherwise be the Closing Date, which prohibits or restricts
          or would (if successful) prohibit or restrict the
          transactions contemplated herein.
                (b) The representations and warranties of Purchaser
          contained in this Agreement or in any certificates or
          documents delivered to Seller pursuant hereto shall in all
          material respects be complete, true and correct on the
          Closing Date, with the same force and effect as though such
          representations and warranties, had been made on and as of
          the Closing Date.

                (c)Purchaser shall have performed all of its
          covenants,obligations and agreements contained in this
         Agreement to the extent required to be performed and
         complied with by the Closing Date.

                (d) Seller shall have received all certificates,
          instruments, agreements and other documents to be delivered
          on or before the Closing Date pursuant to this Agreement.

                (e) The waiting periods under the HSR Act applicable
          to the purchase of the Business shall have expired without
          the initiation of legal action by the FTC or the DOS.




NB14.351/4.V4                          31                             10/30/95




                                                                  HO NDEC HOOSICK- 0000233
                                                                          HON- DONAVAN0000242
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 38 of 185




                          ARTICLE 11.     TERMINATION AND SURVIVAL
           11.1 Termination   Both of the parties hereto shall use
 good faith efforts to bring about the satisfaction of the
 conditions hereunder prior to and at Closing, Notwithstanding
 anything to the contrary set forth herein, this Agreement may be
 terminated and the transactions contemplated hereby abandoned at
 any time prior to the Closing:

                    (a)   by mutual written consent of Purchaser and Seller;
            or

                  (b)by Purchaser or Seller, upon written notice to the
           other, if such party or its Affiliate has breached any
           material representation, warranty or covenant contained in
           this Agreement in any material respect, if the non -breaching
           party has notified the breaching party of the breach in
           writing and the breach has continued without cure for a
           period of thirty (30) days after notice of the breach; or
                 (c) by Purchaser or Seller, upon the earlier of three
            (3)months from the date hereof or the issuance of a
           preliminary injunction enjoining the Closing of the
           transactions contemplated herein.
                  11.2 Effect of Termination.

                 (a)  If this Agreement is terminated pursuant to
           Section 11.1(a) or Section 11.1(c), this Agreement shall
           become void and of no further force and effect, and neither
           of the parties hereto (nor their respective Affiliates,
           directors, shareholders, officers, employees, agents,
           consultants, attorneys -in -fact or other representatives)
           shall have any liability in respect of such termination.

                (b)  If this Agreement is terminated pursuant to
          Section 11.1(b), then subject to Section 15.17, the non-
          breaching party shall be entitled to receive reimbursement
          from the breaching party for all reasonable fees, costs and
          expenses (including legal and accounting) incurred by the
          non -breaching party in connection with this Agreement and
          the transactions contemplated hereby.

                                ARTICLE 12.   CLOSING DOCUMENTS
           12.1 Documents to be Delivered by Seller. At the
Closing, Seller shall deliver to Purchaser the following
documents:

                         Copies of resolutions of Seller certified by
                          (i)
          a Secretary, Assistant Secretary or other appropriate
          officer of Seller, authorizing the execution, delivery and


N131.735174.V4                                32                         10/30/95




                                                                     HON DEC HOOSICK- 0000234
                                                                             HON- DONAVAN0000243
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 39 of 185




            performance of this Agreement and the transactions
            contemplated hereby;
                      (ii) Duly executed bills of sale and assignments
            in the forms attached as Schedule 1.4.1 and such other
            appropriate instruments of transfer with respect to all of
            the Assets not transferred or assigned by any other
            documents or instruments described in this Section;

                    (iii)  Duly executed and acknowledged deed in the
            form attached as Schedule 1.4.2 and such other appropriate
            instruments of transfer with respect to the Real Property;

                      (iv) Duly executed and acknowledged assignments
            sufficient to transfer title to the Intellectual Property;
                      (v) Duly executed License in the form attached as
           Schedule 1.3(f);
                     (vi) Duly executed assignment and assumption
           agreement with respect to the Assumed Liabilities in the
           form attached as Schedule 1.4.1;

                   (vii)  Duly executed Lease Agreements in the forms
           attached as Schedules 1.5.1 and 1.5.2;
                   (viii) Duly executed documents of assignment or
           transfer with respect to each of the transferable Permits
           and Licenses listed in Schedule 4.17;

                    (ix)  A certificate of an appropriate officer of
           Seller relating to the representations, warranties and
           covenants of Seller made herein as provided in Section
           10.1(b) and (c);

                     (x)  Duly executed Toll Agreement in the form
           attached hereto as Schedule 7;

                     (xi)   Intentionally Omitted;
                    (xii)   The Title Policy; and

                  (xiii)  Any other documents reasonably necessary to
           effectuate the transactions contemplated hereby.
          12.2 Documente to be Delivered by Purchaser. At the
Closing, Purchaser shall pay the Purchase Price to Seller by wire
transfer and shall duly execute, where applicable, and deliver to
Seller the following documents:

                     (i) Copies of resolutions of the Purchaser,
          certified by the Secretary or Assistant Secretary of
          Purchaser, authorizing the execution, delivery and


N171-235134,V4                         33                             10f3019$




                                                                 HON D E C H O O S C K -0 00023 5
                                                                                 I




                                                                           HON- DONAVAN0000244
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 40 of 185




            performance of this Agreement and the transactions
            contemplated hereby;
                     (ii)  Duly executed assignment and assumption
            agreement with respect to the Assumed Liabilities in the
            form attached as Schedule 1.4.1;

                    (iii)  Duly executed Lease Agreements in the forms
            attached as Schedules 1.5.1 and 1.5.2;
                     (iv) A certificate of an appropriate officer of
           Purchaser relating to the representations, warranties and
           covenants made herein by Purchaser, as provided in Sections
           10.2(b) and (c);

                      (v) Duly executed Toll Agreement in the form
           attached hereto as Schedule 7;

                     (vi)   Intentionally Omitted;
                   (vii)  Duly executed License in the form attached as
           Schedule 1.3(f); and
                   (viii) Any other documents reasonably necessary to
           effectuate the transactions contemplated hereby.
                    ARTICLE 13.    POST CLOSING OBLIGATIONS
          13.1 Further Assurances. From time to time after the
Closing, without further consideration, the parties shall
cooperate with each other and shall execute and deliver
instruments of transfer or assignment, or such other documents to
the other party as such other party reasonably may request to
evidence or perfect Purchaser's right, title and- interest to the
Assets, and otherwise carry out the transactions contemplated by
this Agreement. Recordation of any such instruments shall be at
the sole expense of Purchaser.

           13.2 Access to Books and Records,. After the Closing,
Purchaser shall permit Seller, at Seller's sole expense, to have
access to and the right to make copies of such of Seller's books,
records and files as constitute part of the Assets for any
reasonable purpose at any time during regular business hours,
such as for use in litigation or financial reporting, tax return
preparation, or tax compliance matters. Prior to disposing of or
destroying any such information or records after the Closing
Date, Purchaser shall afford Seller a reasonable opportunity to
segregate, remove or copy such books, records and files as Seller
may select.   Purchaser shall not be required to retain such
books, records and files beyond the expiration of any applicable
statute of limitations, including extensions thereof.




N11-135144.V4                          34                              10/30/93




                                                                 H O N D E C H O O S C K-0 0 00236
                                                                                   I



                                                                              HON-DONAVAN0000245
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 41 of 185




          13.3 Cooperation in Litigation.  The parties shall
reasonably cooperate with each other at the requesting party's
expense in the prosecution or defense of any litigation or other
proceeding arising from or relating to the operation of the
Business.

           13.4 Proprietary Information.  Prior to the Closing
Date, the Business was routinely supplied copies of proprietary
and confidential information relating to strategic, technical,
and /or marketing plans of Seller and its Affiliates and their
various operations. Although Seller has attempted to recover
such information from the Business, some may still be present
within the Business,. Purchaser therefore agrees that it will not
use such information for any purpose whatsoever, and shall
destroy any remaining copies.
                       ARTICLE 14.   INDEMNIFICATION

           14.1 Indemnification by Seller and Parent.  Seller and
Parent (collectively and individually referred to hereinafter in
this Article 14 as "Seller" unless otherwise expressly provided),
jointly and severally, shall defend, indemnify and hold harmless
Purchaser and Purchaser's directors, shareholders, officers,
employees, agents, Affiliates, successors and assigns from and
against any and all claims, liabilities, obligations, losses,
costs, expenses (including, without limitation, interest,
penalties and reasonable attorneys' fees), fines, or damages of
any kind or nature (individually a "Loss" and collectively
"Losses "), as a result of, or based upon or arising out of:

                (a) any breach or violation by Seller of any of the
          covenants made by Seller in this Agreement or any agreement,
          certificate or similar document delivered pursuant hereto;
                (b) any breach of, or any inaccuracy or
          misrepresentation in, any of the representations or
          warranties made by Seller in this Agreement or in any
          Schedule, agreement, instrument, certificate or similar
          document required to be delivered pursuant to the terms
          hereof;

                (c) all Losses resulting from the assertion of claims
          made against the Assets sold hereunder or against Purchaser
          by creditors of Seller under any applicable bulk transfer
          law, including, but not limited to, the bulk transfer
          provisions of the Uniform Commercial Code of any state, or
          any similar statute, with respect to the transactions
          contemplated hereby; provided, that this Subsection shall in
          no event apply to Losses resulting from the assertion of
          claims included in the Assumed Liabilities; or

                (d) any and all Excluded Liabilities (other than
          Environmental Excluded Liabilities), it being understood


NB1-233I74.W1                        35                              t0/7019ß




                                                               H ON DECHOOSICK- 0000237
                                                                                HON- DONAVAN0000246
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 42 of 185




           that neither the Hazardous Substances referred to in the
           last sentence of Section 14.2(e)(B) which may have been
           present prior to the Closing Date, nor Purchaser's obli-
           gations under that provision with respect thereto, are
           intended to or shall be deemed to constitute an Excluded
           Liability;

                (e)   any and all of the following:

                      (A) the alleged or actual violation of any
                Environmental Law prior to the Closing or subsequent to
                the Closing to the extent the violation is a continua-
                tion of a violation that existed as of the Closing,
                provided that Purchaser gives Seller a Notice of Claim
                (as hereinafter defined) with respect to such
                continuing violation within two (2) years after the
                Closing Date in which event the procedures set forth in
                Schedule 14.1(e)(A) attached hereto shall apply;

                      (B)  the presence, at any time on or prior to the
                Closing Date, of Hazardous Substances on or in the
                soil, groundwater or surface water at the Real Property
                or at any property or facility used in connection with
                the Business (including any property or facility at
                which any Hazardous Substances were disposed or
                treated), which presence constitutes an Environmental
                Condition as of the Closing Date or which becomes an
                Environmental Condition after the Closing Date due to a
                change in Environmental Laws.

           14.1.1 Limitation on Environmental Indemnification.
Notwithstanding the foregoing, Seller's obligation to Purchaser
with respect to any Losses as a result of, or based upon or
arising out of the circumstances described in Section 14.1(e)
shall be limited to (i) third party claims, (ii) performance of
investigation and remediation activities, (iii) reimbursement of
or payment of out -of- pocket costs Purchaser may incur in
connection with investigation or remediation activities or
activities required to bring into compliance a continuing
violation of an Environmental Law existing as of the Closing, and
(iv) in the event any required investigation or remediation
activities in respect of a Notice of Claim given to Seller during
the three (3) year period following the Closing, or any
compliance activities in respect of a Notice of Claim given to
Seller pursuant to Section 14.1(e)(A) during the two (2) year
period following the Closing, shall limit or shut down
Purchaser's manufacturing operations, fifty percent (50 %) of any
profits Purchaser can reasonably establish that it lost as a
result of such limitation on its manufacturing of Products for
sale, provided that in no event will Seller's obligation with
respect to such lost profits exceed $3,000,000 in the aggregate.
It is understood that Seller shall not be required to indemnify
Purchaser for any lost profits which Purchaser may claim as a


N86735174, VI                         36                              1050/95




                                                                HON DECHOOSICK- 0000238
                                                                       HON- DONAVAN0000247
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 43 of 185




 result of delays or changes in implementation of any of
 Purchaser's expansion plans due to the performance of required
 investigation or remediation or compliance activities.  In no
 event will Seller be required to conduct remediation to standards
 more strict than those then required by applicable governmental
 entities for a manufacturing operation conducted at the
 Transferred Facilities similar to the Business as conducted as of
 the Closing Date.

           14.2 indemnification by Purchaser.  Purchaser shall
 indemnify and hold harmless Seller, Parent and their respective
 directors, stockholder, officers, employees, agents, consultants,
 representatives, Affiliates, successors and assigns from and
 against any and all Losses, as a result of, or based upon or
 arising out of:

                (a) any breach or violation by Purchaser of any of the
          covenants made by Purchaser in this Agreement or any
          agreement, certificate or similar document delivered
          pursuant hereto;

                (b) any breach of, or any inaccuracy in any of the
          representations or warranties made by Purchaser in this
          Agreement, or in any Schedule, agreement, certificate,
          instrument or similar documents required to be delivered
          pursuant to the terms hereof;
                (c)   any Assumed Liability;
               (d)  the operation of the Business by Purchaser after
          the Closing Date except to the extent otherwise the
          obligation or responsibility of Seller under this Agreement
          or otherwise covered by Section 14.2(e) or (f);

                (e)   any and all of the following:

                      (A) the alleged or actual violation by the
                Business of any Environmental Law subsequent to the
                Closing, unless such violation existed on or prior to
                the Closing and falls within Seller's indemnification
                obligation under Section 14.1(e)(A), and
                      (B)  the release or deposit, at any time
                subsequent to the Closing, of Hazardous Substance(s)
                onto Or into the soil, groundwater or surface water at
                the Real Property or at any property or facility
                 (excluding Seller's Lacrosse, WI property and facility)
                used in connection with the Business (including any
                property or facility at which any Hazardous Substances
                were disposed or treated), unless the release or
                deposit does not materially increase the cost of
                investigating or remediating an Environmental Condition
                for which Seller is obligated to indemnify Purchaser


N31-233174.v4                         37                             3D/30/93




                                                                HON DEC HOOSICK- 0000239
                                                                        HON- DONAVAN0000248
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 44 of 185




                 pursuant to Section 14.1(e), provided that, if such
                 release or deposit does materially increase the cost of
                 investigating or remediating an Environmental Condition
                 for which Seller is obligated to indemnify Purchaser
                pursuant to Section 14.1(e), the cost of investigation
                and remediation shall be equitably allocated between
                Seller and Purchaser taking into consideration their
                relative contributions to the condition.    (For the
                purposes of this subsection, an additional cost shall
                be "material" if it adds more than $75,000 to the cost
                of the investigation or remediation.)   In the event
                such release or deposit subsequent to the Closing gives
                rise to an Environmental Condition which did not exist
                prior to such release or deposit, it is agreed that
                Purchaser shall be responsible for the entire cost of
                investigating and remediating such Environmental
                Condition, including any Hazardous Substances
                comprising a portion of the Environmental Condition,
                regardless of whether such Hazardous Substances were
                present prior to the Closing Date; or

                (f)  Purchaser's hiring practices in connection with
           its compliance with Section 6.1(a)  to the extent arising
           from claims by any employee listed in Schedule 6.1 (a) (1)
           that Purchaser and /or Seller unlawfully discriminated
           against such employee in connection with Purchaser's hiring
           decisions on the basis of such employee's *age, race, gender,
           religion or other legally protected classification.

          14.2.1 Limitation on Environmental Indemnification.
Notwithstanding the foregoing, Purchaser's obligation to Seller
with respect to any Losses as a result of, or based upon or
arising out of the circumstances described in Section 14.2(e)
shall be limited to (i) third party claims, (ii) performance of
investigation and remediation activities, and (iii) reimbursement
of or payment of out -of- pocket costs Seller may incur in
connection with investigation or remediation activities or
activities required to bring into compliance a violation of an
Environmental Law subsequent to the Closing. In no event will
Purchaser be required to conduct remediation to standards more
strict than those then required by applicable governmental
entities for a manufacturing operation conducted at the
Transferred Facilities similar to the Business as conducted as of
the Closing Date.

                14.3 Indemnification Procedure.

                (a) Any party seeking indemnification hereunder (the
          "Indemnitee ") shall notify the party liable for such
          indemnification (the "Indemnitor ") in writing of any event,
          omission or occurrence which the Indemnitee has determined
          has given or could give rise to Losses which are
          indemnifiable hereunder (such written notice being

NBI.]3517/.V4                        38                             IM3019s




                                                                HO NDECHOOSICK- 0000240
                                                                       HON- DONAVAN0000249
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 45 of 185




          hereinafter referred to as a "Notice of Claim "); provided,
          that a Notice of Claim in respect of any action at law or
          suit in equity by or against a third person as to which
          indemnification will be sought shall be given promptly after
          the action or suit is commenced.   A Notice of Claim shall
          specify in reasonable detail the nature and any particulars
          of the event, omission or occurrence giving rise to a right
          of indemnification.  Neither the failure of any Indemnitee
          to give notice as provided in this Section 14.3 nor any
          defect or error in the notices given shall relieve the
          Indemnitor of its obligations under this Section 14.3,
          except to the extent that the Indemnitor is actually
          prejudiced by such failure, defect or error. After the
          giving of a Notice of Claim pursuant hereto, the amount of
          indemnification to which an Indemnitee shall be entitled
          shall be determined:   (i) by the written agreement between
          the Indemnitee and the Indemnitor; (ii) by a judgment or
          decree of any court of competent jurisdiction; or (iii) by
          any other means to which the Indemnitee and the Indemnitor
          shall agree.

                (b) The Indemnitor shall have the right to conduct and
          control, through counsel of its choosing reasonably
         acceptable to the Indemnitee, the defense, compromise or
         settlement of any third person claim, action or suit against
         such Indemnitee as to which indemnification is sought by any
         Indemnitee from any Indemnitor hereunder, provided that the
         Indemnitor (i) has acknowledged and agreed in writing,
         within 14 days after the giving of a Notice of Claim or such
         shorter period as may be required to avoid any prejudice to
         the right of the Indemnitee, that, if the same is adversely
         determined, the Indemnitor has an obligation to provide
         indemnification to the Indemnitee in respect thereof and
          (ii) diligently and timely defends against such claim,
         action or suit.   In any such case the Indemnitee shall
         cooperate in connection therewith and shall furnish such
         records, information and testimony and attend such
         conferences, discovery proceedings, hearings, trials and
         appeals as may be reasonably requested by the Indemnitor in
         connection therewith; provided, that the Indemnitor shall
         not, without the written consent of the Indemnitee (which
         consent shall not be withheld unreasonably) compromise or
         settle any such claim, action or suit. The Indemnified
         Party shall have the right to employ separate counsel in any
         claim, action or suit and to participate in the defense
         thereof, but the fees and expenses of such counsel shall be
         at the expense of the Indemnitee unless (i) the Indemnitor
         has agreed in writing to pay such fees and expenses, (ii)
         the Indemnitor has failed to assume the defense and employ
         counsel, or (iii) the named parties to any such claim,
         action or suit (including any impleaded parties) include
         both the Indemnitor and the Indemnitee and the Indemnitee
         shall have been advised in writing by its counsel that


 NBI-233179.W                       39                            10/30/95




                                                              HON DECHOOSICK- 0000241
                                                                     HON- DONAVAN0000250
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 46 of 185




             representation of the Indemnitor and the Indemnitee by the
             same counsel would be inappropriate under applicable
             standards of professional conduct (whether or not such
             representation by the same counsel has been proposed) due to
             actual or potential differing conflicts of interest between
             them (in which case the Indemnitor shall not have the right
             to assume the defense of such claim, action or suit on
             behalf of the Indemnitee),

                   (c) In the event Purchaser gives Seller a Notice of
             Claim for indemnification under Section 14.1(e), Seller
             shall notify Purchaser within ninety (90) days of Seller's
            receipt of the Notice of Claim whether or not Seller intends
             to conduct the.required remediation and investigation
            activities.   During such ninety (90) day period, Purchaser
             shall permit Seller and its consultants reasonable access to
             the relevant property for the purposes of determining
            whether or not Seller agrees with the claim.   In the event a
            governmental authority requires action more quickly, Seller
            and Purchaser will cooperate with each other in good faith
            in order to negotiate a schedule reasonably acceptable to
            the governmental authority.   Seller shall have the right to
            reasonably conduct and shall have reasonable control over
            any and all investigation and remediation activities that it
            undertakes, provided that Seller diligently and timely
            commences and performs such activities.   Prior to the
            commencement of any such activities on the Real Property,
            Seller shall provide to Purchaser for its review and
            approval, which approval shall not unreasonably be withheld,
            the following:

                         (i) á work plan setting forth in reasonable
                   detail the work to be performed; and

                        (ii)  reasonably satisfactory evidence that Seller
                   maintains, or has caused the party performing the work
                   to maintain, insurance reasonably required by Purchaser
                   (provided that such insurance is available at
                   reasonable cost), naming Purchaser as an additional
                   insured.

           Seller shall provide to Purchaser copies of all reports,
           studies and sampling results, and drafts thereof, prepared
           with respect to the work and the Environmental Condition
           when and as such reports, studies or results become avail-
           able.

                 (d) In connection with the performance of any such
           investigation or remediation activities, Purchaser shall
           provide Seller and its representatives with access to the
           Transferred Facilities, and shall cooperate with all
           reasonable requests of Seller, provided that Seller shall



1413l.235I74,Y4                         40                             10/30/93




                                                                   HON DECHOOSICK- 0000242
                                                                          HON- DONAVAN0000251
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 47 of 185




          reimburse Purchaser for reasonable out -of- pocket costs
          incurred as a result of providing such assistance.
                (e) Seller shall use reasonable efforts to minimize
          any interference with the business operations of Purchaser
          and shall not materially interfere with such operations
          unless (y) no reasonable alternative action is available
          that would cause less interference, and (z) the proposed
          action or alternative action must be taken to satisfy a
          requirement of a governmental entity to investigate or
          remediate an Environmental Condition.

          14.4 Limitation on Certain Claims. Anything to the
contrary contained herein notwithstanding, (i) no party shall
assert any claim against the other for indemnification hereunder
with respect to any Losses unless and until the amount of such
Losses or claims recoverable by the claiming party shall exceed
$200,000 calculated on a cumulative basis and not a per item
basis, and then only in respect to the excess over said amount;
provided, however, any Losses which arise pursuant to Sections
14.1(c), (d) or (e) or 14.2(c), (d), (e) or (f) shall not be
subject to the $200,000 minimum set forth in this Section 14.4;
and (ii) neither Purchaser nor Seller shall be entitled to
recover from the other party more than an aggregate of
$17,000,000 with respect to all claims for indemnity or damages
in respect of matters for which it is entitled to be indemnified
under (x) Sections 14.1(a), (b) or (c) in the case of Purchaser,
and (y) Sections 14.2(a) or (b) in the case of Seller, whether
such claims are brought under this Article 14 or otherwise.

           14.5 Term. This Article 14 shall survive the Closing
and shall remain in effect as follows: (i) as to any
indemnification obligation arising pursuant to Sections 14.1(a)
or (b) or 14.2(a) or (b), this Article 14 shall survive the
Closing, and shall remain in effect for a period of two (2) years
after the Closing, (ii) as to any indemnification obligation
arising pursuant to Sections 14.1(e) or 14.2(e), this Article 14
shall remain in effect for a period of twenty (20) years after
the Closing, and (iii) as to any indemnification obligation
arising pursuant to Sections 14.1(c) or (d) or 14.2(c), (d) or
 (f), this Article 14 shall remain in effect indefinitely.  The
expiration of indemnity obligations under Article 14 shall not be
deemed to constitute an assumption of liability by the party to
whom the obligation ran or a waiver by such party of any other
right or claim.

                        ARTICLE 15.    MISCELLANEOUS

           15.1 Expenses. Except as specifically set forth
elsewhere herein, each of the parties hereto shall pay its own
expenses and costs incurred or to be incurred by it in
negotiating, closing and carrying out this Agreement.   In the
event of any action for the breach of this Agreement or


NB1-175174.V4                         41                             19/30)95




                                                                 HON DECHOOSICK- 0000243
                                                                        HON- DONAVAN0000252
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 48 of 185




 misrepresentation by any party, the prevailing party shall be
 entitled to reasonable attorney's fees, costs and expenses
 incurred in such action.
           15.2 Notices. Any notice or communication given
 pursuant to this Agreement by a party hereto to the other party
 shall be in writing and hand delivered, or mailed by registered
 or certified mail, postage prepaid, return receipt requested
 (notices so mailed shall be deemed effective on the third day
 after mailing), or sent via facsimile (notices so transmitted
 shall be deemed effective upon transmission), with an original
 mailed as follows:

            If to Seller:

                      AlliedSignal Laminate Systems Inc.
                      c/o AlliedSignal Inc.
                      101 Columbia Road
                      Morristown, New Jersey 07962
                      Attention:   Vice President and General Counsel
                                   Engineered Materials
                      Fax No.:   (201) 455 -6840

            If to Purchaser:

                      Furon Company
                      29982 Ivy Glenn Drive
                      Laguna Niguel, California 92677
                      Attention: Chairman of the Board and General
                                   Counsel
                      Fax No.:   (714) 363 -6276


           15.3 Confidentiality.   Seller and Purchaser have
entered into a Confidentiality Agreement dated March 8, 1995,
which notwithstanding any provision herein to the contrary shall
survive the execution and delivery of this Agreement and any
termination of this.. Agreement, but shall expire upon the
consummation of the Closing and thereafter be of no further force
or effect.

          15.4 Met Closing Services.   Seller agrees that
following the Closing Date Seller will continue to provide those
services set forth on Schedule 15.4 for the periods specified in
Schedule 15.4, provided, however that Purchaser and Seller shall
agree on a fee to be paid to Seller which fully compensates for
all its costs in providing such services including wage and
expenses of Seller's employees and allocable overhead, and terms
for the provision of such services.

          15.5 Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall



14111435174 .V4                        42                               10/30193




                                                                 HON DECHOOSICK- 0000244
                                                                        HON- DONAVAN0000253
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 49 of 185




be deemed an original, but all of which together shall constitute
one and the same instrument.

           15.6 Entire Agreement. Except for the Confidentiality
Agreement referred to in Section 15.3, this Agreement is the
entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior communication,
representations, agreements and understandings between the
parties hereto, whether oral or written, including, without
limitation, any financial or other projections or predictions
regarding the Seller or the Business.

          15.7 Construction.   When the.context so requires,
references herein to the singular number include the plural and
vice versa and pronouns in the masculine or neuter gender include
the feminine.   The headings contained in this Agreement and the
tables of contents, exhibits and schedules are for reference
purposes only and shall not affect the meaning or interpretation
of this Agreement.

          15.0 Assignment.  This Agreement may not be assigned
without the prior written consent of the other party hereto,
which consent shall not unreasonably be withheld.
          15.9 Amendment.  This Agreement may be amended only by
written agreements duly executed by representatives of both of
the parties hereto.

          15.10 Applicable Law.   This Agreement shall be
construed in accordance with the laws of the State of New York,
disregarding its conflicts of laws principles which may require
the application of the laws of another jurisdiction.

          15.11 Failure to Cone.    If for any reason this
Agreement is terminated prior to Closing, Purchaser shall
promptly upon the request of Seller return to Seller all
documents and other information (and notes made therefrom),
including all originals and all copies thereof, theretofore
delivered to Purchaser by or on behalf of Seller.   Purchaser
shall in any case comply with the terms of the Confidentiality
Agreement referred to in Section 15.3.
          15.12 No Third Party Rights. This Agreement is not
intended and shall not be construed to create any rights in any
parties other than Seller and Purchaser and no other person shall
assert any rights as a third party beneficiary hereunder.
          15.13 Schecipley   Schedules attached hereto are
incorporated into this Agreement and shall be deemed a part
hereof as if set forth herein in full. References herein to
"this Agreement" and the words "herein," "hereof" and words of
similar import refer to this Agreement (including Schedules) as
an entirety.  In the event of any conflict between the provisions


N13143317I.V4                   43                             10/30/93




                                                           HON D EC H OOSI C K- 0000245
                                                                    HON- DONAVAN0000254
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 50 of 185




 of this Agreement and any such Schedule,   the provisions of this
 Agreement shall control.
           15.14 Waivers. Any waiver of rights hereunder must be
 set forth in writing.  A waiver of any breach or failure to
 enforce any of the terms or conditions of this Agreement shall
 not in any way affect, limit or waive either party's rights at
 any tine to enforce strict compliance thereafter with every term
 or condition of this Agreement.

           15.15 Severability.   If and to the extent that any
 court of competent jurisdiction holds any provisions (or any part
 thereof) of this Agreement to be invalid or unenforceable, such
 holding shall in no way affect the validity of the remainder of
 this Agreement.

          15.16 Remedies Cumulative.   Except with respect to
remedies for the breach of representations and warranties and
except for the limitations on recovery of damages set forth in
Sections 14.1.1, 14.2.1 and 14.4, all rights and remedies
existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available and
Article 14 shall not be deemed to preclude or otherwise limit in
any way the exercise of any such other rights or pursuit of other
remedies.

          15.17 Specific Performance.   Seller and Purchaser each
acknowledge that, in view of the uniqueness of the Business and
the transactions contemplated by this Agreement, each party would
not have an adequate remedy at law for money damages in the event
that this Agreement has not been performed in accordance with its
terms, and therefore agrees that the other party shall be
entitled to specific enforcement of the terms hereof in addition
to any other remedy to which it may be entitled, at law or in
equity.



                   [SIGNATURES ON FOLLOWING PAGE]




NBI.235174,314                   44                             10/)3/95




                                                            HON DECHOOSICK- 0000246
                                                                   HON- DONAVAN0000255
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 51 of 185




          IN WITNESS WHEREOF, Seller and Purchaser have duly
executed and delivered this Agreement as of the day and year
first above written.

                               "SELLER"

                              AlliedSignal Laminate Systems Inc.,
                              a          corporation

                              By: _
                                    Name:    S   and
                                                       n.
                                                       {C   Y
                                                             pr y   ,,,,
                                                       y R. Stevinson
                                                                                 rP
                                    Title:   Ass       tant Secretary


                              "PARENT"

                              AlliedSignal Inc.,
                              a Delaware corporation


                              BY:       {    Q
                                             Daniel
                                    Name:               K. Cl
                                    Title:   Director - Corporate Development


                              "PURCHASER"

                              Furon Company,
                              a California corporation


                              By:         /lCY,leryyif'j_1
                                    N
                                     title: Chairman




                                                                        HON DECHOOSICK- 0000247
                                                                               HON- DONAVAN0000256
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 52 of 185




                                   Schedule A
                                    Products




                    PSAT
                   Skived P1"FE Film
                   High Modulus Skived PITE Film
                   High Modulus Extruded PITE Film
                   Oriented PITE Film
                   FEP Film
                   Polyimide Film
                   UHMW Polyethylene Film
                   PITE / Glass Fabric
                   PTFE / Glass Fabric /Conductive
                   Glass Fabric - Single Side Coated
                   Glass Fabric - Double Side Coated
                   Silicone Glass
                   Aluminum Foil


                   Flexible Composites
                    Silicone Glass / White
                    Silicone Glass / Red
                   PITE / Glass - Tear Resistant
                   PITE / Glass - Super Smooth
                   PTFE / Glass - Standard
                   PTFE / Glass - Mechanical
                   PTFE /Glass - Porous
                   PITE / Glass - Conductive
                   PTFE / Glass - White
                   PTFE / Glass - CYTEKT"r
                   Fluorglas I] Laminate
                   Custom Fabricated Components
                   PITE / Glass Filament
                   PTFE Lacing Tape




 10/26/95
 Doc. #33629 v5




                                                           HON DECHOOSICK- 0000248
                                                                  HON- DONAVAN0000257
Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 53 of 185




                            Schedule A (Continued)
                                   Product




                   PTFE Film

                   Virgin Skived Film
                   Reprocessed Skived Film
                   Extruded PTFE Film - Unsintered
                   Extruded PTFE Film - Sintered
                   Extruded PTFE Film - Low Density


                   Microwave Laminate

                  Fine Weave Glass
                  Medium Weave Glass
                  High Dielectric Constant
                  Low Dielectric Constant




 1 0/26/95

 Doc. #33629 v5




                                                           HONDECHOOSICK- 0000249
                                                                 HON- DONAVAN0000258
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 54 of 185




                                                       Schedule 15.4
                                       Post Closing Services to be Provided by Seller


              For a period of twelve (12) months after the date of this Agreement, Seller will make available to
              Purchaser processing capability under the Xerox Business Management System (XBMS)
              consistent with what is currently available to the Business. AlliedSignal data center in Tempe, AZ
              and the AlliedSignal Laminate Systems data center will continue to provide hardware and
              software support to include, but is not limited to, operation of the software at Tempe, data base
              management; agenda monitoring and abort notification and pre and /or post agenda data saves.
              The charge for these services will be $10,374 per month. Purchaser will have the right to
              terminate these services at the end of any month by giving at least thirty (30) days written notice
              to Seller.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON -0002298
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 55 of 185




                                                    Schedule 14.1(e)(Á)
                                            Continuing Violation Procedures


             Purchaser will notify Seller in writing of any alleged continuing violation of any Environmental
             Law promptly after Purchaser's discovery thereof. Seller shall have a reasonable period of time to
             investigate and ascertain whether Seller agrees with Purchaser's claim, and Purchaser will
             cooperate with all reasonable requests of Seller in connection therewith. Seller and Purchaser will
             negotiate in good faith with respect to the corrective action, if any, required to be taken.
             Purchaser agrees that it will not disclose any violations or alleged violations to any governmental
             authority or third party unless such disclosure is required by law.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON -0002297
             Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 56 of 185




                                                                16




                                                          EXHIBIT 7

                                                PRODUCT SPECIFICATIONS


                  The products will be produced in accordance with Mil- S- 13949H, dated 24, December,
                  1992 and the appropriate guidelines set by the IPC.

                  In the event that Mil- S- 13949H, or the IPC guidelines are revised during the term of this
                  agreement, the superseding military specification or IPC guidelines will become the
                  governing document.

                  In the event that any specification change referenced above impacts the cost to
                                                                                                  produce
                  the Products, the compensation to be paid to AlliedSignal under this Agreement will be
                  modified to reflect such changes in cost.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER
                                                                                                                HONDON -0002296
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 57 of 185




                                                     IS




                                               EXHIBIT 4.1A

                               DESCRIPTION OF ITEMS IN FIXED CHARGES



                                 Description

                                 Maintenance
                                 Janitors
                                 Repairs & Maintenance
                                 Perishable Tools
                                 QA Wages/Expenses
                                 Supervisory Wages
                                 Fixed Fringes
                                 Depreciation
                                 Sales & Use Tax
                                 Property Insurance
                                 Property Taxes
                                 Outside Security
                                  Scrap Removal
                                  Other Fixed Expenses




                                                                                 HONDON -0002295
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 58 of 185




                                                                       14




                 3) Direct Costs

                     All direct costs associated with the manufacture of metal clad PTFE /glass (microwave)
                     laminates will be billed at actual cost on a monthly basis. Direct costs will include but
                     not necessarily be limited to extraordinary maintenance charges for the following
                     categories:
                                   1.    Remove, regrind and reinsert press platens
                                   2.    Purchasing replacement pumps
                                   3.    Purchasing replacement valves
                                   4.    Replacing heat exchanger coils (some can be repaired)
                                   5.    Controller electrical problems
                                   6.    Replacing insulation boards
                                   7.    Purchasing or regrinding stainless steel plates
                                   8.    Replacing stainless steel wool pads
                                   9.    Regrinding tray carriers
                                   10.   Plate refinishing

                4)     Cooper Foil

                     A charge for Copper Foil purchased by AlliedSignal during the applicable month for
                     use in the manufacture of the Products. Charges for Copper Foil during 1995 will be
                     as follows:

                                                     Type                   Charge ($/Ib.)
                                                 one -half (1/2) oz.            5.95
                                                 one (1) oz.                    3.95
                                                 two (2) oz.                    4.25
                                                 three (3) oz.                  4.50

                The 1996 charges for Copper Foil will reflect the same percentage increase or decrease
                reflected in Oak- Mitsui's published list prices.

                5) Laboratory Testing Services

                AlliedSignal will also provide laboratory testing services requested by Furon with respect
                to the Products for a charge of $38 /per hour.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HONDON -0002294
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 59 of 185



                                                                13



                                                           EXHIBIT    4


                                                       COMPENSATION

                As compensation for AlliedSignal's services hereunder, Furon will pay AlliedSignal a
                monthly fee consisting of the following components:

                  1)    Variable Costs

                        Direct Variable Expenses:          Furon will pay all direct labor and benefit costs for
                        the nine (9) employees in LaCrosse who work in the production of the Products.
                        Furon will pay the full amount of such costs for the nine (9) employees regardless of
                        whether or not any Products were manufactured during such month, and regardless
                        of the amount of time the employees spend in the manufacture of the Products. The
                        first priority of these nine (9) employees will be the manufacture of the Products, but
                        AlliedSignal may assign them to other duties to the extent they are not required for
                        the manufacture of the Products.

                       Allocated Variable Expenses:      Furon will pay the portion of indirect variable
                       expenses allocated to the Fluorglas Microwave Business on a basis consistent with
                       past practice. The ratios to be used for such allocation are set forth below and will
                       not be adjusted based upon production levels:

                        DESCRIPTION                                   ALLOCATION %

                        Factory Supplies                                      1.7
                        Packaging Supplies                                    1.7
                        Indirect Lab - Shipping                               1.7
                        Indirect Lab - Q.A.                                   1.7
                        Utilities                                             5.0
                        Workmens Compensation                                 1.7
                        Welfare Insurance                                     1.7
                         SUI/FUI                                              1.7
                        FICA                                                  1.7
                        Pension                                               1.7
                        Vacation Pay                                          4.4
                        Holiday Pay                                           4.4

                2) Fixed Costs

                       A charge of $11,500 /month for fixed costs (see Exhibit 4.1A for detail). Effective
                       January 1, 1997 AlliedSignal will adjust the charge for fixed costs to reflect any
                       changes in such fixed costs.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                       HONDON -0002293
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 60 of 185




                                                             12


                                                       EXHIBIT 3.2

                                            COPPER FOIL SPECIFICATIONS

                 Copper Foil

                 Grade I electrodeposited copper foil will be supplied with a "special" PTFE treatment per
                 Oak -Mitsui specification MF -150F and the applicable IPC specifications.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                 HONDON- 0002292
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 61 of 185



                                                           11



                                                     EXHIBIT 3.1

                                        RAW MATERIAL SPECIFICATIONS


                PTFE/Glass

                PTFE/coated glass fabric will be supplied per "Norplex/Oak" procurement specification
                12.2C, effective date 2/19/92 and the applicable IPC specifications.


                PTFE Film

                Virgin skived PTFE film will be supplied per "Norplex/Oak" procurement specification
                12.3A, effective date 1/20/89 and the applicable section of the SPI ISO/VJD T602A.2.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                            HONDON- 0002291
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 62 of 185




                                                           10


                                                      EXHIBIT 2.3

                                               PRODUCT LEAD TIMES



                                           Series                        Lead Time

                                               601                  10 Working Days
                                               602                  10 Working Days
                                               603                  10 Working Days
                                               605                  10 Working Days
                                               501                  10 Working Days
                                               501S                 10 Working Days
                                               502S                 10 Working Days




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                          HONDON -0002290
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 63 of 185



                                                     9



                                               EXHIBIT 1.1(a)

                                                PRODUCTS


                                                  Series 601
                                                  Sedes 602
                                                  Series 603
                                                  Series 605
                                                  Series 501
                                                 Series 501S
                                                 Series 502S




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                     HONDON -0002289
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 64 of 185




                                                               8




                         19.     ENTIRE AGREEMENT              This      Agreement    constitutes   the   entire
                 agreement and understanding between the parties with respect to the subject matter
                 hereof, and supersedes and replaces any and   all   prior understandings and agreements. The
                 standard terms and conditions of any purchase order issued by FURON or order
                 acknowledgment issued by ALLIEDSIGNAL shall not apply to any services or products
                 under this Agreement.


                        20.     DISPUTE COSTS.        In the event        of any action for breach of this
                 Agreement, the prevailing party shall be entitled to reasonable attorney's fees, costs and
                 expenses incurred in such action.


                        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
                 date set forth below.


                FURON COMPANY                         ALLIEDSIGNAL LAMINATE SYSTEMS, INC.


                By:                                   By:




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                       HONDON -0002288
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 65 of 185



                                                                 7




                        14.      FORCE MAJEURE.           Failure of either party to make or take delivery

                hereunder when due, if occasioned by circumstances beyond the reasonable control of the
                party so failing, including, but not limited to, Acts of God, fire, explosion, flood, accident,
                interruption of or delay in transportation, labor troubles (whether or not the demands of
                the employees involved are reasonable and within said party's power to concede),
                employee      absenteeism,   labor   turnover,       equipment   breakdown,   compliance   with

                governmental orders or directions, and other circumstances of like or different character,
                shall not subject said party to any liability to the other, and at the option of either party,
                the total quantity to be delivered hereunder shall be reduced by the quantities so omitted.


                        15.      ASSIGNMENT.            This Agreement may not be assigned by either party

                without the prior written consent of the other party, which consent shall not unreasonably
                be withheld, provided that either party may assign this Agreement without such consent to
                its successor in or to the purchaser of the business to which this Agreement relates.
                Subject to the foregoing, this Agreement shall be binding on and shall inure to the benefit
                of the parties hereto and their successors   and permitted assigns.



                        16.      CAPTIONS       Paragraph headings are for the convenience of the parties
                only, and are not to be construed as having substantive legal significance.


                        17.      GOVERNING LAW This Agreement shall be governed by, and construed
                and interpreted in accordance with the laws of the State of Wisconsin.


                        18.      WAIVER         Waiver of any breach, or failure to enforce any of the terms,
                conditions or provisions of this Agreement at any time shall not in any way affect, limit or
                waive that party's right thereafter to enforce and compel compliance with each and every
                term, provision or condition.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                      HONDON-0002287
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 66 of 185




                                                                  6



                 shall at its sole cost and expense move any          of its other machinery and equipment if
                 required to provide free and clear access to the Equipment. ALLIEDSIGNAL represents
                 and warrants that it has an exit and loading area sufficiently large to permit reasonable
                 removal,      loading   and   transportation     of the     Equipment     without   damage    to
                 ALLIEDSIGNAL's facility or personal property.


                         11.      LIABILITY.         Neither party shall be liable to the other for special,
                 incidental, indirect, punitive or consequential damages.


                         12.      NOTICES.             Notices to either party shall be in writing and will be
                 deemed made when delivered by hand, received by certified mail, return receipt requested,
                 or when received by facsimile, with a copy by mail, addressed as follows:


                               If to AlliedSignal:
                                  AlliedSignal Laminates Systems, Inc.
                                  230 North Front Street
                                  La Crosse, Wisconsin 54602 -1448
                                  Attention: President
                                  Facsimile No: (608) 791 -2475


                         If to FURON:
                                  FURON Company
                                  14 McCaffrey Street
                                  P.O. Box 320
                                  Hoosick Falls, NY 12090 -0320
                                  Attention:
                                  Facsimile No: (518) 686 -3161


                               Either party may change its address for notice by giving notice to the other
                party.
                         13.      TITLE AND RISK OF LOSS.                   Title to the Raw Materials and the
                Products shall remain in FURON. AlliedSignal shall be responsible for damage to or loss
                of Raw Material and Products while          in possession   of AlliedSignal, except to the extent
                such damage or loss results from the negligence of FURON.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                        HONDON- 0002286
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 67 of 185



                                                               5




                          9.3   Either party may terminate this Agreement by giving written notice to the
               other party, in the event of a breach of the terms and conditions of this Agreement by the
               other party, which breach has not been cured with thirty (30) days after the breaching
               party has received written notice specifying the particulars of the breach from the non-
               breaching party.


                          9.4   If either party becomes insolvent, or if a petition   in bankruptcy is filed by or

               against either party, the other party may terminate this Agreement immediately, by written
               notice.


                          10,   REMOVAL OF EQUIPMENT. FURON shall, at its expense, disassemble
                and remove the Equipment from ALLIEDSIGNAL's facility within two (2) years after the
                closing under the Asset Purchase Agreement. In the event this Agreement is terminated
                prior to the expiration of the two (2) year term, removal shall be completed within forty -
                five (45) days after termination, but in no event later than two (2) years after the date
                hereof.    Disassembly and removal of the Equipment shall be performed in a safe and
                workmanlike manner during ALLIEDSIGNAL's regular business hours or at such other
                time as mutually agreed upon.        Any contractor engaged by FURON to perform the

                disassembly and removal shall be reasonably satisfactory to AlliedSignal. FURON and its
                contractor, if any, shall comply with all safety and other applicable requirements of
                AlliedSignal applicable to ALLIEDSIGNAL's facility. FURON shall be responsible for
                the cost of repairing any damage to ALLIEDSIGNAL's facility incurred in connection
                with the removal of the Equipment, and shall indemnify and hold AlliedSignal harmless
                from and against any and all claims, liabilities, losses, damages, costs and expenses,
                including reasonable attorneys fees arising in connection with the disassembly and removal
                of the Equipment. ALLIEDSIGNAL shall           at its sole cost and expense provide FURON

                reasonable access to the Equipment and to an exit and loading area for purposes of
                removal, each of which shall be clear of any obstruction that would unreasonably hinder
                disassembly, removal, loading and transportation of the Equipment. ALLIEDSIGNAL




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                         HONDON -0002285
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 68 of 185



                                                               4




                         7.       WARRANTY.       ALLIEDSIGNAL warrants that the Products supplied
                 hereunder shall conform to the specifications set forth in Exhibit        7.   ALLIEDSIGNAL will
                 promptly replace any non -conforming Products with Products that conform to the
                 applicable specifications at ALLIEDSIGNAL'S cost (including the cost of Raw
                 Materials), provided that ALLIEDSIGNAL will not be obligated to replace Products if the
                 non -conformity is caused by the failure of the Raw Materials to meet the specifications set
                 forth in Exhibit 3.1 or any other defect in the Raw Materials not caused by
                 ALLIEDSIGNAL. Replacement of non -conforming Products shall be ALLIEDSIGNAL's
                 sole obligation and FURON's exclusive remedy for failure of the Products to meet the
                 applicable specifications. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
                 THIS AGREEMENT, THE PRODUCTS SUPPLIED HEREUNDER ARE SUPPLIED
                 WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
                 ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. FURON agrees
                 to indemnify, defend and hold ALLIEDSIGNAL harmless from and against any and all
                 claims of and liabilities to third parties (including all costs and expenses and reasonable
                 attorneys fees relating thereto) relating to or arising in connection with the Products
                 manufactured under this Agreement, except to the extent arising from the failure of the
                 Products to conform to the specifications set forth   in   Exhibit   7.



                        8.        YIELD    ALLIEDSIGNAL shall          in   good faith attempt to maximize the
                 yield of Products produced from Raw Materials.


                        9.        TERM: TERMINATION
                        9.1       The maximum term of this Agreement shall be two (2) years commencing
                 on the date of closing under the Asset Purchase Agreement.


                        9.2       FURON may terminate this Agreement effective at any time prior to the
                 expiration of the two (2) year term by giving AlliedSignal at least sixty (60) days prior
                written notice.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                        HONDON -0002284
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 69 of 185



                                                                3




                with Exhibit 4.1 attached hereto. FURON will be responsible for any and all freight
                charges relating to the Products.


                        5.         PAYMENT.      Payment terms shall be net thirty (30) days from receipt of
                invoice. In the event of a good faith dispute regarding the accuracy of any invoice from
                ALLIEDSIGNAL to FURON, pending resolution of such dispute, FURON may withhold
                payment only of the disputed amounts, and shall promptly remit the undisputed amounts.
                Any overdue amounts shall bear interest compounded monthly at the prime lending rate in
                effect at the time, as reported by The Wall Street Journal.


                        6.         EQUIPMENT.
                        6.1        ALLIEDSIGNAL shall place signs, of a size and bearing legends
                reasonably acceptable to ALLIEDSIGNAL, on and around the Equipment indicating that
                such Equipment is the property      of FURON.


                        6.2        Representatives of FURON shall have reasonable access to the Equipment,
                during normal business hours, consistent with            reasonable security arrangements
                established by ALLIEDSIGNAL.


                        6.3        ALLIEDSIGNAL shall perform and be responsible for normal care,
                maintenance and operation of the Equipment, FURON will be responsible for         all   repairs

                and extraordinary maintenance. An illustrative list of extraordinary maintenance items to
                be directly charged to FURON is included in Exhibit 4. ALLIEDSIGNAL shall promptly
                advise FURON of any repairs or extraordinary maintenance required for the Equipment
                and   ALLIEDSIGNAL will perform or arrange for such repairs or extraordinary
                maintenance at FURON's cost, after receiving FURON's approval on the cost and scope of
                such activities.


                        6.4        ALLIEDSIGNAL shall operate the Equipment in a safe and proper
                manner, in compliance with all Federal, State and local laws, rules and regulations.




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                      HONDON -0002283
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 70 of 185




                                                               2



                 quantities in excess of the capacity of the Equipment assuming the availability of all ten
                 openings when staffed two shifts per day, five days per week (total of nine employees).


                         2.2     Prior to the beginning of each calendar month FURON shall provide
                 ALLIEDSIGNAL with its best estimate of the quantity of Products required by FURON
                 during each of the following four (4) calendar months. Such estimates are for planning
                 purposes only and shall not be binding upon either party.


                         2.3     FURON shall issue firm orders for Products from time to time in
                 accordance with the applicable minimum lead time for the Products as set forth in Exhibit
                 2.3. While ALLIEDSIGNAL will use reasonable efforts to supply Products in shorter
                 lead times when requested by FURON, ALLIEDSIGNAL shall have no obligation under
                 this Agreement to fill orders on a shorter lead time than set forth   in   Exhibit 2.3.


                        3.      SUPPLY OF RAW MATERIALS
                        3.1     FURON shall deliver to ALLIEDSIGNAL the raw materials necessary for
                 AlliedSignal to manufacture the Products,     except for electrodeposited copper foil (the
                 "Raw Materials "). The Raw Materials shall meet the applicable specifications set forth in
                 Exhibit 3.1.   FURON shall arrange to have the necessary Raw Materials delivered to
                 ALLIEDSIGNAL at such times and in such quantities which are sufficient to permit
                ALLIEDSIGNAL to fill FURON's orders. FURON shall maintain no less than fourteen
                (14) days of supply of Raw Materials at ALLIEDSIGNAL's facility.


                        3.2     ALLIEDSIGNAL will purchase electrodeposited copper foil meeting the
                specifications attached hereto as Exhibit 3.1 ("Copper Foil ") required to manufacture
                Products. FURON shall be responsible for notifying ALLIEDSIGNAL as to the quantities
                of Copper Foil ALLIEDSIGNAL should purchase to          fill   FURON's orders.


                        4.      COMPENSATION.          As compensation for ALLIEDSIGNAL's services

                hereunder, FURON shall pay ALLIEDSIGNAL a monthly fee determined in accordance




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                  HON DON -0002282
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 71 of 185




                                                          Schedule   7

                                                  TOLL AGREEMENT
                          THIS AGREEMENT is made effective as of the                  day of               1995,

                by   and        between ALLIEDSIGNAL LAMINATE SYSTEMS,                       INC.,   a Delaware

                corporation      ( "ALLIEDSIGNAL ") and    FURON COMPANY,              a   California corporation

                ( "FURON").



                                                     WITNESSETH:
                          WHEREAS, ALLIEDSIGNAL AND FURON have entered into an Asset
                Purchase Agreement of even date herewith (the "Asset Purchase Agreement ") pursuant to
                which ALLIEDSIGNAL sold to FURON certain assets located in ALLIEDSIGNAL's
                LaCrosse, Wisconsin facility, which equipment        is listed in   Schedule 4.5(a) to the Asset

                Purchase Agreement (the "Equipment ").


                        WHEREAS, FURON desires that AlliedSignal manufacture, and AlliedSignal has
                agreed to manufacture for FURON, during the period of time set forth herein, certain
                metal -clad PTFE /glass laminates on and subject to the terms and conditions set forth
                herein.


                           NOW, THEREFORE, in consideration of the mutual promises set forth herein,
                the parties agree as follows:


                           1.      PRODUCTS. ALLIEDSIGNAL agrees to manufacture for FURON the
                metal -clad PTFE /glass laminate products identified       in   Exhibit 1.1(a) (the "Products ")

                using the Equipment.


                           2.      QUANTITY FORECASTS; ORDERS
                           2.1     The quantities of Products ALLIEDSIGNAL will manufacture for FURON
                hereunder shall be established in accordance with the procedures set forth in Sections 2.2
                and 2.3 below, provided that in no event shall AlliedSignal be obligated to supply

                11/9/95
                Doc. #33597 v3




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                        HONDON- 0002281
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 72 of 185




                                                 Schedule    7
                                               Toll Agreement



                                                  Attached




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                      HONDON -0002280
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 73 of 185

          NOV-09-1995        10:40   FROM   0'MELVENY   8.   MYERS NB6   TO   15064*Yt9120145561994      P.02




                                                    Schedule 6.14
                                              Health and Safety Issues


             Reference is made to the memorandum from David Yopak to Don
             Bradley dated August 19, 1995 (the "Yopak Memo ") and related
             correspondence which identified certain Health and Safety issues.
             Seller agrees to pay to Purchaser concurrently with the Closing
             the amount of $10,000 for compliance activities to be performed
             by Purchaser.  Seller also agrees to perform, or at its option
             and expense cause a third party to perform, the items listed
             below which were identified in the Yopak memo. Except as set
             forth in this Schedule, Seller will have no obligation to
             Purchaser with respect to Health and Safety compliance matters
             (excluding third party claims in respect of conduct of the
             Business prior to the Closing).
                       Overall HS &E Issues
              1.       Confined space plan: Seller will conduct training and
                       document training with respect to the confined space plan.
                       (Completed 10/31 per Ken Brownell)

              2.       Hazardous energy control: Seller will make required
                       improvements at the John Street facility with respect to the
                       Lock Out /Tag Out program.

              3.       Personal protection standard:  Seller will complete
                       training, implementation and certifications for McCaffrey
                       Street and River Road II.

              4.       Floor loading marking:  Seller has issued a purchase order
                       to calculate the floor loading limits and will mark required
                       areas with calculated load limits.

              5.       Emergency lighting:  Seller will correct deficiencies noted
                       in the emergency lighting system as tested during the week
                       of October 16.

                      Liberty Street

              6.      Flammable storage:  Seller will make changes to the
                      ventilation system at Liberty Street to meet the standards
                      of OSHA Standard 1910.106(d).

                      River Road        I


              7.      Machine guarding          -   Seller will install guard for the lathe
                      at River Road I.




            14331441355.V3                                       1                                    11 /0095




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HONDON -0002279
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 74 of 185




                                                     Schedule 6.10
                                               Underground Storage Tanks


              All underground storage tanks are identified in Schedule 4.10 Environmental Disclosure.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                            HONDON -0002278
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 75 of 185




                                                         Schedule 6.1(d)
                                                 Retention Bonus Arrangements


             Stay -on Bonus --   5   employees total.

             Purchaser responsible for amounts payable after Closing not to exceed $35,000 in the aggregate.
             Purchaser will reimburse Seller for amounts paid upon receipt of an invoice from Seller.

             Detailed information to be provided to Purchaser under separate cover.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON -0002277
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 76 of 185

      SENT BY:                       10 -19 -95   :   5 :48PM   ;             FURON-i       201 455 6199   ;#   3/ 3




                                                      Schedule 6.2

                                       High -level Salaried Employees



                      William E. Noonan Jr.                 General Manager
                      John Hayden                           H.R. Supervisor
                      Bob Nowak                             Controller
                      Richard Lenyk                        Manager Product Quality/Process Reliability
                      Bob Ellis                            Product Manager
                      Paul Beaumont                        Manufacturing Manager
                      Mark Merrell                         Manufacturing Manager
                     John B. Brown                         Sales Representative
                     Christopher Conner                    Sales Representative
                     Jeff Howe                             Sales Representative
                     Torn McDonald                         Sales Representative
                     Kevin Manchester                      Sales Representative
                     Tom Wysocki                           Maintenance Supervisor
                     Patricia LaPorte                      Customer Service Manager
                     Joe Springer                          Q.C. Supervisor
                     Satbir Nayar                          Export Sales
                     Richard Hernias                       Sales Representative




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                             HONDON- 0002276
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 77 of 185




                                             Schedule 6.1 (a) (1)
                                         Non-Transferrini Employees



                A. Production

               Ernest Bates
               Lawrence Carknard
               Russell Drozozal
               Veronica Hoag
               Diana Jansen
               Steve Jones
               Kevin Kubler
               Wayne Magigano
               Eugene McNair
               Bertilla Noble
               Daniel Parker
               Brian White

               B. Administrative

               Richard Brown
               Karen Flynn
               Werner Jansen
               Frank Keese
               Gerald Merkel
               Henry Serre
               Phil Guy
               Dan Bolduc
               Walt Sprague

               C. Pre -Closing Hires

               In Furon's discretion, any employees hired by Seller between the signing of the
               Asset Purchase Agreement and the Closing.


               *Notwithstanding anything to the contrary contained in the Asset Purchase
               Agreement, Purchaser shall be responsible for any severance payments due Mr.
               Sprague under Seller's severance plan. Purchaser shall reimburse Seller for such
               severance upon receipt of an invoice from Seller.




                                                                                                             r




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                      HONDON -0002275
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 78 of 185




                                                     Schedule 5.6
                                                 Purchaser's Consents


              Federal Government requirements under the Hart Scott Rodino Antitrust Improvements Act of
              1976.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                              HONDON -0002274
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 79 of 185




                                                      Schedule 4.22
                                            Direct Reports and Key Employees



            Albertus Beumer - Manager, Microwave Products

            Robert Ellis - Manager, Product Marketing

             Gerald Merkel - Director of Sales

            Robert Nowak - Controller

             John Hayden - Supervisor, Human Resources

             Richard Lenyk - Manager, Product Quality and Process Reliability

            P. J. Beaumont   -   Manufacturing Manager

             Mark Merrell - Manufacturing Manager

             Philip Guy - Materials Manager

             Ken Brownell - Manager of Health, Safety & Environmental




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                      HON DON -0002273
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 80 of 185




            VILLAGE OF                 I-   100SICK FALLS                                                 ?4k
                                                                                          24 MAIN STREET, P.O. BOX 247
                                                                                   NOOSICK FALLS NEW YORK 12090.0247
                                                                                                                            -
                                                PROPER'l'Y SEARCH
                               Property Tax, Waber, Sewer, and Solid Wagte Rents
     1
                 'l'U:   Sncar.anp,er 6 Car.nx>dy Abstract:
                         47 Second Street
                         Troy, N.Y.  12100

                 PROPERTY ADDRESS: __NSaLLrs,v_SUseLLCru:ey.Aee.,
                 OWNER Or PROPERTY
                 n'r TIME uE BEnRCIP                     N9rlitex Oak - E.luorglen

                      This   i5   to certify that the undersigned has   searched the
                 records   of Iahe Village of Iloosick Falls for the above mentioned
                 and found Iahe following information:

                          PROPERTY          'l'AXES                                        Pnil)            VA'I'E


                 JUHE 19_y5_                    19,271.45                                                N. 6/9/95
                    DASE TAX
                    RELEVY
                    PENALTY?
                 TOTAL:                                                                  YES   Mlboltm

                          WATER RENTS                                                      PAID             DATE

                 (IUUUS'f    19___         UMPIE'l'EIiEU                                 YES UR NU
                                    IF (1MY:
                            PENfII_'l'Y
                 HAY     19_95_ METERED   6420.09                                        YES   ®ROO14m     Pd.    6/7/95
                         PEI,IALTY IE AMY:
                 MUVEPILrER 19    _METERED                                               YES UR NO
                            r'EIIAL'l'Y     IF ANY:

                          SEWER RENTS                                                      PAID             DATE

                 NUVEPIDER         19 __J./METERED                                       YES UR MO
                            PEIIfll_T'Y     IF ANY:
                 Mn? 19     95._   PIETEI:LD          5,971..51.                         YES   MAN        Pd.    6/7/95
                                    iF ANY:
                            PEPIfII_'l'Y
                 Mt1VEPIDER    19___ 11E'l'EREI)                                         YES UR NU
                            PENALTY Ir tllIY:

                          SOLID WASTE RENTS                                                PAID             DATE

                 JANUARY 19    SOLID WASTE                                               YES UR NO
                       PENALTY IF ANY:
                 JULY 19    SOLID Wf1S FE                                                YES UR NU
                       PENALTY IF ANY:


                 Df1fED:                                       SIGNATURE     /4   LOA-   6      L<Jlj/lzJ9



CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                               HON DON -0002272
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 81 of 185




         VILLAGE OF 1-IOOSICK FALLS                                                            astA
                                                                                    24   MAIN STREET,    P.O.   BOX   247

                                                                         HOOSICI< FALLS, NEW YORK            12090 -0247


                                                  PROPERTY SEARCH
                           Property Tax; Water, Sewer,               and Solid Waste Rents

              TU: Sneeringer. & Carmody      Abstract
                  47 Second Street
                   Troy, N.Y.      12180
                                             Liberty   Street    & Liberty. St.    Boiler
               PROPERTY ADDRESS:

               OWNER OF PROPERTY
               AT TII'IE OF SEARCH           Noulex Oak (Morales)
                                                                 has   searched the
                    This  is    to certify that the undersigned            mentioned
                                            lloosick Falls for the  above
               records of the Village of
               and round the following information:
                                                               PAID       DATE
                    PROPER I'Y l'AXES
                                                                                                 Pd.    6/9/95
               JUNE i9(15-__        4,608.78                                                     r.
                  VASE 1'AX
                  RELEVY
                  PENALTY?                                                    YES MoliSt
               TOTAL:
                                                                                    PAID          DATE
                      WATER RENTS
                                                                              YES OR N0
                AUUUST 19___ UNI'IETERED
                        PENALTY IF ANY:
                      19c6_ METERED    220.00          - 1,905.95
                                                                                  YES    MAR          Pd. 6/7/95
                l'IAY
                        PENALTY IF ANY:                                           YES OR NO
                NOVEMBER 19 _METERED
                        PENALTY' IF ANY:
                                                                                    PAID              DATE
                      SEWER RENTS
                                                                                  YES OR NO
                NOVEMBER 19___ UI.11'IETERED
                      PENALTY IF ANY:
                MAY 19.9j METERED 1,77.2.53             -   204.60                YES P*I0JAJJ        rd. 6/7/95

                           VEl'lALTY IF ANY:
                                                                                  YES UR NU
                NOVEMBER 19-,__ METERED
                      PENALTY IF ANY:
                                                                                    PAID              DATE
                       SOLID WASTE RENTS
                                                                                  YES UR NU
                JANUARY 19___ SOLID WASTE




                                                                             [
                      PENALTY IF PUY:
                                                                                  YES UR NO
                JULY 19_   SOLID WASTE
                      PENALTY IF ANY:


                 DATEI):     d1/2 1/915---             SIGNATURE




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                       HONDON-0002271
                   Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 82 of 185




                                                  Jáwyers itle
                                                Insurance Crporation
                                                     NATIONALHEADOUARTERS
                                                          RICHMOND, VIRGINIA




                                                            TAXES
      PARCEL II

      THE PREMISES ARE ASSESSED ON THE 1995 ASSESSMENT ROLL, Toga of Hoosick                                             to
      Norplex Oak, Inc. c/o Fluorglas P.O. Box 320 Hoosick Palls

      Carey Ave.
      1 BLDG - 2nd floor

     ACRES 6.57         1404 D 181
     Property Clama 710 (Manufacturing)
     TAX MAP 037.6-3 -1
     Hoosick Palls Central School District Code 382881

     THE      PREMISES ARE ASSESSED FOR $968,600.80.

     TAX DUE           1/1/95   IN   THE   AMOUNT OF $17,977.28 is PAID January 16,                      1995.
     1995 -1996 SCHOOL TAX IC THE AMOUNT OP $26,837.24 PAID September 22,                                        1995.
     No Water or Serer Tax Search made.




     Personal checks will not be accepted for payment of taxes at closing.                                           Tax
     payment must be cut from proceeds.




                                                                           Page     2
                                                                           S.   &   C.    Ho.   T   -49781
                                                                          Dater         October      3, 1995




Form 100   Litho in U.S.A.
035 -0- 100- 0040/2                             ISSUING OFFICE COPY

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                        HONDON-0002270
                 Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 83 of 185




                                                  J   uyers itle
                                              Insurance @rporation
                                                      NATIONAL HEADOUARTERS
                                                           RICHMOND, VIRGINIA



                                                            !AIRS

    PARCEL        I


    THE PREMISES ARM ASSESSED ON THE 1995 ASSESSMENT ROLL, Town of Hoosick to
    korplex Oak, Inc. c/o Fluorglan P.O. Box 320 Hoosick Falls

    Liberty Street


    FR    FT     39.36     X   26.27        ACRES     11.09                     1239 D 286
    Property Class 710 (Manufacturing)
    TAX MAP 027.10 -9 -20
    Hoosick Falls Central School District Coda 382801
    20%     of    50100

    THE  PREMISES              ARE     ASSESSED     FOR    $446,300.00               less      BS /IMP   CTS(47600)     of
    $10,029.00.
    TAX    DUB        1/1195 IN THE AMOUNT OF           $8,097.38 is PAID January 16, 1995.

    1995 -1996 SCHOOL TAI IN THE AMOUNT OF                       $12,157.52 PAID Sapterber 22,                  1995.

    No    Water or Sever Tax Search made.




    Personal checks will not be accepted for payment of                                       taxes at closing.       Tax
    payment rust be cut from proceeds.




                                                                                Page     1


                                                                                8.   &   C.    No. T-49781
                                                                                Date:        October 3, 1995




Form 100 Litho in U.S.A.                          ISSUING OFFICE COPY
135 -0- 100 -0040/2
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                          HON DON -0002269
                  Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 84 of 185




                                          It.wyerslitie
                                        Insurance @rporation
                                               NATIONAL HEADQUARTERS
                                                   RICHMOND, VIRGINIA



                                                 MORTGAGE




                                                    NOES




                                                                    Page     1

                                                                    S.   &   C.     No.    T   -49781
                                                                    Datei October 4, 1995
    MORTGAGE PAYOUT LETTER MUST BE PROVIDED AT CLOSING. IF MORE THAN ONE MORTGAGE SEPARATE
     PAYOFF LETTERS MUST BR PROVIDED POR EACH.      Tip (2) BUSINESS DAYS PLUS WEEKENDS AND
    HOLIDAYS INTEREST P$JL LX ADDED. PAYOUT LETTER MUST SPECIFY CHECK REQUIREMENTS.
    THE CREDIT LINE w1$S BE TERMINATED PRIOR TO CLOSING FOR ANY OF THE ABOVE MORTGAGES WHICH
    ARE HONE EQUITY/REVOLVING CREDIT AfORTGAGES AND THE PAYOFF LETTER MUST INDICATE THAT THE
    PRINCIPAL BALANCE IS FIXED. AN ESCROW IN THE FACE AMOUNT OF                  211E   MORTGAGE IS REQUIRED FOR
    ANY CREDIT LINE NOT TERMINATED PRIOR TO CLOSING.




Form 100 Litho in U.S.A.
                                        ISSUING OFFICE COPY
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                               HONDON- 0002268
              Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 85 of 185


      NOU    3'95       10:11   FR   O'MELUENY MYERS NB#1 714 669 6995 TO 912014556199---                   P.05i05




                                              jáwyers irle
                                            Insurance Crporation
                                                NATIONAL HEADOUARTERS
                                                    (ICHMOND, VIRGINIA




     14.           dated April 1995 and revised September 25, 1995, made by David
             Survey,
          7. Barran, Land Surveyor, shows:
          a) fence,   lava and debris encroaching over northerly line from lands
              now or formerly of Wilt and Liporace;
          b) edge of lawn and gravel drive encroaching over northerly line
                                                                             from
              lands now or formerly ofBrenenstuhl;
          e) tote t5 indicates that the village of Boosick Palls is
              maintaining a portion of the paved road running to Carey Ave. as a
              street;
          d). shed  is shown encroaching over northerly line from lands now    or
              formerly  of Hayes;
          e) pedestal is on northerly line;
          f) edge of lawn and gravel and broken pavement parking
                                                                    area encroach
              over easterly line;
          g) utility line crosses northerly line and runs to pole with guy and
              continues to pole near transformer; policy insures that the rights
              and easements to maintain and operate said line do pot interfere
              with the nse of the buildings and improvements shown.
          Policy excepts rights and easements of others to the aforesaid gravel
     drive and portion of the premises maintained as a street.

     15.     Policy insures that Carey            Ave.    is a     village     street and        the   premises
             have access thereto.




                                                                         Schedule   B   -   Section    2
                                                                         Page 3
                                                                         S. & C. No. t -49781
                                                                         Date: October 18, 1995




    nn Inn lihn¡wIIOA                                                                       ** TOTAL PAGE.005 **

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                 HONDON -0002267
                    Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 86 of 185




                                            J      uyers]ìtle
                                          Insurance &oration
                                                 NATIONAL HEADQUARTERS
                                                     RICHMOND. VIRGINIA




      10.       Survey,    dated April 1995 and revised September 25,                      1995, made by David
               T.    Barnes, Laud Surveyor, shout
               a)    variations from Liber 1239 cp 286;
               b)    chainlink fence along and within easterly and northerly lines;
               a)    lava of adjoiner within northerly line:
               d)    remains of wire fence along northerly line;
               e)    pond over westerly portion of premixes;
               f)    Permanent Easement SYS Department of Public Works within southwest
                     corner;
               g)    remains of fence and fence within southerly line;
               h)    shed of adjoinat encroaching over southerly line;
               i)    apparent location of easements granted to New York Power and Light
                     Corp. and Niagara Mohawk Corp. and New York Telephone Co. with
                     utility polen and guys and overhead wires crossing southerly line
                     and running to building on premises:
               j)    gravel parking area encroaches onto Parcel 3 of Liber. 842 cp 432;
                     and
               k)    paved road encroaches onto lands now or formerly of the Trustees
                     of the Society of St. Stanislaws, Inc.

     11.       Rights, if any, of property owners abutting the premises in and to the
               waters of the pond at the southwest corner of the premises; including,
               but not limited to, drainage, boating and fishing rights.

     12.       Policy insures that Liberty St.            in    a   village street and the                    premises
               have access thereto.

     Párçel_lI

     13.       Ingress -Egress Kanement   Liber 449 cp 310. Policy insures that the
                                             -

               rights exercised under easements net forth herein do not interfere
               with the use of the buildings and improvements on the property au
               shown on the survey used herein.




                                                                      Schedule        II       Section    2
                                                                      Page     2

                                                                      S.   S   C.    No:   T   -49781
                                                                      Date:        October      4, 1995




:orm 100 Litho in U.S.A.                  ISSUING OFFICE COPY
J35 -0- 100- 0040/2
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HONDON-0002266
                      Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 87 of 185




                                                    kwyers itle
                                                   Insurance @rporation
                                                       NATIONAL HEADQUARTERS
                                                             RICHMOND, VIRGINIA




                                                  SCHEDULE    H   -   SECTION          2


     This  policy or policies to be issued will contain exceptions to the
     following unless the same are disposed to the satisfaction of the Company:
    All     Parcels

    1.       The          amount of acreage or square footage                     is       not insured.

             Water               and sewer rents, if any.    Municipal departmental charges,                                                if
             any,              not returned to county tax enforcing officer for collection.

             Rights and easements, if any, of public utility companies to maintain
             and operate existing installations on the precisen herein and streets
             adjacent thereto.

    4.       So title is insured to any land lying in the bed of any street, road
             or  avenue  abutting,  adjoining, passing  through  or  crossing the
             precisen herein.

    Parcel_I

    7.       Flood Protection Easement of Liber 361 cp 451. Policy insures that the
             rights exercised under easements set forth herein do not interfere
             with the use of the buildings and improvements on the property as
             shown on the survey used herein.

    R.       Loss              or   damage   by   reason     of       reinstatement                   of        premises             to   full
             assenaient by assessor.
    9.       Utility Easements recited in Liber 1104 cp                                    431     and Liber 1239 cp 286.
             Policy insures that the rights exercised                                          under easements set forth
             herein do not interfere with the use of the                                       buildings and improvements
             on the property an shown on the survey used                                       herein.



                                                                                  Schedule             S    -       Section      2
                                                                                  Page          1

                                                                                  S.       &    C.    Ho,       Y   -49T31
                                                                                  Date:             October          4,   1995




Form 100 Litho   in   U.S.A.                       1SSUINO OFFICE COPY
035-0-1 00 -0040/2
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                              HON DON -0002265
                  Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 88 of 185




                                               Láwyers itle
                                             Insurance @rporation
                                                  NATIONAL HEADQUARTERS
                                                       RICHMOND, VIRGINIA




      8.        Closing deed to contain the following recitals
               0 /g /n/      ACpniuirlons,
                                     Inc. a Delaware Corporation, was incorporated on
                June     1967 and was authorized to do businena in Dew Iork on June
                           23,
               29, 1967.   On July 5, 1967, it changed its name to Dodge Industries,
               Inc. Dodge Industries, Inc. changed its name to Oak Materials Group,
               Inc. on December 1, 1975.   Said corporation wan merged into Doroles /
               Oak, Inc. on January 1, 1987.    *ovular / Oak, Inc. was authorized to
               do business in Mew York on February 17, 1987.   Said corporation
               changed its pane to Perplex Oak, Inc. on January 30, 1989 and changed
               its  name to AlliedSignal Laminate Systems, Inc. on December 16, 1992.

     9.        Deed from the Village of Soosick Falls to certified owner for                                                   the
               westerly portion of Liberty Street to be recorded. 0 &A fora 5217                                               and
               SP -584 to be furnished.

     10.       Affidavit fro* certified owner snot be provided indicating that there
               are no leases, options to lease or persons in possession.




     RECORDING OFFICERS RRi/UIRR ALL INSTRUMENTS TO BE R7&CU.TRD IN                                        DAME       IN1f.



                                                                        Schedule       B    --       Section      1

                                                                        Paga    2
                                                                       S.   &   C.    No.        T   -4978I
                                                                        Date,       October           4,   1995




Form 100 Litho in U.S.A.                     ISSUING OFFICE COPY
035 -0- 100. 0040/2
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                  HONDON-0002264
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 89 of 185




                                          J         uyers itle
                                        Insurance Crporation
                                               NATIONAL HEADQUARTERS
                                                    RICHMOND, VIRGINIA



                                      SCHEDULE      B    -   SECTION      i



                                                REQUIREMENT'S

    rho   following are     the   regoiremonts          to   be    complied with:

    1.    Closing deed or lease to recite sale is made with unanimous consent of
          Grantor's Board of Directors, in its regular course of business; and
          recite it does not include all ar substantially all corporate assets.

    2.    Deed to insured to be recorded.       Hrecuted H &A Fora 5217 Revised
          January. 1994 (Filing Fee $28.00) and Combined Real Property Gains
          Tax, Real Property Transfer tax and Credit Line Mortgage Affidavit
          Form TP -584 (Filing Pee $6.00) to be provided.    (Real Property Gains
          Tar Tentative Assessment and certified funds payable to $YS Department
          of Taxation and Finance must be provided when applicable.)

          In  addition to an owner's policy of title insurance for the purchase
           price of   a  1 -4 residential dwelling, an optional rider is also
           available to insure homeowners for the Future market value for an
           additional premium of 10% of the basic rate for an owner's policy.


    3.     Closing deed and mortgage to contain the same description net forth in
           Schedule A, Item 4 herein.

    4.     Information Only       -   Parcel    I   tax      map    number    in   427.10 -9.20 and         Parcel
           II 437.6-3 -1.

    5.    See   over   updated Village of Seasick Falls Tax                        searches for        Parcele   I,
           II

    6.    ree   policy will except purchase money mortgage.

    7.     Corporation franchise tax search against )(orioles Oak, Inc. changed to
           alliedSignal Laminate Systems, Inc. shows owes franchise reporta and
           taxes for December 1994.    Filing period December.     Alse owes License
           fee. Consolidated statement  of  tar liabilities  to be  issued by H.Y.S.
           Department of Tax and Finance (1 -800 -935 -3554)

    RECORDING OFFICERS       MOIRE      ALL INSTRUMENTS TO BE EXECUTED IR UTACK IRR.


                                                                         Schedule    U   -   Section    i

                                                                         Page  i

                                                                         S. & C. No.. T-49701
                                                                         Dare: October. 3, 1995




 Form 100 Litho in U.S.A.
 n,c n tM MAI. /7                       ISSUING OFFICE COPY
CONFIDENTIALAND SUBJECT TO PROTECTIVE ORDER                                                                  HON DON -0002263
                   Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 90 of 185


      NOU          3'95 10:11                      FR 0'MELUENY MYERS NB#1 714 669 6995 TO 912014556199---                                                                                              P.04i05




                                                                                   jáwyersTitle
                                                                               Insurance o(}poration
                                                                                       NATIONAL HEADQUARTERS
                                                                                               RICHMOND. VIRGINIA
                                     Parcel II

                                 ALL that piece or parcel of property
                                                                         situate in the Village of
                                 Iloosick Fulls, County of Rensselaer, State
                                                                              of New York and being
                                 bounded and described as follows:

                              Beginning at a point at the Southwest
                                                                             corner
                              formerly of Steven C. and Pamela M. Wilt (former of lands now or
                              Lot), said point being in the easterly boundary          Catherine Reilly
                              Maine Railroad Right of Way, and running thence of the Boston and
                              beginning South 84' 22' 17" East along the             from said point of
                              said lands now or formerly of Steven C,            southerly  boundary of
                                                                             and Pamela M. Wilt, the
                              southerly boundary of lands now or formerly
                                                                                of Mary Jane Liporace,
                              and the southerly boundary of lands
                                                                   now or formerly of Chauncey A.,
                             Edwin E. and Norma L. Brenenstutii 250.19
                             North 10' 37' 43" Last along the easterly feet to a point; thence
                             now or formerly of Chauncey A., Edwin E.          boundary of said lands
                                                                            and Norma L. Ilrenenstuhl
                             81.83 feet to a point in the southerly
                                                                          boundary of Carey Avenue;
                             thence South 84' 22' 17" East along the
                                                                        said
                             Carey Avenue 27.93 feet to an iron pin at the southerly boundary of
                           .of lands now or formerly of Walter Hayes; thence      northwesterly corner
                             West along the westerly boundary of                     South 22' 28' 40"
                                                                    said lands now or formerly of
                            Walter Hayes 82.96 feet to an iron pin;
                                                                           thence South 84' 22' 17"
                             East along the southerly boundary of said
                                                                            lands now or formerly of
                            Walter Hayes 154.00 feet to an iron pin;
                                                                           thence South 82' 43' 17"
                            East along the southerly boundary of
                                                                         lands now or formerly of
                            barren R. and Pamela J. Kimball 89.50 feet
                            North 02' 46' 43" East along the easterly to an iron pin; thence
                            now or formerly of Darren R. and                  boundary of said lands
                                                               Pamela J. Kimball 79.50 feet to a
                            point in the aforementioned southerly
                            thence South 84' 39' 17" East along the boundary of Carey Avenue;
                           Carey Avenue 80.69 feet to an iron          said southerly boundary of
                                                                pipe at the northwesterly corner
                           of lands now or formerly of Marilyn
                                                                    Jordan; thence South 03' 15'
                           43" West along the westerly boundary of
                                                                        said lands now or formerly
                           of Marilyn Jordan 649.97 feet
                                                              to an iron pin in the
                           boundary of lands now or formerly of The                          northerly
                                                                         Village of Iloosick Palls;
                           thence North 84' 50' 17" West along the
                                                                       said northerly boundary of
                           lands now or formerly of The Village of
                           to an iron pin in
                                                                        Iloosick Falls 311.02 feet
                                                 the aforementioned easterly
                           Boston and Maine Railroad Right of Way; thence             boundary of the
                           said easterly boundary of the Boston                   northerly along the
                                                                     and Maine Railroad Right of
                            Way the following two (2) courses and distances:    1) North 27' 39'
                            17" West 300.00 feet to an iron pin and 2) along a curve to
                                                                                             the
                            right having a radius of 1117.00 feet and a central angle of 18'
                            17' a distance of 356.52 feet to the point of beginning,




          t 1# .:94L   !   I.l.ljt     n-;- r.`'      `   ,   1
                                                                  sl t"   aY   .   .   J   .    ,...   ..11".   li:   L':1:   ......i.ilL-LnL Ult.   L!`r'..1. IG   I   :iL   1.1;
                                                                                                                                                                                     "


                                                                                                                                                                                         1.:14   :.aL.',:L..!.Lt I11:'
    Fpm   lep ä16o         in   USA.
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                           HONDON-0002262
                    Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 91 of 185


     N0U          3'95 10:10 FR 0'MELUENY MYERS                                                    NBtt1            714 669 6995 TO 912014556199---                                                    P.03/05

      'I    l'.,, P' i.l"..   It   ..IC   ..nt'   :16-:,   lt: 13   r'   X-1.71( 1.117,111C   ..rlc.   :It   .131r ]I(' lIIC !.IX: apC Lill'     I   :!(' i. ill. 4'II'   I_'IC   I   t!f. TIt !I!t LII,
                                                                                                                                                                                          :
                                                                                                                                                                                                           1410   1^.',




                                                                                   .jáwyers itie
                                                                                  Insurance Crporation
                                                                                        NATIONAL HEADQUARTERS
                                                                                             RICHMOND, VIRG Mt*



                                                                                              SCHEDULE               A
                                    Parcel           I     can't

                                   formerly of Stephen L. Dienkoski; the northerly
                                                                                                   boundary of lands
                                                    of Elizabeth     Hayden,     and   the   northerly     boundary of
                                   now or formerly                                                              1099.10
                                   lands now or formerly of John E. and            William     L.   Raknitis
                                                                the    easterly      boundary      of   Hovey   Avenue;
                                   feet to an iron pin      in
                                   thence North 13' 08' 36" East along the easterly
                                                                                                   boundary of lands
                                                                               Sicinski     524.49     feet to an iron
                                   now or formerly or Frank and Stella
                                                          boundary     of   lands  now   or  formerly     of Edward J.
                                   pin in the southerly
                                                                                                the    said   southerly
                                   Kaukas; thence North 80' 43' 36" East along                                       the
                                                                      formerly      of   Edward      J.   Knukas,
                                   boundary of lands now or                                                           of
                                                   of  Madison    Street,      and   the    southerly      boundary
                                   southerly end                                                                    feet
                                                                                                  Pierce    441.33
                                   lands now or formerly of Paul Danforth and Nancy
                                   to an iron pin; thence South 33' 32' 00" East
                                                                                                 along the westerly
                                   boundary of said   lands   now  or   formerly     of   Pau)   Danforth and Nancy
                                                                                           North    80' 50" 57" East
                                   Pierce 153.27 feet to an iron pin; thence
                                   along the southerly boundary      of    said  lands     now  or   formerly of Paul
                                                 Nancy  Pierce,     the    southerly     end   of Mystic Lane, the
                                   Dnnforth'and                                                                 Mcrence
                                   southerly boundary of lands now or formerly of John J. and                         of
                                   C. Burke, and the southerly       boundary      of   lands    now   or   formerly
                                            Wrubleski  and  Barbara     A.   Brown   359.58     feet to an iron bar
                                   Raymond
                                   at the northwesterly corner of lands now
                                                                                       or formerly of Francis X.
                                   and Karen L.    Gorman;    thence     southerly       and easterly along the
                                   boundary of said lands now or formerly            of   Francis X. and Karen L.
                                                          three   (3)   courses    and   distances:        1) South 33'
                                   Gorman the following                                                   50'  57" East
                                                                                       2) North 80'
                                   01' 21" East 72.50 feet to an iron pin;
                                                                                South    31'   28'    05"  East   118.50
                                   82.84 feet to an iron pin; and           3)
                                    feet to the point  of  beginning,                                                     '




                     .11:   t.:' lJt        :..L1:: ..It"           it      1.1   Val   I     .'.1'L:    ".I    :   "l'       J':,n.lA.111t-1.11.'.IIC      :,11L   L.:.LL4LG:.LOI.I}:, I;L'
    9.m    100 Lilts" in U.S.A.

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                               HON DON -0002261
                 Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 92 of 185


      NOU        3'95 10:10 FR O'MELUENY MYERS                         N13141     714 669 6995 TO 912014556199---                                                   P.02i05

           r!'   fR....iL'...,:.f,CLLb. TIC" ..:f..1.1(i'::(LT        !.11C'I.IA'..I[.111'.:.C: I]I1: :I! ::II   in(   st   :111   it;l   I,':('lTll,    :.!:1'   11:1   air    .I:f




                                                                  Iáwyers itle
                                                                 Insurance Crporation
                                                                    NATIONAL HEADQUARTERS
                                                                        TICHMOND,    VIOINIA


                                                                      SCHEDULE         A
                       Parcel     I


                      All that piece or parcel of property situate in Lhe Village of
                      Iloosick Falls, County of Rensselaer, State of New York and being
                      bounded and described as follows:

                      Beginning al an iron pipe at the northwesterly corner of Liberty
                      Street, said pipe being located 205 feet westerly along the
                      northerly boundary of Liberty Street from the westerly boundary of
                      Mechanic Street; and running thence from said point of beginning
                      South 31' 28' 05" East along the westerly end of sold Liberty
                      Street 37.85 feet to a point in the northerly boundary of lands now
                      or formerly of The 'Trustees of The Society of St, Stanislaws, Inc.;
                      thence westerly and southerly along the boundary of said lands now
                      or formerly of The Trustees of The Society of St. Stanislaws, Inc.
                      the following four (4) courses and distances:    1) South 80' 50' 57"
                     West 106.56 feet to u point; 2) along a curve to the left having n
                      radius of 42.00 feet and a central angle of 33' 29' 1G" a distance
                      of 24.55 feet to a point; 3) South 47' 21' 18" West 102.24 feet to
                      an iron pin; and 4) South 42' 38' 42" Bast 196.82 feet to an iron
                      pin   in  the  northwesterly    boundary of    River   Road;   thence
                     southwesterly along the said northwesterly boundary of River Road
                     and along a curve to the left having a radius of 363.00 feet and a
                     central angle of 00' 46' 25"      distance of 4.90 feet to a point In
                                                                        tt


                      the easterly boundary of lands now or formerly of the Village of
                     Iloosick falls; thence northerly along the said easterly boundary of
                      lands now or formerly of the Village of Iloosick Falls and along a
                     curve to the left having a radius of 790,50 feet and a central
                     tingle of l4'  33' 50" a distance of 200.94 feet to an iron pin;
                     thence along the northerly boundary of said lands now or formerly
                     of the Village of Iloosick Falls and along a curve to the right
                     having a radius of 78,00 feet and u central angle of 13' 24' 48" a
                     distance of 18.49 feet to an Iron pin; thence southerly along the
                     westerly boundary of said lands now or formerly of The Village of
                     Iloosick Palls and along a curve to the right having u radlus'of
                     775.50 feet and    central angle of 15' 24' 31" a distance of 208.55
                                                   it

                     feet to a point in the aforesaid northwesterly boundary of River
                     Rond; thence southwesterly along the said northwesterly boundary of
                     River (toad and along a curve to the left having a rndius of 363.00
                     feet and a central angle of 3' 54' 37" a distance of 24.77 feet to
                     an iron pin at the northeasterly corner of lands now or formerly of
                     Wi  Iiam and Lucinda Thomson; thence South 87' 03' 03" West along
                             I



                     the northerly boundary of said lands now or formerly of William and
                     Lucinda Thomson, the northerly boundary of lands now or formerly of
                     Nancy L. foster; the northerly boundary of lands now or formerly of
                     Robert L. Kowitlik, the northerly boundary of lands now or formerly
                     of Deborah A. Pliilpott, the northerly boundary of lands now or




                                                                                                  :_Ida..Lfi, ,. ,ülGLI:           CI            'i1L.                   LIIL     II


     fnm, 100 Litho in LIS A
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                       HON DON -0002260
                  Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 93 of 185




                                                        J     uyers itle
                                                       Insurance @rporation
                                                              NATIONAL HEADQUARTERS
                                                                   RICHMOND, VIRGINIA



                                    COMMITMENT POR TITLE INSURANCE

                                                              SCHEDULE       A
                                                                                            s.   a   C.   No.   Y-45781
    1.    Effective Date:           Mareó 30,               1995

    2.    Policy or Policies             to   be        issued:

              (a)     ALTA Owner's Policy 199.2                                                       Amount      $   4,000,000
                      (with N.Y. Endorsement Modifications)

              Proposed Insured,               Enron Coapany




              (b)    ALTA   Loan    Policy   92   --                                                  Amount     $
                    (with   N.Y.    Endorsement Modifications)

              Proposed Insured:               T   /8 /D


    3.     Title       to  the FEE SIMPLE estate                       or    interest in the land described or
    referred          to in this Commitment is at                      the    effective date hereof vested in:

    Parcel I( AlliodSignal Laminate Systems, Inc., successor in interest to
    Dodge Industries, Inc.,   acquired title by deed dated July 11, 1972 and
    recorded July 18, 1972 lu Liber 1239 cp 286.

    Parcel IIr Alliedaignal Laminate Systems, Inc., successor in interest to
    Oak Materials Group, Inc., acquired title by deed dated April 2, 1986 and
    recorded April 10, 1986 in Liber 1404 ep 101; being a portion thereof.

    4.    ?he     land referred to in                  this    Commitment        is     described as follows:

                                                       "SEE    SHEET ATTACHED'

    Countersigned           at Troy,      New York                                                    Schedule        A     Page    1

    SNEERIN6ER               6     CARMODY ABSTRACT CORP_

                                                                                            Dater October             3,   199S
         Authorized Officer /Agent
         Telephone No.:          (518)    271- 6201




Form 100 Litho in U.S.A.                               ISSUING OFFICE COPY
035 -0 -100- 0040/2
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                      HONDON-0002259
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 94 of 185




            Sneeringer and Carmody
            ABSTRAC E CORPORATION
            ALBANY                       TROY          SARATOGA
           518- 439-0127              518 -271 -6201   518-885-1237

           50Chapel Street
           Albany, New York   12207


                 Lawyers Title Insurance Corporation                  J   Whiteman, Osterman & Hanna, Esqs
                 Norwalk National Division                                1 Commercé Plaza
                 2150 Post Road                                           Albany, New York 12260
                 Fairfield, Connecticut 06430 -5669
                O'Melveny & Myers                                         Allied Signal, Ihe.
                Suite 1700                                                Law Dept.
                610 Newport Center Drive                                  101 Columbia Rd.
                Newport Beach, CA 92660 -6429                             Morristown, NJ    07962
                ATTN: Súsan M. Mason, Esq.


           S &C No.T49781                                                                 October   4,   1995
           Premises:  Carey St., Hoosick
                      Liberty St., Hoosick



           New owner:                     Furon Company

                Endorsement - Waiver of Arbitration                                   S        25.00
                Endorsement - Land Same As Survey                                              25.00
                Fee Policy -          $4,000,000.00                                         13499.00
                Tax Search                                                                    150.00
                Extra Chain(s) of Title                                                       900.00
                Village Tax Search                                                             60.00
                Franchise Tax Search                                                           30.00
                Disbursement                                                                  240.00
                TOTAL                                                                 $     14929.00



                                SATISFACTION OF MORTGAGE NOT PROVIDED AT
                                CLOSING, $30.00 PLUS COST OF RECORDINGS




         REPRESENTING LAWYERS TITLE INSURANCE CORPORATION

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                             BONDON -0002258
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 95 of 185




                                                  Schedule 4.18(c)
                              Title Commitments for McCaffrey Street and Liberty Street


                                                    See Attached.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                              HONDON -0002257
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 96 of 185




                                                   Schedule 4.18(b)
                                      Exceptions to use of Transferred Facilities


             An underground water main that Seller owns and maintains extends from the Village of Hoosick
             Falls Public Water Works, under the Hoosick River, through lands of Kenneth Brownell Sr.,
             through the south side of River Road 3's eastern property line to the River Road 3 plant, then
             around the south and west side of River Road 3 to the River Road 1 and 2 properties and plants.
             Seller is not aware of any recorded easement or right of way with respect to this pipeline.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                              1-1ONDON -0002256
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 97 of 185




                                                Schedule 4.18(a)(ii)
                                               Leased Real Property




                                                      NONE




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                      HONDON -0002255
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 98 of 185




                                                   Schedule 4.4(b)
                                               Material Adverse Changes



                                                       NONE




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                     HONDON -0002167
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 99 of 185




                                                      Schedule 4.5(a)
                                                    Condition of Property


             (i) Personal property located at the Facilities:

                                            See capital register attached as Appendix   I



             (ii) LaCrosse Machinery and Equipment used exclusively for the Fluorglas Microwave Business:

                                                  See list attached as Appendix II

                 Seller shall have the right to use the HP 8729B Network Analyzer with Fixtures (item number
                 31 on the attached list) at no charge for the duration of the Toll Agreement.             Upon
                 termination of the Toll Agreement, Seller shall have the right to remove at its expense any and
                 all test cavities other than those which are required for testing Fluorglas Microwave products
                 at X -Band. Seller shall be responsible for the cost of repairing any damage to such equipment
                 incurred in connection with such use (ordinary wear and tear excepted) and in connection with
                 Seller's removal of any test cavities.

             (iii)Exceptions to condition of Personal Property:

                 Old rewind slitter no longer usable for slitting and currently used only as a rewind logger.
                 Certain idle equipment has not been maintained in operating condition.
                 None of the equipment identified in this item (iii) is material to the operation of the Business
                 as currently conducted.

             (iv)Exceptions to condition of Facilities and Improvements:

                  1.   The deck work in the McCaffrey Street coating tower room is in need of repairs.
                       Seller, based upon information provided by the General Manager of the Business,
                       in good faith estimates the cost of the repairs to be approximately $60,000.

                  2.   The wooden roof eaves at Liberty Street are showing considerable evidence of
                       dry rot. Repairs have been planned and budgeted for the summer of 1996. Seller,
                       based upon information provided by the General Manager of the Business, in
                       good faith estimates the cost of these repairs to be approximately $4,400.

                       Repairs of these items are Purchaser's responsibility. Seller will not be responsible
                       for the accuracy of the cost estimates, unless Seller has not acted in good faith
                       with respect to the amounts of sUch estimates, The cost estimates contained
                       herein are not to be construed as representations or warranties of Seller or Parent.




             11/8/95
             Doc. #33629 v7




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                        HONDON -0002168
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 100 of 185




                                          Appendix Ito Schedule 4.5(a)
                                               Capital Register




                                                  See Attached.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                      HONDON -0002169
             Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 101 of 185

                                   OCT 26 '95 10:24 FLUORGLAS_ACCTG                                                                                                                                                                  P.2í17




                 fc8j               °   rv.7róóóá$éóó$°meMOr88æó0000$BogWe°ó
                                         .
                                        in
                                    OOp The
                                            .
                                           oq .mJ
                                               OÑ m      Ó Ñ
                                                                 .°.
                                                                             O.
                                                                           K'm
                                                                               óóóóó
                                                                                  .    .   °   .                           .   .             .            .             .                 .       .
                                                                                                                                                                                                      óñ.J-óXrnroó
                                                                                                                                                                                                                                ll

                          4-71      MM                            YN                       m             J                                                                                                           M."-N
                          Z                                                                                                                                                                             N'
                 W
                                           pÑNNyÑOnYMP0000VNWWWNAPJfOrymppNOOAr.Opppp
                                                 NNNYVUJOPINPVMV.-MIWOWIYOOÌ.ÑNOOAOOYNJOOOOO.ONKiVÑÓ
                                                N ¡¡ppyyrrAJmPmANrMANMAryyAryryWWNMMOWOyppnr pp pONOYppOWOoMgV1IV
                                                rMNpO.ÓNWÑJIvPrOÑÑbPNI.^¡W.pÑÑPÑÑM1YNÓÑÑÓ.ÑJgñhvJWv
                          <                     NÑ        NNIMOMrW¡'OI`I              ONrvY        NYJPAMIJmYNPI1Ql.Ol.O...VÁ¡ONNNN^

                                    O pu°.NN
                                      O                                        .O mWm
                                                        °MY..yyvW.Y°+_1ópJÑPOv°JN
                                                     n.ONNM.       P                    ¡ 0000P.fopmeppWW
                                                                                   MfmNÓA000nNNOÇA00AVÓÓ1rÓ                                                                                                          .yy


                      G                                   O°INnN.Ni.^.^'ÿWPWpoWrlÑq9.^.ÑÓ,N.^ñW.{ppNññónmi°p000ñó¡'iro.°óáJAmñmryíl^ré
                                                                          rOPrOG.O.OÑNPNNnYNOÑÓPNV^FnrVnVWImN
                I.    V            OOMVONWNVM1                    P
                      u                             MMNÑP-NÑÑÑIN.O'ONMY,OVrOPA^rvñYWIÑP.Om.O-.-tm¡NNW=
                                                                                  Yv                    Pi
                      W                                             Yl




                      Ú                 .-.oaroaaanvaoooovovmvvvv.oo.o,ooovva.o.ouuua.o.o.aa.o.o.oro.paoa
                                            .............. N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N N
                                        In



                                  mQA           ANP rOt°.IIItiIA.IiN..Áinllf`9000mm^WWWOz(OmmPWPPPPPPPPPP
             Y
             L.
                                                                                                                                                              Ñ
                                                                                                                                                              W

             J                                                                                                                                                N
                                                                                                                                                              pL
             O
                                                                                                                                                              .
                                                                                                                                                              ,4C
                                                                                                                                                                                                                 y


                                                                                                                                                                                                                 z
            J


                                                                                                         .-
                                                                                                                                                              a'

            i                                                                                                                                                                                                 Ñ            P
            w
            -4.-.
            J_ h
            X..
              CC
                     O
                                        uúu
                                          `$d
                                             _z_
                                                   rr      r    i        ''         ("MSS/
                                                                                                          ?`J`9
                                                                                                          Ltll.1G
                                                                                                                                        W ,Y'
                                                                                                                                        r-piw
                                                                                                                                                 W
                                                                                                                                                          JÑ


                                                                                                                                                          a
                                                                                                                                                              O
                                                                                                                                                                            m                         inF
                                                                                                                                                                                                             2W
                                                                                                                                                                                                             aW            Ñ



           4.1A                                 .. tfFHF.F.YY.rrfr...
                                                .
                                                      NNNN.-NNNHNMÑÑ     Y.r-Ye.Y...YW
                                                                         NNr-Wr-NN        6r-ÑNWÑ  .Ñ r-JÑOm\4\
                                                                                                                                                                                          CLL.]
                                                                                                                                                                                              .                            WN
                                                                                                ..^
                                                                                                                                                                                                             .
                     W                       loom ...w»,-WYmTm»FW
                                                   w                   K     ¢    rVanula   Nr+
                                                                                                 m~mJ4z.JJ)_ÚF    m                     `°
           I.

                                             >.rp.
                                             rr-I- ñcéC-mece-m
                                                          m   -r r-r..m
                                                                      YK..áar-r
                                                                                 ~¢- w^.4p.ú7ww
                                                                                        3        amJWNWW
                                                                                                                                                                    m
                                                                                                                                                                                          .             .
                                                                                                                                                                                                                                1




                                                         WJm                                             Q(áPy4Jú
                                                                                                                      ÊW
                                            WWW ñJ.m..m.         a   J.W.Ji.IpJpmmúLLZBmLLypry
                                                ZSJ¡J¡ppyJy.JJJJxJJJJxJ.ZJSJJnZmßJßSJrJ
                                  C         iii 333SSX2XZ2XZ 1' 1 YxxSSml3.uwz.-c0044
                                                                 jj               j
                                                                                                    1]p8pjp$!nmGÿQfll[`OiÚ

                                                                                                       e[
                                                                                                               p.SIÖi66W4
                                                                                                                WNNX m
                                  J                                j
                                                                                       3ââW
                                                                                                                                   y4
                                                    O      0 0 J     O O O O                   ó  0.=      0  G                              IIIxJJJ




                                  0         OO  JJJ         JJ              JJJJJJJJJJJ  WKVJ_.E. W8           UJWWtI                                                           WS
                                                                                                                                                                                                                               LL
                                                                                         4 7 x O J O O J TO J
                                            53S â33ââ 0 m m m 0 0                0 m m 2 somnWJm         om émWWWg
                                                                                                                O.W.    m
                     o
                     z
                     x

          N>Iy                              ÑJÑ N¡P.pO.O.PNOONOOOONOOMÓI-+.
                                                       WO    yNMVN.O.OW O MN  ..ppAMO.NMUWPONMNyy PO
                                                                            YVYrnNO.NInNNNmmN.OVNn
          \.1{
          .O
                                  .O
                                  J
                                  IL
                                     WIJ..uJ.             JJJJJJJJJ
                                               LLLLLL......... IJiILLLL4LL                        u JJIJúY..ú...ÚÚWJ4wúJJJJ4LL
          p                       NN NNN   p N ÓÓNÓ Ó ÓÓ Ó N
                                                           ppNN
                                                              pNN Np N
                                                                     GGNN
                                                                        GN p N N N N N NN Ó Ó N N N N
                                                                                                    pNN NN NNN
                                                                                                      ppppP  ppNN
                                                                                                                p ÓÓÓÓ
          OJ                      PPPP PPPPP P PPP              PP           P P P P P PP P P P P                 PPPP
                                       N              N

                     W_
                                                    NNO
                                                               ry  p                              Wp. a                               pp}}
          NY
          Che
                                 yyyrn
                                 rnIMO^°WW                    NNMOÑÑÑNyOI¡n.M.nnjj.rNN[rl`NPNpNp^,pWQ`ONOÓÑÑÑÑÑNryI
                                                                  N N N N N N N N N N N N N N1J N       N N N XIM M M M M M M M M M M M M
                                                                                                                                                                                     VV


                                      444                            %...0                          ..       ..       LL   u..i. u                     uuu W                ..... 1....1.6.1..
                                       P                                                                                           S
          INrI


                                                OONNiippNpNpNrrpNpNNN.N,NArry!!LLNVNYNNNNNNNr1Nnra.!!}NgNl.ggfl/9rNN.}.}W( ppLLppppÓÓ
          ON\l1
             J                   PpNpppN        P P P P P P P'P P P P P P S P V P P P P P P P P P P P P P P P P P P P P 4P S. P P P P P



CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                  HONDON -0002170
                          Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 102 of 185

                             OCT 26 '95 10:25 FLUORGLPS_ACCTG                                                                   P.3í17




             ÑY                  tOGPmMWpp            yy !`.OI...p oAnnoy.
                                 OM1VJO.O.PV.O0SO.pOOIMV1fO10rpmM1y.Cr
                                                                       pp.pp

                                 ÇçNÑñÓr                                  Ó+ÓMPñ ñNNOM.OMM
                     BI          1R2S..;r+úá;ñ                            mFóa?Póu.óiYv.NPV.
                     =ÿ mV.OrrrQ                                                 VMOMM.OVMVT
                                                              Ñ                                                      Ñ
             w
            á
            ...a                 roVMNeppAapP..ppMM
                                 norV.                      M1MOPMt` .pVm.MVy
                                                     OOVWPVCPOMN.OroNrVVPN
            aoe
                     W
                             Ñ.-.-
                                 CO
                                              ....


                                   l`InMNMMrepM1M1
                                  'a00  1VVPP4.                  P
                                                          Us.-YmVi             ON        O.GVPO             0p       O

                     4U      r                            1.707.2%..%-'4,7m701-..7,,A.,
                                                                                                                 ÑM
                                                          Ñ                                                          Y1


                             .ObmóÑÓéÑlPVSbOMÓÓJpÓMÑ¡MÑ.XÑ                                                                Y^i
                             ^PV.n pp.Q.Qpp..hNI1.ÑyyryryfM..ppnVVPÑm.OpC
            YS               `OÑ`NOMWOJWVQVN,NOY.mÓP`pVC1VM1VW0                                                           §
            mm
                             ÑNJ.OrQNrM1NJVIVMM.OVMV                                                                      J
                                                                                                                          N
                                                                                                                          Ñ
                 1               1                                                                               .


                 52

                          ON
                             rabbdwwwwwwwwwarañM
                 m
                           }P P pPP P P
                          <W                                  P P P P P P P 4 P P P PP P P
            2
            C                                                                   ^
            0.
                                  C                                             úw
            i
            w
                                  ó
                                                                               N
                                                                                O
                                                                                           V
                                                                                           N
        3                                                                      P_          P
                            NnH                                         Ñ      Y
                            N     Wy                                    U      if          W
        .-                  VO                                    n                        6
                                                                                           r
                                                                             .O 4.
            ;x                               U                _pN       p(.ñ
        JÓ                   0S         0                     NP
                                                                        -ou                ÑO
        Z.0...

                 Ú
                 W
                            ¢WULL'y,
                                UKL]NN
                                       \1l1l1
                                       UN
                            tW4aYK...a v.
                                        M
                                                              U.      íP.ItVi4
                                                                      ä\V
                                                                      Ñ,v                  wI
                                                                                           w-
                                                                                           Yp
                                                                                            a
                                                                                                        ÑGL
                                                                                                     opY-
                                                                                                    Wnn2
                                                                                                             W
        Y

                            I..pJ                             1l      'S     .p/O
                                                                      Ñ\
                                        N                                                           i
                                   rl(11                                       W/í                  f.)y'
        I
                 ®                                            S              GK
                                                                             (I(i
                            Y
                            W ^.ÚFF
                                  JYy
                            -bWO.....
                                                              M
                                                              N6.N
                                                              \SU.J
                                                                       jYI.ITLTNIOYw OK2
                                                                                               F.       '


                                                                                                             7
                                                              JN...pppp OL
                                                                          O    W K.K.J
                                                                            WWWO -This
                                                                                    4YW
                                  iUGf-                       XNL~Vv2Y\pWXSS..O
                                  4     J.       WW           O\ 4
                                                              hJÿK      r     qO! X W W N
                                                                               p(

                            eí60
                            9W
                                             KgYSJ.pfJ(


                            }?WK/../.                         KKWKWFpQpQJ6,Q8^M1..
                                                                                        .TLTUN...JJG.
                            á4Uáô$`S Cia°L.W.-pámúbtióááá`
             'Y
                0
             X
             r              APP?Óq
                            AA

                                 NN
                                                                                    A
                                                                          I..FÓVVÚtl.ó
                                                                                                        p
        yT
        \,                  mmrorommm
                            VJVJVdV
                                                              OrV.yOMoMoO¡ImInim/.NrN
                                                              mm.-Ne.-.-  idl..Ah.ÁVV
    ,
             WY

                            4444444
                                                              MIMJ.V.IJJJOO
                                                              -J ,-1                      0000.'.
        Ñu                  N N N N NN N N N N NN N N N                                 NNNNNNNNN
        t5                                                                       EaRD6RdaA.addddddddPPPPPPP

                                                          N


CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                        HONDON -0002171
                  Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 103 of 185

                  OCT 26 '95 10:26 FLUORGLRS_RCCTG                                                                                                                           P.4í17




      .-
      Npaw


      W
      O
        in




      60.'
      +4
           N00
           VOONN
           yyy


           NOOWM
           W
           2




           O
           y
           <
           (0.1




           Y
           O
                   ...
               NA Oe0000000O00hP44
                   OOOOOppppgqgq0000
                    `
                  N.ÑJ

                   m000pOD{
                   O


                   '''''g
                            O
                            W
                            P
                             00
                         PÑNNV
                             N
                                     O.
                                        ^pqpp OOm'I`NV.-^VrNOry^NNVI.NPO0.
                                        PO
                                     mÑgq
                                          WnVPONO.ON.p^ANM.TP
                                              rOVNN.NMMVV
                                   VPNrrVnM.OVVÑO.hYOÑÑNÑPtiNyym
                                                            NMMÓ
                                                                   NNPMMr
                                                                  r r
                                                                           -}}
                                                                 PPnPMMln01I
                                                                         ..r

                                 004000ppa7 OONO1r1N'ONNO MNp.p bOOMIONV ep.pMN^
                                                                                              ^                    OOMd



                     O.00NOoOpYMg0p00000pÓyO1IcVMVcJIV.p1W0J\ryyMytfOVWN4ppMVIJJMMVVOMMJNsNpprpWy^OMM.myIOIIrr.OIlVOOm-Y01Ó44
                   01V..ÑVPbÑSSONOÓÓYMIMÑPNONOPV'O[O.I-M1,W1wbM1PNWWOMOWOÓ^MPW1.4jY.rOÑ
                   ÓNrN'rM
                                          n N^
                              M M V N O N O.O      0^
                                               O N N r W n^ O



                     00 rI. P NODO.T000OOWOOUNOpONN00004NNOM1N1/IO000000400^m
                    ÑOOPyrn
                                                                                     .- N.O M N^^O
                                                                   r N r N N O M r M r¡
                                                              M N NNg                              OP  ^
                                                               O W N N V O O O N OM O M rN O N N O O O On N W
                              O O O O M O CJ 0 0 0 0 0 0 N.f O G
                   NOOMPOMO $NOOONOOrO        OOAnN Né000.000.-0.00-r+NONPVO¡MA   O.'
                                                                                                                   r
                                                                                                                                     ^       r^




                                                                                                                                                                    W
                   .QnpOM^NVOS  NOOOnONpr1.p}Vg^OMnb.tppMOOON¡VMNNrOgltpMPNNmMJ
                                                N.tNNfOnC1,?191NMMMrNY1mOY1MOrV1WrMP
                   v.POONM0000N000NMNPNVMI
           b
                   r`rNNNNÑ                           ^^
                      yN.`//OnMM4NONO.ONrWN1.rPVOPrMMpp
                                   M
                                                              NMMrV^V^NNnP^rN^O
                                                          O.O'V


           Ú
            ^      :z
                   nM
                        .1.XX.JI.ÌJJJ.IAIAIAIAIAIAI.IAIAÌ.1.111.1.1,1Y1MMMMNNnNnMl1%{M1Kp
                          In M1 M n M M n M M M M M M M M M M M M M n n
                                                                        M M M M M nM M M M M M M                                                 (Gpaapgra
                                                                                                                                                    MMMMMM
            C
            VfLl;l1y11rIC                       lomYIAAMII1R1R1111MM111(Iffllilffl(I1111,                  IIm1Y   Y 1P11Y        1Piy1PiÌYPÌIPdO$témñilTttff4      °ñ
                                                                                                                                     m
                                                                              IN
                                                                                                                                      M



                                                                                                                                          .22'n
                          N                                                   ',.:61;..
                                                                                                                                                    N      N
       i                 W                                                    .ii                                                   RA                     '
                                                                                                                                                           ;
                                                                                                                   yw;
                   --.1--'7'
                        K                                                 á._s.1                                                 w,ImYI      .-rr`...'     rial          a
       s
       C                  .Z   ÿi     s                                   N-4.i:.1-
                                                                          vN w2 rn
                                                                                                  EÑp-,.i-uLL.ryys'y
                                                                                                  Ir     ál`dñ    e'iWYW 43
                                                                                                                         .Ó
                                                                                                                            ppÓ1r                         tore r     g   m
       ÑJ
       J4          vPp                rN          4
                                                  N     niÿ0 Y¢Y/I
                                                                           ¢r ml J<
                                                                          ÿOSWMÓ
                                                                                       WONNNp-
                                                                                                          3
                                                                                                         EswY[ pWW]f
                                                                                                                     ma
                                                                                                         wrO-I-N.S1LL wÑ
                                                                                                          r00lPmV
                                                                                                                               y
                                                                                                                            ¢¢ltK
                                                                                                                       W44KW4
                                                                                                                                                           $
                                                                                                                                                           WS002         4
                   1-NO¢       O
                                                  6   -*Hm,               r4NJd'61ttppN
                                                                                <W     JWY>rWfqU' mX           WW4CpgS .grOCpp..YQSSy
            Ñ¢     NPJI                            2n ¢F                    0
            ë       il/5
                   ^44F
                                       CO

                                                ór^'g       fi
                                                                b2.tlM[oOív. y
                                                                        `d WLI n w 4VÌ'1.20:W^
                                                                                          .y'Y.          ór
                                                                                                 W7JWMmÿO=ZFW2CIOJ
                                                                                                      3_. (yWmV[rJ_r.WNJr
                                                                                                                                0..1 W
                         [ O
                                      ](        Ç1-NJ
                                                y'Fÿp  aM
                                                          6 MVVQ¢/.VJ../Q
                                                            NN¢ KUWN+mW¢Y
                                                                     VVNW¢      N..n2YWK33{41NSr¢4u.u.0   0«WW SOWmt«HJ<UrW
                                                                                                                          .JH  ONGJ
                                                                                                                                SI
                                                                                                                                       2
                   0
                    ,)-1..:1-1-
                        WKN                     ON        MOOVJJYOm[              N.Y SYn^
                                                                                                  nnp
                                                                                           __040I-¢ WW        04mt
                                                                                                                 Nr _ VOO
                                                                                                                                .Y\                 ¢J
                                                                                                                            JK2K42
                                                                                                                                                               r
            CO

                                                        WNO[I-Nw OWK
                                                      2MN
                   ZI-   04'                    T.                          6            OnnV yyWB8YI-JWnN00
                     XX'O4w
                   V MWS
                         K
                        NN
                           3
                   JSOr"1y1C
                                                Vyy1I
                                                0C2}NYW<44wm2
                                                Wr002.0
                                                z.-¢W.JW
                                                   46
                                                KWWUWJ¢'
                                                           Wrt4'( pC
                                                                        1-


                                                                ou.s..wíYJäi-
                                                                              YI-
                                                                        WÓmNmmWi.Ñ1-0`x
                                                                                m.. úí cWw
                                                                     UWI-JOp(JNNJwp/OJQQ
                                                                                          lf/,.'
                                                                                                       IYNCOOWOWCGWlY11y
                                                                                                    gqOJJ
                                                                                                    82.wU'
                                                                                                          l.t
                                                                                                              y]
                                                                                                    C T W..m4'=flS9Sd9ffM%iYr^.i
                                                                                                                  <4      U d' 3 3U¢      ^yytiO.p
                                                N6SJ      6CWS(K4JCQ¢Q
                                                      T4Yt(.J N .TWSmJU       JI-pOUiODU              jLJm        fJWwP
                                                                                                                      Kb-              y
                   W                ce al                             U4    ¢   4.S.ZW..xN       I-     N6JµWpW.
                                                                           WOJ..1¢0[008WWámOJJ4fWwrrJQJ6N                   O
                                                                                                                                yW1[O} O
                   yIpqpOKy6                    .JWJ
                                                0m64'JIW-S3ÿYIW
                                                                  pJ
                   OW4W00
                   5 S .J W m
                     ggççv¢V
                                                2 K ][ W ¢ W
                                                      Uÿ<mUJUOmW1     O
                                                                     yy
                                                                            Ym         U         bN   N
                                                                                                       WrL
                                                                                                    6 WWO K rr F            ¢ W I- W m
                                                                                                                                                    ÓWÑ1           Q(1
                        1,m1.N'I                Y1'1.:lA^lIJLlI1.LtSibSM6.J,1,14iijläñrlHYgnEi.,5(

                                                                                                                                      .
            2


                                                                                                       w...id " "
            6
                   >-`!¡C7lPJW                  __._...._...._._..ü:nÌz1e                                                                 y11y   luln(Ì   I{.11Ta'N><
       I:f>
       PW              NM1N.'Y                  OONNNNNNNNNNJNNNIIJ                                    NNNNNNNÑNiÑÑÑNnl1e'Ni.ihliMJJMMM
                                                                                                                             ,




       dY
       N
                   KLLLLÿ.4`                    WWKLL4LLLLWILJL1Ji.LL4.4LLLLKKKK1..1aJ.KLLLLLLUJ.LLLLKLLWUUJ.KY.Y_KWI.J.KU.
                                                                  N N N N N N N NN N N N N N N NN N N N N N N N N NN NN NN
       .8          NNNN NN NNNNNNNNNNNN N
                   000000M=000000490000000000000000000000900000000000   P PP OP P P P P PP P P
       OJ          P PP P P P P P P P PP P b P PP P P P P P P P P P P P                                            O'


                                            N


CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                      HON DON -0002172
                  Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 104 of 185


                   UCI             ¿b 'y5 1b :2?                fLUUKGLHS_HCCIG                                                                                                                                                                               H.   5/1Y




                                                   3..JS.bI..aN In1OIn/ `yY1   1t,rJIC11npTp]fJCpppNy gqÿA,M
                                                                                                         ..ü..l_I_In.I  N
                                                                                                                  VVInOMQN


                                                                                                                                         i
                   Vrr......r
                                                      p.mNMM h OA.OrmMPep .OrV                                                     `YI.C11`O
                                                                                                                                                                    AW.PInAÓ00NNVVPNPPNI..OM.IMAPráOnOOp.ptp:YOlel'4ru.F




                   N tV.v.
                       Yr               r                                 1rN     QNr.1((p{ NnPO.OAÓWO.M           OVN.n
                                                                                                               VWMNV.O
           N15

           m. ë3.n..ÿ.rP
           OW                                       .rM"vL-öi-wlñr..n..nPX'Mw
                                                      PiW                                              e14-2,.-    y
                   r                 VÑ             Ñ ODmn.O                M              NMNÓÑÑr.ÑnñVI.ÑÓ.-V                                                                                            m                                            ¡ÑM
           W3
           x                                                                                                              M             N

       W
                                                                                                                                   Q.nq.bO.NONNPNWMA                                                                               i                   MNtO
           W
           yy,.
                   !!
                       rl.:          Iti,auitirliuiu l1'Y'(Illi(11
                                      6
                                 b ¡.LNM1^VV  ...ñ..01
                                                    IYCOOMI.%PJVI`(S.V1NN.0.frMONOMVin
                                                                                       I

                                                                                           .
                                                                                           I.innn
                                                                                                            ¡/Ip(liy
                                                                                                                          p
                                                                                                                         :+nrnAnnvlNlnPVrOM1.ivfPM
                                                                                                                        Mngl           ".irrñmi7r-vl
                                                                                                                                                    i n
                                                                                                                                                   I áviá
                                                                                                                                                                                      V
                                                                                                                                                                                                          mP-rYnrlt'y:a.
                                                                                                                                                                                                                                        (`




           K                                                                                                               M            N



                       sGOC
                   vMÓWÓS4.VNOQ
                               ¡¡pp//NNM_e1P PGr.n191nV IYP                  '.j
                   VVOW.mJV4NWIW.JNNMNNA0006JU11O))O01'lYI4O1WRIL.YI3J40r8s%g:11NV4VO
                                                                   1 O    I.
                                        O ;'wRx'JQJEQIGIOÌ1fgpS:mtfaQCÏrYirY. "C'i
                                                                '                                                                                                                                                                       -
       .   m
            E
                   I        .
                          úr`.i¡ilit'Ì11ÌnipIÌnÌIfIÌU(àI]ttititlfÌf`1i114fÌ'9'7,4;tié br:r.i..:.ri..:.:
                                  Ì¡,.'-:-                                                                                                                                                                                                             iP¡
                   M  M M M p p p p p p MI p p M M M M M M N1M N M M M M M M N M M M N N M M M N M M M M M M M M M M M M
                   MMMM                                  %MIMNMMMMMMMMMMYfNMMViMMM/fY.yfrIM^.MM!/
                   M M M M M M M M M M M M M M ÑIM NÌM M M M M M M N M M M M M M M M M M M M M M M N M M M M N M M nl
           U                                             MMMM


                                                                                               NNNNNNNNNNNNMM
            ldö         n
                   t,,,.,2(1S?ç+ÇÇOPPDPOf7f1i                                NNNN NNN
                                                         IiRrT.r,^,^_.`M.`Y.........:..%a.a rt         e                                                                                                                       onnnnnnn
       =                                      áN                                                                           O                                                                                                       4
                                                                                                                                                                                                                                             n
       W

                                 P            v                             10
                                                                                           _n                 ..
                                                                                                                         N V
                                                                                                                           <
                                                                                                                                                                                                                               ÑN
                                                                                                                                                                                                                               '   J
                                                                                                                                                                                                                                             \         N
                                                                                                                                                                                                                                                       M
                            i.e.,
                            '-




                                                                                                                           4                                                                                                   6.a.          M y
                                              :S\
                                                                                                                                                        M                                                                        x
       3              ,,,,,-.m                                                                                Or
                                                                                                                                                        N                                                                                    NWp
                          LU ¢
                          PW
                                                                       ÑÁ T'
                                                                       ^]myry(!
                                                                                           1¡^'I,



                                                                                                              YOÌ'!".E
                                                                                                                                                        rf                                                                 -   ÿl1
                                                                                                                                                                                                                                   v         v         ¢_
                                                                OvitY  Pw2 PK                                                                                                                                  ÁN\J P
                   G!                                                                                         ..0.-.
       §           N
                      OWW                      4                  PKR K      Ñ
                                                                           .Ow                                                                              NM n                                              N^\                                      O
                                               RA ¡r'
                                               IöÑ              Yi6                         77
                                                                                                                                                                               0
                                                                                                                                                                                                             O
                                                                                                                                                                                                             U.0 IJ.1(]


                                                                                            J
       1.6             `síri4
                       WWX                   pIn O í3óm
                                                      ro4 N
                                                      Inln        \<       ú.
                                                                           I.v                                                                      Yrr
                                                                                                                                                   P%PPn
                                                                                                                                                        411lS
                                                                                                                                                        i


                                                                                                                                                              WN4P0NM
                                                                                                                                                              OÿWOV            FO
                                                                                                                                                                               tini
       n
       JIM6                 WY     P ?P O       Hp(NY
                                                   PNN    N     WJ    L}N 41-.
                                                                > (J Xd.T. N4                                                                      rW.+vP
                                                                                                                                                        Wv       uNm.ON


                                                                                           =P-
                       M.
                       i14.0/.-PC Ve^r    pP    `LOOCNW
                                                  WWYrP.nW
                                                        O.WUYNue        O^O.N                                                                                 ÑzKm   ryInlPm.wi..
            6
            U             Up}
                          [[S
                       [QpCJnj
                                W NP ..O 4MW
                                         Wvv
                                       N^Y66 nON4Q
                                             A IYV060
                                                            In    6\Nr {K
                                                               OQ\f[JN Ó am
                                                                             1                                                           I
                                                                                                                                                   l

                                                                                                                                                    NuY       ÿW
                                                                                                                                                   va!xlmr Y NK    Q69tVWMWn
                                                                                                                                                                YxV pO\
                                                                                                                                                   Y.. X Y Y WO O}:J
                                                                                                                                                                     gNln
                                                                                                                                                                                 !.
           XN
                   Ylmr_mOtOLIÑr.O/.rI          Q Y U wWI.                 my/
                                NYOppNJrFAV[yu¢'Spy( W I- mmWv 3 421nWX x2K..(íd.LLWFf?.I%v                  rWY. ^v4 Ñ                                                   Cryp




                                                                                                                                                                i' Jr
           m
                                                                               661ÿMV MY O
       O
                                                       NtftNPC4(pO1yX
                       1




       O   M0         9+tyyfJNO.0
                   WW_gGNQIOJ                       6]  WW     W6WLL..WF                            E.TWnWÿnX¢p¿WS.I             64
       Sul                                                                                    621NN             Iil}amriJ'%mwq-
                                                                                                           JOYSUO
                   6
                   pp..bu.'NNW-
                   ynjyWN1+.T_8w                      iYityNpqSfLj
                         04NW0[48NWnryrytONJm60.2+CCY6OY          WWUx
                                                               Su6OOu
                                                                           1.113C037.07.
                                                                         {Kf[%Wm
                                                                                  4OWWWXg
                                                                                            NO-OHit8JJ   Ñ.+J
                                                                                         [WKYWYO.Z m (VOPSJYJ            Y.p(Ç(
                                                                                                                     6ViYFWm
                                                                                                                                UFm 4
                         t^6KW Y SJOLm                           JÑW W YWC3x
                   LL.- b 6 _W O N Y
                       r vm                        W  J rWW¡,p
                                                           r       Y              m ONOY Y
                                                                                           NrKONWWmrn..  ó
                                                                                                             0%
                                                                                                           Y a     ..
                                                                                                                        ..LN
                                                                                                               W O N O Y. x Q G
                                                                                                                                        LI   pqq




                                                                                              4Om WJ wS60J....JVOVWXJ
                                                                                                                                                                                                                                   ..
                         .J7OWrWKJJwr?XFtiWOm.Y.w.OV1WYSY
                                                                                                                                                                                                                                                 wQ[

                   ú x`'J`'111.n1...-1u1,,1-1YNGI-1Y1    NNY%pL.         YJ       Cy[O
                                                                                  r.
                                                                                                               4
                                                                                                                           y'NJg.6
                                                                                                                      mWS.J/ ryOyy
                                                             ç5gjhwr6.Yfÿm..yy1.JZ2JiBNWNñNNW                               4álU
                   Ei O
                   Y
                   Jó
                   NisJ
                             W6wW
                             y' _
                                     {=  JJN W Y--
                                      MW_23VI3 WN.WWóJV
                                                        33U1[6WmÖ
                                                             :WtJ4. !
                                                                    .Oq
                                                                         W4)-mmWmWF1.7NU[
                                                                        NÿYrrYmNWyrO
                                                                           6ÑON
                                                                                     W     mW
                                                                                          YF4ÓOV
                                         7>>nn.rrcnlnlLYrLib.INrrr.wF4r I-N.0R46606rMJJmJNU6rN....
                                                                                                     34  pu
                                                                                                     OUJ ONrmYNpJr
                                                                                                  C-mm...O   Q
                                                                                                                      Q4
                                                                                                                 O.{{JJ[[
                                                                                                                                 U
                                                                                                                             OÑO.,O                ce--NrWr
                                                                                                                                                   GO




            -r
            Y

       tick'
            w
                  _IlIn
                                 lpllln mI.u}Iq                                              l.61{L ....
                                                                                                    .
                                                                                                     J_I.
                                                                                                                               i
                                                                                                                                   JJ144
                                                                                                                                   I                        I
                                                                                                                                                                1                     5;'Illllúl
                                                                                                                                                                                         yrrrr,lJ.,-11u.i
                                                                                                                                                                                                                                        u              IIAn




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                                         HON DON -0002173
                     Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 105 of 185

                      OCT 26 '95 10:36 FLUORGLfTS_ACCTG                                                                                                                                P.1i9




                            y MWNgvWNMAVAVIpM1`NINPVIP                                   yJONMMMOMNPPIII                          ry            OAO^NOII
                                                                                        APNVt^M.OMVINVVINPPPION^.OWN^bM1
                       .0
                            VMVNMmWYIVV^^PA.ONWOI..NMMM
                           r.u-..ólyF.+
                       i.iv.4iá1                                                                  vlr
                                                                                                  .:_                        yy
               @       NNPÑVV^VOPÁfä'31ÿc:sió3tilriá?<7StalióäöICNil?iÇ7ls'fW^.
                                                      °ñ immÑt.u^'n v.nOt.MI1ÑiMAttY17.
                                                                    Ñ
                                                                                              ,




               2       M
          It


          V6           ÁMdbI..Wr-IVMIRÑÑÑÓI.IVVÑO.rPI-.VwM                                                                                                 M^OY
                           .Qi0t>i^aWc& :2iRitlAF1A:9rnievú
                                                            áe?tirodóiryàryeóÑ:
           g                                       -
                                                                                                                  !




             Qmo°M°oPó^$w.N-°OOPMó'Q6114ÓJr'MÓÑOMÓÓ.ÓÓJÓÓPÑNñOaO^P^
                                  QNMNA NWGANOV^WOrOAWMPNpNNV
             .ONONMN^POOWN.OVIOWNNMy
               ,OA^OPIygPVbMJOVOVIWVVWMWVWMANNOwWmAV^POWP
                          WPNNPPp                                                                                                                                                  O

          Y&O^NNAV0
               Ñ       In               VM^MANNnOWONPMWrypY^AM`OpbMAPW^V^NWI
           % MMPMYA".'^rVNN.OVVNMÑNN^VNVMVNN.OMWV¡ÑÑNMNN^VO.ñWN
             O        N   ^^      V   N     N    M NM.                P
          i    @       N

               U       MMMMMJMvMIMIyIMMMMMMMMMIrMIMIIrrIIMMMMMMMI.MMMMMMMMMMMMMMMMMMMM!IryIMMM
               4     MMMI.IMMMInIMMMMMMMMMMMMMMMYMIMYMIMMMMMMMMMYMIVMiMI.IMMMMMMMMMM
               ul.láYlnnmmmmmmmmmmmmmmmmYIMYYYYYYgY1Y1'OJy ì' ì'Y7, ; ; ; Y`; ¡'¡`;;;
          2
          A!
          LL
                            Ñ
                            O
                            M
                                                                                                                                                                ñ
                                                               0a
                                                                O                                                                                               M
                                                                                                                                                                P
                                                             N
                            ÿS     rM v                     1P PF         .-,
                                                                                     .-.
                                                                                                   tnOn
                                                                                                                                  IIVI                          9ÿW

          ti           ac,,,         v s       VM~Ww      W
                                                                          0
                                                                                     In
                                                                                   ^ar P
                                                                                          .4-
                                                                                                                                                  V2A1`
          13
          J^
          J6
                       Ñpvv'v.-
                       P O}        y
                          eCih M á..
                                       ÓMI
                                       FMn
                                             ÑPWM%
                                             V   M W8N
                                                 P Y O %
                                                        n
                                             M h v%#! M.O
                                                          h v            cD
                                                                          M..pp
                                                                          .O    P  N
                                                                                   w.S     W MIMvP
                                                                                              PPy
                                                                                                 4   PM

           ^4          W 6
                       4J KI-PrW
                       a       x./     6Z
                                       @
                                       i
                                         [
                                   W% -CO--,
                                           M
                                           MnYX  Ja   P
                                                          W
                                                   OTVMNNLL I
                                                            ti
                                                   O^OPMW4r6NN
                                                               W.-1-4I
                                                                       w
                                                               6.(.t.- .O KP
                                                                          Wv
                                                                              M
                                                                                P    OWO WW.+áOnZ
                                                                                     =.4.
                                                                                           y
                                                                                                      QWw
                                                                                                 OWJ.{W
                                                                                              ppWWOtO.+
               U       .-       WOnpfg(ÿN(WSÓ^3YV I1y{S4FC6LFYMM
                          yy[[ WW                                   X< PV         OWQ         QCN[1-J
                                     W

          1QW
               co
                       DCOP.'QW.pJ MN OgL. OIYr[I{76efNW1A%V./.f(SMnY
                       HWFL.                                                    O^JtYV(J
                                                                                     1¡ynvi GCdC

          m              `.Ì1^`^1-IIUiâ°x"Jen(ç}ÇY.KZñi.'$sWSó çvNLLNwáUOCSK@I-.opY¡J-_
                       Ñ,AósS4r`aelál._múlwll:.lwéVW.WUll._wQ._Y(C7lYrIuIY(YWfîii_47yLx
                       4JF.. U.(Y.                     66
                                                            InWpyñ[k',rcûww-rzáx}yáWj:W
                                              W W W°BJi`TFSSKR.19k1AI/IY8^ S
                       $wwrRx.T6vT°SySyMZiÇi,`'r'zwm.l-2I{
                                         NN.ÿ                                               yy
                                                                                      wrtM1..)J lYg
                                                                                                                                                                      P
                       Z      O ..Ui~Wm N1+3^ U:fOJSUUJJ
                                                       p^ pEl
                                                            I




                                                          60W    J.JU
                                                                    WW..Wu     SWÓMV     Ct
                       C ^OH [L                 NF jyJN
                                                                                         II
                                                            4-.ZJ..OW^   4^WyO S12yN_T1-.FHF.WJJ
                       ..ÿWW    JF4
                                (Y
                                      7YO
                          JIVE=ú4Y4WFNGZJW U W mw.
                                            xO
                                                      J OSWU.-,4m
                                                       1' L -num.
                                                                      pWOOaGU
                                                                       Q
                                                                         IKy
                                                                            OC W 00
                                                                                    1/IVN
                                                                                        JWWWWO X%O40
                                                                                                  S_?
                                                                                                        V.   fL                                                             U
                       J6J'iLJO^43.WnZpW`J.q^°9ris°JCó.J+=KZÚ6¢-Q-%KK3VÓSL''
                                     1YYY

                                                                                 1C  64ry4OON%.Of.j
                          NJq ^Op4JSWO4JUO4q^JJaOOKOr``SSJUVJO..w
                       QUwW      ZMY6NiCOLV.LLN4JLLa.40¢.puyWUW(.^V.NySaWJOO.U..-r^Wr
               O
               Y
               Y
               w
                                                             ñAÁ1ÑWppQ
                                                                         OW W M MMM ÿtl
                                                                                YY1V1      N@      N             h Á                              F        M1



          Ñ
          PYW
               ...




              by
                       A  N N N M WA lWy
                                     p1`


                          V V VV V VV V
                       V-1-8-J-4-1-1.4
                                 LLLLLL
                                            ltr0




                       LLLLLLV.IULLwWLLULLLLLLLLLLLL4KQ646
                                                            M V
                                                             M}
                                                                00000
                                                                     A
                                                                 MMM M
                                                                         OPÓ
                                                            V V VP V V V V
                                                                   VV V        NV
                                                                                VM

                                                                         4444444444446444444444a
                                                                                                     .00O
                                                                                                            rÚ
                                                                                                               W      IAO.
                                                                                                                      V            AAPN`AÓ0000000000000r   Y^ .-M     VrW   YrW_




      .

                                 N O O O O O NN                            N NNVN Q N N N N N N N N       N N NN N NN
                                                 NN4000Óp        NO O ON
                                                                                                        NQ                                N(
                            NpNp
                               Np            pppO               Np                                                                 ppN    (
          P            OOÓÓp     P P P P P P P P 6 P P P P P P P P P P P P P P P P P P P P P P P P P P P P P P OO.P P
                                                                                                                      P
          O OJ         PPPP P




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                   HON DON -0002174
                             Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 106 of 185

                                      (1('T   76               '95 1Nlit               I   1   IClll'fil ri         f   1'-lí'('l(r




      H
                         WO
                                      9999999nn ni.nnenpoqiliiG.;r"
                                             .Ng..MrW.97                                                                                                                                    N
                                                                                                                                                                                            Ñ      d
                                                                                                                                                                                                   N
                         W%                                           .iÑHM.N==Á
                         X                                                                                                                                                                         d


                     ',1
                                        y    ,;..       . J l.I1J
                                      B;iRA@AMPI1Rl9BCnáq.4d.:"r,
                                                           ,
                                                                                ¡

                                                                                    .ó ó K                                                    '   '            .
                                                                                                                                                                    .aasses*S?I
                                                                                                                                                                                            N      m
    v
                                                                               û3

                         Q         P.TI`'d¡00                                              3ñiJvmá.`víPV1vNFórvw.+ÑrVi.R'iM                                                                 SL`'
                                                                                                                                                                                                   ÿ
     U                   m                                                     r                                                                                                            q
                                                                                                                                                                                                   '
                                                                                                                                                                                                   P
     yti

                                             /00pa ¡Ñ. pgp mNep O000ee00000e¡-
                                    h1.OVSNM.OVoNN
                                   óVOOgppVO           tlWPWO00000000O000n
                                                                g
                i       Ó
                        u                     yWpIlOnNVPm
                                   vMÑVpVVNMWNrNrvÌAIÓ+NVOO.
                                   Pa1^QÑMI.dvqñbiW,.n-4)41,
                                                                                                                                                                                            V      Ñ
                        m                                                                                   N                                                                               Ñ
                                                                                                                                                                                            V      J

                        1-
                        V          N          V.ÑbO.o0.0.0.004..amVb.O
                                               NNNNNIay.NNNNV.NV..d.                                                               6lb.ob
                        6        yyMMIppMMHH1MIMMIY.MMYMHMIMNMÑMMMÑMII.IM..MMIMI.MAff1M1.1....1pp.1..M1.Ä1p./..I.A¡.1.

                              dcWIW.f.mm.PPPPPPGQPPP                                                            I.ÌN.ñI..WW                 .oAY'.WNip(obOptVIPgPP
                LL           Y
                                                       C
                d                                      C        Ky
                                                       _pNpr+ö]Vi                                 ..pg.O
                                                                                3.M0^N .P..
                J                                  Ñ P?
                                                                & Y   w         4 P V;N P x
                                                                                      J       v   1




                                                                                                                                            \\\Ñ\
                                                                          x3
                                                                      WO                   q vOK
                                                                                           /
            SO                                    vMJÓ./.
                                                  WÑMSP                        JLLy                                                                                  SgQ
            jO
                                                     P V /P M x s Q
                                                  PxM....+MPU     s
                                                                  V                                   A                                  óN    NÑN         0000OOO0
                                                                                                                                            ).YYWYYÑhÑYy-
                                                  `-

                                 pZ             ppaXr.yyCW'X pa.'                                     VW1




                                                                                    V rr r
            .J-.LL
            S n                  6              PáYt.+ÑP1Od-.f.N
                                                      V.p o                                                                              NNNNNNÑq\ÑÑÑÑÑÑ
                                                  ,4N N P1. P
                                                0 YVI          O                                                                         N y N y NN NN W NNN yN
            Lá
                     W
                     N
                                 KF

                                 ptp
                                    0         0
                                              y-I
                                              O
                                                       Y p.0 N r P
                                                  JNVY4Ms
                                         d.íV.JV3PPáÓ /.y01.
                                                                  N
                                                                    K
                                                                                           (O¡=                                                J K 4J Ç 4 0 6
                                                                                                                                            44 K       66 4 j
                                                                                                                                            JVVVUUUVLIUÚVVVU
                                                                                                                                              J J J     J              J
                              P¡¡p.[                   S I.AW
                              M1WWNVLLWMrM xNK%                                                                                          Hnn-f-Y-Y.1-..nnF.FL
                                                                                                                                         WWWWFWWWWWWWÑW
                                    4 etlJ b x VM^V¡
                    1                                      ¡¡'Q                                                                          NNNN
            k
                    0               WVVN%       y}
                                                   0.'                                                                                               NNNyN y
                                                                                                                                         NNylANV1ÿNNNyV
                                                   p                                                                                       6 K K4 44 4 6 K6 46 N
            ;
                              ÑÑfi.Ñ....ÿr¡                                                                     .         .
                                                                                                                                         6                     4
                                                                               ?Ñ2                             00000
                              4< qo

                              OOOOK6
                                      qecnlpap.-
                                              K   yF v V
                                    OFN 0 W6rK..LL^
                                         .6
                                                                 YY
                                                                 K
                                                          44 4 46 6     6
                                                                          yy
                                                                              Q S   J VzzVV..
                                                                                          J
                                                                                       K6 4 46   4    1      [p]BqGipp                   NNyNNNNNNNNNNN
                                                                                                                                           ZZyy [[SSSS
                                                                                                                                                      6 6
                                                                                                                                                       yyyyyySSyy
                                               O[rV'..v N NyNyNN
                                           jt...pp..                LLJ.LLLLp.YrLLV.1lLLIwWLLLL
                                 f.r.?;N
                              05   04p!Oip^
                              6 4R K F F y W =
                                       G i
                                               W.-.JV
                                                  ti
                                                          WwwWILIY 00000pOOU'U'Oe_U_O_
                                                        K 000000 Sx2]xxZSSxx
                                                        U
                                                                    J J JJ             JJ JJJ
                                                                                                                                        S___UUU
                                                                                                                                                      .....           S
                              áááî,:hggxXXX3 ;Mg;
                              VUÚUV.e1a_OWI-.plr1'.-4.6                                                     J                  J

                    N
                                             BSEBw                                                                                                                          wwwwWWu+yvwwv




                2                                                                                                                                              9W P O
           _w                                                                                                         w5ë1mwaa                        N               rNM
                                 d.q......aó                                                                                            iñnoeóóö
                                                                                                                                                          !.



           oW
                              ÑN
                               NNNNNMM
                              NNNNMNNNN   ttttte.y.                                                         wNWq
                                                                                                            NNNNNN    00000000000000
            \y                 .......                                                                      000000
                                                                                                             J JJr1 J XXXXXXXXXXXXXX
                              LL
                                   u.LLU..uu,p66444
                                           J J J0 0 0 00                                                    LL            n-hFPY
                                                                                                                        uuV.0 6Q6444666646Q4
                                                                                                                                        Y n
                                                                                                                                        f......0-1-                   1-    M


           pÓP  J                  P P pQpaP P P P pppP P P P P P                                                                  pP
                                                                                                                                        P PP P
                                                                                                                                               pP P P P
                                                                                                                                                                   PP P P



CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                           HON DON -0002175
                       Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 107 of 185

                        OCT       26      '95 10;30       FLUORGLAS_PCCTG                                                                                                        P.2/10




                         SOpppppO          000ppCODO g
                          O O O'O O O O S S 0 0 0 0 0 0 S S
                               pVyA;
                                                                                   S pppo00  0 0 000
                                                                                     0 0 0 0 00
                                                                                              0  0 0 0 0 00o
                                                                                                           0
                                                                                                           0         S O O O S OAOUIM
                                                                                                                       pppppp              Ap]oODb
                                                                                                                               N N O N P F`G P N N w
                                                                                                                                 OOAMO_VNdy.0.Dpp]{I(NN
        'mj
         §  ^Nh
                                                    '



                                                                                                                                 VVMINPOYPi.VNÓ
                                                                                                                                     re             reoOMVV.MÁ

           ,-,;




        1y1                           p0000000OrNn00pNONNOP pp.[p
                         OOOOMOMOO,0NA{OONNOOO.OmOAO                      AyOm0 eve 000.-0I/ VbM.'NOA
                                                                 bAOANNONOVOOOONNOleMnAN.-V.
                                       VPNA'+NVOO.pNN1.'VI.OmVN               O,0OMOmOONN MrAry AV
                             MNO SP AfOryOIPPrMOJ' MMJ.O NNUVNrANmVrONNNOV1POyNI.NNNA
                  O                p
                                         N
                               N N b VLM NO M^ V (--00.4 I.nue P P OI N P O N M N M^ N M N N N Nb r O O r V r P
                                                                                                                                                                             ì
                  u
                  4
                             MN=nWV  M NÑNPVhMV1¡
                                             MmVrV
                                                            ÑJÓrMProm¡=ViÑMÌMm
                                                            <MN
                                                             V     b M N MM        r       ÑOJtV-ÑM.Ó         e
                                                                                                              N


                         SOOOMOMOISSO;ÑM1WÓII0OVÓ0NOW01`OOM1ÓAÑÑSÑS01SSOSÓA000POAMIl
                                                                 O.ppOMOmOOOmm vIOVVpp NW a
                           .


                                   P^OP.'AmN PPr pVI.VOrNNMJN.'NOJJ..ONOONMOI.POOmmN
                                                                                                          ^ r
                  N
        4.o
        O         U
                  m
                         ¡     rNM1NWNNONMNbYebAOVn.A0flPWinPONI°;NMeNMOOWJOMNMreNNO
                         7=-2.- ¡y.
                                       mMN^Mm y
                                              YI
                                                           NNNP    MAN^^                      Jb.-tiP
                                                                                               tp
                                                                                         VVN OMNMM                          MM      Ñ
                                                                                                                             V M H M MV                       V         MV
                                                                                                                                                                         Ñ


                         0I-.bO,0'^We.-b'0,00,0pO                                        d   OoVb.O.ObVb.pbbbOboO.OVObbVb.pO
                                   yN NN N N N N N NN N
                                                                   MM                        N N N N N N N N N N N N ry N N N N N N N N N N N N N
                  I-
                                                                                         ry
                  Ú
                  G     MM
                        Ñ  MM
                          MI  MM
                             MM MM
                                 MMMM
                                    M              fn/IM   MM             MMIM   M M M M M M M MM M M M MM MM M M M M M MM M M M M MM MM M
                  máWOAOO
                    Y
                          POIñMm'KIF                               dVOOhI.ÁI.ñhM1Sm00Oa0mm0OqmWPPPPGPPPÚPPPP

       a
       z
       J                                                                                                         N
       g                                                                                                         U
       +
       Y                                                                                                       .'
                                                                                                               o=
                                                                                                                 Y                   AÑV.
                                                                                                                                     P_MNN
       WO
       J
       pá                               m0000
                                                                                                               U 3oC Q
                                                                                                               YWntU
                                                                                                                       H
                                                                                                                     W N
                                                                                                                                     -P
                                                                                                                                     ......
                                                                                                                                          i
                                                                                                                                           .P
                                                                                                                                     úÑ<mVGÓ
                                                                                                                                              oC     '        4
                                                                                                                                                                        w
                                                                                                                                                                        Ñ
                                                                                                                                                                        >_
                                                                                                                                                                        o
        N                               YYSS adó
                                       000    WWW                          J O U Y N X WUNa20
                                                                           JWU              U ÿM 6 M r r
                                                                                                                                 .                                0qq
       Y
              W
              O                         Y](]LYY
                                       m00                                 FLL.jm W     WtúmS  PNOI.K                       6'                qC


       Y][
       Om                      46QQ6    pLp[6'KY
                                       `.T2
                               O.aaas VON     Y I-Y     r1I..F
                                                  Nm InmNN
                                                                  .
                                                                 Ir..rrrrm
                                                                   (n
                                                                                          U
                                                                               KKOOFOCRU[frO       Vm
                        ÑÑVI rrrhr            UNUSÑSSI¿CIÑUÚUt]UL)ÚVOVÑa'mát{UJLJ=aWUm0r¢W
                        2-)..
                        LLLLLL
                               ybmym eel-
                               OUIc]U
                                       OLOCGL
                                         P
                                       Cpp i
                                              U
                                              ?
                                                  U        yU UUUUUUUU2
                                                U 2 S U Y S Y Y Y Y Y YS 2
                                              auááuááaaClóóg,SSah6r64JJ6KO-SpOC
                                                                                 NYCJrrLLf(UWJYJ
                                                                                 8 0¢ Y P a Y ú Z a W
                                                                                                 NW1-I-
                                                                                                           YJ                        LL                  o<

                                       ¢<4    YwSw^SS2Y]CYSSYY3xjNU.0                 J49 J Uwú
                        .(QQ
                        UtJU
                               uuUtJU_
                               SYYY             Ñ     N        y           W V U
                                                                                      w
                                                                                              yJ(zG
                                                                                                     mC>                    a                 I-




                        0
                        2
                        44-4.4..!
                                       $'1-
                                        rana
                                        gOOmO
                                          Y6
                                        16'
                                         4 4s
                                        JJJJ J
                                                        WWW
                                                        444
                                                        -....1.4
                                                                   ZY2Y2sS2Y.1t2YYSSSS2OJB
                                                                   S
                                                                        o 00 0 o 0 o a m o 00 a a a o o a r C
                                                                        O>>
                                                                        mm m m  m m m m m O O m O m m m r- T
                                                                                                              w
                                                                             .7 U UJ 7 7 7 7>> .7 0 S O W 6 w 4
                                                                                                                K Wí[iúOmum.2,5
                                                                                                            Oa'O^IF-w=X
                                                                                                                G. O 6
                                                                                                                   O  3< 4 Ó
                                                                                                                     VI 3   W
                                                                                                                                m OL
                                                                                                                              CWwuo.4
                                                                                                                          6 S O N K Sn
                                                                                                                                  4.
                                                                                                                                      OC

                                                                                                                                  O Q w
                                                                                                                                              CUJ



                                                                                                                                                                  lU]




              aO
              Y
              W                                                                                                                                                   DA
                        yNp            NM MAJrNpAOMNbh.mO.-v0
                              MJNODA Ñ1NN                         m^VN mN      Nm
      ,V-               000   00000 000 $ ePG NNNOMMMMMMVVVVNNNV,0Nf.N`NOOIOiOJ
                        O.O.O VVVVV
       ...1.c
                          JJ      .J.. ..J, uJ. .J..
                        ...1........                   u
                                                       J .J. .J. ....a.m.
                                                                          .}
                                                                             o M1Y
                                                                               Or
                                                                  J J J Ji. uJ. ..J. .J. .J. .J. .J. .J. W .J. .J. .J. .J. W ..........
                                                                                  r..   uJ.       uJ.                 UJ.     J J  JJ J O i                       K
        O               p     p                                   p     p epQp p ppQQp op p p
       OJ               P P P P P P P P P P P P P P P P P P P 0. P P P P Q P P P P P Q P P p P P P P P P P P P P P P P P P P
                              N                      N          N                                                                           N



CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                              HONDON- 0002176
                   Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 108 of 185

                     OCT     26 '95 19'39 FLUORGLRS_RCCTG                                                                                                                                                                                  P.3í10




                        o O o o e p p p f} e O q O a o p a O:O O O O O p pO o O o oo Oç qq O O O O ao
                                                                                                    OO  O O OO
                                                                                                      o OO
                    SQp
                      0000000000000000000:0000                       0000000000000000            oO      Oo o O




        ÿ
        W
        0
                    MMVWp     h MMpbNPOUOANp :NOhPmNO]mNVMMnONM'ON000AOggQY3
                    I1NPONMPMPIIP.VVOWGN'NMMOVWM^P``OO`OPHN            HOPPPOONGOpOP`O
                                                              NMN-MICNQQ.-ÓON000A00
             Ó
             O
             []

             [
             a
                    V OfOpO.VM NpOM(MI.' Npp. NpNOrym.NAVYy1 M1
                    VOM^NOA'OPPAO(ONOVO.OHmrNO
                    Ah M` OkNN Rs-c:
                    H
                                                     Nm
                                                          r
                                                                NNAyNO
                                                            n000r'OIMN
                                                                  r
                                                                           MOONNNN VOO
                                                                           N
                                                                                      M
                                                                          M1M1IINOON000
                                                 N m O VÑqptÓNWVNONrOnNVNmAVNNN NO
                                                                                      P
                                                                                        ON
                                                                                                           N        Ñ         Ñ
                                                                                                                                                 Ny.




                                                                                                                                             V`Q6M01N'OÑ                         M^V
                                                                                                                                                                                 N
                                                                                                                                                                                      WW




                    A AÑ PONIOPHPMPé?VÚÓ00,Ñ ONMMOV,OM0:-=VMÓPPp00050000''00
       M
                            pMp
                    N V r M tl
                                     ApÑ
                    VOM^NOnPtim00Nb'O.IÓ        p.rÓPIp,p
                                                 N-nVVlyn NMNryMyIONmt Coolprpq^p.OONOOOAOo
                                              'OMN^PNOAWOÓ^.OAÑÑNNPNMOONN40VI VÓ
                                                      YIN yN[OVNONrOANVNIOnVNNN
                                                1 y
                                                                                         NO
        am)         AÁ
                    1/1     Ñ
                            rMWn   r
                                     g
                                 r NVN
                                NÓ     Ñ'O
                                       P
                                         VV
                                            Ñ
                                            N
                                                   ry
                                                           H  O N Mr'0VP
                                                                   N
                                                                                         MN
                                                                                                r                                            VONOVn

             Ú      M M M M M M1MIM M M M Moron M M M Mm M Mm M MM H M M POPO M M M M mm M M M M M M M M M M Mm M                                                                                         M
             U
             at
                    mmmmmMMMmmmmMMMMmMMMmMMMMMMmmmMMmitimmmmmeiMmmmmmmmmm
             m$WbVV.O'O'3'ObVAhhAL'N.Ì-ÁÁñlb'.ñFr00YñnWLOOmmWWióVO,I3áa00KIWeO.0a0
                1-
                                                                                                                                                                                                                              co'   "ro


        1-


        6
       W_




        O

       N
       WJ O
          +
                             Tir
                                         yL}}
                                                             y
                                                          __lY        Ì-                   'I         J                  ;n
                                                                                                                                                                            Pg             g     r        OL




       ..,1
       t vm
             u00

                    öpp 1
                         r
                                         á
                                           4
                                            lÌ1   li
                                                     P        P
                                                        tlll pl0
                                               ephppgpe,qe..>r.lr_k
                                                                      P

                    á.-i-P-6=CPS^iPKP-ñ.°:ga°-'KpK°-'O-?3P4rá.°-6.-íP6.0'-°<ÑLLS
                                                        Ñ y ÑpN ÑÑ N Iñ IÁ N N N
                                                                                Q         P          Ó
                                                                                                     IÌI
                                                                                                               á         P              Ó.
                                                                                                                                        r
                                                                                                                                        n®ps>gppaapña@s
                                                                                                                                        I
                                                                                                                                                       Ó'       Ó     P


       #            ÑÑÑ
                        6
                          *CO DI Ñ

                             "Jn'




                    GáámLLdib.._1_I_
                                    4
                                     Ñ  N


                                ä.l-5I._ 1-
                                            Ñ   I    !q



                                                   r31-j1- â......-
                                                                      Op
                                                                           ÿlY
                                                                                 SI-S1-
                                                                                          <      S
                                                                                                    CP
                    Oopp0ópppq0.pqG6p0G6pOp6qqqAqO.ppq60ppO.0é{qp]pgp6p0O0LLp0O.pGqp6ppO606aO.pSAXIO-T.
                                        4¿ 6 y SjOr 6 p 6g
                                                                                                            c
                                                                                                               ó
                                                                                                                  luffi!
                                                                                                                    311
                                                                                                                         Q 4       4         6
                                                                                                                                                 j
                                                                                                                                                       ?0,6     W6 W       6  KK6
                                                                                                                                                                           aiIOIIiIIIII
                                                                                                                                                                                                 30   WZ       VI
                                                                                                                                                                                                                              300
                                                                                                                                                                                                                             ru00
                                                                                                                                                                                                                             =wo

                                                                       W W WWW W W W W F W W W W W W Y WR
                                                                                                                                                                                                                                    Ñ01-

                    j?Ñ00NOHNÑNONONrONO3NUC/ÑIñOVIVIninin0N2Jl-
                             W
                    W W W hN W F
                                 O  WW W W W WW
                                         W
                                            1        I-Y   W W W W
                                                             d
                                                               F   W       W
                                                                     W F 000
                                                                      I-       fLO
                                                                                1- -
                                                                                 W M ö
                                                                                      W W WF         1-.
                                                                                                 00- r w0 6
                                                                                                              x
                                                                                                              p U W
                                                                                                                ÓMo J
                                                                                                                         W
                                                                                                                         I-
                                                                                                                                   LY

                                                                                                                                                            0                          e
                                                                                                                                                                                            -
                                                                                                                                                                                                                    I]        1- ILI



                    l'10I.'J 00 2L'2 a
                                                                                                                              .0                                                                      J
                                         4
                                         S.
                                                NI
                                            W 5 Pb   00
                                                     X   a W a S S0 N 22 S
                                                                  .        00
                                                                                .tl
                                                                                      0
                                                                                     Y S  .tl
                                                                                                tl
                                                                                                   W nth-au    .J
                                                                                                                    00

                                                                                                                    am   JE         I                  .y       .t    c0    00   ca        IL                  M.   I    1




                    oJOO(0[QOLgJáaUfOV.Uç.O(lg0ágU1CVqUá6UL,Q1.ÇLqAKqUQQUOqq.U(O1.0q61[OGL00L.)O1m
                    DoneMJiO]JY-1202                              JYJyJiCJKJZ                                                 YNJZYVJLY                              YJYJS'JYJZJI4i.NS6GAJ16iit
             O
             2
             W

                                                      .,. .a.. a a.. Y: e.N.,1.11.11.INP1,
                    I.(f1p               ft                                                                                                  rNQ¡VNNM'OVA                                       M`OONVN'OAA'On
                                             O^orOÓ--ÓÓ.-O.-o.-o.-aro^Ó.o0000orNN
                    óóóoF:m`§81814ffió189GISR^.P,
                                 Ore-O^
                                                 I




      -áiu               O.
        dX
       PN
                    LLLLLLIJLÚíJi.LLWLLLLLJI.LLIJLUJ.IJ..IJi.YJ.LLVJ.LLWIJi.uJ.YJ.YJ.LJLLJWLLLLLLIIíJ.LLIíJuY.LLLLIJI.LLLLL.LLLLLLLLLLLL
                    pp          p pQ              pQp             pe            pC           pp              ppp
       OJ           P P P P P P P P P P P P P P P P P P P P P P P P P P P P P P P O. P P P P P P P P P P P P P O'3'0' P P



CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                   HONDON-0002177
                      Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 109 of 185

                      rirt        ? Fi       '99              1   m; 40- r-I            I   Inrtl              larrTr.                                                                                                                                              P   n   nm




                      Spp Spp                                                         AMOA P H N
                                                                                        M   br V         M NOd
                                                                                                               NMJ A r P AV O A
                                                                                pppHppV  VppOMymNRA^0ppAPOAVaNVVOaV
                                                                              SÓOOOAO




              o                                                       PPANMNMpAOAMp           ppyy
                                                                                         N O MM M N N Ñ Ñ¡ HaO a N b dA
                                                                                                         ryyVC           *pm M
                                                                                                                       ^ GP M
                                                                    M N d Ñ MM^ N M M NN
         M
              w,
                  j                                                'P
                                                                            N     r        r r r           o   Ni  r.i .-vN MN
              s                                                                                                                                                                                  ^

         ti
                            OIOQOIJN WIT OI NY, Y7 ¡VI KIhÑ *trial 7'XYPS'1
                      â:nSäP.3ö.óú1ñRCR
                      OMMMWOMmMmP.AO NOMA                                                                                         OPVMP W
                                                                                                                                               air:
                                                                                                                                   0L'á/q0Q0dI9RlroP:ISxüOx
                                                                                                                                           ArmmVmNVaMP
                                                                                                                                                     ÓÑñIñQ
                                                                                                                                                                                       ..H...h                     .,           nwriI¿(ìt
                                                                                                                                                                                                                                                         rY
                                                                                                                                                                                                                                                         W
                                                  PÑÑ1riNÓ^ÑMdÑ.                                                                                                                                 OSV
                                                                                                                                                                                                       Ñ                   ^


                      nAJA/ln!elnutiAAuLIUmJ1WQ.00ulnn.      19a41vw3°gPJMlïnlllmo0lolOr-xO
                      vFlfIr1AI...EaNvQNJ.YiJVéii6.Óáá....w+ 9JÌ.iwMiÓÓPO
                                pp yy P d P d d.d .i 3       dñ                 JJ         1

         w            O o N,ry
                            o.1                   11+v1
                                                       vi v4



                      ÑÑHÑÑPÑÑVVVHrdMtiPNNV VNÓ' VÑVVMJ nM 0 ^VnlñlAiLlm
                                                              LY
                                                                        M
                                                                                                              1.{      '
                                                                                                                                       p,}111
                                                                                                                                                                  1.1
                                                                                                                                                                        yy111                                                   ,,33JJ,A




         .    a


              V       H     M M        M M MrO                               H M M HMMM MMM MMM MMMM MMM MMMM MMMM MMM MM MNMMMMM
                            SSMM
                                 MH  M      ML^ÌHM
                     MMMMMMMMMÑMMMMMIMMMMMMMMH.ÑMMrMMMMMMMMMMMMMM
                       MM
                  YWGWNOmmMOMpmpppOOO2q0pyppWSSOWWySmpNNmpqpOwNm
                   Y
         F
                                                                                                                    M             m                                     P
         q
         n                                                                                                                        -M
                                                                                                     ^              ÿ
                                                                                                                    pO
                                                                                                                                  M                                     ÿ
                                                                                                                                                                        A.                 I1

         w                                                                                  .+Á          I
                                                                                                                    W«
                                                                                                                                                                                           Ñ                               dV
         I                                 íM-                                              Ñ mW                                  J                                     LU-
                                                                                                                                                                        W
                                                                                                                                                                                           a0
                                                                                                                                                                                           a0
                                                                                                                                                                                                       ..

         E                                 A    OpilikN         V ^
                                                                                            g.-te                   Y_
                                                                                                                    (Y
                                                                                                                                  W.                                                                                       m
         [J                 OY[
                                     .O m3FSrr
                                           to
                                     VMIimm.
                                                          d
                                                          N               m        Q
                                                                                   R        ..
                                                                                                                                  m^V                 pÑ

                                                                                                                                                                                    m J    O
                                                                                                                                                                                           m
                                                                                                                                                                                             mN
                                                                                                                                                                                             N      xd3
                                                                                                                                                                                                    VL
                                                                                                                                                                                                                                                         ^
                             4   Ad
                            AJ.,mNfm
                                       v.i
                                       AIM1
                                              4..   A   bmmm                       6                                                            O]                                  ^K
                                                                                                                                                                                    MM M y J .iw._v.i
                                                                                                                                                                                        N  m        y1LlSm1Od
                                                                                                                                                                                                                                                         P
                                                                                                                                                                                                                                                         m+
                                                                                                                                                                                                                                           mmmpmIA



                                                            m p(p         Y      .pr
         x                                          pit   xv

                                                                                                                                                                                    6
                                                        M
         n
         ..W.1              M«
                            6WAoVrrM
                                     m.i1
                                 JpUOV .Y i0«J
                                 yAV$m        Wy1
                                                 r60
                                                  m
                                                        AOy/.WV WWybO
                                                      «maLwMay$Vl.
                                                        VWZryJ.-.
                                                        yx0 OI_..Yy 2a.
                                                                        DJ«
                                                                                 MO                                                                                                 m2pÁ   W
                                                                                                                                                                                     mO.Om^Z 2W..b
                                                                                                                                                                                           O z.
                                                                                                                                                                                                  M      HNM
                                                                                                                                                                                                       COOMW
                                                                                                                                                                                                    O\MM`+
                                                                                                                                                                                                                                                         Wr
                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                         +[P
                                                                                                                                                                                                                                                              1¡L



         JL.                WyWXXX yX ¢yNLLN
                                                                                                                                                                                                1
              6       O
                       «                                                                                                                                                            "UMW  ON  WM    OM                                                   eLm

         ;            .pJ
                         MÁJ3
                          f      W        9.. ó
                                           22
                                                  004"00
                                                      u á       Ñ~ Ñ D^/. Rp p
                                                                               Mo            iyt         y1   p[           á                                 p1
                                                                                                                                                                  g                    2    pWr6   W mSJiJ
                                                                                                                                                                                                   «        V
                                                                                                                                                                                                           J gÇ
                                                                                                                                                                                                         m ml` ^
                                                                                                                                                                                                            pyy[
                                                                                                                                                                                                                   .1,v[                     rc
                                                                                                                                                                                                                                                         6  O
                                                                                                                                                                                                                                                         ,7 ^

              1
                      SP.'.tylliQ',11T11`MHV{{LLIM1Yÿ1(11l°Lf11!-                                                                                                                   T-IryYTIILLItlfl¡O
                                                                                                                                                                                    OCy)




                                                                   lJ«                                                                                                                   we 0"IP
         _is                                                                                                                                                                                                       14
                      ,l,UlO_Y3WYOJ.P1fOJ(li_fdWO                             IYìSY                                                                                                                                                                      PV

                            :¡.:!^ ul+ 1.:.wu             i"L' A l°., é.M21{O
                                                                                                                                                                                    YI
                                                                                                                                                                                    nMrl@'y 9(1
                                                                                                                                                                                                      yNVl11O
                                                                                                                                                                                                      GtC
                                                                                                                                                                                                          \» p
                                                                                                                                                                                                       9wmlu
                                                                                                                                                                                                                v
                                                gg IElIáJ        .66dSDLLw
                      1_
                       -wmg''eí«                                                                                                                                                    S0..LLLIW                      r1
         t                                                                                                                                                                          r.W L.p
                                                                                                                                                                                          w  xyu
                                                                                                                                                                                             WQQyLLÿO1-.rFWOfZ
                                                                                                                                                                                                                  «w
                              Sff
                           OS«$SY.+««
                                  y
                                         m          MFR6ylOmmulJ(Z
                                                      L11m«1.V/11¢sQ^-.I-p.y.ymw
                                             ,U7[Y6«.J«r«WrV2y«SJÓ¢rVy'ÿ'«JT`WWY«V
                                                                   r Y-«OS% QN. ]{
                                                                                                                                                                                    Y
                      Q.
                                                                                        ppOJ«            s'"
                                                                                                                                                                                                                                                          «
                                        a]                                  WJi1OmL.11111111111U1
                                                         Qy1(J                                                      pQ
                      yp¡       ¡,,    3,8Q8Q8Q,Ly
                      CLK{ryWL-r1IRW+pG.L-i       \W/.I.r6XQUJW«
                                                               .-1    KwOL2p
                                                                                                 1




                                                                                                                                                                                                                           0 .I
                            JM«yWMF.]{W          y  y
                                              «XYUZUU^OpU«UMYO11]OUX%UVpp
                                                                                 F    WWpWpWmW
                                                                                           OJ wog                                                                       '


                        W
                              x
                              W
                                  y^

                                    AS
                                    x
                                       XXi§
                                       jS-[VpyJ
                                       WW   W«MWWr_.±.YJJJUUa      W-. fI1U2«n.WW4
                                                                     (cJ10


                                                      mmmm¡pJSUNmtm3OS    u Mmm
                                                                              u    bY         Illirl,.( Jr
                                                                                            Wp¡p
                                                                              68.i(KO.OXXXa4.tp
                                                                                                                                                      ".:3

                                                                                                                                                                  1     Lu                                                                    t.!.7-y1
                                                                                                                                                                                                                                                               Q.



                        OmXS^r.-.r.
                            .CO             Q  JOJ40  66'4OW     4W44J.+
                      ILiQWLLVXitiyYat.440.yWOCp.K1..L.Y.1L1rrILSkJm3RLL««LLLL0Y.WWWpJY.jtm
                                                                                                                    Y.00«UWpOGm




              O
              3
              X
              W
                                                                                                                                                                                                                                                     OMAtO
                      LOMHmPrNHNmPNVAmPONM.1Y1dAWPONM.w.OAmPPN1..1VVLaApJPNMV
                      Grr_^NNNNNNMMYImMJyVVV.1VVJIl.NVLMVIHVINdmmfOmmmOJmPPPPP000                                N M VIM M
     ,
         VLN
         P; y            J NJ N
                      NJ N    JN J NJ N
                                JN
                                                            N        NNJN
                                      JJN NJ NJ NJ NJ NJ NJ J NJI1NJ J1IIIL
                                                                           N NN N N N N NN
                                                                         J JJ J JJ J J        JN NJ J N N N MINN
                                                                                           N NN
                                                                                                            LL   LLLLLLLLLL                                                     J                             1
                                                                                                                                                                                                                   LL LL         LL LL




         Ó1           PP PP             P         PP   PP             aP
                                                              pG L S P P P P P P P P P P O P PR Sa G P P P P P P OO P OO
                                                                         ç                                                                                        GG




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                                                 H ON   DON -0002178
                      Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 110 of 185

                                                                               CONTINUE FROM PREUIOUS PAGE                                          001

           OJ          PPPPPPPPRPPX.O.PPPRRgRBPPPPPPáS.SPPááp4flPa.6.QPPPPPRRRR

                                                     MMMMHYIMMNf.1ml.Mw
                                                                                                l!11/'   ñMMMMMMiiriMM1Ì%IIMMMM/....yy.¡¡./yMMmN
                u
                Q
                       MMMMMM.m.HM
                    pMpMNMMMpM.MYfMpmMMQMÿMtMtMGMMIM1MMMMmmOmMmmmmmpmmmMNmmmMINMfMMmm
                áWOfOWPNNP000JPNOPOiOWm.^.^PPPPPPPRRPPPPPPPPRPPPPPPPPPPPPPPPPP


                                                                                                                                                    F
                  Y
           2                                                       P
                                                                   N                                                                                               O
           rc
           O.
                                                                   k                                                                                               ÿ
                        ^                                     e                                                  O
                                                                                                                           Vr
                                                                                                                              ,
                                                                                                                              CC
                                                                                                                              P         6
                                                                                                                                                    ó
                                                                                                                                                    P
                                                                                                                                                                       '.
                                                                                                                                                                                 T__{

                                                                                                                                                                                 ^

           2
           O            W             ¡                       N
                                                              vo.-
                                                                                         P
                                                                                                   vV ON      H         N
                                                                                                                        N^P             J                 .
                                                                                   P                          X P          QV         P vW
                                                     M  ...   NS                                              w
                                                                                                                                                    j
                                                                                                                                                          W
                                                                                   v              P^                                    oP
           S            J       r. M M      .IVPNM        OY                                     06MV              Ñ    .P+Ñµ         n14-
                                                                                   F     ~N
                        W
                                pp.W.".                 N\N                        Jn    re.     Pu. Oh       t
                                                                                                              O UVU        O^
                                                    Ia!
                                                                                                                    }/.
                        T....WM1MWi+P[TP                                           m`OWp
                        N^y1v
                                                                                                                                         O
           WO                 N.nPNNVV-+ MWWW U4N         OMO  O
                                                                                     Or, X
                                                                                            ^^   v/wPU
                                                                                            PAFWVw..          p-
                                                                                                                                      1.7A
                                                                                                                                        6
           Jn6                                          U .04V"
                                                            P JV V.TV              NPPWVOJ%VyP   w.YOV..                           Ap[M
                                                                                                                                   M49^
                                                                                                                     i
                                O .70                                           ....



           2rÑ             O.O.iY1vwP....m
                                     m W.+.-.6 Z
                                          I-
                                                          vP.1V         ¡AMU)      v+WWaaw       WSrY       p      00.
                                                                                                                   Uv2YB.t/'.
                                                                                                                        1.
                OC
                        ÑWW^
                                      rW]CO
                        N_....JNi6J..JJU.G
                        Oww hS(N         W        J  tl KvrW
                                                        W r O Vmm       mWm A WvvCW
                                                            NWmW.YWWW^M6..31r..N26 K U Aj R           6 S R OpY,
                                                                                                              U.
                                                                                             OLFpOrJV^WrO[WUUrW
                                                                                                                   WOW
                                                                                                                   \6.          A r hy
                                                                                                                            L PNP
                                                                                                                        N2ZVr4 W]C r
                                                                                                                                         aV                    N            LL


                W       J .%                  OZYY..
                                              N
                                                        NN^WVVyvVVN
                                                               33uCYY.O YYY.OPL'IaOKN            O SYP      6'

                                                                                                          WKm.I..I.ISry..P....WO.                         yy

           iY
                O

                        ji
                            pjfOO./1
                                                                               NÑy                                      N6H8 vOrU                   Wv(OiNWp
                                                         1
           M                                                       $$
                        YuÑWiLDN,,O,LNNSbOWFJWJmJWÿtpv..Z..1.Q..yYWWWiN'
                        `..f6 XNrUUrUWUVOLt[  IOQ NWr
                                                                               WhJ O YrorWtiyrWeLPr ;4SW
                                                                          NNVXWY.Y
           t
                W

                        SNJN Jr1:ÍiWnÏYr            rr
                                                LSC11.<        O(NO
                                                                       I1rrtqullÑwfiiDiR       uN6N       4
                                                                                                              UWi
                                                                                                                 m Wúr! U1'de.ML
                                                                                                                     p
                                                                                                                                1111p      O

                        .aUL%4VWÚU WW4$Z
                                                            s         N
                                                                        W      2
                                                                                 G Nr2WKY0iSr6
                                                                                 JW  OOLrrW      X    .z.     .4           NOW  i..W  r
                                                                                                                                                                                  y3l


                        SS


                        YJL
                        1]
                           6WWW Z  WO   Wy/
                                     JyyyY
                                                   y
                                              W N iCOW.
                                               OG
                                                          rOLUyWWWWWOW
                                                                          L0>>
                                                                        15(J



                                                   LOFO11..+r W rr4'13.OUKWyy11
                                                                          rrOJU
                                                                                 00.40 P X W 6 OLL. SQ 6 ÿ w 2QWSVI8<OK
                                                                                       V1


                                                                               W W.t W ÿ O
                                                                                       UJOLlW
                                                                                               O
                                                                                             W.+N
                                                                                                      WJOgU 0& 4QWOCQ
                                                                                                        ÿi6              N
                                                                                                                 OLWQWU1W6rK
                                                                                                                             PU/2 U W r P
                                                                                                                   J W J r KKC
                                                                                                                                         UY
                                                                                                                                           G                                i
                            JIOO        OQONY.
                                         r W W W
                        y! JO ^wUUUUJrrWWES
                        jp         r r
                                     XW
                                                   n
                                                 N YK
                                                        6
                                                        a
                                                         KK

                                                          U  r W
                                                             W W  W O   O O O  r
                                                                            =XrQQ
                                                                                 W^
                                                                                     W
                                                                                       C
                                                                                 CrW Y 2
                                                                                    iOU
                                                                                       .-
                                                                                             U 06 W
                                                                                         ...[[U2
                                                                                                    K   r W Yw
                                                                                                       JQ24
                                                                                                            CCW  U   W
                                                                                                        OJ0WWrU.-..+fW000
                                                                                                                         oC
                                                                                                                        JW
                                                                                                                     UQ..32{W O
                                                                                                                              LL
                                                                                                                                   4
                                                                                                                                   W}
                                                                                                                                      W
                                                                                                                                W W 3WQ
                                                                                                                                       K^W W
                                                                                                                                           J            N
                                                                               \\O\\\
                                                                   .+
                                                                      WS
                                                                  ipNryVNW
                                                                                            .




                                     \.+r..r2W.-.J.
                                OCW
                                                                                                    N
                        (NO(A
                        1-rrrWOOLWWW.+JJWJlO                            MN^OwW   I.JF SS WOJSXUJ6NWWr^WNO6Wru_
                                                                                                 <Q.J WWJW4WJZJOW                     LLINO
                        ..JJJyyJWttpp@@W4J..UWSWMr
                        IyIyywW6 444Q                   U.-.W4J rN.YrNMmJ6A.-'^     SAOdLLO2WOOpp..gq
                                                                                       O
                                                                                               wLO
                                                                                                              WW4µµ11r.-.. Wpp W
                                                                                                        ilZ06W341OOOZ6itiL`O
                        IOWWOILWWwWWmJCOO
                Z
                r
                        D'OrN.tAOPN.OrNMMf.O/.Pbbst`a.ApoPÁI.o NWWPMmOM.fN.OPOPOPWOrmN
                                                                                 O 0ff 0ff
                          JJl Ja JJJ JJJJJ.JJ1JJJJJJJJJJJJJJJJJJIJVJJ.S.IJV.YJV
                                                                                                                              y./ppyy..yy..   JoJ
           6:



                                                              m
                11.                                                                          u..bu.I..l..wl..w......
       '   Ñ            [G¢¢R11L...                       4M.ILr.LL1¡IV..4-u.411..w             11




           e              mgiÇCGd.,ó ó       o P Pd.LRAAImIAf.1L1L1C1(1(1llOGGISIY440oci'O: i i'i ññ



                                                                                                                                                               N




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                            HON DON -0002179
                         Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 111 of 185

                          OCT 26 '95 10:43 FLUORGLRS_HCUIG                                                                                                                                                      H.   1i1ó




                                JN^ON.,tlNYN
                         WrP-i^I.NOr                         MÑPGÑUI         Qm.oWQ.oé.emáóAyAPMM.QMpoocean
                                                                             1.rv^w1
        SL
                 OlY
                                   P8w

                                         1¿(ILyVVV4trN
                                           hhpmO.rNMP
                                                      .OMJAm.{npG
                                                                  INNOVOMON
                                                        _.-...- .I.T.J.J.1.P
                                                                                M
                                                                                            a, i
                                                                                          rrnN   MNV
                                                                                                   VJNNni
                                                                                Ñ J.l^lJl 1.1....i..iÓ-.
                                                                                                                                  gq
                                                                                                                                                          .                   .



                                                                                                                                                                                                   .
             tilï                  -                                    .
                                                                                                                                                                                       .




        O
        6g               p ^N N .M
                                              4 nA 44P            r N{NpA AV O W NrN J ^ M
                                                                  M                          ^N                                Nn..O1mN             PNJ JAAp                      pinT
                                                                                                                                                                                               Ó
             y
                         Pbv
                              r                     m
                                                                 p^VN             N
                                                                                   NQr*MNÑ^J                                                1I/sI^I¡nM
                                                                                                                                                      M    M
                                                                                                                                                         HOdVÓyG
                                                                                                                                                          r^ VMN 0
                                                                                                                                                                                                            O



             U
             4           M^OrNnVN
                               N  awe rM^                                                                     r   N
                                                                                                                  M                                                  NOMN NP
             Y                                                                                                                                                       M


                          Nm.ppVmOmm'OVOry1QPOOp
                         POM(OMM.OI`AONOlNMOOM
                         P-                                                                      ^0.000NOPyy OANANWQPmNNOOOAOOJOOA
                                                                                                  PNOOWP^/-MONI`Vr    NNOOOVMNNONQ
             H                                          M PmONJIm^O.ONrFHW
             ral
             $           PrOW^POOP¡N^NMVMN^PNOPÓVPÓPN'SWMÑ'épp0
                         NN^NrnrMO`O^A^VNNNNNM^AÑ^r.pA^Ñ^W.OMJMNVVNM-OMN
                                                                           OMNPpp.
       L
       Y     m
                                             roe MM                           ^                                   .VO                                                !!




             U   MMi9114uFÑ r ~-                            -                                 V
             "   :.'ICIMCII?nrrnnYJlal7YJl7fall!(J!4lAlSbP.mmmm,¡S}mm¡¡mmmmmmnnmmmnnmprmmp;_.__._._._._._._._._._
             atV6NNNNNNNMMMMM(+1MMMMMMJVJJJVVVVVMN
                    p-

             m6PPPPPPPPPPPPPPPPPPPPPDPPPPPPPPPÚIPPIGGPÚPPPPP       yIn                ppQOrN
                                                                                      VOAAAF
       H
       Z                                 6
       K
       O
                                         5
                                                        N
                                         U
                                         U K                          M
       W                           W         m
       Z.
                                   I     .2Vr          M^
                                                        pJ       ON
                                                                 ^ñ
       YJ
                              ..         MM      MY    MY>                      i.                 O
       S_
                          KLAN
                         N O mw
                         PP_6 MW
                                  y
                                   NN
                                     v     rÓ
                                             ^   P       M^
                                                       pxFV^V
                                           M m2_ p6XM`OM
                                                                 á    ppppp




                                                                        p]¡Fv Iñ
                                                                            V
                                                                                -
                                                                                V                  A
                                                                                                   P.
       iz
       WO
                          pC]O
                          F So N4
                          WO
                                  ó.x
                                     H
                                             UmOG U'\M-P.+
                                           OLV.-.W3Z
                                         /.-OFJ          ONPU
                                                       m,,1lJVr
                                                                        M
                                                                        ÑÓV U a P U
                                                                            yy     MV
                                                                                                 Vy
                                                                                                 V4lO
                                                                                                   WA
                                                                                                           N
                                                                                                           at
                                                                                                              1




       J^
       YK-
            L-
                          OW  i-  au
                                  áYG4 J¡p.QPJMU       K
                                             mMVrI6 YFgm   0a'
                                                             04   OU
                                                                  s-    x3  8
                                                                               Pm
                                                                        WWNJ+CNM
                                                                                m  PO
                                                                                  tl    K
                                                                                        m
                                                                                         1- O[  Uf
                                                                                                ZPKV PNN   n                                        0[

                          Wt3 ÿLLUPi0l4V6'mW 11-WGpSWÑ.G+m              YWSXJLLÓP           U   OG7v                                   LL

            N            m]N.0       JP`JNN3K PLLJLiI-OiOJ4V
                              ../NmW4W4J-LLXV4J               NWOK.-    =.5-IKm](
                                                                        gOYVO-W4V 700>          Z\YR-JOO!
      YU
            W
            a
                         ç[
                              p W N pJ1[
                            6YN1
                         Ñ+zPry   YpWeO
                                                   O Y x.nO K^ S Wa
                                         K OUÚawUgWW
                                      ä0[ K4JW1-
                                               60XN1-      WO
                                                          GK'   QWC
                                                                     Y ÿ d ULN S K UíW-\
                                                                        SZ-WOLLLWa
                                                                      m.-_umr       ú     C
                                                                                              4r i W V^ N J m P O
                                                                                                 LL

                                                                                              wr- +w
                                                                                        LmNrWU'YW         O PPPPPP
                                                                                                         .W
                                                                                                         LL
                                                                                                                     r¡yry
                                                                                                                  AM1AI`          Y
            w            4U'$N       YS6úOC          YYONgOL]Ga
                                             6FFOLVIÿJ                                  W41- JW^Ltr
                                                                        }N44wo NJ4.KUJ-K2gqC4                    NNNmN
                         Y      Wr       J 0004JO                OC

                                                                                            4Z4rU4YxW 000000
                         GL

                         MWOm
                              N-6
                                .71'   = KWxNOVeY-µ1
                              NINZ(]r...I..WG.VVUVW}
                                       Fq%WJ
                                                           Ñ  tiSOO.YO^mK..OwNJ
                                                             N4
                                                           7QJWW
                                                                U
                                                                  UM-JWW
                                                                      OLLU6'S
                                                   WOW 4pO.JpLmF240PWK'K
                                                                                      WólnxróLJJNNO
                                                                                    34.6mNO
                                                                                      6 W        N640CK2
                                                                                                 \Um-1-('CO.4 <K4K4
                                                                                                                 POpppppp
                                                                                                                        YYYY




                              4                                     ZN N6W-.^WWy1N4OCW                                                      -co--
                            U          gÇpWZG200.'.`S((r                                         .¢

                                         .44 UUW6XJSWmÑ
                                                                                        ...ííí




                         uuu p
                         ~                   MK.1                     W V YL4HmV'i          4 M O1jF  1p-(4W%%%% X X
                                                    (
                         mKm'-[]2pOCQ1ymWm6omYUWOWOry~ryW2w~ZZZ6pwe00eCU'N`np[Mpá                             Wnide0de0
                             LLg4 4tlN
                              m4-J_O.4-p.(WW^OTpW r
                                                   2UOm1-FLL^WO 6NX0[rw04MYxL-U3w             yyaaOHOOG Ñ X=X===
                                                                                                               . . .    .
                                                                                          6Sp \YSÓ
                                                                                                                                                                                               .            .
                                                                      N[1hUWpC        WW{Y
                         pxw.pqypp.Or64..16y[mQmW.nxwM.swtiJWK3
                         it62iLS{JiES3mmmÑJi[YilmJmóJ^áwm}v=I..Qÿ[%Ij]]UCCZWSmpdx2ó
            aZ
                                                                                                                        W
            w                                                                                               `O.PONAPOPNmNMN
            r
                                                                                                                                                              pbpb
                                                                                            IW0.mp oQ VV
                         O.mfVJM..ppMOAP                                               NO MjMtj/1yWMSI000ÓÓmmYM.ÑIMf.ÑIJi.ÑW.rrWrmNN                                               V               `0¡A..
    .X'W                 YVVsV}VVJVVVYVWvO.Ñç7T.7.7íÌí}.Z..1i.}-^/1RgA/NKK[nt ÓÓÓÓÓO
                                                                      mO.pppG

      YpI'r              IgL{çLIpLpLLpOlplpLlp..1p4pLlppLLllpLLIQiI2LLY:L:u.                                                                                              n   n    n       1       ii




      (VO
                                                                                     pppQp
                         P P P P P P P P PP PP P P P P P P P PP P P P P P P P PP P P P P P P P P P P P P P P P PP P P P
                                                                                                                                                                     N


CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                            HONDON- 0002180
                    Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 112 of 185

                             OCT 26 '95 10:44 FLUORGLAS_ACCTG                                                                                                                                                          P.2/10




                                                                                                                                              p C0 0 00
        py                   0 0 0 000
                              . .                           0     0    000ÓN
                                                                         FMfóG.mWÌNhóóóó
                                                                                      ó  0 0óó
                                                                                                                                          p S WWoca O O0 O0 0o0  o0
                                                                                                                                                            O O cow
                                     .              .   .
                                                                        MNaO M OVrNGN
              SW
              mO.i                                                        OÑW"rVMrOWb
                                                                                MF.N.W
              F4
              w>.
                                                                          M F                                     r

        V
        vá                   Vp
                               ryP
                                     nN p.t MWye
                                         vm1
                                                   ógáO.}0.bp ñdmññPrPV P000OVAOOO VñM1 v00VP
              O              hWFVOmb        NryN1V¡pCpI`Ipyy.tlSql.n¡pRWWV MnOMppMWphWW.O.W}.WWp}VOONOOIIyyyO1/ÁppMIbIIVyWy.O.{iFWh
                             JrWrPrrWMM1V.YiWNÑN¡ONWVMOMOIVMI.WPWVVPÓÓ.1iPWONIV.00Wb.Nf
              Y              A N N O M AP P
              UC             O w W^ V N M W     O¡^ M                   M         Ñ N g M V N N NI"  W V ÁI..W N M N N V[O r                                               CO


              V
                                                                                                                  J

                               ryIyWIWNOOpI.prphbOWOWWrWPPh..pprpWOMM0000WOOOP                      mp,Nr00O.M
                               OP(OrrNVMmO OMNOWOMrVrWW'O PPWOPMMMOMh0018W/Yi1'OMOO.}P
                             h    O
                               WrV W J Ñ M M W y1Q Ñ m p A. G A N r M J P M p M h 0 V O O M O O N W M V M W O r W/.
                                                                    ONMOPttOOWp V0{.myPPV000f.1/ pppMVInVy¡¡.AN
        itsÑ                 VFWrPrFWÑry1VI.PVMMNNWOrW
                             1.NNOMhPP     I..pJVrPOMJMWOWhWWMWMA.PtOmVbrPOOVPWONI.00VWJ
                             OW.=VÑÑWr1-Mlím-.N-                                  M     :hNNNrÑÑNOMVNNNM WWhWMMNNNJW-
              m                                                   M



                               W W p b W W V W W W V W W Wv p pp pp ap
              U                MMMMMMMMMMMMMMMYIMM1,.MMMMVVVJVV.i JJJJVVJJJJJVVVp.f          ,pp


             6U              MMMMMMMMMMMMI.IYIMMMMMMMMMMMMMMMIIMM11MMMMMMMMMMMMMMMMMM
                               M M MM MM M M M M MM1M M M M MM M M M M M M M M M M M M M M M M M M M M M M M M MMM M M MM
             0 g 6Á               AIW.1.       h   1.   qW      flt0   m M WW W W m m CP P P P P                      gm W WW 4 W Wm W W W m W m mm W P P PP S P P
                         Y
                                                                                                   Ñ                                                    ar-
        pC                                                                                         O

        i
        n
        w
                                                                                         _         ú
                                                                                                   á
                                                                                                                                                        to
                                                                                                                                                        ú
                                                                                                                                                        Ur
                                                                                                                                                        :°0
                                                                                                                                                                                i
                                                                                                                                                                                u
                                                                                                                                                                                P
                                                                                                                                                                                W.1
        i
        O
                                                                                                   áY
                                                                                                                                                        sx
                                                                                                                                                              p.M               0   O
                                                                                                   U                                                    O v0
                                                                                                                                                        rUP                         V
        2                                                                                          tl=                                                                           `U
        ÿ                                                                 W                        limo
                                                                                                   ú^
                                                                                                                                                  Ñ34%
                                                                                                                                                   WO
                                                                                                                                                                                  U
                                                                                                                                                                                Vai
        22                                                                ÿ                           P
                                                                                                      ur
                                                                                                                                                  b Y 3M                        ^       Á
                                                                                                                                                        p
                                                                                                   WM                                             Nú4yÿMP
        T                            _              ._
                                                                            p^
                                                                          4YWWr.PP
                                                                           WVPWr=
                                                                          Wgxrm
                                                                                                   WOW
                                                                                                   4Nv    O
                                                                                                   ró.3, ,ro                                      Jáuì
                                                                                                                                                  AO      ONPó
                                                                                                                                                          arm
                                                                                                                                                                           Mr ON
             U
                                                                           .00.7=004               :ora   .-                                      Wg   ..  .: sé
        .
                             O.PPPPPPPPPPWW6'WmvOC]v
                             ÁÌCIFImrW((pp                                                                                                      Nin'&CIµóB-
        y Y
        a m
                                              im-.
                                                    ö&élEE1:zn, .W.=
                             4NNmNWNyyN6N6..NyyyyNW1SIyyUYyN_yW6J
                                                                              Ì                       â
                                                                                                   04WN   ú/á
                                                                                                          GC
                                                                                                                      4Q   .         4
                                                                                                                                      W
                                                                                                                                              i!Y}y1u
                                                                                                                                          Jl'.14NG
                                                                                                                                                     yq
                                                                                                                                                                    RtL'IÑ
                                                         yKy W
                                  6664CWWWW.11..uvÑWO.1           Ñ
                                           a. OoJU4SWG'J4LL "J'8I h
                                                                                                                                     X
                                                                                                                                    at
                                                                                                                                          y=ivSOi01mIlITY.UM1l1P
                                                                                                                                            yG'6U3VI- f
                                                                                                                                                W               OU6u
                                                                  N U eñ4Ytl
                                                                                                                         W
                                                                                                                      WWVW
                                                                                                                      OO            F MOC U p        OT.ÚN p01-20 W y0
                                                                                                                                                                    I
                                                                                                                                                                    WWWW




                             úKKy%r%..f1-..KíKiKWI-
                                     J.+
                             4.LLU..u.uuuuuuu           U
                                                          N
                                                            I-.
                                                                p(NWUp(W ti0
                                                                             W                                        VOWNv   NU    ZWYN   O.00W0I0Q00,/UZWVU
                                                                                                                                              WWI-rt4
                                                            W   O CP Z q Y N K                                           J VO J O V W m W W YI              S S U 4J } Y
                                                                                                                              4ULLr<r
                     .

                             etltltlelltltltltltltltltlMO1J
                                                        NW 0         C h 40
                                                                  UrrW>ÿ   F h                                         h 42
                                                                                                                         N WO N4 S N
                                                                                                                                                i. Of
                                                                                                                                           m N N F WO O         S WOU
                             3        Y   S S 2             Y
                                                3p6UOLLÚLLr¿§01r
                                                            4 S
                                                                                  mm
                                                                                                        YÇQ           64            O    OPpySY S tl Y U UJj(

                             =L4Y.LLI.O.LL4=iOi..¿pp.r%WUWrYYiLL                                                                                                                        1O.LLá1JW(O.KO.YSQWM16u.6Y60




             O
             x
             Z
             1.W.


             r               W A. O .. N M V M O &
                             NWmOWm4
                             00000000...F
                                                                         N W a
                                                                        OOW.O          ..M-N0.
                                                                                   NI. M V ^Wí Ó

                                                                        NN N N N N N N M J     M1
                                                                                                              W
                                                                                                                      W
                                                                                                                      N
                                                                                                                             O r
                                                                                                                        OOMMMMMMMM
                                                                                                                        A J        M VM W . M a
                                                                                                                      O O NN O O O O OO O O O O
                                                                                                                                                  J1                '
                                                                                                                                                  N N N N M M M M MMM
                                                                                                                                                               VV
                                                                                                                                                                           W        WÑ
       'FA
        d                     44JJJJLLrI
                             úi4.uIYYLLWLL                                4LL4 uYUU4LLLLUUYuuu4444444
                             çp               p p pp ç                 p pp e                Qa pg                 pp p
        Ó    'J              P G P P P PP P P P P PP a 4 0 PP P PP P P P PP P a a P P PP P P PP P a P a a aP P P P PP P
        Y
                                                                                                                  N


CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                               HONDON-0002181
                       Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 113 of 185




           ñ                000 ppp0000000.ON'.p .pN MV+to.N^1..VPr000NPdOVppNVOV`ONNm000
                            OO00000000mmNP.aPM1bNP.-L-OMPONJPO^^NUuNM1WuINNVVVVOVO
 --            1111
                     III
                                             1I1111 P1iw4mal_.rJ"'á.
                                                  ti           "         .l 1.v
                                                     i.1au 111 .uJ L.li .ÿ_  1  - `_f,R 1^ i
                                                                                      1i   1      li
                                                                                                              i                  }} 1    1
                                                                                                                                             .9.
                                                                                                                                                   1
                                                                                                                                                            .                   i.r


               w>                                                   Nt`          N                ÑÑÑ¡NNMVYMMÑM.Bi+iÑttM1dMniMwiÑtTMÑ
               a                                                                                                                                                                                                       N


            ÿ26
             ñ
               $
               V
                            OMMMNpp
                             yt
                            ¡¡F
                            3^ÑÑ1V
                                    gq..NVMOppPM1MNMOu.11nn(WpVVM00Y.r1ppMVONy1nVpM.OjpppNN.OPPr¡ Vp
                            ONVM021r^V^OIbPPOMMNNNM^HMCII.MNNNNy1tnP0I..QpM17t2,
                                y16SlpMI.OIJ,
                                       Y'
                                       111



                            ÓCÚ.-N.-^V'..6
                                              ' f VV.Wq.o aWW-PVÖVC6WVI=VVMddl.MÓO-t
                                                   in ..
                                                    Y1           u"
                                   V MONNInMPNÓrp1tiMMaóMMpNMrr.rNrrrrnl
                                                            ^M
                                                                                  p
                                                                                ^.6.
                                                                                          Ì.,Ql1Il4
                                                                                           i




                                                                                                         VÑ
                                                                                                                       i:                              .-
                                                                                                                                                                i




               Q
                                                                                                                                                                                                                       M         N
               >t
               0

                                     VñVVMNflW
                                       y1ry¡ririw:ni.,7,:..t.¡.1K;4¿..                                                                                     ..           V     .1+::.w.'.b:Qw==nOOONM1O.ONVmN
                                                                                                                                                                        Ö1w,OON.O.ONVbQ &w
                                                                                                                                                                    .


        ñ V^NNYVNHOYN1nIMP^MNO.ONN
          ON   ríi

                  NVWrM
                   '
                                   JU.PNWV^VPp                      OOOMOOO.p
                                                                                           Nr
                                                                                                                                .




                                                                                                                                                                             M
                                                                                                                                                                                            N
                                                                                                                                                                                        .0.0'-
        Y
                                                                                                                                        NO             e.                             N.-   N



               U
               U
               Q
                OM
                            V J VV V
                            MMMMM
                            MMMMMMMM         xxx            V V V V MV MV                  xxx
                                                                          V V V V V V V V MV
                                                         MMMMMMMMMMMMMMMMMMMMMMMMMMMMMFSI+A/                                                                                xxxxx V' ñ VlnlnlMM
                                                                                                                                                                                           000
                                                                                                                                                                                           ÌIV
                                                                                                                                                                                         MMMM              V           V         N


                  Y P PPOPPPPPPP
               mt W        PPP   PPPP.ItQJf}PQPyPI                                    PPPPOPPPPPPPPP
                                                                                                  PP4NPPP                                                                                                                  ÁNNÁ
                                             Q1/1
       4                                       J          J
       w                    m
                            N                y_w          iWG
                                                          2                       n
                                             .ty
       s                    M
                            as
                                       vÿ    VV           S
                                                          P°d
                                                            W
                                                                Y
                                                                         Ñ
                                                                                 M
                                                                                 Mu
                                                                                 -
                                                                                           w
                                                                                           YJ
                                                                                                       m
                           Sv.         JÚÚ
                              N                           P^V                                          PM
       g
       x                   _ti0i
                           1//IIV
                                       N\\
                                       .Oy
                                                          GVW^Y
                                                          YÑWr
                                                             r.
                                                                .r
                                                               6PV              P
                                                                                 WNY
                                                                                 VMd                   eeV
                                                                                                       Ov
                                                                                                                                r
       WO                  ip!     NX% O ym^PW                  6'
                                                               +(pM
                                                               WOCtw    3W      P                                                                                                     0     1-
                                                                                                                                                                                            6
                                                                                                                                                                                                           .Q
       JF-6
       Y^6
                           Oa
                           ..       1"'S M
                           H 822z...... \M41r
                                   FAA
                                                 Ofv.16Pr
                                                 bUWvJP
                                                4+N^           J006
                                                30NCI M .>041-AX0
                                                                            ÌéW
                                                                            VMxW
                                                                                                       Q
                                                                                                       pJVK^6                                                           p  4y U4
                                                                                                                                                                                      111
                                                                                                                                                                                     041


                                                                                                                                                                                     YUW    V
                                                                                                                                                                                            2
                                                                                                                                                                                                           4411


                                                                                                                                                                                                                  OO

                                                                                                                                                                                                                             W
                                                                                                                                                                                                                             1
                                                                      MW                                                                                                 WUpZpW        O>
                                       Q^ÑOOMWSP                 YXVX       PPÑII                                                                                       PW4.{4á6iO2.p
                                                                                       ..Cpp]j\


                           te...
                              j    \VV
                                   J
                                                                                                       3                                                                                                                   '^'
                                                                                                                                                                                                                             O
            W
       im                     W         ÿJW Ñ   1nPW,



                                                     6         p MNWP WV./.+)Cw Wpp
                                                                                                       pp                                                                        UYOCw
                                                                                                                                                                        OUV.OVUSO4W
                                                                                                                                                                            14 LL/                                         .6¡.(6
                                                                                                                                                                                                                           NIvN
                           1!i{
                                              SXOCS
                                   YYS'(xNOV6'WW          4    LUSH         rv    71W                                                                                    K^ 2rC4'JU.4W
                                                                                                                                                                        U\I..a[-       hea
       Y    ]l
            W              mw
                            1



                           tar-
                                  Ol


                           J 2MNONWr
                              rOO.
                                     6KYZ`. Z\.pÿ
                                         1IyyppMM
                                                     2K     ..
                                                               OLJMSW1-'X.12
                                                          4ÌnSKU.^I.    2
                                                                         1



                                                               ..-MWUW6w2Wr     W'W
                                                                            S WS-.0e
                                                                            6J1-    OW                                                     OIy\
                                                                                                                                             xILK OLWOr
                                                                                                                                                        J
                                                                                                                                                       W.1
                                                                                                                                                        0
                                                                                                                                                                        Wu.WF66+
                                                                                                                                                                        O                                                  WWÑ
                                                                                                                                                                                                                           Op0
                                   N-66Wp1,xT 6 OON..F.J^u.W(,Nj-J7W
                           O2NMOO22U4NV2                                                                        yy11

                                                                                                                         Qq            oCW-.aQ'   68                                             m                .
                                                               OCYWÓO0228K60FW>                                        466      YQU66
                                                                                                                                   Use
                                                                                                                                         [
                                                                                                                                     KU
                                                                                                                                                                                                                           jjj
                           OC6V                                                                                                                        11.2
                           yÌ-i0
                           F.   .t                        UM6u
                                                W1-JZOP N6W
                                   f. xY%eb JOWmB
                                                                    it

                                                                 OC.OWÑ.ItWOW     Sr              OW        tlOti\VO 000                   6'óY&á  Y63
                           O'OCKObN      Xi[J                         O
                                                          K0U .tW6WÑWU0        OV Ww2
                                                                                    Y             QJOC.Ww671WW                                         Y
                                WW   U
                                                    \
                           JWW0 WWrXp]p[ O.+4 20014-1
                           UU
                                               W{JOC W
                                                       J?U262...J^W
                                                          W n...n( 2 4,. S O W N6' j
                                                                                NW..
                                                                                            41WV(pCaJW
                                                                                                K
                                                                                           UKUU.axof Oval-00200U
                                                                                                       j6WW 6WW KwNlw
                                                     2 x W Q 6'.( O O Q 6 r X O 2 4 6 U O S Q U S x o-..0
                                                                                                                         KK
                                     O O .(
                                                         H6
                                                 OCWasOCUOrpp           2           OC1-   awóV
                           Z 6 W
                             J.- r
                                 W 6           6
                                                              F.Y                          WO a           W Y% W 6 Z ï fL1LlC
                                     MmW
                               2xFWW4F(        O         (n
                                                     ital.= W
                             6.0.1-FtWtyyw%QQ.ppKQ,.U666JU..1-rOC2,.
                                                                    UYOC
                                                                        Ww
                           ÑX11J2Ye(WJ62Y.1.W66020WW6mTWWWVQÚ644V6O.Ç6.C6U
                                                                            WUOWppe
                                                                                    WE6W.-.-04V0wwwÿlq.ww
                                                                                         6JWUW
                                                                                                \gc]Dpp[C        O     UUU
                                                                                                                       aaK.-W
                                                                                                                                                                                      pp
                                                                                                                                                                                                     g66                   7»
                                                                                                                                                                                                                           á12-
            E
            r
            r                                    ÑVÑP.Mpp^V
                                                    In VI.O OM  MMNM tÓNMpMVMNM
                                                                      1 .PPP000OOO
       MY                  MNMVONWNHVONNWPrNMVOM00I10OOOOWWMNNNW^^^
                           Wrr^^^^NNNNNOOOr.rrr0.ywry..OMmOyyMMOMMMMCMOM
                           MVVVVVVVVMInMMWC1nMp.N                         mmNNNNNN OPO
                                                            1`2N1.-NNNNVVVVVVV        N
       PW
      J\]¡                                       O000popa OCIO 0000                MY1M
                                                                                                                                                                                                                           LLLL6

       Ot.l                PPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPPP

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                         HON DON -0002182
                   Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 114 of 185

                     OCT       26        '95 10:46              FLUORGLAS_ACCTG                    P.4/10




                    1788828$óññ8VíMVÁUN.AíQíó`v
                             .
                                                                                               ú
                                                                        VV
                                                                             ppOm
             S7 NN                                 MM          uMMmÑ(OV%:.
                                                                                               b
             W?     ÑN                             N %



             O(
             a
                    OOOJWOJ^ypO^OQNN^.iW
                    oOMVh.NNY1M1HOVMNfIMPNN
                                                                                       Ñ
             s                 VVVÁVOPPPRNrMb                                                  V
             Q
                             v VVñ  r1NJÑr+'                                           INIV




                    O0.O.1n4`ÑíVWdóóÑÓí^9nÑÑW                                                  d
             O
                          O^
                    NNÑOÑVMMONwAOp
                     rv1 ÓVVMbQYriJbh^
                                                                    pp                     q
                                                                                               O


       Om
                    nÑV
                             r       M
                    ^    ^ ^ Ñ Ñ Ñ N NU  y N M M M
             U
             6      n M MM MM M M MM MM MM MM M
                    M    MMMMMM
             m4w.1,.
                   O         MOV         ÓbaDP             22222P1
       F
       2                                                            m
                                                                    0
       _W                                                           V
                                                                    m
                                                                    Y
       O



       J
      !^^6                                                       F
                                                               002
                                                                    hr.      NÁ\

                                                                6W
             Ñ
             w
                                                               Ow
                                                               pp

                                                                             j^
       -i'N                  Cf Of
                             L4
                                          .



                                                   w
                                                               _li..AM
                                                               O:.Ñ                N
                                             6 NOi- JC-:M
                             NÑ          ÑNU.Y a.s-.6WW4P
                    r   z ^á ñQ`w.w$6

             O
             Z
                        i
                        JJ mmm
                                 1cTiiw
                  --3--=G --rs r,ss==-
                               .éO:YYYYW
                                         ? 0a
                                         Ú',4a1




             C
             i-                                    M                               o
                    O                                      ¡I!      V I` r NyÓ1
       r.
       yp1
             y               2r Arc"'         tO   lui




       Ñ\]L         J
                    LL
                             JJ
                             Y.L NOJ_1JÓ
                                 1YLL4               JJ..N.1.N..MAV.~%
                                                    LLY.LWLLa.K
       \U          MM MMMM                MM       Na
                                                      ',rim
                                                         M M    M MM M M
                                                          OOGGOOOO
       PO          P OOfaGO
                                           O
       OJ            PPPPP                    P'P P P P P P P P P P P
                         N           N            N                    Nr

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                           HON DON -0002183
                  Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 115 of 185

                      OCT      26       '95 10:46                 FLUORGLRS_ACCTG                                                                  P.5/10




                      ppnOOOeyNIAPIOVOVA,TP^m00.-bONO1Vp   e00M MN
                      pppOeOOM1IMYINPPWhwVtiA0Pt1O01"óóppON
                  j                          OAV1.y1
                                NMM1tpyÑA NPOOO PyM
                                                       V1A     .p
             j$       mr         1..AV M`O.-                   V
       ^¿l                    VVOY           .-NNÑN
                                                     OP.O      M
                                                               ry
                                                                       111    NOVVHN YV
                                                                  Ñ
             W>
             S

       V
                          ÓV V0VVUNN.O6WVOP
                                                                  .p
       ..r                            Ó     BSmSb OAO1yM1n                                                                          .


             p
             ÿ
                               NN0Ir
                               'noncom
                                 Y
                                                         N
                                                                       MM1PÑ+ó
                                                                         rN rÑr                                         N
                                                                                                                               ÓmO
                                                                                                                             O1n.0'W           0
             Y
             0

                      000. P      WO^pv OONOOP`OWN000Ny MA                                                                                     N
             Jr
             P
             V
             d
                      OO.O.ON.G0.OJOOOV

                      rägMrVÑpnbGPÓA
                      ^^NNOy                       V1AW

                       r 1.1^ Y r 0 N r N N N N r M N N M ñ v N
                       0.0.000000
                               M
                                                                  Nrepe0pOPrP^MON NÓNO.M ú
                                                                                                                        W    OMV          ¡
             1-       rmVVVVVV                                                                                              .OdVlm
                                pnnñññMlúlülpplplpMmp"m"mCm"m"m"nñññññIñllñOñ¢MpMMH

             m4W*              V.MO.MOÁP                    a0tOt041PPPPPPPP                               PO.Ó,            OV10Á


                                                                                                  N
                                                                                                  M
                                                                                                  P_

                                                                                                  2
                                                                                                  K                             -Çÿ7

                                                                                             v3 iUln                         Omf
                                                            O
                                                            y.
                                                            V
                                                                        ryp
                                                                          N
                                                                        f..   v              IN a,-.
                                                                                                           PWa              02i    trn1




                                                                  N                        .Y-M[]                           mt.-.4-2



                               3
                                                   O

                                                      °Wäp&p
                                                    d JV.-      '='
                                                                   r
                                                   *K vvñáiVVÓVF'-«'
                                                       PPU Vn...+PS-
                                                             PPP..ppK4
                                                                              r            Ñ K
                                                                                                           <O
                                                                                                           1vIy




                                                                                                           wi
                                                                                                                    O

                                                                                                                    C
                                                                                                                            wO
                                                                                                                              >"
                                                                                                                            VOL....

                                                                                                                            5'uyl
                                                                                                                             WMU
                               K
                               6              it W         Q vvVy 1
                                                            JágP< O           w   1                        y                60,030
                                                                                                                            or..
                               a.
                                                              S...xzwas..wl.r
                                                            OYOnGr-¢OJW                                          w
                                                                                                                            aiu
                                                                                                                            2Ó
                                                                                                           Lf
                                        rYá
                                              ci
                                                   O1
                                                                                                                -W

                               oi       ÓÇ°[á               rcweóeáZrcaaa(//=IIYoc4                        áw=
                      0
                      m
                               K
                               Z=pÿ92
                                  Z^ ÿ
                                        .1.-ce              4==.-
                                                                  J(( 6
                                                            go-lo....)-
                                                            U
                                                                         W0uaO    3                        ly
                                                                                                           p
                                                                                                                    >       W Z^ F
                                                                                                                            UV3A
                                                                                                                              w a
                                                                 wçc°`y11áÌ.ry.-ái`-.
                                                                 99    5a..W ü                             m1..w
                                                                                                                    w       `We
                      j                 2220 8m2ñráóum'7ñö                                                 óaal3            112w
              o
              x
              s
              w                                                                                                 a
                                                                                                             PP
        y1
                      M.
                      V
                      O
                               (0
                               ó
                                        NWPy
                                        (CO NN
                                             K              N
                                                            MM
                                                              OInP
                                                              MM
                                                               MM       M PM p.NVN
                                                                             M v
                                                                               y      PO
                                                                                       Y
                                                                                           MW
                                                                                           y v
                                                                                                           M^^
                                                                                                           .301.0
                                                                                                           MJ   Yy
                                        LL LL LL   ú        u                     .......
        rd
                      yq  Oy
                              pp.p{                           pp.lpf.4
        ÓJ            P P P P P P P P P P P P P P P P P P [NV P P P P P P
                           N        N                   N                                              N                N                 Nr   Y




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                            HONDON-0002184
                       Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 116 of 185

                            OCT C0                'OG 10147 rLDORGLA.r,_ACCTG                                                                                                r.c:10




                   Y
                                                                       mmómmmmmMÓWQÁ.3M1Amr
                                                                                                     MÑ   NVPÑVÑ
                                                                                                           d  Ñ                          MO N N V.               O

                   8
                       j        00  Qp
                                                  r
                                                             N
                                                             M
                                                                          bPpO.COraI
                                                                       .3q.Ot;.Of.NYP
                                                                                                     IOrOr
                                                                                                     'M AMWhb
                                                                                                       PP+A03N                   Ó
                                                                                                                                 APÁ py P OVIÓ V
                                                                                                                                               W
                                                                                                                                                                         m
                                                                                                                                                                         J
                   W   ?        .4 .4
                                                                          Ñ       V N_ O                       er            VMV03Ner.O.O.ON.
                                                                                                                               V               !
                   2                                                                    W                                                            tO0




           W
           ..6                  OOMM8128Ñ2ó28PÑÖmÄOÑ1aiOP51.tÓtm00303.3.37.
               W                     V mMOPOMbP(pARpp.NPMAI/AA^yy1rNmmmq.ppçPç.OMMP.00000pp0
               5                         MMPmOVmÑ^N.NrMM.OMAINi.0103AI..4PNMN.4mJ.4NNÑ
                                         V-M 'N
                                         ^
                                                       ¡wÑ  VNNNVMNrM r                 Y1
                                                                                                                                                 V           P
                                                                                                                                                             N
               m



                            mÓMMM03ÓMPIwOOW0003r.3v.pÓ1J..úóPÑOmóód1óÓÑ
                            ddo1qrAóo:lrA o=v1.ril.:d.'roe:.;lál.:d= re:ór.+piá.é pp::r=
       iÓ                   ÓmM-MPÓ.4 03 m^NÓAr...00dÑmAVN1vO.qmÑ.4mÁM.O.00Ó
       Y W
       Y       YN
                            .f.fJO Nm
                                         rM          .O++   N
                                   WN ^AV^.4ÑIANN.003.4M.OIAry.Or^MO.O


               Ú            ¡ .-O V DO V .O NO
                                 _NNNNNNñIrMM
                                         OO OO V                   O
                                                                                                     M                   M   MnM             aM
                                                                                        MM



       ..Y
       >
               u
                       g                 n    GM1km hmmONPiR                                 rt¢m P 0 P0                     nT Vnf

       0.
                                                                                                              3
                                                                                                              &
                                                                                             ñ                Or
                                                                                                              s    m0
                                                                                                 I
                                                                                                          i. z      I


                                                                                   M
                                                                                   .4
                                                                                             V
                                                                                             W
                                                                                                         IV2PÑ
                                                                                                           ...
                                                                                             O           03áP                            N
                                                                   ,               yV
                                                                                        Q_                                       ÑprPyVI
                                                                                                                                                       ¡
                                                                               yyPp
                                                                                                         4N4ÑA.AY
                                                                       PWV6vU                yp`m        .+Wvlv                OÿKP                    V_
                                                    NÓÑYW
                                                    Q6qfW5    .+O Qw¢OLJi.N ÑW
                                                              HW    KJO[W4V.1K01"Ja ÿ
                                                        104N  4J..HC!1-LLAO:6U0
                                     NNNCLKOCO
                                     iLiCbOfGCOCOS
                                                  ilLi
                                                    R'K
                                            NNNN KWWKIr/1
                                                        Y YSW
                                                              ÿKPOZJJL-
                                                                3ON_WyF-...!
                                                              4yN
                                                              S
                                                                                      W

                                                                     6LLLLOOM.O.'GUIWÑN
                                                                 N_YJeJFvÑW L']I J
                                                                                        N
                                                                                        W
                                                                                                                                   1..




                                     KKOC                 JW W.O(%1
                                                              4            ÑyyyOCWa
                                                                 a'bXUWOWJWW            2                     yyyyyepp



                           V                  4yq C afK OO[
                                     1'O[OCYa212sB        O.  YÑW
                                                                JFÑ    O'd'JN'0.0O.VJN
                                                                       44u.6454
                                                                                        W
                                                                                        H
                                     y1yN                 OLL ZJ4p
                                                   NJWOYN o 60WOKUUWO] Mx      >4F04 OF 0[                               u.
                                     a(fOaaOl00aso[..
                                     YYYYZiSLYWCGJ'JZ ll KZZK LiU0r'2%JN0
                           K
                           O
                                     OO      W JJJJIr
                                                   O  OOp          m NFFY
                                                                     0 WK 4
                                                                             403ÚY      O=Men= YW
                                                                                         Y,
                                                                                                         ui   a..
                                                                                                              p                  ere
                                                                                                                               JW Z ws                 (J
                           S                                               6NS                       UOUSUUUr(NOQ1Vl                                  r
                           J         mmmBB2Bm00056x. WWWWWWWÚU'4aUj
                                             jj             ``88
                                                                                                                                                      Q
            O
            Z
            5
                                      pN                2 Ñ Ì NM
                                                       42e,
                                         M A 03 N N P VMA                        N III NO
                                                                            NOOOOOr
                                                                                                                                             P


      .p
      N
                           N
                           V
                           O
                           LL
                                      PPNNNMrtAO
                                    O OO
                                    LLWVYYLLVLLVLL44
                                                       a Ab V VOe03P
                                                              N Óm
                                                                      N
                                                                   jJ m
                                                        4K_ W LLU. LL V Y.
                                                                            p.AA03
                                                                              O  r

                                                                             00000-
                                                                        J j LLA1
                                                                              44 t444 4
                                                                                          W          N                   j
       \U                  VON
      Ó     ..0t             P P P Pg P O. P 0 0 0 O O O O 0 0 0 00 00 00 0 0 00 0 0 O 0 0
                                             PPPO
                           P çpMpIppIIpNpNQMQNppppNNMVIMVINVIVIMMV.NY.MO.NIAMNIONMMMNM
                                                  P O P P P P P P 4. P P P P P P P P P P P P O. P
                                N                                                   N                                                            N          NF       <



CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                     HONDON -0002185
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 117 of 185




                                         Appendix II to Schedule 4.5(a)
                                 LaCrosse Microwave Machinery and Equipment

       Microwave Equipment Asset List (July 1995)                     Location


       1)   American Hydrotherm Thermal Liquid Heater                 Boiler Area
                  Model #450 -3D -80
                  Coil Design: 300 PSI 850 degrees
                  Operating Temperature: 650 degrees
                  Design Output: 4,500,000 BTU /hr.
                  Maximum Fuel: 6,000 CFH Natural Gas @ 15 PSI
                  Heating Fluid: Syltherm 800 (962 gal capacity)

       2)   Expansion Tank - American Hydrotherm 650 gallons          Elevated
                                                                      Outside

       3)   Plate and Frame Heat Exchanger (1994)                     Warehouse
                   Built by American Hydrotherm
                   327 Sq. Ft. Trantor "Superchanger"
                   Goulds - 3x4x8 Circulating Pump - 400 GPM
                   10 HP 480V 3ph 1800 rpm Motor
                   Amtrol AX-60 Expansion Tank
                   and associated controls

       4)   10 Opening Hydraulic Laminating Press                     Press Area
                 with 2 30" Rams
                 with 42" by 72" Platens

       5)   Hydraulic System Vickers Fixed Displacement Vane Pump     Press Pit
                  Vickers Variable Piston Pump
                  20 HP Lincoln 480V 3ph 1800 rpm Motor
                  400 gallon Hydraulic Reservoir
                 Air to Oil Heat Exchanger 580 BTU /hr
                 All associated valves and controls

       6)   Press Control Panel by Control Assemblies Co.             Press Area
                  Allen Bradley PLC -2 Controller
                  Leeds & Northrup Model 063206 Chart Recorder
                  Automation Systems IPT 100 - Operator Interface
                  2 Barber Coleman 560 Digital Controllers




             11/2/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                        HONDON -0002186
              Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 118 of 185




                                                                            Location
        7)     Stainless Steel Press Plates                                 Press/
                      38" X 53" - 247 Plates (74 -25% used, 82 -50% used,   Breakdown
                      91 -80% used
                      38" X 66" - 76 Plates
                      38" X 72" - 59 Plates

        8)     Stainless Steel Wool Pads                                    Press
                      40" X 55" - 6 (80% used) in- house,   6 on   order
                      40" X 67" - 3 (10% used)
                      40" X 72" - 3 (20% used)

        9)     Carrier Trays                                                Press
                         47" X 72" - 11 (Refinished 2/95)
                         47" X 72" - 12 (Need to be Refinished)

        10)    Primary Loop Heating                                         Boiler Room
                Pump:- Dean Pump Division
                     Size: 3x4x11.5
                     Model: R-434
                     1750 rpm 750 degrees       F
                Motor: US Electrical 25 HP
                     Model: B522
                     Frame 284T
                     230/460 V 3 ph

       11)    Secondary Loop Heating                                        Boiler Room
               Pump: Dean Pump Division
                    Size: 3x4x13.5
                    Model R- 434 700 GPM
                    1750 rpm 750 degrees F
               Motor: US Elecrical 40 HP
                   Model A865 Frame 342T TE
                   230/460 V 3ph
       12)    Shell & Tube Heat Exchanger                                   Boiler Room
                     KAM Thermal Equipment Co.
                     S/N 7232 Built 11/87
                     Shell 250 PSI @ 750 degrees F
                     Tubes 150 PSI @ 500 degrees F




               11/2/95
              Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                              HONDON -0002187
             Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 119 of 185




                                                                        Location
       13)    Press Load /Unload System (10 Openings)                   Press Area
                    Built by Accudyne Engineering
                    2- 10 Opening Cassettes and Loader Assembly
                    Breakdown Converoes
       14)    Spare Parts for the Press
                    Dean Pump for Loop Heating                          Maintenance
                    Spare Gaskets for Heat Exchangers                   Maintenance
                    One spare seal and gaskets for Dean Pumps           Maintenance
                    55 gallon drum for Syltherm 800 Oil                 Warehouse
                    One half set of insulation boards for the Press     M'wave Storage

       15)    Layup Room Conveyor System                                Layup
                    Built by Accudyne Engineering

       16)   Autoquip Scissors Lift                                     Layup
                   6,000 lbs. lift capacity asset #643

       17)    Rosenthal 60" Copper Cutter                               Copper Cutting
                    Model WA- S- S -HVAA Serial #6912                   Room

       18)   Autoquip Scissors List Model 36C3E60                       Copper Cutting
                   74" X 44" Platform with Rollers                      Room

       19)    Contrex Model B1812 J.B. Crane                            Copper Cutting
                                                                        Room

       20)    3       Air Deionizers                                    Cutting /Ply -up
                                                                        Room

       21)   Texas Instruments Computer                                 Raw Material
                                                                        Storage

       22)    1       Gardner -Denver Air Operated Chain Hoist          Raw Material
                          Model75150AD5                                 Storage

       23)    Crown Manually Propelled Straddle Lift                    Raw Material
                    Model 15BT110 S/N 39279                             Storage
                    Attachment for lifting 12" Diameter Rolls with 3"
                    ID Cores
                    Capacity 200 lbs. Rolls



                  1   1/2/95
              Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                               HONDON -0002188
              Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 120 of 185




                                                                           Location


        24)    Wysong 52" Shear Model #1452                                Paneling Area
                    14 ga. capacity - 85 strokes /minute
                    Front Gauge - rear conveyor

        25)    Edwards 72" Shear Model 2.5/200 DD                         Paneling Area
                     14 ga. capacity
        26)    Wysong 54" Shear Model 1252                                Paneling Area
                    Front gauge - shaker bed return
                    47 "x44" Platform with Rollers

       27)     American Mfg. Scissors Lift                                Breakdown Area
                     Triple Escalating - 40 "x55" Platform with Rollers

       28)     L- Sealer - Polybagger 40 "x60"                            Paneling Area
                      Wrap- O -Matic Model LHM 40X 60 S/N 55870

       29)     Meyer Hydraulics Cherry Picker                             Raw Material
                     1,000 lbs capacity                                   Storage

       30)     Capacitance Meter for GE Medical                           Engineering

       31)     HP 8729B Network Analyzer with Fixtures                    Test Lab

       32)     Roller Storage Racks
                      3 sections of 4'x5' 6 opening racks                 Paneling
                      3 sections of 455' 3 opening racks                  Paneling
                      1 section of 52 "x 80" 6 opening rack               Near Breakdown
                      1 section of 45"x76" 7 opening rack                 Copper Room
                      1 section of 45"x76" 7 opening rack                 Lay-up Room
                      1 section of 45 "x76" 10 opening rack               Raw Material
                                                                          Storage

       33)    2 "A" Frame Mandrel Storage Carts /Racks
                     2   Carrier Tray Carts                               Breakdown
                     1   Rod Type Rack for Rolled Material                Raw Material
                                                                          Storage

       34)    14 Push Carts for Material Movement                         Paneling/Cutting




               11/2/95
               Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                 HONDON -0002189
             Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 121 of 185




                                                            Location
       35)    Flat Shelving
              12 - 4'x12' Shelves with Uprights             Raw Material
                                                            Storage
              5 - 4'x 9' Shelves with Uprights              Raw Material
                                                            Stoage
              6 - 4'x 12' Shelves with Uprights             Microwave
                                                            Warehouse

       36)    Sure Shot Sprayer for Frecote Spraying        Breakdown

       37)    Fabric Cutting Tables - 2                     Plyup Room
                     (One with fabric unwind capability)

       38)   2 - 8 Opening Plyup Storage Carts              Plyup Room




              11/2/95
              Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                       HONDON -0002190
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 122 of 185




                                                      Schedule 4.5(b)
                                             Exceptions to Sufficiency of Assets



              The quality control laboratory equipment identified as an excluded asset in Schedule 1.3(h) is
              required to test microwave laminates products for conformity with Mil -S- 13949Ií.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON -0002191
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 123 of 185




                                                      Schedule 4.6(a)
                                  Intellectual Property Exclusively Used in the Business


             Patents and Patent Applications:

             FILE                          PATENT        ISSUE APPLICATION            FILING
             NUMBER         COUNTRY        NUMBER        DATE NUMBER                  DATE

             30 -3320       USA            5,322,727     6/21/94
                            USA                                      08/248,995       5/25/94
                            CANADA         2,146,441      10/21/93
                            EUROPE         939243919      10/21/93
                            JAPAN          510386/94      10/21/93

             30 -3396       USA            5,368,924      11/29/94
                                                                     08/208,252       3/9/94

             30 -3477       USA            5,385,765      1/31/95
                            CANADA         2,146,440      10/13/93
                            EUROPE         93923390.4     10/13/93

             30 -3548       USA       5,360,379          11/1/94
                            USA       5,451,189          9/19/95
                            ARGENTINA                                329,682          10/5/94
                            CHILE                                    1553-94          10/24/94
                            MEXICO                                   94-7494          9/29/94
                            PCT                                      US94/10157       9/13/94

             30 -3777       USA                                      08/468,169       6/6/95


             Intellectual Property Agreements:


             1.   Dow Corning - January 21, 1994

             2. Acton Technologies - May 10, 1994

             3. EMI Communications - October 4, 1994




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                     HONDON -0002192
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 124 of 185




                                           Schedule 4.6(a) (Continued)

              Registered Trademarks:


              Mark: FLUORGLAS

              Australia       207254           Italy           335888
              Australia       298019           Italy           484664
              Australia       298020           Japan           806154
              Benelux         339959           Japan           1499803
              Canada          154816           Japan           1707587
              France          1353881          Spain           822199
              France          1390358          Spain           540403
              Great Britain   1062300          Switzerland     287146
              Great Britain   1062301          Venezuela       96999
              Great Britain   1331336          United States   1042721
              Ireland         90738
              Ireland         90739
              Ireland         90740

              Mark: MANS ELANDS

             United States 1105855

             Mark: SEAL PAK

             Benelux          347007           Italy         484663
             Canada           174912           Sweden        123357
             France           1388155          United States 1110028
             Germany          878095

             Mark: MYSTIK

             United States 729929



             Common Law Trademarks (not registered):

             Cytek
             Duraseal
             Durabrite



             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                      HONDON- 0002193
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 125 of 185




                                                  Schedule 4.6(b)
                              Intellectual Property Not Exclusively Used in Business



                                                     NONE




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                           HONDON -0002194
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 126 of 185




                                                  Schedule 4.6(c)
                                           Intellectual Property Claims



                                                     NONE




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                     HONDON -0002195
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 127 of 185




                                                      Schedule 4.7
                                                       Contracts

             PART (1) - LIST OF CONTRACTS

             (a)   Payment obligations of $25 000 or more:

                              See list attached as Appendix I.
                              See list of Purchase Order Commitments attached as Appendix II.

             (b)   Unexpired Term in excess of six (6) months:

                              See list attached as Appendix I.


             (e)   Extensions of credit in excess of $25,000:

                              See list of domestic sales commitments in attached Appendix III.
                              See list of foreign sales commitments in attached Appendix III.

             (d)   Borrowing Agreements:

                          NONE.

             (e)   Agreements outside of ordinary course of Business

                          NONE.

             (f)   Other Material Agreements

                          NONE.

             (g)   Miscellaneous Agreement

                          Joint Development Agreement with The Perkin Elmer Corporation Metco Division
                          dated March 11, 1991.

                          Retention Bonus Arrangements identified in Schedule 6.1(d).




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                         HONDON -0002196
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 128 of 185




                                                        Schedule 4.7
                                                   Contracts (Continued)


                              Sales Representative Agreements

                              - C.J. Garvey & Co. (2/1/91)
                              Corbett Smith Company (6/22/87)
                              -
                              James Palmer & Associates Inc. (5/1/87)
                              -
                            - Eastern Electronic Sales/Ray Bishop (9/17/93)

              PART 2- EXCEPTIONS

                    NONE.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                     HONDON -0002197
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 129 of 185




                                    APPENDIX I TO SCHEDULE 4.7 - CONTRACTS

             *Denotes consent required for assignment.

             Lease Agreements                             Term                      Equipment

                *1.     Tab Products (3/20/95)            Expires 3/98              Burster
                 2.     Computer Sales International      Expires 3/96              Printers
                       (3/7/95)
                 3. Scovill Fastener Inc.                 Renewed annually          DOT Fastener


             Maintenance Agreements                       Term                      Equipment

                  1.    Eastern Heating & Cooling Inc.    Expires 11/98             Heating System
                *2. AT&T                                  Expires 8/99              Telephone Equipment

             Consignment Agreements                       Term                      Material

                 *1. E.I. DuPont (6/14/94)                Renewed annually          Misc. PTFE grades
                 *2.     Daikin America (8/1/94)          Renewed annually          PTFE
                  3.     E.I. DuPont (9/18/91)            Renewed annually          TeflonTM 200C, 200C20

                  4.     BGF Industries (6/9/93)          Renewed annually          Glass fibers
                  5.     A.J. Oster Foils (8/5/92)        Renewed annually          Aluminum foil
                  6.     Furon (12/27/91)                 Renewed annually          UHMW foil
                  7.     Industrial Coating Group         Renewed annually          Release papers
                       (5/12/94)
                  8.     ICI Americas Inc.                Renewed annually          PTFE
                       (9/5/95)
                  9.     Hoechst Celanese (12/12/91)      Renewed annually          PTFE
                 10. Titeflex                             Renewed annually          Fabric/Foil
                 11. Parlex                               Renewed annually          Film /PSAT
                 12. Airtech Europ                        Renewed annually          Fabric /PSAT
                       Seller also has consignment arrangements with GE Silicones for adhesives, Bedford
                       Weaving for glass fabric and MEP for PTFE (Repro) under which the suppliers have
                       consignment stock at Seller's facilities. These arrangements are all terminable upon
                       less than six (6) month's notice.
             11/2/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                  HONDON -0002198
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 130 of 185




              Supplier Agreements                       Term                      Equipment

                  1.   Eastern Heating & Cooling Inc.   Expires 11/98             Heating System
                  2.   BGF                              Expires 12/31/96          Fiberglass
                 *3. G.E. Silicones                     Expires 12/31/96          Adhesives
                 *4. Air Page                           Expires 10/1/98           Air Pagers

             The Business utilizes various services provided under master agreements covering numerous
             AlliedSignal locations. These agreements are not being assigned to Purchaser hereunder.


             Secrecy Agreements                         Date

                 1.    Formulab Inc.                    June 8, 1995
                 2. Ashe Controls                       May 4, 1995
                 3. Wolverine (Massachusetts) Corp.     March 31, 1995
                 4. Team Tech Machines                  March 31, 1995
                 5. Fairview Machine                    March 31, 1995
                 6. B.F. Perkins                        April 28, 1992
                7. Akron Tool & Die                     December 8, 1993
                8. Acton Technologies Inc.              May 10, 1994
                9. Lawrence Technology                  August 18, 1993
                 10.   Data Page                        October 9, 1992
                 11.   Tesa Tuck                        December 10, 1990
                 12. Allied-Apical                      January 7, 1992
                13.    DuPont                           January 21, 1992
                14.    Dow Corning                      July 2, 1990
                15. Daikin    America                   October 8, 1993




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                             HONDON- 0002199
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 131 of 185




                                   APPENDIX H TO SCHEDULE 4.7 CONTRACTS

                                                      Purchase Order



             The attached lists each purchase order outstanding as of the date of the attached in an amount
             exceeding $25,000 as of the date set forth in the attached list.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                  HONDON -0002200
pin 00I
                                                                  x                                                                                                          4.7 Contracts
                               'l p j';[n./
                                                                                                                                                 Obligation of Seller to Pay an Amount of
                                                                                                                                                             $25,000 or More
PM6001       CPCGIAL OPEN PLIRCIIACE ORDER REPORT                                                                    10.24.9e      PAGE

                 -        --   -   -   _
__-VEMOGRil -__                            -_r-Ài T -N6TIOGR                   EMt U'M-                 TOTAL OR9-
VENDOR NAME                                   DESCRIPTION                      P.O. UNIT COST  STD COST
REQUESTOR                                    ACCT.          NO.                          RELEASES     SCH DOL    DUE DATE                        QTY REC                 D   OTC -REC 0                  BAL'DUC
                     -I    T8 ST
      4 595                                  WINOING-PiACHINE         228603    1                                          24    145512.00
AMERICAN C,.IIM CORP.                                                           -é062,0000                 ,-0000
KEN LENSETH                                    27000                                                                                                             "
                                                                                                      24      145512.00          7-1045                              Ò        0-00-00
                                                 ..   ...                                       .                      .
                                                                                                                           ..      r                 `Ì          .....                  ..   F   r..A'
                     --MC-LOW
      7034                                   2116/44                    3184    1   LT                                20000        25000.00
OCDfOGD WEAVING MILL                         :116 CLAC G 11"                        -i-,2-00           -1-.^"00                    _..,._
JAMES HYDE                                    18330                                                 3065
                                                                                                                                                                                  .r.
                                                                                                                    3831.25      6 -23    95               204t                                           1Q24
            - MC-LOU
                                                                                                                                                                                                                         27
                                                                                                    1000                                                  ''-'                                                           za
                                                                                                                    ° 400.00     6 -130   9S-                        0


                      MC       19W-
          7034                               2116/44                   3411     1   LY                                28000        35000.00                                                                              a.
BEOFORD WEAVING MILL                         2116 GLASS 44"                          1.2500             1.2500                                                                                                           ]s       .



JAMCS HYDE-                                   10030                                                 '000       2                                                                                                         x
            -MC -LOW
                                                                                                                                                                                                                         aB
                                                                                                    2000            7500.00     10-06-95                             O        0 -00-00                    2000           28
                      Mfr -68W-                                                                                                                                                                                          40
                                                                                                                                                                                                                         41
                                                                                                    2000           2500.00      10 -13 -95                           O        0-0900                               rl    42
                     -MC -LOW                                                                                                                                                                                            43
                                                                                                                                                                                                                         44

                     -MC- LOU                                                                                                                                                                                            s
                                                                                                    2000           2500.00      10 -27 95                            O       0-00-00                      2000          ..r
                                                                                                                                                                                                                        48


                                                                                                                                                                                                                         sa
              -MC -LOU                                                                                                                                                                                                  sl    w
        7031                                 116E/20 ROM               011.2   1    LY                                30000      '51900     -.'00'
DE:'JFORO WEAVING MILL                       1165 RUN OF MILL 38"                    1.7300                                                                                                                             s)
                                                                                                        1.7100                                                                                                          sr
JAMES HYDE                                    16330                                                 2609       4513.57           9-01-95                   1497                                                         ssW
                                                                                                                                                                             10-12-95                     1112
                                                                                                                                                                                                                        es

                                                                                                                                                                                                                        58
            -MC -LOW                                                                                                                                                                                                    59
      7024                                   1677/30
LEDFORD WEAVING MILL                         1677 RAW BLASS 30"                          0500              .0500                                                                                                        fiE

JAMES HYDE                                    18330                                                 3000           2550.00       9 -29 -95                 2764              10-23 -95                     236          <a
             MC LOW                                                                                                                                                                                                     aa
                                                                                                                                                                                                                          5
                                                                                                    3000        2550.00         10-06-95                             O       0-00-00                      3000
                                                                                                    3000                        14-4- 8/4/5-                         O       P-00'00:.                    9040          e9


                                                                                                    3000        75150.00        1C-70-95                             0       0-00-00                      ::000         ]?
                                                                                                                                                                                                                        72
                                                                                                                                                                                                                                      Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 132 of 185




                                                                                                    3000        2550.00                                                                                                 n
                                                                                                                                10-27-95                             0       0   -00 -00                  3000
                     -MC-I_OU                                                                                                                                                                                           _>s
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 133 of 185


                                          FRAAR   aa.1a8Fáa6:94é78:9:RS;Bi9, 8B88añaama86°méññ%Qñ.°.ñ


                                                                                                 L         O    O
                                                                                                 -[        O    O
                                                                                                 <         o    o
                                                                                                           L]   4]




                                                                 O                                         o    o
                                                                                                                O
                                                                                                           t    1



                                                                                                           O    o
                                                                                                           O    O
                                                                                                           O    O


                                                                                                           o    O




                                                                                    .
                                                                                    Ett




                                                                                                      3
                                                                                          £
                                                                                          U           C]
                                                                                                      £
                                                                                                      I




                                                                                   C13:
                                                                                   O
                                                                                          ^ 2


                                                                                          02LJ




                                                                                                                     e a   2   _
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                           HONDON-0002202
o
o
z
o
m
z

                                       '
                                   '
     I211----  TM000;                      CPECIAL          OPID!            PURCH4GE ODDER PEPC-DT---
        4



                                                                                                                                                                                                                                                                                               _
                                                                                                                                       R-.-0-.4.___44,Emt...14,44                                      TOTAL      or      CXT,   40----
                                                                             DESCRIPTION.                                                                    P.O.    UNIT COST STD COST                                                                                      UAL   DUE
                                                             <
                                                                             -ACCT         ;       NO                                                                     RELEASES    SCH DOL                            DUE DATE          QTY RECID          GTE REC'D
                REQUEWItR

0               BGF INDUSTRIES, INC.                                         1080 RUN OF MILL 41"                                                                    1.0700          1.0700
     A:                                                                                                                                                                           3000      3210.00                      12-01-95                  41             6-26-95      2959
                JAMES HYDE                                                    18330
        12


0
     /14
m                           -hc-LoU
o                     £it6           7114/10                                                                                                        3176-                                                  -4-S423:        4439-9,44?-
                86F INDUSTRIES, INC.  116 GLASS 38"                                                                                                                  2.4100          2.4100
                                                                                                                                                                                                       2491.94            6-16-95                   21.           645-95       1000
un              JAMES HYDE             19330                                                                                                                                      1034
0                                                                                                   ,




o    110                r
                               '
m                                                -ttet.1-,&4
                      '6A54           ,n5V.70,71)                                                                                                                                                                         -40-940H04.-
                 BGF INDUSTRIES, INC.   85035 BETA GLASS                                                                    50"                                      10.3000         9.6500
                                                                         '
                                                                                                                                                                                                                                                   940            7-10-95      1466
                JAMES HYDE                                                       18330                                                                                            2414    24864.20                        6-23-95
        14
                                                                 N       -'      -
                                                z-, 'lz:-
                                                                                                                '
                                                                                                        r




                                                                             L   19    -       r
                                           .P,1=11041,134                                                                                                                                                                                      '

                                                                                                                                                            ---4,---1-x--------------- ----                 5-0e0         -51400-00--
                                                                                                                                                                                         .

                 DGF INDUSTRIES, INC.                                         1030 RUN OF MILL 38"                                                                        .9400              9400
     SIS                                                                                                                                                                                                                  6-16-95              1461               7-17-95      3512
                 JAMES HYDE                                                      10330                                                                                            4973                 4674.62
        30


                       Rtl                             R                              11
     da,31

        33                                             K                                                    '       2                                                                                        19('00         449-9r OA
                                                                                                                                                                     LY
                 BGF INDUSTRIES, INC.                                         116 GLASS 41"                                                                           2.6100         2.6100
     1k!                                                                                                                                                                          2000      S220.00                       9-00-95               1225              9-11-95          775
                                                                         -       18330
                 JAMES HYBÉ
                                                                                                                                                                                                                                                    -         "
        07                                                                                                                             r   ,                                                                                                            ro        frO0-60.
                                                            4m,      L                                                                                                            26001.5220.00                          12-,08295
             -;;;,..1';?,....:RRO.Ott1/4,t2.,
                                                                                                                                                                                         ,         .   .
                                                                                                                                                                                               '




                                                                                                                                                                                  7090'                -5120


        42

                                                                                                                        -1'"5 '7'1/4           4.           "'
                   /$7720:                              .                                                                                           3413         I   LY
                                                                     )glifitiO)ObIONYT                                                                                                                                               -'
             ?rtar ri,inusTRItg.                                                               RUN OF MILL 38"                                                             9400              9400
                                                                                                                                                                                  5000         ---4-70.0-05-
        4.
        47



                                                                                                                                                                     LY                                        145G
                                                                                                                                                                                                             3E16.34           559
     ih:         80F INDUSTRIES, INC.                                         1290 RAW GLASS 48 WIDE                                                                  1.7800             1.780'0
                                                                                                                                                                                                            42-.9,-,40    10   .0-4-9-5-       -4-957
        S2
                                                  -MC-LOW                                                                                                                                                                                                 0        0-00-00         2600
     Oro                                                                                                                                                                           2600                    4629.00        10-27-95
                                                           LOU                                                                                                                                                                                                                            -'
                                                                                                                                                                                                           4628.00        11-17-95                        O        O 00-00         2600
                                                                                                                                                                                   2600
                                                                                                                                                                                                                                                                                                   Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 134 of 185




                                            .
                                                  -MC,LOW




o
CO
0
o
z
m                                                                                                                                                                                                                                                 t.
5
m
z-1
5
r
z                                                                                                                                         -



                                                                                                                                                                  4
0                                                                                                                            10 24   75        PACE
                                                             ORDER REPO
C
                                                                                 4TUti U/M                               f0T-AL ORD            ENT -GAL
                  VEND.                     -PART NUNOCR
                                             DESCRIPTION                           P.O.   UNIT COST STD COST
           VENDOR NAME                                                                                     SCH OOL                        OUE CATE              ATI.REWO- UTE                 RCO
                                             ACCT.     NO.                                     RELEASES
           REQUESTOR                                                                                                                                                                                                                             13
0                                                                                                                        4620.00                                             0           0-00-00                              2600
                                                                                                             2600                         12-01-95L                                                                                              1450
                                                                                                                                                                                                                                                 te
                                                                                                                                                                                                                      ,
                            -MC-LOW                                                                                                       12          03 95                  0           0 00   00                            2690
                                                                                                             26'4-      -4622.00
                                                                                                                                                                                                                                                  59


0                                                                                                            2600                                                            0           0-00-00
                                                                                                                         4628.0022-22-95                                                                                                         2i
                             NCLO&4                                                                          2600          4628.00        12-29-95                           o           o-oo-oo                              2600
Ill                                                                                                                                                                                                                                              73.
0                           -MC-LOU                                                                                                           1       13                     o                                                                   2S
72                                                                                                                                                                    ,


0
IT                                                                                                                                                                                                                                           L   :4110
                            -MC-LOU                                                                                        4628.00            1-26-96                        0           0-00-09                              2400
72                                                                                                           2600                                                                                                                                SI
                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                 'a°  Al
                                                                                                                                                                                                                                                 32
                            -MC-LOW                                                                                                               '
                                                                                                                                                       020.00                                                                                    33
                 6150                            116132                   3132
                                                                                                                                                                                                                                  ,
                                                                                          2.4100                  2,4100                                                                                                                          3354
           LiGFINDUSTRIES, INC.                  116 GLASS 38"                                                                                                            1.991                                                          9
                                                                                                             2000          4220.00        10-20-95                                       10-19-94                 _
                                                                                                                                                                                                                                                 36
           JAMES HYDE                             10330
                        MC Lou                                                                                                            10-27-95                            0           0-00-00                             2000
                                                                                                             2000            4320.00                                                                                                                  783




                            -NC-LOU                                                                                                       11          10   9               -0-            0   OP 00                           43;49
                                                                                                                        -4a2.0 00
                            -MC-LOW                                                                                          4020.00      11-17-95                                       .?(fr00-00                           2900                '44
                                                                                                             2000                                                 H                  _           ,                                                44



                                                                                                             2000            4220.00      12-01-95                            0           0-00-00                                 2000
                                                                                                                                                                                                                                                  :110
                            -MC-LAW                                                                                    ---4020--r0        11-45-05-                                       0-04-00                                 21\00           48
                                                                                                             410-04-
                                                                                                                                                                                                                                                  rie
                                                                                                                                                                                                                                                  53


                                                                          3433       1    LY                                   30338              32461.66
                                                                                                                                                                                                                                                  5515
                     6450                        1000/41-ROM
                                                                                           1.0700                   1.0700
                                                                                                                                                                                                          -
            USF INDUSTRIES, INC.                 1000 RUN 0F MILL 41'                                                                                                                                                     .
                                                                                                                                                                                                                              ,       'en'        57
                                                                                                              "uv,e-    ---3L''10-.-40-,--1-2-3-4-
                                                                                                                                                                                         le--09-,.5
                                                  1-01430-                                                                                                                                            -


                                                                                                                                                                                                ...
      Ft
                                                                                                                                                                                                              .
                             -MC-LOW                                                                          3000           3210.00      11-30495                               9        0-00-00..                               3000                rat
                                                                                                                                                                                                                                                      61
                                  I   all                                                                     3000                        11-17-95                               0        0-00-00                                 3000
                                                                                                                             3210.00                                                                                                                  667*
                                                                                                                                                                                                                                                      44
                                                                                                                                                                                                                                                      85


                             -MC-LOW                                                                                                                                                                                                              :74V
                                                                          3434       1    LY                                   14000              36540.00                                                                                            68
                     6450                        116/41                                    -)   /   I                                                                                                                                                 69
                                                                                                        no                                                                                                                            1060
                                                                                                              2000           5220.00          10-22-95                      132          10-19-95
      2                                                                                                                                                                                                                                               ;010
            JAMES HYDE                            10330
                                                                                                                                                                                                                                                      72
r                            -MC-LOW                                                                          2000           5220.00          11=10--05
                                                                                                                                                                                                                                  '000--              71
      g
                                      ___   _.                    _
                                                                                                                                                                                                                                                             Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 135 of 185




                                                                                                                                                                                                                                                      77:
                              L       LOW                                                                                                     11-12-95                           o        0-00-00                                 2000
                                                                                                              2000           5220.00                                                                                                                  /I


 o
 o
o
A
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 136 of 185



                                                                                     O        6    O     O
                                                                                     O        C    O     O
                                                                                     O        O    O
                                                                                     c             4




                                                                         o
                                                                         0           O        J
                                                                         O           P        P
                                                                         Pi
                                                                         L                    C
                                                                                     O        N    O
               e


                                                                         o           0        a    0     O
                                                                         O           U        O          O
                                                                                                         o




                                                                                              CE   O      O
                                                                                     O        4    C      o
                                                                                     o        O    o      O
                                                                                     c        q    C      C




                                                                         J




                                                                             L
                                                                             c           O
                                                                                         m
                                                                             C           4)
                                                                             M   C   O



                                                                                                              3

                                                                                                              ti
                                                                                                              2




 I
                                                                                                              .e
                                                                                                              9:.,:



CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                           HON DON -0002205
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 137 of 185




                            oo         `:
                                           ,

                                               .


                                                        0..:.
                                                                o
                                                                o
                                                                                 o
                                                                                 o
                                                        0       oa
                                                    -




                             o                                                   a
                             v                          a




                            o                                                    ó
                            o                                   ó
                      c
                            oo                                  o                ó
                      ei1
                            ó                                   ó                O                      ó   ó        ó
                      m
                      d'.
                            o                                   O                o                      o
                      ú
                      F:.
                      a

                            c                                   á                P
                                                                CI
                            o


                                                                                     O    (y   o    o
                            o                                   Ó                    O    <P   O    0
                                                                                                    0
                            0                                                        o    'E   o    U
                            CO                          m       co                   C    V    c
                            IN        CO                N       Dl       .           h    `J   -o
                                                                Q                    al   LE   ']


                            O                           O       O                o
                            o                           o       o        ©
                            o                           o       O                O
                            v                           a       c
                                                                             I




                                 3
                                 O
                                               3-
                                               O
                                                                     3
                                                                     O
                                                                                                                3

                                 iU            J
                                 E             r
                                               [J                    U
                                                                     z
                                                                     1
                                                                                                                LC
                                                                                                                L




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                HOND- ON-0002206
                     Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 138 of 185




                                                                                                                                                                                                                   Fs
    ffir   111        w       NI,       `I.'   MI,           w       1.111       w            1111,       NW               "or            w              MY                        IV                        701-11.                   le,                   7/1/               NW
                                                                                          R   1   R 77 1 X. 1     17   ;
                                                                                                                       7   A 1   :   :7 V E   E   : : 'I : 7 1
                                                                                                                                                         7                 4           G    1   12       E   1 1   .
                                                                                                                                                                                                                   17   E'   ; 1
                                                                                                                                                                                                                             S     G   1   73 7
                                                                                                                                                                                                                                              1 3 'a       ::       .S.   a.,
                                                                                                                                                                                                                                                                                                711,




                                         o
                                         o     o        o        0    o               4                            4        o                                0             '0                                O          Q                                                                 0
                                               0        O
                                                        O
                                                                 0
                                                                 O
                                                                      O
                                                                      O
                                                                                                       L

                                                                                                                                                             o
                                                                                                                                                             O                 0
                                                                                                                                                                                                             O
                                                                                                                                                                                                             0
                                                                                                                                                                                                                       0                                                                  0.
                                                                      C4     0                                              El                               CI        '       N                             N
                                         o                                                                                                                                                                                                                                                .-;




                                         o
                                               o
                                               o
                                                        o             O
                                                                      O
                                                                             O.                                             o
                                                                                                                            O
                                                                                                                                                                                                                                                                                          Ll

                                               o        o             O      O
                                               o        o             o                                                     O
                                         F-    o                     O       O        O                                     O                                                                                                                                                             o
                                         o

                                               o        o             O
                                                                                                                   4        O                                                                                                                                                             ç.
                                                                                                                                                                                                                                                                                          o




                                                                                                                                                                                                                                           O                                    0
                                                                                                                                                                                                                                                                                          71
                                                        1-                                                                                                                                                                                 N           O                        0         Ls
                                                1
                                                                                                                                                                                                                                           ..-                                  .3
                          o                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                       1


                                                                     147                                                                                                                                                                               0'                       e        O
                                               o                                                                  8                                                                                                                        O           O                        0        N
                                                                                                                                                                                                                                           N                                    0
                                                                                                                                                                                                                                                       1


                                                                                                                                                                                                                                                       I:1                                :
                                                                                                                                                                                                                                                                                          1




                                                                                                                                                                                                                                                                                          7-4

                          a
                                               O        O        Q   O                                                      O                                O                                                                                         O
                                               O
                                                    .
                                                        0        0                                                          o                                O                                                                                         O
                                               0        0            0                                                                                       o                                               O         O
                                                                     co                                                                                                                                                C4
                                               O        CO       O                                                                                           C4                                                        N
                                               cr                                                                                                                                                            in




                                               O        0                    O       0                       Nc             o         o       a                                                                                                                                          o
                                               O        O        0   O       O       0.                       O             O         O       O              o                                                                                                                           o
                                               O        0        a   0       O                                o             O         o       4                                                                                                                                          o
                                               N        N        0   N       N                                                                               ro                                                                                                                          o

                                                                                                             o
                                                                                                             0                                                                                                                                                                       o
                                                                                                                                                                                                                                                                                     !
                                                                                                       E-    EN
                                                                                                       -J                                                                                                                                                                       -J
                                    o




                                                                                                                                                                                                                                       El
                                                                                                                                                                                                                                           ro




                                                                                                                                                                                                                                                   o
                                                                                                                                                                                                                                                 Cr4
                                                                                                                                     ZE                                                ,
                                                                                 31                                                               30               r      3" 3
                                                                                                                                                  -..I
                                                                                                                                                                       ,,,,,,, 0-J
                                                                                                                                                                                                     i

                                                                                                                                                  LI                           CI-              U
                                                                                                                                                  i                                I             i




                                                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                       o                                                 o
                                                                                                                                                                                                                                                                                         >-
                                                                                                                                                                                                                                       n          41
                                                                                                                                                                                                                                                  42er


                                                                                                            La.
                                                                                                                                                                                                                                                  z
                                                                                                                                                                                       to


                                                                                                                                              EirASV                       dig                                                                   tiliz
                                                                                                                                                                                                                                                                                         e
                                                                             R                                                                                    I:
                 E




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                                                    HONDON-0002207
n
o
z                                                                                                                                                                                                                                    124
m
o
m
z
Dr
z              _
0              -PM3004     '-3PCCIAL OPCN TURCIIAOC ORDER REPORT
C              -
0]
        VCNBORi                    .
                                                -
                                                    01RT NUiOER                               ITCN4 U /U,                                 TOTA6 -ORO        -6
m          ,


    VENDOR NAME                                     DESCRIPTION                                 P.O. UNIT COST             STD COST
                                                    ACCT.       N0.                                                   RELEASES...     SCH     DOL.        DUE DATE-              QTY   REVD
pi. REQUESTOR
o
11
                                                                                                                         20000        22800.00            12 -20 95                       O    0 00 -00        20000
>J


m                               -MC-LOW                                                       -




o                        8932                       REMOVAL-OF-OIL                                :   3.                                                    55000            0
                                                         '               '     ' 229677   '
                   CLEAN NARDORS, INC..'                                                          '55000.0000'                    ï0000
                   KEN BROUNELL                         27000                                                                 1       55000.00             9 01        95                 O     0 -00 -00          1
¡Cj1

o
X                                 -LIB ST
       Ï
M                        1873                             -.1/2                 229187                1    LB                                 6689             36863 09
AI                                                                                                                                             ...
                   CONNEAUT INDUSTRIES'-            2251/2 OARS YAR                                        .5.0100'.          5.13100
                   JOSEPH SMITH                         18220                                                               437           2538.97          9-20-95

       r
       I                          -LT8 ST
                                                                                                                 --
                          1873              .       4501/2                      229749                1    LB'                                5000             34754,00
                                                                                                                                               '-
                   CONNEAUT t 0UOTRICC              160 1/2 BARE YARN                                       6.9500            679500
                   JOSEPH SMITH                         18220                                                               500           3475.00         10-05-95                      367    10-16-95          133
                                -LID ST
                                                                                                                            590           2175.00         10     S.,
                                                                                                                                                                        °                 0     Q, Q0_100,_


                                                                                                                            500.:'    ...3475,00          1019 -95                             1{30040.
                                                                                                                            500           3475.00         10-26-95                        0     0-00-00          500
                                   -LIB ST                                                                                                                                                                                     B
                                                                                                                                          317° AQ         1I-0I.-
                                                                                                                                                                                                                              42
                                                                                                                                                                                                                              63
                          1873                      225.1/2                     230090                1    L.8                                5000             29050 00
                                                                                                                                                                                                                              68.8
                   CONNEAUT [NOUSTRIES              225-1/2 BARE YARN                                       5.8100            5.13100
                   JUCCP:1 3M'TH            -12220                                                                            0     "05A             AQ
                                                                                                                                                                                                                              A
                                                                                                                                                                                                                        V4.   Ev
                                                                                                                                                                                                                              60     i'
                                                                                                                                                                                                                              6,
                         4240                       SLITTINO -MACI TINE          220871               7.
                                                                                                                                                               67000 00
                                                                                                                                                                                                                        .
                   CONVERTING MACH CEVE                                                               67000.0000                  .0000
                                                    -=2-7990-                                                               -y            ,-,AAp     AO                                    O    O 0A QO
                   MARX-HERBS-IL

                                        -
                          1611     500084                                        229964               1    LEI                         30000               205600 00
                   CUSTOM COMPOUNDING,               I:'1702      HOECHST F/F MOLD RESIN                     4.8500            4.8500
 =                                                                                                                                                                                                                            ]i
                                                      b45ts0                                                              611'00   L90190 00              12-.t...     ...             2.100   10 19 -95_     __25406   ^     l6
 O                 JA0L°IIX41'ë
                                                                                                                                                                                                                                           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 139 of 185




           L



                                                                                                                                                                                                                              76
 z
 b                                                                                                                                                                                                                                   i
 O
 0
 N
 N
 O
 W
                Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 140 of 185




                                                                                             /




/




    CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                      UOND0N'0002209
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 141 of 185

       `.3.                                                      00
                     . O-772:1.-212'.).1-Whi(11110i0i23118n$1300011187.70;07(77:51711525011,30023135-0211R;pprgg
                                                                                                                                                                     I                           I
                                                                                                 te
                                                                                                                                                                 -
                                                                                                                                                                                                      1




                                    LI                                                 VL'Vti<                                                                                                   0
                                                                                                                     03
                                                                                                                                                                                                 0
                                                                                                                                                     a
                                                                                                                                                                                                      1



                          _
                                                                                                                     OD
                                    -X                                                                                                               ri
                                                                                                                       1/4




                                    01




                                                                                                                                                         o

                                                                                                                      co                                 o                            o
                                                                                                                                                         O                            n
                                                                                                                                                                                      tir




                                                                                  O                       o                                                          C
                                                                                                          o
                                                                                                                                                                                      7
                                                                                  O
                                    C                                             O
                                                                                                                                                                                      C4
                                                                                                                                                                                      O




                                           O   0       0       0         O    0   o        O              0           0                   O
                                                                                                                                          o
                                                                                                                                                         0
                                                                                                                                                         o
                                                                                                                                                                     0                O          o
                                                                                                                                                                                                 o
                                           O   0"      o                 O    0   O        q.                                                                        07               O
                   _j               o                  7         "                O
                                    0                  N
                                                               rl
                                                                         CI   O                                       0)                  O
                                                                                                                                          O
                                                                                                                                                         O
                                                                                                                                                         N
                                                                                                                                                                     C                10
                                               C
                                                                                           CO                         IN
                                    u                                                      111

                              I-                             'DV,
                              co
                                    Co
                                                                                                               g
                              o
                              1.7

                                                               r1O                         C                   Lri
                              1-    CO
                                                                                                                                                                                       o
                                    17.1
                                                                                                                     Ct7
                                                                                                                      C.1
                                    CO


                                    1.1
                              07    -I
                                    W
                              U     a                                                                                                                                         (
                                                                                                               LO

                                                                                                                                                                              Ct
                   T E                                                            O                       a                                                              )-
                                                       _J

                   4
                   L,t2




                                                       In                                                                                 07
                                                                                                                                          to                                      ;




                                                       o                                                                                                                 Di
                                                                                                                                          04
                                                       C.1
                                                       N                                                                                  (71                                 z




                               ,o                                                           O
                                                                                                                                                                              Er

                                                                                                                                                                                        o
                                                                                                                                                                         8 a'
                               U
                                     Ll
                                                                                  Ci
                                                                                            C-1

                                                                                                                                          c          Io
                               ul                                                      C              .
                                                                                                                                          N      7




                                                                                                                                                 L
                                                                                                                                      o



                    Zr
                    mC.                                                           o
                                                                                                          c000rn
                                                                                                             -1              4.1             41
                                                                                                                                          Orto
                                                                                                                                          ---i


                       0
                                      1-                                          FO
                                                                                            »             IN
                                                                                                          'l
                                                                                                                Ca.
                                                                                                                             t
                                                                                                                             :-.          N  >-  -t.i.


                          I    CC
                                                                                                                             (G                  Lo      co
                                                                                                                                                                                  Jt
                                      =                                                                                                          .       ..2.2


                               Z      a
                               UJ
                               D-



                                                   a   a             a   a                        a       a                    .11,       a                  a       a                      Ai   AK       a
CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                         HONDON-0002210
                   -6PCCIA6-011f-14 P"RCHA^C ORDER REP-ORT
                                                                                                                              -S0 24       9E     PAGE        J.-i-

          ,p.;Y VENOORY.               PART NUM°F,P      .
                                                              P.E      -..        "e
                                                                             TTT.mry    ^-M                                   TOT-Al   .g;in      rr     n
                            ,
          '-VENOOR NAME.,              OÊSCRIPTION                             P.O.           UNIT COST STO COST
                                                                                                   RELEASES    SCH OUL                          DUE GATE     CITY     REC'O   OTE REC'0      OAL   OUC
                  4413                 15101-SWITC:HGEAR      229605                1                                                  2
     'z
            GE SUPPLY                                                                                                                             29000.00
                                                                                    14500.0000                        10000
     1eCq-_KCN.LCNCETH__                                                                                          2                             7 10 7E
                                                                                                                         44000.00.                                             0 -00   -00
 41".''
     'e
                   1181               400002                 29977                  1    LO
n           GENERA. ELECTRIC COM                                                                                                24000           1-15440.00
    IB
                                      ßR518 GE SILICONE AOHG'V                            6.0600                  3.7700
    9       GERRY CUROAM
+M  2'

                   1181               400007                 2299/9                 1    Ir
1.73        GENERAL ELECTRIC COM                                                                                                 4200            40656.00
    x
                                      SR6574 GE SILICLINL DOHS?                               9   6800            9.2200


     Ir}Y
   ve
                4499                  REMOVE BOILER           308044
          JACK HALL PLUMBING /H                                                                                                                  27208.22
                                                                                    '7208 2200                        .0000
                                                                                                                                   -32..--8-
   M

                3443                  400116                  220057            1       LY
41/a5     HOECHST CELANESE COR                                                                                                  70000            48230.00
                                      LINER,EA46,YF_LLOU,40 "U,824                                6890                .6600
                                                                                                  r
41: r'31 `
    y     J
                                      600002                 229871             1       LB
0'        IGI FLUUROPOLYMERS                                                                                                     7000            48360.00
                                      C0123 HPS 510-550                                   6       "000        6.3000



                  7706                600003                 229872             1       LB
          ICI FCUOROPOLYMERS                                                                                                   36000            216000.00
                                      C0123 "TST SPEC"                                    6.0000              6.0000
          pó      Q.:,á.,eanrz,       ,1. &660 ,,,


                7756
                                4,4   901S                    '29956           1        L'9                                     0000            234000.00
          ICI FLUOROPOLYMERS          A01S IFL O[SPER3ION                                S.0300               5.0500
                                .



          4CL1jCC,IIYOEi                         .   .
                                      .13220           ...                                               "0122-          ,     La-.--..--
                                                                                                                                                                                                         Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 142 of 185




                                                                                                                                                  z.o-..-                                    ">5a9
                                                                                                                                                           -
                                                                                                                                                               -
                                                                                                                         10 21 95     RACE         '12
PH0001      SPECIAL OPEN PURCHASE ORDER REPORT


                                    1t1RT    NU;IULR-         4-.0       4- -í9Ní9          U/H                 F0TGL ORO OCT SOL
    VC488E4
VENDOR NAME                         DESCRIPI'ION                               P.O.          UNIT COST STD COST
                                              NO.                                                 RELEASES    SCH:, DOL  DUE DATE,                                       OTC   RCR'0           0A42,05C
REQUESTOR                           ACÇT..                                                                                                         QjYFRCCt.
                  -MC -LOW
         7756                                                 229957            1           L8                             35000     204750.00
                                                                                             °
 LCI.VLUOROPOLVNCRC                                     OPI                                                                                                                                N
                                                                                                       ..28840H       168714 00,     12-23-95                  4,528'
 JAMES HYDE

                  -MC-LOW
         6451                       7628/38-CIIT            3426                1           LY                             24500      25725.00
                                                                                        _    1,4a00         1.080G
 Jr.; CL'F,C    CADRICS             7620 HEAT CLEANED ÇLßB$-.148-                                                                                      `
                                                                                                                                                                         ,.,
 JAMES   ITYDE.                      18330.                   .
                                                                     .
                                                                                                         2500      2625.00- 11-^17-95
                                                                                                                               .
                                                                                                                                                                   154   ,10-R0-95
                                                                                                                                                                                ..
                   MC-LdW                                                                                                                          '

                                                                                                         2066"           2169.30     12 22 95'




       8115                         SOOIUM,NAPTHOLENE             229932        1                                           2000      -36240 00
 MATHESON GAS PRODUCT                                                                       18.1200              .0000
                                                                                                                  '




                                    923010                                                                100            7210:'00'   1027    95
 GERRY CUROAM
              -RR2
                                                                                                          400            7248.00     11-17-95

                                                                                                          400            7248.00     12-15-95



                                                                                                                                                                                                          a
                                                                                                                                                                                                          ,B
                   ERE-
         3296                        REPRO1-MFP              3501                   1       LB                             20000       70000.00"                                                          s
 HFP                                 REPRO RESIN, MEGO OY M.F.P,                             3.5000             3.8500                                                                 v                  53
                                                                     -
                             -                  -
                   '                                                                                    200-0A----70-0-044-(49                                            "0   00 00           420000     53
 JAMLC HYDE                           10EE0                                                                                                                                                               v
                                                                                                                                                                                                          u
                                                                                                                                                                                                          5s
                                                                                                                                                                                                          5?
                                                                                                                            1200       29940.00                                                           sa
         4674                        14261/120               34451                  1       L.Y

 NEAR PRODUCTS                       14261 BARE GLASS,120 1W,ANT /CVR                       24,9500         24.9500
                                                                                                                                                                                                   e




          2051                       150 -1/4                     229233            1       LB                              5000       63000.00
  OWENS -CORNING FIBERS              150 -1/4 84 SEWING THREAD                               12.6000        12.5500
                                    -0224                                                                   0
_d0Si4144 1-11TI TN


                    MC    1,04.--
                                                                                                                                                                                                               Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 143 of 185




                                     DISPOSAL /WASTE              230065            1
                                                                                                                                      100000.00
          42_87
  ROSS INCINERATION SV                                                          100000.0000                      .0000                                                                                    ie
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 144 of 185




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                      HONDON-0002213
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 145 of 185




                                   APPENDIX Ill TO SCHEDULE 4.7 CONTRACTS

                                                      Sales Commitments


             The attached lists each sales commitment in which credit has been extended to customers in an
             amount exceeding $25,000, except for sales commitments in the ordinary course of business
             having terms of (i) 30 days or less for domestic sales, and (ii) 60 days or less for foreign sales.

             See attached memo from W. Noonan.




             11/1/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                       HONDON- 0002214
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 146 of 185

             OCT-27-1995   1436     FROM    ALLIEDSIGNRL FLUORGLAS PR        TO              92014556199         P.01




             IliedSignal                                                                         Memorandum
                 ADVANCED                                                                        Pirko   rem Produco
                                                                                                 float Falls, New York
                 MATERIALS

                                                           liéUlsnalS

                                                             1   Page


                DATE:          October 27, 1995

                TO:            Mike Prokop                                    FAX: (201) 455 -6199

                FROM:          Bill Noonan                                    FAX: (518) 686 -3161

                SUBJECT:       Asset Sale Agreement
                               Re:    Changed Schedule - Representations & Warranties



                A review of the special Open Backlog Report OBS031.5, dated 10/27/95, indicates that
                there are NO open sales which require Fluorglas to, "(c) provide an extension of crédit of
                over 30 days for domestic sales, or 60 days for foreign sales, to any customer or client of the




              r
                business for any amount over $25,000 ".




                                                                                                              TOTAL P.01

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                            HONDON -0002215
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 147 of 185




                                                 Schedule 4.8
                                           Liens and Encumbrances



                                                   NONE




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                     HONDON -0002216
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 148 of 185




                                                    Schedule 4.9
                                            Litigation and Proceedings



                    I.    Employee Litigation
                          1. Rosemary Roberson v. AlliedSignal and Fluorglas; NDNY; No. 95 -CV-
                          0616. [Previously listed as Roberson v. AlliedSignal Inc. and Fluorglas;
                          EEOC; Notice of Right to Sue #165930226]


                          Ms. Roberson has sued Fluorglas on the grounds that it allegedly
                          discriminated against her based on a disability. Until September 9, 1991,
                          Ms. Roberson worked at Fluorglas as a preformer in its extruder tape
                          department. The preformer position requires physical exertions, including
                          moving drums of materials around the plant floor. She was placed on
                          medical leave because of an alleged work -related accident that occurred on
                          August 29, 1991. In September 1992, Fluorglas terminated Ms. Roberson
                          pursuant to Fluorglas' "Leaves of Absence" policy.
                          2. Karen Flynn, a data entry operator at the Liberty Street facility, has
                          alleged sexual harassment by a male production group leader. Fluorglas
                          has investigated the allegation. No claim has been filed with the EEOC or
                          any other agency.



                    II.   Third Party Litigation
                          1. Madison, Thomas v. Ferrell Corp. and M.A. Crowley Trucking; and
                          M.A. Crowley Trucking, Inc. v. Fluorglas; NDNY; No. 94 -CV -989.


                          Employee claim for injuries incurred while operating hot calender mixing
                          machine owned by Fluorglas. Farrell manufactured the hot calender mixing
                          machine and M.A. Crowley Trucking delivered the machine to Fluorglas.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                          HONDON-0002217
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 149 of 185




                                                   Schedule 4.10
                                              Environmental Disclosure

             See attached. The attachments to Schedule 4.10 have been provided under separate cover.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                           HONDON -0002218
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 150 of 185




                                             ALLIEDSIGNAL FLUORGLAS
                                              DISCLOSURE DOCUMENT
                                                  SCHEDULE 4.10
                                                   ADDENDUM #4

                 Underground Storage Tanks

                 During August 1995, the underground petroleum storage tanks at McCaffrey Street, John
                 Street, Liberty Street and the River Road facilities were excavated. Soil samples were
                 collected at the excavation sites and analyzed pursuant to the requirements of the NY
                 DEC STARS memo. Attachment A is a copy of the tank removal report, including
                 analytical results, provided by the excavation contractor, Clean Harbors, Inc.

                 Attachment B is a copy of the Petroleum Bulk Storage Applications submitted to NY
                 DEC that indicate closure of the tanks.

                 NY DEC Air Inspection

                 On October 24, 1995, Pete Empie, of NY DEC conducted an air quality inspection at the
                 Liberty and McCaffrey Street facilities. No deficiencies were noted duimg the inspection.
                 Mr. Empie did not leave an inspection report.




                 10/27/95




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                 HONDON- 0002219
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 151 of 185




                                           ALLIEDSIGNAL FLUORGLAS
                                            DISCLOSURE DOCUMENT
                                                SCHEDULE 4.10
                                                 ADDENDUM #3

                                                    McCaffrey Street

                Air Permits

                As stated in the Disclosure Document, the Operating Permit for Tower 8 expired on May
                1, 1994. Pete Empie, Principal Engineering Technician with the NY DEC, has indicated
                that the DEC will not be issuing permit renewals at this time. Instead, renewals will be
                issued as part of the State's Title V permit program. Attachment A is a letter from Pete
                Empie to Rich Callahan, Manager HS &E for AlliedSignal's Oak Mitsui facility in Hoosick
                Falls. The letter indicates the DEC is no longer issuing renewals for air permits and that
                all permits are extended for five years even if they have expired.

                                                     Liberty Street

                Odor Issue

                The Disclosure Document references odor complaints received at Liberty Street from
                neighbors. The odors were attributed to the operation of the "Can Line, L3." Since
                receipt of the odor complaints numerous activities have been undertaken to abate the
                odors. These activities included but were not limited to: I) raising the stack height to
                eliminate building downwash effects; 2) adding additional catalyst to the bed; 3)
                eliminating the use of PAE, a surfactant used in the process; 4) "baking out" the catalyst
                to remove any residual PAE; 5) modifying the burner box on the oxidizer; and 6) installing
                a new baffle plate downstream of the burner to ensure even temperature distribution
                across the catalyst bed. According to Bill Noonan, Fluorglas General Manager, no odor
                complaints have been received since August 1, 1995. Therefore, we believe that this
                issue has been resolved. A permit application needs to be submitted to DEC to indicate
                the modifications made to the stack. Additionally, a stack test will need to be performed
                to demonstrate that the catalytic oxidizer is continuing to maintain the destruction
                efficiency required by the permit.

                NSPS/RACT

                As stated in the Disclosure Document, the PSAT lines are subject to the New Source
                Performance Standards for Pressure Sensitive Tape and Label Surface Coating Operations
                and the NY Surface Coating Regulations. During a facility review it was determined that
                the recordkeeping requirements, of these two standards, were not being complied with.
                The facility has indicated that corrective actions have been implemented and the required
                records are now being maintained.



                 10/9/95




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                 HONDON- 0002220
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 152 of 185




                 Facility Audits

                 Provided in Attachment B are copies of facility audits that have been performed since
                 January 1, 1993. All violations noted in these audits have been corrected.




               10/9/95




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                             HON DON -0002221
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 153 of 185




                                            ALLIEDSIGNAL FLUORGLAS
                                             DISCLOSURE DOCUMENT
                                                 SCHEDULE 4.10
                                                  ADDENDUM in

                OSHA Cadmium Citation
                On September 14,1995, AlliedSignal received official notice of a Stipulated Settlement in
                the matter of the OSHA citation issued June 22, 1995. The penalty has been reduced to
                $4500.00. A copy of the agreement is provided in Attachment A for your review.

                 OSHA Safety Citation
                 On March 24, 1995, the facility was issued an OSHA citation alleging non-compliance
                with four OSHA standards. A copy of the citation is provided in Attachment B for your
                review. The status of each violation is discussed below:
                       Zero Energy Standard: The corrective actions to abate this citation have been
                implemented and the fine has been paid.
                       Exit Marketing: The corrective actions to abate this citation have been
                implemented. No penalty was proposed.
                       PPE Standard: The corrective actions to abate this citation have been
                implemented. No penalty was proposed.
                       Hazard Communication: The corrective actions to abate this citation have been
                implemented. No penalty was proposed.




                9/22/95




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                HON DON -0002222
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 154 of 185




                                              ALLIEDSIGNAL FLUORGLAS
    .                                          pISCLOSURE DOCUMENT
                                                    $ CREDULE 4.10
                                                    ADDENDUM #1

                  Past Disposal Activities

                  In the mid 1960's to mid 1970's waste adhesive and clean -up waste containing solvents
                  was disposed of at the Hoosick landfill. The procedure typically consisted of transporting
                  the material to the landfill where it was burned for disposal. However, some of the drums
                  of waste were apparently buried in the landfill. No information is available regarding the
                  exact characteristics of the waste or the volume that may have been buried.




                 9/20/95




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON-0002223
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 155 of 185




                                                     SCHEDULE 4,10

                       HEALTH, SAFETY AND ENVIRONMENTAL DISCLOSURE SCHEDULE
                                       ALLIEDSIGNAL FLUORGLAS
                                          HOOSICK FALLS. NY

                                                     )3ACKGROUND

                 AlliedSignal Fluorglas is a manufacturer of Pressure Sensitive Adhesive Tape (PSAT),
                 Teflon coated fiberglass cloth and yarn and Teflon tape. The business consists of six sites
                 located in Hoosick Falls, NY, (McCaffrey Street, Liberty Street, John Street, River Road
                 1, River Road 2 and River Road 3.) A description of each site, the products manufactured
                 and a summary of relevant health, safety and environmental issues are noted below.

                                                     McCaffrey Street

                 The McCaffrey Street facility produces a wide variety of PTFE (Teflon) coated fiberglass
                 and molded and extruded PTFE intermediates. The facility is also used for administrative
                 offices and R&D. Approximately 95 employees work at the site. Manufacturing
                 operations occur 24 hours per day 7 days per week.

                 process Description

                 In the manufacturing process wovén fiberglass is coated with a dispersion of premixed
                 liquid Teflon and an organic liquid surfactant. The mixture is fed from a drum into a
                 coating dip pan. The coated fabric is then cured in an oven and collected on a web. Each
                 coating tower has its own curing oven either gas-fired or infra -red. The coated material is
                 then sized and calendared in a large laminate calendaring machine where heat and pressure
                 are applied.

                 The Teflon molding operation includes four (4) molding presses and six (6) electric
                 sintering ovens. Teflon, virgin or reprocessed, is added, via a hopper, to the molding
                 press where high pressure is applied and a Teflon mold is formed. The mold is then
                 transferred to the curing oven for sintering.

                 The extrusion process includes one continuous heated and pressured extruder and sixteen
                 (16) rod extruders. The process utilizes powder Teflon and produces various extruded
                 products.

                 Air Quality

                 The fabric coating operation includes eight (8) coating towers designated T1, T2, T3, T5,
                 T6, T7, T8 and T9. The table below summarizes the permit information for each of the
                 coating towers. Copies of the permits are included in Attachment A. The permits include
                 a process description, emission calculations, expiration dates and special conditions.



                 Revised 9/12/95                               1




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                    HONDON- 0002224
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 156 of 185




                   Tower          Emission   Material   Estimated       Permit        Control       Expiration
                  Number           Point     Emitted    Emission         Type        Equipment        Date
                                  Number                 Amount
                                                         (lbs/yr)
                      1             Ml       Triton X     3066        Operating        None           12/12/99
                      2            M9        Triton X     3329       Construction     Scrubber       12/12/95
                                   M10       Triton X       88       Construction      None          12/12/95
                      3            M3        Triton X     3066        Operating        None          12/12/99
                      5            M4        Triton X     2891        Operating        None          12/12/99
                      6            M5        Triton X     3723        Operating        None          12/12/99
                                   Ml l      Triton X      657       Construction      None          12/12/95
                      7             M7       Triton X     3679        Operating        None          12/12/99
                      8             M6       Triton X     3161        Operating       Scrubber       05/01/94
                      9             M8       Triton X     1843        Operating       Scrubber       05/01/99

                 The exhaust gases from Tower 8 ( Emission point M6) and Tower 9 (Emission Point M8)
                 are treated in a common wet cyclone scrubber before being discharged to the atmosphere.
                 The scrubber is used for opacity control. The air emission permit for Tower 8 expired on
                 May 1, 1994. Conversations with the NY DEC have indicated that the agency will not
                 reissue permits at this time but will reissue them as part of the Title V Operating Permit
                 program. The current permit for Tower 9 expires 5/1/99. On June 6, 1995, an application
                 was submitted to NY DEC requesting a modification of the permit for Tower 9 (Emission
                 Point M8). The reqUest was for approval to modify the stack by increasing the height to
                 19 feet. No response has been received from DEC.


                 Tower 6 has two emission points, designated M5 and M11. Emission point M5 is
                 equipped with a wet cyclone scrubber which is used for opacity control. A state operating
                 permit has been issued for this source. It has an expiration date of 12/12/99. There are no
                 controls on M11. A state construction permit has been issued for this source. It has an
                 expiration date of 12/12/95. A request for issuance of an operating permit was submitted
                 to NY DEC on June 6, 1995. To date no response has been received from the Agency.
                 However, the facility can operate this source under the construction permit until an
                 operating permit is issued.

                 Tower 2 has two emission points, designated M9 and MI O. Emission point M9 is
                 equipped with a scrubber which has a rated efficiency of 85°ío for Triton X compounds.
                 There are no controls on MIO. Both emission points for this tower has been issued
                 construction permits by DEC. The construction permits expire 12/12/95. A request for
                 issuance of an operating permit was submitted to NY DEC on June 6, 1995. To date no
                 response has been received from the Agency. However, the facility can operate these
                 sources under the construction permits until operating permits are issued.

                Exhaust gases from the rest of the towers emit directly to the atmosphere.




                Revised 9/12/95                              2




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HON DON -0002225
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 157 of 185




                 The facility also coats chrome pigmented Teflon with aluminum on Tower 7. The only
                 emission from this process is water vapor.

                 The calendaring machines are discharged via roof vents to the atmosphere. No permit is
                 required for this source since the only emission is heat.

                The exhaust gases from each of the Teflon molding sintering ovens are vented to the
                atmosphere via its own dedicated vent. No permits are required for these sources since
                the only emissions are heat.

                The facility has one boiler rated at 300,000 BTU/hr that burns #2 fuel oil. It is used for
                facility heating and, due to its size is exempt from NY DEC permitting requirements.

                The facility is located in a "Marginal" Non -Attainment area classified as an Ozone
                transport region. The VOC and NOx threshold for "Major Source" are 50 Tons Per Year
                (TPY) and 100 TPY, respectively. This facility would be a "minor" source for purposes
                of Title V permitting.

                DEC conducted an air quality inspection al the facility on May 7, 1991. No violations
                were noted during the inspection, however, several recommendations were made. A copy
                of the inspection report is included in Attachment B. Additionally, the EPA and DEC
                conducted a joint air inspection during the summer of 1992. No report was issued.

                Water Pollution Control

                Wastewater generated at the facility is discharged to the treatment plant for the Village of
                Hoosick Falls. The wastewater consists of scrubber water blowdown and sanitary
                wastewater. The discharge of the wastewater is governed by the local sewer ordinance.
                No permit is required for the discharge. Attachment C is a copy of a letter from the
                treatment plant operator indicating that the discharge from the McCaffrey Street facility is
                acceptable to the POTW. There are no direct water discharges from the facility.

                The McCaffrey Street facility is not subject to the stormwater permitting regulations. The
                facility is exempt based on its SIC code, 2295 and 3089, and the fact that there is no
                stormwater exposed to industrial activity at the site. A letter was submitted to DEC on
                October 25, 1991, indicating the facility status regarding stormwater permitting. A copy
                of the letter is included in Attachment D.

                Drinking water is supplied to the site by the Village. Tests of drinking water fountains at
                the facility have indicated acceptable levels of copper and lead. A copy of the test results
                is included in Attachment E.
    l



                Revised 9/12/95                               3




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON-0002226
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 158 of 185




                  Oil & Spill Prevention

                  Raw materials for facility operations are primarily stored in drums in the warehouse.
                  There is no bulk storage of raw materials at the facility.

                 The facility had one 10,000 gallon underground storage tank. The tank was used to store
                 #2 fuel oil for on site heating purposes and therefore, was exempt from the Underground
                 Storage Tank regulations at 40 CFR 280. The tank installation date is unknown.

                 The fuel oil tank was subject to the NY Petroleum Bulk Storage Tank Regulations. These
                 regulations required tank registration and tightness testing. The current registration
                 certificate was issued on 9/2/93 and expires on 3/24/97. The last tightness test was
                 conducted in November 1992. At that time the tank passed the tightness test. Retesting
                 of the tank is not required until November 1997. A copy of the registration certificate and
                 the tank test report are included in Attachment F. An annua] standpipe analysis is also
                 performed on the tank. A copy of the 1994 results are included in Attachment F.

                 The tank was removed in August 1995. No visible contamination was noted during tank
                 removal. Soil samples were collected during the removal, however, the analytical results
                 are not yet available.

                 The only other bulk storage tank at the facility is a 18,000 gallon aboveground LP gas
                 tank. The LP Gas is used for process heating. This tank is not subject to any permit or
                 registration requirements.

                 Solid & Hazardous Waste

                 The facility is a Large Quantity Generator ofHazardous Waste. It's EPA ID Number is
                 NYD00498674I. The types of hazardous waste generated at the facility include D007
                 wastes from the aluminum coating of Teflon and lab packs. All waste generated on site is
                 shipped off-site for disposal.

                 The facility is required to submit an annual hazardous waste generators report. A copy of
                 the 1994 report can be found in Attachment G.

                 Mscellaneous

                 There is one transformer at the facility. It is owned by the public utility, Niagara Mohawk.
                 The utility has indicated that the transformer contains 237 ppm of PCBs.

                Facility personnel have indicated that prior to 1981, hydraulic oil was used as a dust
                suppressant on plant roads. No analytical information is available regarding the oil.




                Revised 9/12/95                               4




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                    HONDON -0002227
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 159 of 185




                                                        John Street

                The John Street facility produces PITE coated yarn. The yarn is used in braided wire and
                cable applications. Approximately 14 people work at the site. Manufacturing operations
                occur 24 hours per day 5 days per week.

                Process Description

                In the manufacturing process fiberglass yarn is coated with a dispersion of premixed liquid
                Teflon and an organic liquid surfactant. The mixture is fed from a drum into a coating dip
                pan. The coated yarn is then cured in an oven and collected on a spool. Some of the yarn
                ii heated in an oven prior to coating. The process is designed to drive off starch that is on
                the yarn

                Air Quality

                The table below summarizes the permit information for the air emission sources at the
                facility. Copies of the permits are included in Attachment H. The permits include a
                process description, emission calculations, expiration dates and special conditions.

                 Equipment        Emission   Material     Estimated       Permit         Control        Expiration
                   Type            Point     Emitted      Emission         Type         Equipment         Date
                                  Number                   Amount
                                                           (lbs /yr)
                     Coater          33      Triton X        300         Operating         None           12/31/96
                     Coster          J6      Triton X        300         Operating         None           12/31/96
                     Coater          38      Triton X        300         Operating         None           12/31/96
                     Oven            J9       Starch         799         Operating         None           12/31/96
                                              Based
                                               Sizing
                     Boiler         310                                  Operating         None           12/31/96

                The yarn coating operation consists of three (3) coating lines, designated 33, 36 and J8.
                Each line has its own oven. Two of the ovens are heated by LP Gas, the third is electric.
                The equipment is permitted by NY DEC. The permits expire 12/31/96. None of the
                equipment is equipped with pollution control equipment.

                The site also has one heat cleaning oven. The oven is designated as emission source J9.
                The equipment is permitted by NY DEC. The permit expires 12/31/96. There is no
                pollution control equipment on this source.

                The facility has one 3.2 MM BTU/hr boiler that burns #4 fuel oil. The source designation
                is 310. It has been issued an air emissions operating permit by NY DEC which expires
                12/31/96.




                Revised 9/12/95                              5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                    HON DON -0002228
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 160 of 185




                  The facility is located in a "Marginal" Non -Attainment area classified as an Ozone
                  transport region. The VOC and NOx threshold for "Major Source" are 50 Tons Per Year
                  (TPY) and 100 TPY, respectively. The facility is a "minor source" of air pollution, and
                  therefore, is not subject to the permitting requirements of Title V.

                  The NY DEC conducted an air emission inspection at the facility on January 10, 1992.
                  During that inspection the agency indicated that emission points 33, 16, 18 and 310 were
                  operating in compliance with all New York State air pollution control regulations. The
                  inspection also noted that a modification had been made to emission point J9 without first
                  obtaining prior DEC approval. A permit modification was submitted to NY DEC in March
                  1992, to correct this deficiency. A copy of the inspection report can be found in
                  Attachment I. A revised permit was issued on November 25, 1992. A copy of the permit
                  can be found in Attachment H.

                  Water Pollution Control

                 Wastewater generated at the facility is discharged to the treatment plant for the Village of
                 Hoosick Falls. The wastewater consists of sanitary water and process wash up water.
                 The discharge of the wastewater is governed by the local sewer ordinance. No permit is
                 required for the discharge. Attachment J is a copy of a letter from the treatment plant
                 operator indicating that the discharge from the John Street facility is acceptable to the
                 POTW. There are no direct water discharges from the facility.

                 The John Street facility is not subject to the stormwater permitting regulations. The
                 facility is exempt based on its SIC code, 2295, and the fact that there is no stormwater
                 exposed to industrial activity at the site. A letter was submitted to DEC on October 25,
                 1991, indicating the facility status regarding stormwater permitting. A copy of the letter is
                 presented in Attachment K.

                 Drinking water is supplied to the site by the Village. Tests of drinking water fountains at
                 the facility have indicated acceptable levels of copper and lead. A copy of the test results
                 is included in Attachment L.

                 Oil & Spill Prevention

                 Raw materials, for facility operations, are stored in drums inside the building. There is no
                 bulk storage of raw materials at the facility.

                 The facility had one 10,000 gallon underground storage tank. The tank was used to store
                 44 fuel oil for on site heating purposes and therefore, was exempt from the Underground
                 Storage Tank regulations at 40 CFR 280. The tank was installed in 1970.

                 The fuel oil tank was subject to the NY Petroleum Bulk Storage Tank Regulations. These
                 regulations required tank registration and tightness testing. The curent registration
                 certificate was issued on 9/2/93 and expires on 3/24/97. The last tightness test was



                 Revised 9/12/95                              6




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HON DON -0002229
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 161 of 185




                 conducted in September 1992. At that time the tank passed the tightness test. Retesting
                 of the tank is not required until September 1997. A copy of the registration certificate and
                 the tank test report are presented in Attachment M. An annual standpipe analysis is also
                 performed on the tank. A copy of the 1994 results are included in Attachment M.

                 The tank was removed in August 1995. No visible contamination was noted during tank
                 removal. Soil samples were collected during the removal, however, the analytical results
                 are not yet available.

                The only other bulk storage tank at the facility is a 7,500 gallon aboveground LP gas tank.
                The LP Gas is used for process heating. This tank is not subject to any permit or
                registration requirements.

                Miscellaneous

                Prior to January 1989, wash water from cleanup of a chrome pigmented Teflon dispersion
                spray coating operation was discharged to the ground under the building. The equipment
                was subsequently dismantled and disposed of off site. It is our belief that the material
                discharged to the ground was not a hazardous waste. Attachment N provides the basis
                for this belief.

                The third floor of the building was previously used for a silicone and acrylic resin coating
                operation. There is evidence of contamination on the floor from the adhesives used. No
                data is available to characterize the contamination.

                Solid & Hazardous Waste

                At the present time the facility does not generate any hazardous waste. However, it
                maintains an EPA ID Number. The number is NYD000829580.




                Revised 9/12/95                               7




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                    HONDON- 0002230
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 162 of 185




                                                         fiver Road I
                 The River Road 1 facility is used as a maintenance shop. Approximately 18 employees
                 work at the site. The facility operates 8 hours per day five days per week.

                 Air Chanty

                 The facility has two boilers, approximately 330,000 BTU/hr, that burn #2 fuel oil. There
                 are no other air emission sources at the facility. No air permits are required for the boilers
                 due to their size.

                 Water Ouality

                 The only wastewater generated on site is sanitary wastewater. It is discharged to a
                 leachfield on site. No permit is required for this discharge due to the volume of material
                 discharged.

                 The facility is exempt from the stormwater permitting requirements. This is due to the
                 fact that all roof drainage sheets off the building to the ground. A letter was submitted to
                 DEC on October 25, 1991, indicating the facility status regarding stormwater permitting.
                 A copy of the letter is presented in Attachment O.

                 Drinking water is stipplied to the site by the Village. Tests of drinking water fountains
                 have indicated acceptable levels of copper and lead. A copy of the test results is included
                 in Attachment P.

                 Oil & Spill Prevention

                 The facility had one 1,000 gallon underground storage tank. The tank was used to store
                 #2 fuel oil for on site heating purposes and therefore, was exempt from the Underground
                 Storage Tanks regulations at 40 CFR 280. The tank was installed in 1965.

                 Due to the size of the tank  it is not subject to the NY Petroleum Bulk Storage Tank
                 Regulations. However, a tightness test was conducted in September 1992. At that time
                 the tank passed the tightness test. A copy of the tank test report is presented in
                 Attachment Q. An annual standpipe analysis is also performed on the tank. A copy of the
                  1994 results are included in Attachment Q.

                 The tank was removed in August 1995. No visible contamination was noted during tank
                 removal. Soil samples were collected during the removal, however, the analytical results
                 are not yet available.

                 Small quantities of maintenance chemicals are stored within the building. There is no
                 outdoor or bulk storage of materials at the site.


                Revised 9/12/95                                8




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                      HONDON -0002231
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 163 of 185




                                                       River Road 2

                The River Road 2 facility is used to etch Teflon coated substrate, as a custom fabrication
                shop for Teflon products and as a wood working shop. Approximately 6 employees work
                at the site. It operates 8 -16 hours per day 5 days per week depending on production
                needs.

                Process Description

                The process consists of etching Teflon coated fiberglass and Teflon extrusion with sodium
                naphthalene and glycol ether. Water used in the etching operation is circulated through a
                treatment system and reused in the etching process.

                Air Ouality

                The etching operation previously was permitted by the NY DEC. However, process
                modifications have eliminated the air emissions and, therefore, the air permit is not longer
                required. On June 30, 1994, a letter was submitted to DEC to cancel the air permit. To
                date no response has been received from the Agency. A copy of the letter to DEC is
                located in Attachment T.

                The facility has two boilers. One boiler is rated at 669,000 BTU/hr and is fueled with LP
                Gas. It is used for process heat and is exempt from the NY DEC permitting requirements
                due to its size and the fuel used. The second boiler is rated at 1.2 MM BTU/hr and is
                fueled with #2 fuel oil. It is used to heat the facility and is also exempt from the NY DEC
                permitting rules due to its size and the fuel used.

                Water Ouality

                Wastewater generated at the facility consists of water from the etching process and
                sanitary water.

                Water from the etching process was previously discharged to a on -site leachfield under
                SPDES permit #NY0109991. The facility had difficulties meeting the fluoride discharge
                limits in the permit. Therefore, in June 1994, the process was modified so that the water
                is treated in a closed loop system and recirculated back to the etch tank. Spent water from
                the etching process is now collected in drums and shipped offsite for disposal. On July 5,
                1994, a letter was submitted to DEC to relinquish the SPDES permit. A copy of the letter
                to DEC is located in Attachment U.

                There are two leachfields on site. One is an abandoned process leachfeld. The second is
                currently used to discharge sanitary wastewater from the facility. No permit is required
                for this leachfield due to the volume of material discharged to it.




                Revised 9/12/95                              10




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON -0002232
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 164 of 185




                   Solid & Hazardous Waste

                  The River Road 1 facility is contiguous with the River Road 2 facility. M such,
                                                                                                   the two
                  sites share one EPA ID Number. The number is NYD991291881. The only
                                                                                                hazardous
                  waste generated at the River Road 1 site is waste naphtha from a parts
                                                                                          cleaner. All wastes
                  are disposed of off-site.

                  The facility is required to submit an annual hazardous waste generators report. A
                                                                                                    copy of
                  the 1994 report, that includes information on the River Road 1 and River Road 2
                                                                                                   facilities,
                  can be found in Attachment R.

                  Jvflscellaneous

                  In 1977, Oak Materials Group, the previous owners of the site, disposed of
                                                                                                approximately
                  260 cubic yards of copper hydroxide sludge on site with the approval of the Rennselaer
                  County Health Department. The material was F006 hazardous waste. In 1984 an
                  agreement was reached with the NY DEC to perform a site investigation. The
                  investigation indicated that the material had not changed nor had it migrated off site. In
                  1987 the material was excavated and disposed of off site. On August 22, 1991, the
                                                                                                        DEC
                  indicated that the site had been properly remediated and that no further action is
                                                                                                     required.
                  A copy of the letter from DEC can be found in Attachment S.




                Revised 9/12195                               9




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HONDON-0002233
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 165 of 185




                 The facility is exempt from the stormwater permitting requirements. This is
                                                                                                 due to the
                 fact that all roof drainage sheets off the building to the ground. A letter was submitted
                                                                                                            to
                 DEC on October 25, 1991, indicating the facility status regarding stormwater permitting.
                 A copy of the letter is presented in Attachment V.

                 Drinking water is supplied to the she by the Village. Tests of drinking water fountains at
                 the facility have indicated acceptable levels of copper and lead. A copy of the test
                                                                                                      results
                 is included in Attachment W.

                 Oil & Spill Prevention

                 The facility had one 4,000 gallon underground storage tank. The tank was used to
                                                                                                     store
                 #2 fuel oil for on site heating purposes and therefore, is exempt from the Underground
                 Storage Tank regulations at 40 CFR 280. The tank was installed in 1975.

                The fuel oil tank was subject to the NY Petroleum Bulk Storage Tank Regulations. These
                regulations required tank registration and tightness testing. The current registration
                certificate was issued on 9/2/93 and expires on 3/24/97. The last tightness test was
                conducted in September 1992. At that time the tank passed the tightness test. Retesting
                of the tank is not required until September 1997. A copy of the registration certificate and
                the tank test report are presented in Attachment X. An annual standpipe analysis is
                                                                                                      also
                performed on the tank. A copy of the 1994 results are included in Attachment X.

                The tank was removed in August 1995. No visible contamination was noted during
                                                                                                   tank
                removal. Soil samples were collected during the removal, however, the analytical results
                are not yet available.

                There are two other bulk storage tanks at the facility, The first is a 2,000 gallon
                                                                                                    above
                ground LP Gas tank. The gas is used for hot air makeup for the etching process.
                                                                                                     The
                second tank is a 10,000 gallon above ground nitrogen tank. The nitrogen is used to
                blanket the etchant. No permitting or registration requirements are applicable to
                                                                                                    these
                tanks.

               Liquid raw materials, used on site, are stored     in   drum quantities inside the building.

               Solid   Se   Hazardous Waste

               As previously mentioned, the River Road l and River Road 2 facilities are
                                                                                            contiguous.
               Therefore, these facilities share one EPA ID Number -NYD99129I881. Hazardous
               waste generated on site includes: cleaning liquids, flammable liquids and lab packs.
                                                                                                     All
               wastes are shipped off-site for disposal.

               The facility is required to submit an annual hazardous waste generators report.
                                                                                               A copy of
               the 1994 report, that includes information on the River Road I and River Road 2 facilities,
               can be found in Attachment R.



               Revised 9/12J95                               11




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HON DON -0002234
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 166 of 185




                                                          ,Liberty Street

                  The Liberty Street facility produces a wide variety of PTFE film products and PSAT
                  products on three process lines including skiving, extrusion and Pressure Sensitive
                  Adhesive Tape (PSAT) process. Approximately 80 employees work on site.
                  Manufacturing operations occur 24 hours per day 7 days per week depending on
                  production demands.

                  Process Description

                  In the extrusion process, the plant uses two wide web extruded tape lines that are
                  connected to one catalytic oxidizer. The 12 -inch and 16-inch wide web extruded tape
                  lines manufacture a PTFE film product consisting of PTFE resins, aliphatic hydrocarbon
                  solvent, inorganic coloring dyes and an organic surfactant for wetability.

                   The above mentioned materials are uniformly mixed together and compacted to form
                                                                                                          solid
                  cylindrical pills. The compacted pills are extruded through a die and transformed into a
                  continuous web. This web is then passed through an in -line calendar that manufactures
                  the web to a required film thickness. The film is then in -line wrapped externally over
                  internally steam heated cans that cause the aliphatic hydrocarbon solvent and components
                  of the organic surfactant to vaporize out of the film.

                 In the PSAT process, the plant manufacturers silicone adhesive tape and acrylic PSAT
                 products on three coating machines. The silicone PSA's are applied from a formulation
                 containing xylene and toluene. The acrylic PSA's are applied from a formulation
                 containing isopropanol, heptane, ethyl acetate and toluene. The PSA's are applied on a
                 variety of substrates using reverse roll coater or metering bars. The product is drawn
                 through an oven where the solvent is evaporated. The product then passes through a
                 second portion of the oven at a higher temperature to cure the adhesive, exits the oven
                 and is wound on a roll.

                 Air Ouality

                 The table below summarizes the permit information for the air emission sources at the
                 facility. Copies of the permits are included in Attachment Y. The permits include a
                 process description, emission calculations, expiration dates and special conditions.




                Revised 9/12/95                               12




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                      HONDON-0002235
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 167 of 185




                 Equipment        Emission     Material(s)     Estimated       Permit         Control          Expiration
                   Type            Point        Emitted        Emission         Type         Equipment           Date
                                  Number                        Amount
                                                                (lbs/yr)
                Can Line (2)        I3       -Aliphatic       -46000          Operating       Catalytic         11/30/97
                                             Hydrocarbon                                      Oxidizer
                                             -Isopropanol     -5.26
                                             -Methyl 2-       29.78
                                             Pyrrolidone
                  60" Line                   - Xylene         -2585           Operating       Thermal           11/30/97
                  40" Line          L9       - Toluene        -19638                          Oxidizer
                  Tower 4                    - Isopropanol    -5995
                                             - Heptane        -8465
                                             - Ethyl          - 3263.5
                                             Acetate

                The extrusion process consists of two wide web extruded tape lines that are connected to
                one catalytic oxidizer. The emission point designation for the oxidizer is L3. The
                catalytic oxidizer is designed to destroy VOC laded air from the can line as well as fugitive
                emissions from the extruder, accumulator and calendar sections of the equipment. The
                oxidizer was installed in March 1993. Source testing, performed in February 1994,
                indicated an average destruction efficiency of 93.7 %.. An operating permit for the
                equipment was issued by NY DEC on February 9, 1995. A copy of the operating permit
                can be found in Attachment Y.

                In May 1994, the facility began receiving odor complaints from local neighbors. Upon
                investigation it was determined that the odors were associated with PAE, a material used
                in the process as a wetting agent. Actions are being taken to reformulate the product to
                remove RAE from the process.

                On December 15, 1994, NY DEC received calls from neighbors of the Liberty Street
                facility regarding the odors. On December 22, 1994, DEC visited the site to look at the
                Catalytic Oxidizer. On January 13, 1995, the NY DEC issued a draft Consent Order to
                the facility regarding the odor complaints. The Consent Order listed a number of
                corrective actions the facility was required to take to eliminate the odors. A final Consent
                Order was never issued.

                During early February 1995, AlliedSignal implemented a number of corrective actions to
                address the odors. These actions included: 1) adding two additional feet of catalyst to the
                oxidizer; 2) raising the oxidizer stack an additional 20 feet to minimize the building
                downwash effects; and 3) adding a new burner box to reduce system leaks. NY DEC
                granted the facility permission to make these modifications on February 7, 1995. A copy
                of the letter from DEC can be found in Attachment Y. The DEC requires that a permit
                modification application be submitted and a new stack test be performed. Work is


                Revised 9/12195                              13




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HON DON -0002236
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 168 of 185




                  continuing to identify and correct the source of the odors. A permit modification
                  application will be submitted to the DEC when all modifications are finalized. Preparation
                  of the stack test protocol is in process.

                  The facility has two process boilers on the can line. Due to their size these boilers are
                  exempt from NY DEC air permitting regulations. They burn LP Gas.

                 In the PSAT process, the solvent from three coating lines, designated Tower 4, the 40"
                 line and the 60" line, is exhausted to a recuperative fume incinerator (L9) and then to
                 atmosphere. The incinerator uses one propane -fired burner rated at 9 MM BTU/hr.
                 Source testing was performed on the recuperative fume incinerator in October 1992. Test
                 results indicated an average destruction efficiency of 921% at an operating temperature
                 of 1300 °F. The NY DEC issued an operating pemtit for this source on February 9, 1995.
                 A copy of the permit can be found in Attachment Y.

                 The PSAT lines are subject to the Federal New Source Performance Standard for Pressure
                 Sensitive Tape and Label Surface Coating Operations, 40 CFR 60 Subpart RR. The lines
                 are also subject to NY Surface Coating Regulations at Title 6 Part 228.

                 An internal review of facility operations indicated that records required by both the NSPS
                 and the NY Surface Coating Regulations were not being maintained. The facility is in the
                 process of modifying their recordkeeping procedures to comply with the requirements.

                 The facility has one boiler used for facility heating. On February 18, 1995, modifications
                 were made to this boiler to convert it from #4 fuel oil to LP Gas. Currently it burns only
                 LPG and is rated at 3.9 MM BTU/hr. Due to the size of the boiler and the type of fuel
                 used no permit is needed. On February 16, 1995, a letter was submitted to DEC notifying
                 them of the boiler modifications. A copy of the letter is included in Attachment Z.

                 The facility is located in a "Marginal" Non -Attainment area classified as an Ozone
                 transport region. The VOC and NOx threshold for "Major Source" are 50 Tons Per Year
                 (TPY) and 100 WY, respectively. The Liberty Street facility is a "Major Source" and
                 therefore, is subject to the Federal Title V permitting regulations.

                 Pursuant to the New York air regulations at Part 202 the facility is required to submit an
                 annual emissions inventory to DEC. A copy of the 1994 emissions inventory is included in
                 Attachment AA.

                 Water Q}rality

                Wastewater generated at the facility is discharged to the treatment plant for the Village of
                Hoosick Falls. The wastewater consists of sanitary wastewater, non -contact cooling
                water, wash water from pill making and boiler blowdown. The discharge of the
                wastewater is governed by the local sewer ordinance. No permit is required for the




                Revised 9/12/95                               14




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON- 0002237
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 169 of 185




                 discharge. Attachment BB is a copy of a letter from the treatment plant operator
                 indicating that the discharge for the Liberty Street facility is acceptable to the POTW.

                 The Liberty Street facility is not subject to the stormwater permitting regulations. All roof
                 drainage sheets off the building to the ground. There are no outside material storage or
                 other industrial activities "exposed" to stormwater. .A letter was submitted to DEC on
                 October 25, 1991, indicating the facility status regarding stormwater permitting. A copy
                 of the letter is presented in Attachment CC.

                 Drinking water is supplied to the site by the Village. Tests of drinking water fountains at
                 the facility have indicated acceptable levels of copper and lead. A copy of the tests results
                 h included in Attachment DD.
                 Oil & Spill Prevention

                 Raw materials for facility operations are stored in drums at the facility.

                 The facility had one 8,000 gallon underground storage tank. The tank was used to store
                 #4 fuel oil for on site heating purposes and therefore, is exempt from the Underground
                 Storage Tank regulations at 40 CFR 280. The tank was installed in 1970.

                 The tank was subject to the NY Petroleum Bulk Storage Tank Regulations. These
                 regulations required tank registration and tightness testing. The current registration
                 certificate was issued on 9/2/93 and expires on 3/24/97. The last tightness test was
                 conducted in September 1992. At that time the tank passed the tightness test. Retesting
                 of the tank is not required until August 1997. A copy of the registration certificate and
                 the tank test report are presented in Attachment EE. An annual standpipe analysis is also
                 performed on the tank. A copy of the 1994 results are included in Attachment EE.

                 On February 20, 1995, the tank was drained and temporarily closed. It was removed in
                 August 1995. Contamination was noted at the fill pipe during tank removal. Soil samples
                 were collected during the removal, however, the analytical results are not yet available.

                 The facility has one 18,000 gallon above ground LP Gas tank. The LP Gas is used for
                 oxidizer fuel and process heat. This tank is not subject to any permit or registration
                 requirements.

                Solid & Hazardous Waste

                The Liberty Street facility is a Large Quantity Generator of Hazardous Waste. The EPA
                ID Number for the facility is NYD000829598. Hazardous waste generated on site
                includes: petroleum naphtha from a parts washer, waste resin and solvent and waste
                kerosene from the Can Line. All hazardous waste generated on site is shipped off site for
                disposal.




                Revised 9/12/95                                15




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HON DON -0002238
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 170 of 185




                  The facility is required to submit an annual hazardous waste generators report. A copy of
                  the 1994 report can be found in Attachment FF.

                  Construction debris, i.e., gravel and cinder blocks, are disposed of on the back side of the
                  property. All of this material is non-hazardous.

                 In the mid 1960's to mid 197O's waste adhesive and clean -up waste containing solvents
                 was disposed of at the Hoosick landfill. The procedure typically consisted of transporting
                 the material to the landfill where it was burned for disposal. However, some of the drums
                 of waste were apparently buried in the landfill. No information is available regarding the
                 exact characteristics of the waste or the volume that may have been buried.

                 Miscellaneous

                 The facility is subject to the SARA Title III reporting requirements. Reporting is required
                 for toluene and xylene. A copy of the 1994 reports are located in Attachment GG.




                Revised 9/12/95                               16




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HON DON -0002239
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 171 of 185




                                                        River Road 3

                The River Road 3 facility was previously used as a laminates manufacturing facility.
                Currently, it is used as an empty drum warehouse and an idle equipment warehouse.

                Air Quality

                The facility has one boiler rated at 1.07 M BTU/hr. It uses No. 2 fuel oil. Due to its size
                and the type of fuel burned it is exempt from the NY DEC air permitting rules.

                Wáter Quality

                The facility previously discharged process and sanitary wastewater to three an on -site
                leachfields, one process and two sanitary, under a SPDES permit. Since there are no
                production processes currently operating on site there is no longer a need for the SPDES
                permit. The permit was, therefore, deleted by DEC on August 6, 1993. A copy of the
                letter from DEC is included in Attachment HH. Sanitary wastewater continues to be
                discharged to the leachfield.

                Oil & Spill Prevention

                The facility had two underground storage tanks. The first is an 8,000 gallon #2 fuel oil
                tank used for on site heating purposes and therefore, Was exempt from the Underground
                Storage Tank regulations at 40 CFR 280. The tank installation date is unknown. The
                second tank was also used to store #2 fuel oil. It has a capacity of 275 gallons and,
                therefore, is exempt from all requirements.

                The 8,000 gallon fuel oil tank was subject to the NY Petroleum Bulk Storage Tank
                Regulations. These regulations required tank registration and tightness testing. The
                current registration certificate was issued on September 2, 1993 and expires on March 24,
                1997. The last tightness test was conducted in September 1992. At that time the tank
                passed the tightness test. A copy of the registration certificate and the tank test report are
                presented in Attachment II.

                Both tanks were removed in August 1995. No visible contamination was noted during the
                removal of the 275 gallon tank. Approximately 12 cubic yards of contamination was
                noted during removal of the 8,000 gallon tank. Soil samples were collected from both
                excavations during the removal, however, the analytical results are not yet available.

                The facility has two 1,850 gallon above ground LP Gas tanks. The LP Gas was used for
                building heat, currently they are not used. The tanks are not subject to any permit or
                registration requirements.




                Revised 9/12/95                               17




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                     HONDON -0002240
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 172 of 185




                  Solid & Hazardous Waste

                  The River Road 3 facility is contiguous with the River Road 1 and River Road 2 facilities.
                  Therefore, all of these facilities share one EPA ID Number, NYD991291881. No
                  hazardous waste was been generated at this facility in 1994.




                 Revised 9112/95                             18




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON -0002241
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 173 of 185




                                                   Schedule 4.11
                                               Employee Benefit Plans


            n       WELFARE PLANS

                         Health Maintenance Organizations
                         Comprehensive Medical Plan
                         Retiree Medical Plan (Salaried)
                         Group Term Life
                         Group Universal Life
                         Group Accidental Death and Dismemberment
                         Business Travel Accident Insurance
                         Short-Term Disability Plan (Salaried and Hourly)
                         Long-Term Disability Plan (Salaried)
                         Dental Plan
                         Vision Plan
                         Prescription Drug Plan

             II)    PENSION AND SAVINGS PLANS

                          AlliedSignal Inc. Retirement Program
                          AlliedSignal Inc. Supplemental Retirement Program
                          AlliedSignal Hourly Employees' Pension Plan
                          Oak Materials Group Pension Plan
                          AlliedSignal Savings Plan
                          AlliedSignal Supplemental Savings Plan
                          AlliedSignal Thrift Savings Plan

             III)   OTHER BENEFIT PLANS

                          AlliedSignal Scholarship Program
                          Service and Retirement Award Program
                          Vacation Policy
                          Holidays
                          Relocation Assistance Plan
                          Tuition Assistance Program
                          Jury Duty Pay
                          Bereavement Policy
                          Military Leave Policy
                          Family Medical Leave Policy
                          Job Posting
                          Severance Program and Policies
                          Norplex Oak Severance Program and Policies
                          Employee Assistance Program
             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                     HONDON -0002242
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 174 of 185




                                               Schedule 4.11 (Continued)
                                                Employee Benefit Plans



                          Adoption Program
                          Matching Gifts Program
                          Safety Equipment Allowance
                          Patent Awards
                          Credit Unions
                          Payroll Deductions for US Savings Bonds Program

             IV)    BONUS PROGRAMS

                          A)     Sales Incentive Plan -- 1 employee -- AlliedSignal retained liability
                          B)     Reference is made to Schedule 6.1(d)




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                             HONDON -0002243
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 175 of 185




                                                         Schedule 4.12
                                                          Employees


            Part I - Employees

                    See attached list.

                    Consultants: NONE

                    Agents: See sales representative agreements in Schedule 4.7 Contracts.

            Part II - Employment claims and litigation

             Reference is made to Schedule 4,9, Litigation.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                 HONDON -0002244
                    Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 176 of 185




         W Q
         (A   f    E    £££££  Z E E     E   E S L S E   Z   L Z   E     Z         S£            L
                   W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W
                                                                                                                                   S         L               Z       iE       Z É S            Z£       É E S S              L E S E S S S S s M£

         j
         J W
           Q
           0
                   O O O O O W OO
                   CO         CO
                                   V O O O O O O O .1 O O N N O O O O O O O O O O O O O O O O O O
                   V O V O V O V V O V POV4OO V O V O P P V V.YVKI`OtOV V V V`OV 0 0 0 V d
                                            00O.tO]O(O                                           Nr.00oNo                                    OO..WOCoCIO.PtpCÓCOOJ-ONOOIpWOMOPÓÑaoClo
                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                     oO  O G1
                                                                                                                                                                                                                                       V`OO
                                                                                                                                                                                                                                                  OO O O d
                                                                                                                                                                                                                                                  OV O V O

         4         MvMIMMrP41.0
                        . .
                                 MPMPVMiM.OtMbb.PtMMPIMMNO.OÓMMMMPMWrMMÓMÑMMM
                                  ..  .           .  .    . .    .  . . .  .   .                          .    .    .    .               .         .             .        .       .   .         .   .    .    .                                                  .
                   VP.tNVMfO.tO.t.1NÑNÑÑÑ...CC;
                                                 .                                           .                                                           .
                                                                 M.
                   NNNNNONNNN                 V V.tÑÑÑÑÑNÑÑÑÑÑNÑN.iNÑNNNÑÑÑ.t


         W W
         N F
         m6'
                   MIOMOM¡IiM
                   f. N l. MP
                              rNrCIM
                                            f                        Ì`
                                                                          IMCtIMNMINOM+IIM¡IO..pp.OpC I11MMMMipMMMMHH11MMNM000
                                                                          O I M O f 0 N f. O I IO O O I M1 M1 f Ca M P! I C` ! o I P O 0
                                                                          pp'-MrV                                       pFN r..N.-Mr.....NO     0 f M P(
                                                                                                                                              '-O-NtON'-11.-.}
                                                                                                                                                                                                                               ¡¡IryI ¡.10M¡t Ó Mryn
                                                                                                                                                                                                                             Ì.^.1              l b

                                                                     r`O                                           rWrÓ.OIr                PPr V             0                                                                                O       M
                                                     M
                                                                          `   0          t                              r          VM M                                                                           M                  0        V       r'        M




     N
         i.
         J    LL

                              O.                     O               4             4             U                           4               W    0 64 30 4                   u           3 40          Ú    Co   -3 O
                                                                                                                                                                                                                               K
                                                                                                                                                                                                                               O
                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  K
                                                                                                                                                                                                                                                      U    04.
                                                                                                                                                                                                                  K
                                                                                                                                                                                                                  W


                   CC f
                                                                                                                                                                                      W                           A
                   1-                  F'                                 J
                                                                          CO

                                                                                         J                                   O          0    xW              W^ JW
                                                                                                                                                             Y            N        O 4
                                                                                                                                                                                 F F OC J1-FF
                                                                                                                                                                                      U        =
                      Z 1-I-
                   W W W W N
                                             0     Y
                                                              F
                                                          =d' S
                                                              OC F
                                                                          M
                                                                                                                                       =CL     2 Y K 2 S N WJp' 04
                                                                                                                                                                  2
                                                                                                                                                                  W
                                                                                                                                                                      r    W
                                                                                                                                                                           V) N K N 4 W W
                                                                                                                                                                                               F
                                                                                                                                                                                               6' K
                                                                                                                                                                                          N W W W J Z
                                                                                                                                                                                                      02                             OL                         ti
                                                                                                                                                                                                                                                                JJ
                           2DJ N Up W
              W                                                           OL                                                                                                  GC




              LL
                   0  % U d' W
                   OC W Z W         CI
                                       O
                                         3 2
                   S N i W W 6K N 4 U p4 K
                                           463 0 2 1' O.'
                                                   K 4 Ú
                                                   0 N
                                                              W F
                                                              O'
                                                                                   OaC


                                                                                                     Ó                       O.'
                                                                                                                                       U
                                                                                                                                       O[
                                                                                                                                             2
                                                                                                                                             2 7
                                                                                                                                             Y    W    U
                                                                                                                                                       Cv'
                                                                                                                                                                4
                                                                                                                                                             4 3 3
                                                                                                                                                   C.002-1 U W J 0
                                                                                                                                                                  d' 22.-.1.1.1a1.-1
                                                                                                                                                                              g^ N   6' 2 N ¢I N N.+
                                                                                                                                                                              a K U mÓK KK K   Y      1W          O.'
                                                                                                                                                                                                                        CO


                                                                                                                                                                                                                                              2            X
                                                                                                                                                                                                                                                           T.




                                                                                                     J                                                                                                    Y
                                                                                                                                                                                                          u                               -
                                                                                                                                                       2=0
                                                                                                                                                                                      [ )  J

                                                                                                                   á (J
                              0                                                                      M=
                                                                                                                                                                 O O F                                 F  O.' N
                              J hFJ                                                                  F                       Y               J    W
                                                                                                                                                  U S2 S4   J Ni, of J J
                                                                                                                                                                 p                         a       2   F  F4 OC                                                 }
              W
                   S
                   U K O
                        NW    S             W
                                                              Y
                                                              ((OO

                                                                     H    W
                                                                          OC


                                                                          sN
                                                                              O
                                                                              O 2
                                                                                   2N
                                                                                 F== 2   U                    N
                                                                                                              U
                                                                                                              ^
                                                                                                                   W
                                                                                                                             N
                                                                                                                             OC
                                                                                                                                       2a
                                                                                                                                             W
                                                                                                                                                  z8 34J
                                                                                                                                                         S J J 4
                                                                                                                                                         J
                                                                                                                                                  OJJJJOCCY
                                                                                                                                                           4:+ J 2 2
                                                                                                                                                            O W Y Y
                                                                                                                                                                       W
                                                                                                                                                                       O.
                                                                                                                                                                          W
                                                                                                                                                                          O.
                                                                                                                                                                       CLO.7
                                                                                                                                                                             IL
                                                                                                                                                                                Y
                                                                                                                                                                                4
                                                                                                                                                                                  W
                                                                                                                                                                                  O
                                                                                                                                                                                  T
                                                                                                                                                                                    O
                                                                                                                                                                                    Z
                                                                                                                                                                                      Q
                                                                                                                                                                                      7][
                                                                                                                                                                                      co
                                                                                                                                                                                      J
                                                                                                                                                                                         W
                                                                                                                                                                                         4
                                                                                                                                                                                           N
                                                                                                                                                                                          OC
                                                                                                                                                                                           co.
                                                                                                                                                                                           IV
                                                                                                                                                                                               OC
                                                                                                                                                                                               M
                                                                                                                                                                                               J
                                                                                                                                                                                                 J
                                                                                                                                                                                                 W
                                                                                                                                                                                                   2=
                                                                                                                                                                                                   G
                                                                                                                                                                                                   O.'
                                                                                                                                                                                                 3OCF
                                                                                                                                                                                                       UOC
                                                                                                                                                                                                              W     O.'
                                                                                                                                                                                                           O. O 2 W W
                                                                                                                                                                                                           N 3 S I- J
                                                                                                                                                                                                              4  Y  N 4                           f
              gJ       O.'OL F 4 S
                   4 44G
                   W     .'


                     0 co CO
                             4ü1 WN         CO       CO
                                                                     W
                                                                     CO
                                                                          W
                                                                                 K C W
                                                                              OOO!
                                                                          0 0 CO 0 0 m
                                                                                                              y0   K
                                                                                                                   CO   CO   CO    N   m m        m    U
                                                                                                                                                       QQ444 K
                                                                                                                                                       U U U U G
                                                                                                                                                       QQ
                                                                                                                                                                    y'
                                                                                                                                                                    G
                                                                                                                                                                                    S
                                                                                                                                                                                    O
                                                                                                                                                                 CJ U U U U U U U 0 0 p W W
                                                                                                                                                                                           O
                                                                                                                                                                                           OCJJLLF     LL LL
                                                                                                                                                                                                              LL LL     O.'
                                                                                                                                                                                                                        U.
                                                                                                                                                                                                                                                           DW




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                                         HON DON -0002245
                     Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 177 of 185




         U d'
         W O
         N F
                     N N N N N
                     £
                     W
                         S
                                 CO N CO CO
                               ££ £
                                 S               S S£ ££S
                                                   S             S            i
                                               N N N N N N N N N N N N IAN N N (
                                                      WOO                         £
                                                                                       N N N N N N fA N N N N
                                                                                            £££££ £.'E
                         W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W W
                                                                                                               N N N N N
                                                                                                             £ S
                                                                                                       W W W W W W W W W
                                                                                                                                     44100
                                                                                                                            S£ ££ £2 S ££ £ 2S ££ £ £                                                      £S£                 £        ££ £
                                                                                                              O O O O O O O O O O O dO O O O N O O O O O
                                                                                                      10 t0 0 tdOV-1 O4 tOVOIN0 NO0, 0310 V0 Vb
                     O ,p      O0
                               O O O O O O O O OO O O O O
                                     O O              010
                                                                                                OO
                                                                                                0  OO OO N
                                                                                                  J40                       CO

                                                                                                                                                                                                                     PP        O   03   0     CO   01

      j6 N                 0MMM.MMMMMMMM{OMPMÓ
                    O. 0C0WO
                         VVO

                        . . . . MÑ     . . . . . . .    . IT.   .              O     OPMnOPV.0MÓMO
                                                                    ÓMP0 MMMMMddOddÑO..I             el .  .                                                                                          4W
                                                                                                                                                                                                                                                   ..O
                                                                                                                                                                                                                                                    11




                    M
                         ry)Ñ
                                 . . .
                                      n
                         N Ñ Ñ Ni Ñ Ñ N Ñ Ñ Ñ   ryl
                                              ÑLO N  V Ñ  Ñ   ~Ñ
                                                               Ñ  Ñ PÑ
                                                                     Ñ Ñ Ñ Ñ Ñ Ñ Ñ Ñ  Ñ Ñ M M Ñ Ñ ^M Ñ Ñ OÑ Ñ  .                 t                      Ni                    rv                                                        .




         Ñ   La
                     MO.PMN.-.-MA-..hOMMPáÓMMMAA`MM.P L- .8=m,3
                                                            Ó   M                                                                                                                                                                             p,   Li,


                                   MM
                                                                                                                                                                                                                                   M1


         m
                    P °                                  ¡O     ¡:
                                                              P ¡                                                                                                                                                                       óOO




                                                                                       vì                                                                                               ni            Ni             M                  .t



                                                                                                                                                                                                                          ec
                                                                                  CC
     N   0   LL

                                   K        £                       Y         K   2    U U w K                 K£       N K      l63              S     16       N        J   3    2£ re              LL   2    W    Q    i S N.S             K K




                    O
                     0
                    ce
                                   W
                                        a
                                       h^
                                                      i
                                                 ZWO-Z2W
                                                                    2             W^        O F-     J   2 2 K Z
                                                                                                              = 2 Y
                                                                                                                   K
                                                                                                                                         1- W
                                                                                                                                                }                S
                                                                                                                                                                 1
                                                                                                                                                                     r
                                                                                                                                                                     K
                                                                                                                                                                        O          2         S 1'
                                                                                                                                                                                             W=     S'
                                                                                                                                                                                                  N 6
                                                                                                                                                                                                           JO
                                                                                                                                                                                                                4
                                                                                                                                                                                                                  o.'
                                                                                                                                                                                                                2 W
                                                                                                                                                                                                                        Z
                                                                                                                                                                                                                      O w W
                                                                                                                                                                                                                             Z
                                                                                                                                                                                                                          O Y S
                                                                                                                                                                                                                      Y 7 2221-

                                                                    N
                                                                              N O                    K

                                                                                                                                                             Ñ? 3£ K 6 J 4 3 J
                    u                                                           1                    S J          J                      OL
                                                                                                                                                                 1110-12I-u.                      W 2             2
                                                                                       J      OL
                                                                                                                                                                                             K
                                                                                                          1}
                                                                                                     + 7 W Z
                                                                                                                                         W 1' Y U
             L LI        p'
                    W W 1- Q                     Q W W 1                 Y    W             G W
                                                                                                                                         p] Q 2 Z                N         u                 O L-          O      1' O W O
                                                                    F                                                                                        W
                                                      NK                 6'       O      N
                                                                                                            J íUr           C][
                                                                                                                                                                                   OL
                        O %                           W    N m                                                                                                       OL

             LL     U    6     N K U 6'
                                            Y[
                                                 CO                               O o. O        K£                      K                K U OS Z                                                               O              N O
                                                                                                                                                                                                                                        OaC
                                                                                                                                                                                                                                        LL    p    1¢i.




                                       F
                                                                                                                                              ?- }}
                                                                                                                                                                              Z                                                               J
                                                                                                                                                                                             }W                      W[2N N
                                                 W^ g ÿ         YL                                                                            N                               O O
             W
                    p'
                    OW   S
                         tt
                    W W W F'
                               W
                                   W W W
                                            ¡ji}o1'   LL
                                                           ]L
                                                           N     N S
                                                                         4        W
                                                                                            W
                                                                                            J
                                                                                              J f`        ti 6 6
                                                                                                             S SW W
                                                                                                          yNQ N Y
                                                                                                                      W
                                                                                                                    N O
                                                                                                                 Na O}
                                                                                                                                     N
                                                                                                                                     W   1'      W W
                                                                                                                                               : O OK p Uá
                                                                                                                                         OL][][][N
                                                                                                                                     ) 2OCU;      W
                                                                                                                                                                          N
                                                                                                                                                                              S S
                                                                                                                                                                                   W
                                                                                                                                                                                        _
                                                                                                                                                                                                    O
                                                                                                                                                                                                 W U N N 2 w
                                                                                                                                                                                                  i
                                                                                                                                                                                             K_O O N
                                                                                                                                                                                                 T_ ÿ
                                                                                                                                                                                                       2O
                                                                                                                                                                                                                WZ
                                                                                                                                                                                                                     '                  W K
                                                                                                                                                                                                                                        N M Z
                                                                                                                                                                                                                                          £
                                                           o[   K        K K                              K_       K_       _4   6_ 6_ s s        ._»
                                                                                                                                                        S
                                                                                                                                                                     O_ _O
                                                                                                                                                                                                                                        2
             J      Z
                    LL   u. u. ú            U'   U'   t]   O N N N N
                                                                    1'
                                                                                                               Y        Y

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                              HON DON -0002246
                    Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 178 of 185




                                                                                                                                                                                                                                                          m




          U K      N    001/10(1)(1)(1)000U)                             N N N N N N N NU)                   CO   N N       (/)000100 N                     N N N N N N N N N N N N                                       0000 N
          N ó           W W W         W W W W          W W W W           W W W W         W W   W W W W W W W W                        WW WWW                W W       W W        W W       W W W WW                 W     WW W         W W


                                                                                                         0
                   W


          já 000
          JW voO 0V 0V V0000000006O0000OJ[0000006VNOOOO6OOOO66OO[OOONO
                         OV `OV 00060 vOO V V
                   N.oNVtONONP0000CÇOmÓ,000OOe
                                              V.4) V .10000 6 0 0 0 6 0 6 V 000 6 06 V Ov
                                               0M00 0 0 0op,PP0000rr00       0 0NÓGCÓO03
                                                                                                                                                       43
              0
                   PI(1Ml`PPOPVP000PMPOMPPONPr-PP0000..t.1MIOOPNNPOr                                                                                                                                                POVPOP
          6        MMOpPMMVIMryOM00NMMMIVfMMVOMVIMMMONPO¡O/OMMMMPPMOPOMOMOMbM
                   Ñ Ñ N Ñ
                           N. N Ñ Ñ Ñ 0N Ñ Ñ Ñ Ñ Ñ Ñ Ñ N Ñ Ñ M Ñ Ñ b v Ñ N Ñ Ñ Ñ Ñ N Ñ Ñ Ó N d                                        Ñ                                                             voiIíN




          áá ¡nOOM¡nI1O¡nn
          WW                 000In¡ryOOry1
              IOVI\PPI-I-OfMA000f-         eOV}e0!`M¡nOII. I-I-00!`IrNN/OAIAMVAIIVry
                                     IONffMW^b^I-OOOOpMMNM`OIOOANOeMIIMMIMI-
                                                            VI

          0L' í--O¡M111r    eOOOrP.-v1VrMOF2-NOb,OervNP.-^
                     rNrrrMMNrNrNr         rONr rNr                       ..ppP.-,-MrMr-
                                                                        rO,QrrMrr,MOr
                        r
                             rOO                r
                                                M
                                                     000r        .O,O

                                                                 NV`O
                                                                                  O
                                                                                  N
                                                                                         N               NP
                                                                                                         Jr                           N\OV1V                          rr
                                                                                                                                                                      ffOO


                                                                                                                                                                                                    VV                    O            1l1




     CO

          i
          0   LL

                        < h      i S><-/               W    OoCt£J O J                              N7-aO.F-<
                                                                                                                                                  -2
                                                                                                                                      Y1' S O.<1--)
                                                                                                                                                            i         06               w       O.        NLL.       i     W
                                                                                                                                                                                                                              ÿ
                                                                                                                                                                                                                              0 £N           U




                            X
                                                .<.
                                                ÿ
                                                   2
                                                 2 01
                                                   W
                                                      = Z0 Y 02 f
                                                        Ñ 1- K          i SI- YZ = I-W 4J 2 I- 2
                                                                         =
                                                                                                             <
                                                                                                         N V O w ,Y                       O
                                                                                                                                                  CO
                                                                                                                                                                 N
                                                                                                                                                                                                                    IC
                                                                                                                                                                                                                    ,Jy           w          CO



                              i             i
                                                                                                                 U+
                                                        -Wu =        W d
                                                                 2 2 Ñ
                        Z                             T ti            Y                                                                                                          O                             1'                      w
                    J <
                   O                                                                                              ce                                        or        W                                                           LL
                                                                W h V O£ O
              LU

                   >O 00                         o  <                  W W
                   O b'Y J J 6I-Y J S YC' Ì]C W I-1 S 6 JU' o6'Ú < dC' F-< d Ñ K 3 J -I
                      S                           1-3 0I-< 2
                                                K S   K    2 Z             ^ 2pa[7 [OOLJ                     OC             CC                                                                           rt1        I-
                                 Y                 fgO(CQ'Z    < Y     N 0                                                                    K             5ppd'            W   1<`                                          O        mp    W
                   rc            uJ                                                                                                                                                                                                          O
              LL                                                                  W                 W             W              O                                                             LL                   CO                 CC




                                                                                  O
                                                                                  rZK
                                 j O «< S
                                                                                                                                          2 O
                                      W    w
                                           2                                           O he
                                                                                                         J 2Ì
                                                                                                         O
                                                                                                                                JJ J,J W
                                                                                                                                       H<                                                      M
                                                                                                                                                                                                    r K N W< 2 O Y 2w
              W
              Z
              <
              J
                   O. O.
                   O. O.
                   Y    Y
                            04
                            W C'
                            J
                            CO
                            WW
                               C     W
                                      6'
                                      W
                                       CO
                                          N
                                          W
                                           OV

                                            N Y
                               J JJ JJJJ JJJ JS
                                                W
                                                C' O
                                                   ti
                                            Y'2F-l-Naa
                                                Q4CQ
                                                       O
                                                       OC   CC

                                                       U U W = O
                                                       K    OC

                                                       2444d4'QYQ
                                                           i Z
                                                                 £
                                                                 W
                                                                  <
                                                                  2
                                                                  8
                                                                     W   Si
                                                                              W
                                                                              K
                                                                                  IL
                                                                                  J N<
                                                                                         to
                                                                                               C'
                                                                                                    EC


                                                                                                             3    W W W
                                                                                                                       ti
                                                                                                                       B B6W
                                                                                                                            OC   OC


                                                                                                                          Z J000CC'U
                                                                                                                                      Y
                                                                                                                                      Y1- £ J J
                                                                                                                              y K C' J u 0pZ
                                                                                                                                 W    N W              j         OC




                                                                                                                                                                 ZQQCCpQQLL«p«p

                                                                                                                                                                      Z i
                                                                                                                                                                                 Z Z

                                                                                                                                                                                 LS
                                                                                                                                                                                           JJ rj
                                                                                                                                                                                           Z I.
                                                                                                                                                                                           W
                                                                                                                                                                                                    O4

                                                                                                                                                                                                    Z 6
                                                                                                                                                                                                      Z Z
                                                                                                                                                                                                                    Ó
                                                                                                                                                                                                                    2
                                                                                                                                                                                                                      ÿ j         C'
                                                                                                                                                                                                                              0 0 0
                                                                                                                                                                                                                                  2 m
                                                                                                                                                                                                                                    O

CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                                                      HON DON -0002247
             Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 179 of 185




                                                                                                                                                                                                                               á




                                                                               N W N N N N N N N   N NN N N N
      OW       N N N N N£ N    N N£N N N N W W N N
                                                 £N
                                                     N
                                                   £S N
                                                         N N N W
                                                         £ w £W £
                                                                  N N N N N N
                                                                    ]E S E S £ £ f S S Z 2 £ .t
                                                                                                SN
                                                                                                 £SS£ S£ S                                                                                                          o
                                 WW£
                                   W S W S
                                         W£W S
                                             W S
                                               W W W W Z        W£W W WW W W W W W W W WW W W W W WWW WW
             V1
      WO
      N 1-
             £ S £ £ £     £ £ £
             LULL/LULU W W W   W£    W£                W W
                                                                              O O O O O O O O O O o [O ó
         O O O O O O O O O M O o 0 0 o O O M O O O O O O O,O O O O O o OC O N                                                                                       <O
      -LW
      ?á Jo111.i.Ot1oTOOdSO`00010,0`D11NPIVSV000VOOOV`DO}1VLOOIYO                                      N
      sm ooN.o.N.eJ.-roeOOmoN^oPoOP-PWIOMTCIWWWooO<OOobWOtOWmP0Nyy
         PNPPPPNPPI1l!POMNPO{{OO..}}N.}PP{{                  PPPPOMinPOOMPNMPPP.}NPP1
      Z
      6  MWMMMMPMMAMMWPMOMMOdrOOP`ryryOMMIONMMMMVIl10M`ONWMPYIMMM`OtOMM.O d
             N        NN      .1- .1.
                                        NNNN NMN N                         N N N      1^(1vMN   N N NNN              N   N N N N Ñ Ñ                    N .1. v J        N
                                                                                                                                                                               or
                                                                                                                                                                             NÑN NN
                                                                                                                                                                                           -senor N N Ñ


                      MMM}O   ry       ¡ry MMMM     1   ry yryy   Mry

             í^-rrO.eN.NrOJM¡-MMe¡¡e011eMM1-ey'..-..e--M
             AIOOIIAIÓAA[yy11AÓPÓILOfM¡ÓMOMIIÑMInf^ONfMMÑAOÑIII`MOIII(1
                      11MMMMryry

                           re
             MM
      Ñ¢Ñ
      mN                             -In^M'                                                                          '-NO-                                                                                          Vl

                                 t                      N        M                    iJ                                                           N
                                                                                                                                                        1I`




     07u-                                                                                                  W
                                                                                                           N
                                                                                                                caw                          LL   W£
                                                                                                                                                        i, i   W>   W    J J        Q
                                                                                                                                                                                           Ñ
                                                                                                                                                                                           U    J   U
                                                                                                                                                                                                            i}
             < -10.      -1
                                                                                                      W
                                                                                                      W
                                                                                                                                                                                                    Y   z
             =
                 JW O SO.ZOO1-N
                           W
                                2     N   Z
                             33 Y W W O J J
                                            K 88
                                            Q 6
                                          -ices j a
                                                    Z<
                                                        W
                                                        F-       Q W
                                              J N j W 1- 4 W 2a-. O =
                                                              Y W Y JJO
                                                                      W
                                                                      W
                                                                           Q4
                                                                           6 Z Y
                                                                  WJJ } 6 JW Z
                                                                                 W 6 6 O W0 0 0 Z
                                                                               W 5.-11.10< Z G 6 6
                                                                                                   < nit
                                                                                                      pY


                                                                                                   K o} y £
                                                                                                      VI
                                                                                                           Ç
                                                                                                       -1..=
                                                                                                     Y W   O
                                                                                                             W U
                                                                                                           Y Z4                                                                                     W
        W
        £
             M
             O J Z O     O              O.'
                                        J   W     S
                                                  W G
                                                       JS
                                                          W J   swsác<ó
                                                                K Z Y        4
                                                                           óówáó-o-.ono,
                                                                               K    N      6 W Z 2
                                                                                             w000WWgsg'
        <
        LL
             S
             F
                  aaoYWY<2
                    W N W O ZW Z
                  so=  I S O J Z
                                          Oa
                                      O i U W£ 3
                                                  i.-
                                                    N   Q.
                                                          s
                                                          U     US 6 O O         S    J W
                                                                                                V!
                                                                                                   Z       ]1            O.                        U'




                                                                                                                                                                                                            j
                                                                           w                                                                                       W W W

                                                                           J
             ...... 3                                                                                                                                   FO
                  Y
                  J           ^U        N N                          < W        O<§^ S S W W S<F                     W        Z              F-          W       W W W W  F
                                                                                                                                                                      W O W Y                   N W
                                                                                                                                                                                                    OL
                                                                                                                                                                                                    W Y W N
             <           £              6O.                                                                                                                                                             W+
                                                                                                                pQ
                  O                              N N                                       J^^ l    W                                                               Z Z Z< K
                    7YJU
                                                                      In u.                                                                                      jj if

        w
             ,..=1X<0.                  r+^W W       Z
                                               W W Y W                         =W     O O(JO]
                                                                                                Y
                                                                                                        2
                                                                                                        h
                                                                                                                              QQ

                                                                                                                                                         <pC             ^      7. O W W   LL
                                                                                                                                                                                           J O 7
                                                                                                                                                                                                  O.O]
                                                                                                                                                                                                    W [y        O
                                                                        U U 1y
        S¢

        2
        J
             Z
                 W
             O F W
             O O 6
                           Z N
                         U Z Z^
                         O. O. O.       66
                                            OC     F JJ
                                                   W
                                                   O.
                                                        yyylll


                                                        20
                                                                   O U
                                                                   W 7W
                                                                 6 6 O.
                                                                        a
                                                                          Y U U
                                                                            W W
                                                                                  S
                                                                                6K'
                                                                                        V'
                                                                                        6' Y
                                                                                        4 N N N N N S
                                                                                  W W N N  OC
                                                                                                     9.1,,...41=-1
                                                                                                      S
                                                                                                    N N
                                                                                                        S
                                                                                                                              OOOOOO!!!!!!




                                                                                                                                                   N     N
                                                                                                                                                               Q p(
                                                                                                                                                               pf
                                                                                                                                                               6
                                                                                                                                                                  sa W W W W W
                                                                                                                                                                 6 á
                                                                                                                                                               N W W
                                                                                                                                                                         W O.
                                                                                                                                                                         N N    N
                                                                                                                                                                                F
                                                                                                                                                                                        F
                                                                                                                                                                                        F 4F ZS                     FI


CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                             HON DON -0002248
                   Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 180 of 185




         U K       N N N N N N N N N N N N N N N N N N N N                                                 W    N
         (N   F    W W W WW W W WW W W                          W   WW W W W WW WW                              W

                   OO OO O 00 00 0
         j6   W                  0 0 tO N
                   S,ON.OVOOSSSaOS`OOP                                            00S`Ob
                                                                                  O O O O O O O
                                                                                      1
         3Ol
         Z
         Q
                   P PWPUOObtOOCOPCOPO
                    YO>PinMPPPVVP
                   NI                PM                             NNP                 -             P         N

                   ÑÑMÑÑÑÑÑÑÑÑÑNI/nVÑÑÑNÑMN

         W W       ry1.M17PM IsOry1nM1M1nM1nM1t..ppNNrynM1                                                 M1N
                                 rM1MNIINI1IMFMM00OM1M1"00
         NQ
         CO   6'   1-             '- S V        `$
                                        P                                M.-
                                        -                                SS


                   y                                                          K                  K
         J u.      7
     N
                                                   O.           W   J U>                    LL
                                                                                                 'l
                                                                                                      }    l
                        >-
                                           5 2N O
              w
                   Y
                   wr
                   Jo O
                           O
                          zórzWZ
                          <£ J
                               W      O
                                           ao u<zW N J O<J r4' 2 J
                                              LL            W

                             J
                             O
                                  N.+ S O N 6 <
                               .+ N < G 1' W d'
                                                3>               J
              ú    3    $ÿOZOZO==OWF<Owó
                        1- 1- co            W -a co     K   6`a     N F       W   N
                                                                                            OL

                                                                                            U 1' 1-
                                                                                                      OL

                                                                                                                3



                      wr< ó w
                                   n.
                                   6' 1'                2           It
                                                                    U ti
                                                                                  ÿN f<ÿ                   Y
                                                                                                             x
                                                                                                           Ú U
                                                                                                                f
              w

              J
                        w
                   <G 44uu_
                   K    Cl  +Ú
                   > 3 3 3 3 3
                              ói
                            W_xxJ
                                   x    w
                                        m w             +
                                                        3 3 3
                                                                    OW   óez>>
                                                                         IA
                                                                            á
                                                                           G64
                                                                                      Z.'


                                                                              Y Y Y Y Y     >>
                                                                                            W w z W
                                                                                             r
                                                                                                           1
                                                                                                           >-
                                                                                                                Inc,

                                                                                                                Y


CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                           HON DON -0002249
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 181 of 185




                                                   Schedule 4.13
                                               Undisclosed Liabilities



                                                       NONE




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                     HONDON- 0002250
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 182 of 185




                                                     Schedule 4.14
                                                  Compliance with Law



              Reference is made to Schedule 4.10, Health, Safety and Environmental Disclosure




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                    HONDON -0002251
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 183 of 185




                                                        Schedule 4.15
                                                          Consents


             The Permits and Licenses identified in Schedule 4.10 require Purchaser to file applications for
             transfer or reissuance.

             Federal Government requirements under the Hart Scott Rodino Antitrust Improvements Act of
             1976.

             As specifically identified in Schedule 4.7, certain contracts require consent of the other party for
             assignement of the contract.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                        HONDON -0002252
            Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 184 of 185




                                                      Schedule 4.17
                                                   Permits and Licenses


             All material Permits and Licenses are expressly identified in Schedule 4.10, Health, Safety and
             Environmental Disclosure.




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                   HONDON -0002253
           Case 1:16-cv-00917-LEK-DJS Document 148-25 Filed 04/06/20 Page 185 of 185




                                                    Schedule 4.18(ä)(i)
                                                        Facilities



             (i) The Facilities.

                Facilities owned by Seller and currently used primarily for the operation of the Business:

                Facilities at the following locations in Hoosick Falls, NY:

                                                      14 McCaffrey Street
                                                         Liberty Street
                                                          John Street
                                                         River Road I
                                                         River Road II




             10/26/95
             Doc. #33629 v5




CONFIDENTIAL AND SUBJECT TO PROTECTIVE ORDER                                                                 HONDON- 0002254
